Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.7 Filed 03/25/21 Page 1 of 233




          EXHIBIT A
          Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.8 Filed 03/25/21 Page 2 of 233




                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 22834027
Notice of Service of Process                                                                            Date Processed: 03/02/2021

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       American Guarantee and Liability Insurance Company
                                              Entity ID Number 2746713
Entity Served:                                American Guarantee and Liability Insurance Company
Title of Action:                              Detroit Entertainment, L.L.C. vs. American Guarantee and Liability Insurance
                                              Company
Matter Name/ID:                               Detroit Entertainment, L.L.C. vs. American Guarantee and Liability Insurance
                                              Company (11007110)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Wayne County Circuit Court, MI
Case/Reference No:                            21-002630-CB
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/01/2021
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           J. Michael Huget
                                              313-465-7000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
             Case
Approved, SCAO                              Original
                        2:21-cv-10661-MFL-RSW     ECF     No. 1-2, PageID.92ndFiled
                                                     - Court                   Copy -03/25/21
                                                                                     Plaintiff Page 3 of 233
                                                           1st Copy- Defendant                      3rd Copy -Return

            STATE OF MICHIGAN                                                                                             CASE NO.
           THIRD JUDICIAL CIRCUIT                  ,                   SUMMONS                                          21-002630-CB
                   WAYNE COUNTY                                                                                    Hon.Brian R. Sullivan
Court address : 2 Woodward Ave., Detroit MI 48226                                                                        Court telephone no.: 313-224-2447
Plaintiff's name(s), address(es), and telephone no(s)                                    Defendant's name(s), address(es), and telephone no(s).
Detroit Entertainment, L.L.C.                                                            American Guarantee and Liability Insurance Company

Plaintiff's attorney, bar no., address, and telephone no

J. Michael Huget 39150
315 E Eisenhower Pkwy Ste 100
Ann Arbor, MI 48108-3330

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

    Domestic Relations Case
    ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
       members of the person(s) who are the subject of the complaint.
    ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
       family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
      (form MC 21) listing those cases.
    ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
       or family members of the person(s) who are the subject of the complaint.

    Civil Case
    10 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
    ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
       complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
    ® There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
    ❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

        been previously filed in ❑ this court,                                                                                Court,

       where it was given case number                                and assigned to Judge

       The action ❑ remains       ❑ is no longer pending.                     _


     Summons section completed by court clerk.                          SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
   copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
       this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                                                  Expiration date*                         Court clerk
2/25/2021                                                   5/27/2021                                Sterling Harrison

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                      SUMMONS                                   MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
     vvcciA~, ,

F                 `3
               Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.10 Filed 03/25/21 SUMMONS
                                                                                 Page 4 of 233
                                                                                                         Case No. : 21-002630-CB

                                                             PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


               ❑    OFFICER CERTIFICATE                                  OR               ❑     AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and                      adult, and I am not a party or an officer of a corporate party
that: (notarization not required)                                                  (MCR 2.103[A]), and that:         (notarization required)

111 served personally a copy of the summons and complaint.
❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                         List all documents served with the Summons and Complaint


                                                                                                                            on the defendant(s):

Defendant's name                                     Complete address(es) of service                    I Day, date, time




 ❑ I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
   have been unable to complete service.

Defendant's name                                     Complete address(es) of service                    I Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
 information, knowledge, and belief.

 Service fee           Miles traveled     Fee                                 Signature
 $                     $                  $

Incorrect address fee Miles traveled      Fee        Total fee                Name (type or print)
$                                         $          $
                      $
                                                                              Title
Subscribed and sworn to before me on                                                                                        County, Michigan.
                                                   Date
My commission expires:                                      Signature:
                                Date                                                Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                                       ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments
                                                                    on
                                                                                      Day, date, time

                                                                    on behalf of
           Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.11 Filed 03/25/21 Page 5 of 233
                                                                                          CASE NO.
            STATE OF MICHIGAN                         VERIFICATION OF
            3rd JUDICIAL CIRCUIT
                                                                                                                -CB
                                                BUSINESS COURT ELIGIBILITY
             COUNTY OF WAYNE                     AND NOTICE OF ASSIGNMENT

           uourr aaaress: c vvuuowara Hve.               IVII 4t 226

    DETROIT ENTERTAINMENT, L.L.C.,                                         AMERICAN GUARANTEE AND LIABILITY
                                                                       v   INSURANCE COMPANY,




    I am the attorney for the [check one] 11 plaintiff ❑ defendant and per MCR 2.114(B)(2) and MCR 2.114(D) declare to
    the best of my information, knowledge, and belief that this case meets the statutory requirements to be assigned to
    the business court, MCR 2.112(0),MCL 600.8031 et seq., and request assignment to the Business Court for the
    following reasons:

              [Both Sections 1 and 2 must be completed to be accepted by the Court (check all that apply)]

    1. Parties. This is a qualifying business or commercial dispute as defined by MCL 600.8031(1)(c) because,

       1!1 all of the parties are business enterprises

       ❑    one or more of the parties is a business enterprise and the other parties are its or their present or former
            owners, managers, shareholders, members, directors, officers, agents, employees, suppliers, or competitors,
            and the claims arise out of those relationships

       ❑    one of the parties is a non-profit organization, and the claims arise out of that party's organizational structure,
            governance, or finances

       ❑    It is an action involving the sale, merger, purchase, combination, dissolution, liquidation, organizational
             structure, governance, or finances of a business enterprise.

;     AND
~   2. Actions. This business or commercial action as defined by MCL 600.8031(2) involves,

       ❑    information technology, software, or website development, maintenance, or hosting
,
       ❑    the internal organization of business entities and the rights or obligations of shareholders, partners, members,
~           owners, officers, directors, or managers

I      ❑    contractual agreements or other business dealings, including licensing, trade secret, intellectual property,
!           antitrust, securities, noncompete, nonsolicitation, and confidentiality agreements if all available administrative
            remedies are completely exhausted, including but not limited to, alternative dispute resolution processes
~           prescribed in the agreements

       ❑    commercial transaction, including commercial bank transactions

      ~     business or commercial insurance policies
I
i      ❑    commercial real property
~
       ❑   other type of business or commercial dispute (explain):
~
I   February 25. 2021                                              /s/ J. Michael Huget
~   Date                                                       Signature
~                                                               J. Michael Huget                                 P39150
~                                                              Name (type or print)                             Bar no.
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.12 Filed 03/25/21 Page 6 of 233



                                           STATE OF MICHIGAN

                  IN.THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 -----------------------------------------------------------
 DETROIT ENTERTAINMENT, L.L.C.,                                Civil Action No. 21-   CB
                                     Plaintiff,                The Honorable
         -against-
                                                               COMPLAINT .
 AMERICAN GUARANTEE AND LIABILITY
 INSURANCE COMPANY,
                    Defendant.



HONIGMAN LLP
J. Michael Huget (P39150)
Andrea Hansen (P47358)
Adam M. Wenner (P75309)
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506
Tel: (313) 465-7000
mhuget@honigman.com
aliansen@honigman.com
awenner@honigman.com

PILLSBURY WINTHROP SHAW PITTMAN LLP
Joseph D. Jean (Pro Hac Vice Application Forthcoming)
Scott D. Greenspan (Pro Hac Vice Application Forthcoming)
Benjamin D. Tievsky (Pro Hac Vice Application Forthcoming)
Janine M. Stanisz (Pro Hac Vice Application Forthcoming)
31 West 52nd Street
New York, New York 10019
Tel: (212) 858-1000
josephjean@pillsburylaw.com
scott.greenspan@pillsburylaw.com
benjamin.tievsky@pillsburylaw.com
janine.stanisz@pillsburylaw.com

Attorneysfor PlaintffDetroit Entertainment, L.L.C.




 38236098.1
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.13 Filed 03/25/21 Page 7 of 233



       There is no other pending or resolved civil action arising out of the transaction or
                             occurrence alleged in the complaint.

                                       /s/J. Michael Huget

      This case involves a business or commercial dispute as defined in MCL § 600.8031
           and rneets the statutory requireinents to be assigned to the business court.

                                       /s/J. Michael Huget
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.14 Filed 03/25/21 Page 8 of 233



                                                   COMPLAINT
          Plaintiff Detroit Entertainment, L.L.C. ("Detroit Entertainment"), for its Complaint for

breach of contract, a declaratory judgment and damages against Defendant American Guarantee

and Liability Insurance Company ("AGLIC"), alleges as follows:

                        NATURE OF THE ACTION AND RELIEF SOUGHT
          1.       This action arises out of AGLIC's denial of coverage for Detroit Entertainment's

losses arising from the SARS-CoV-2 virus (the "Coronavirus") and the disease it causes,

Coronavirus Disease 2019 ("COVID-19"), and the direct physical loss of or damage to property

and business interruption they caused under the "all-risk" commercial properry insurance policy

AGLIC sold to Detroit Entertainment (the "Policy").

          2.       The "all-risk" Policy was drafted by AGLIC and/or its affiliate, Zurich American

Insurance Company ("Zurich"), issued on a Zurich EDGETM form, and covers "[a]ll risks of direct

physical loss of or damage from any cause unless excluded."'

          3.       The phrase "physical loss of or damage" is not defined or limited in the Policy. In

plain English, "physical loss of or damage" to properry denotes at least the following meanings:

 (1) physical damage to that property; (2) the structural alteration of that property; (3) the interaction

 of an external physical substance or force with the properry, including its attachment to the surface

 of that property, rendering the property unfit, unsafe or uninhabitable for normal use or otherwise

 negatively affecting the property's usability; or (4) the loss of use or the loss of functional use,

 whether in whole or in part, of that property.

          4.       Neither virus nor communicable disease, nor pandemics are excluded causes of loss




 1   The Policy is attached hereto as Exhibit A.
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.15 Filed 03/25/21 Page 9 of 233



under the Policy.2

          5.       The toll of the Coronavirus and COVID-19 on lives, property, and businesses in

the City of Detroit, State of Michigan, the United States and around the world has been

unprecedented and is among the worst public health and economic catastrophes of the last 100

years.

          6.       Indeed, to date, COVID-19 has killed over 16,000 Michiganders,3 over 500,000

Ainericans4 and is now the third-leading cause of death in this country, surpassed only by heart

disease and cancer.5

          7.       The physical loss of or damage to properry and the economic devastation wrought

by the Coronavirus and COVID-19 on Detroit Entertainment and the whole world are

unprecedented. The Coronavirus and COVID-19 could result in net losses starting at $3.2 trillion

and reaching as much as $4.8 trillion in U.S. real gross domestic product over two years.6

          8.       The impact of the Coronavirus and COVID-19 on Detroit and Michigan has been

devastating. As of February 17, 2021, Michigan has reported a total of 631,414 COVID-19 cases,

including 16,138 deaths.' Detroit has been particularly hard hit, and as acknowledged by the


2    AGLIC asserts, but Detroit Entertainment disagrees, that virus-related losses are excluded under the Policy.
    Indeed, after issuance of the Policy and the emergence of the Coronavirus in China, Zurich sought to add an
    exclusion to its policies for viruses.
3   Mfchigan Coronavirus Map and Case Count, N.Y. TIMES (updated Feb. 17, 2021),
    https://www.nytimes.com/interactive/2020/us/michigan-coronavirus-cases.html (last visited Feb 17, 2021).
4    Coronavirus Disease 2019 (COVID-19), CDC (updated Feb. 22, 2021),
    https://covid.cdc.gov/covid-data-tracker/#datatracker-home (last visited Feb. 22, 2021).
5    Gary Stix and Youyou Zhou, COVID-19Is Now the Thfrd Leading Cause ofDeath in the U.S., Sci. Am. (Oct. 8,
    2020), https://www.scientificamerican.com/article/covid-l9-is-now-the-third-leading-cause-of-death-in-the-u-sl/
    (last visited Feb. 12, 2021).
6   Emily Gersema, Busfness closures and partial reopenings due to COVID-19 could cost the U.S. trillfons, USC
    News (Nov. 30, 2020), https://news.usc.edu/178979/business-closures-covid-l9-pandemic-united-states-gdp-
    losses/#:—: text=The%2000VID°/a2D19%20pandemic%20could,years%2C%20a%20USC%20study%20finds
    (last visited Feb. 17, 2021).
 ~ Michigan Coronavirus Map and Case Count, N.Y. Tnv1Es (updated Feb. 17, 2021),
   https://www.nytimes.com/interactive/2020/us/michigan-coronavirus-cases.html (last visited Feb. 17, 2021).


                                                           N
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.16 Filed 03/25/21 Page 10 of 233



 Detroit Health Departrnent, long-standing systemic health and social inequities have put the city's

 predominantly African Arnerican population at increased risk of getting sick and dying from

 COVID-19.8

           9.       The City of Detroit's hard times are well known, but the city is determined to turn

 the corner, in reliance on the business and philanthropic activities of companies like Detroit

 Entertainment. The physical loss of or damage to property caused by the Coronavirus and COVID-

 19 pose an existential threat to the city's resurgence, however. The widespread physical loss of or

 damage to properry throughout Detroit and Michigan caused by the Coronavirus and COVID-19

 have been disastrous for businesses like Detroit Entertainment and the thousands of Detroiters they

 employ.

           10.      Since the outbreak of COVID-19, Michigan has suffered a net loss of over 499,000

 jobs — an overall loss of 11.2% of jobs across all industries.9 Moreover, Michigan is expected to

 suffer substantial tax revenue declines as a result of the Coronavirus and COVID-19. Specifically,

 in 2020, Michigan is expected to have a$926 million shortfall in tax revenue, with that number

 ballooning to $2.5 billion in 2021 and $1.7 billion in 2022.10

           11.      Detroit was hit particularly hard by the closure of all three of its casinos as a result

 of the Coronavirus and COVID-19. Casino wagering taxes comprise approxiinately 16% of




 8    Detroit Health Department, Emergeracy Orderfor Control ofEpfdemic (Oct. 9, 2020),
     https://detroitmi.gov/sites/detroitmi.localhost/files/2020-
     10/Executed%20Public%20Health%200rder%20DZF%2010-09-2020%20FINAL.PDF
 9   Michael Ettlinger and Jordan Hensley, COVID-19 Bconomfc Crisis: By State, UNIV. OF N.H. CARSEY SCH. OF
     PuB. POLiCY (Jan. 27, 2021), https://carsey.unh.edu/COVID-19-Econoniic-Impact-By-State (last visited Feb. 12,
     2021).
 'o States Grapplffig Wfth Hit to Tax Collections, Center on Budget and Policy Priorities (last updated Nov. 6, 2020),
     https://www.cbpp.org/research/state-budget-and-tax/states-grappling-with-hit-to-tax-collections (last visited Feb.
     12, 2021).


                                                            3
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.17 Filed 03/25/21 Page 11 of 233



 Detroit's general fund revenue and are the city's third largest revenue source.l ~ For calendar year

 2020, through June 2020, Detroit collected only $5.6 million in wagering taxes from its three

 casinos compared to $86 million in 2019 through June of 2019.12 The State of Michigan likewise

 felt the economic sting of the closures of casinos. During 2020, the three Detroit casinos paid

 $50.3 million in wagering taxes to the state compared with $117.8 million in wagering taxes paid

 in 2019.13

           12.      Detroit Entertainment owns and operates the MotorCity Casino Hotel

 ("MotorCity"), an award-winning and innovative entertainment complex in Detroit, Michigan.

 MotorCity offers a 400-room luxury hotel, spa facilities, numerous dining options, large theater,

 conference center, and world-class gaming. Its performance venue, the Sound Board theater,

 hosts, among other events, nationally renowned musical and comedy talent. MotorCity's properry

 features approximately 67,500 square feet of banquet and meeting space, at which it hosts

 corporate meetings, wedding, and other events. The properry boasts stunning views of downtown

 Detroit and is located within a short distance of many business amenities and tourist attractions in

 and around downtown Detroit. It draws patrons from throughout the country and the world.

            13.    -MotorCit
            --- -----
                             y is also
                       -- - _ — -
                                         Detroit  s onl lll
                                           - - - ~- - -y
                                                         oca y_ owned- and operated casino complex, -and
                                                                        - - -                                         _- -

 its management and staff volunteer in a number of programs that make a difference in the local

 community, including through philanthropic partnerships with Neighborhood Service




 11 JC Reindl, Closed casinos are huge lossfor Detroit: How much it could hurt, Detroit Free Press (updated May
    27, 2020), https://www.freep.com/story/news/locaU2020/05/27/closed-casinos-huge-loss-detroit/5236641002/
    (last visited Feb. 17, 2021).
 lZ David Caraviello, Detroit Casino Revenue Declines 59% In First Half Of 2020, TopUsCasinos.com (July 15,
    2020), https://www.topuscasinos.com/news/detroit-casino-revenue-declines-59-in-first-half-of-2020 (last visited
      Feb. 17, 2021).
 13    Detroit casinos produce nearly $639 million in aggregate revenue during 2020, Michigan Gaming Control Board
      (Jan. 12, 2021), https://tinyurl.com/lalooxum (last visited Feb. 17, 2021).

                                                         4
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.18 Filed 03/25/21 Page 12 of 233



 Organization, Detroit Branch NAACP, Vista Maria, Mariners Inn, Christ Child House,

 Woodbridge Neighborhood Association, Phoenix Center, and Southwest Detroit Business

 Association. MotorCity normally employs over 2,600 people, with more than half historically

 residing in Detroit.

             14.     In early 2020, the Coronavirus and COVID-19 struck the Detroit area.

             15.     On March 10, 2020, Governor Gretchen Whitmer announced the first presumptive

 positive cases of COVID-19 in the state, involving patients in Wayne and Oakland Counties.14

 Governor Whitiner declared a state of emergency.15 The first death was reported in Michigan on

 March 18, 2020, and involved a Wayne County man.16 By mid-March 2020, the Coronavirus and

 COVID-19 had spread rapidly throughout the area, with numerous new infections and deaths

 reported daily, as well as the closure of businesses and cancellation of events.l7 Michigan became

 an epicenter for COVID-19 outbreaks, with only the New York and New Orleans metropolitan

 areas surpassing metro Detroit in cases per capita.18 As Detroit-area epidemiologists observed in

 March 2020: "Southeast Michigan is pretty much exploding with exponential growth of COVID

 patients[.]"'9




 14    Michigan announcesfrrst presumptive positive cases of COVID-19, Michigan.gov (March 10, 2020),
      https://www.michigan.gov/coronavirus/0,9753,7-406-98158-521365--,OO.html (last visited Feb. 17, 2021).
 15
       Id.
 16    Kathleen Gray, Christina Hall, Eric D. Lawrence, Darcie Moran, and Kristen Jordan Shamus, Ffrst Mfch. Death
      due to coronavirus is Southgate man in his 50s, Detroit Free Press (Mar. 18, 2020),
      https://www. freep. com/story/news/local/michigan/wayne/2020/03/18/coronavirus-deaths-michigan/5054788002/
      (last visited Feb. 17, 2021).
 17    See, e.g., Latiren Gibbons, Michigan coronavirus tfineline: It's been four weeks sfnce state'sfirst confirmed case,
      MLive (Apr. 7, 2020), https://www.mlive.com/public-interest/2020/04/michigan-coronavirus-timeline-its-been-
      four-weeks-since-states-first-confirrned-case.html (last visited Feb. 17, 2021).
 18    Julie Mack, Michigaia has becornze a U.S. epicenterfor coronavirus. Why?, MLive (Mar. 27, 2020),
      https://www.mlive.com/public-interest/2020/03/michigan-has-become-a-us-ep icenter-for-coronavirus-why.html
      (last visited Feb. 22, 2021).
 '9    Id.


                                                              5
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.19 Filed 03/25/21 Page 13 of 233



        16.     The Coronavirus and COVID-19 have caused widespread physical loss of or

 damage to property in the Detroit area and throughout Michigan, including property owned by

 Detroit Entertainment and property in nearby locations and businesses within one mile of

 MotorCity that attract customers and patrons to MotorCity (referred to as "Attraction Properties"

 in the Policy). These Attraction Properties include, among other things, downtown Detroit, office

 buildings, sports and theater venues, stores, restaurants, and the like.

        17.     Detroit Entertaininent experienced direct physical loss of or damage to its property,

 and so did the Attraction Properties, in at least four ways: (1) approximately 100 Detroit

 Entertainment employees tested positive for COVID-19, and, thus, through the certain or virtually

 certain presence of COVID-19 and/or the Coronavirus throughout MotorCity and the Attraction

 Properties in the air or on surfaces (whether in droplet nuclei, aerosols, droplets, or otherwise); (2)

 through state, local and agency government orders that drastically limited Detroit Entertainment's

 use of its property, and at various points shut down or drastically limited the operations of Detroit

 Entertainment's properties, causing it to lose in total or part the nonnal use and function of its

 property; (3) through the need to modify physical behaviors through the use of social distancing,

 avoiding confined indoor spaces, and avoiding congregating in the same physical area as others,

 in order to reduce or minimize the potential for viral transmission; and (4) through the need to

 mitigate the threat or actual physical presence of the Coronavirus on door-handles, carpeting,

 bedding, gaming tables, slot machines, currency, chips, dice, restroom faucets, elevator buttons,

 tables, linens, silverware, surfaces, in heating and air conditioning systems, and in or on any other

 of the multitude of places the Coronavirus has been or could be found.

        18.     The presence of the Coronavirus in the air and on surfaces made MotorCity's casino

 — as well as other of MotorCity ainenities, such as its fine dining restaurant, buffet, banquet



                                                   C.
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.20 Filed 03/25/21 Page 14 of 233



 facilities, poker room, sports book, D.Tour Spa and Sound Board theater — uninhabitable, unsafe,

 and unfit for their normal and intended uses — just as if asbestos, cat urine, ammonia, fumes or a

 salmonella outbreak was in the air or on surfaces of the premises. As a result, those amenities had

 to close entirely, on one or more occasions, or operate at a limited capacity, until they were able

 to institute their extensive and extraordinary safety, protection and mitigation protocols discussed

 below.

          19.   MotorCity closed to the general public on March 16, 2020, although its hotel

 remained open on a liinited basis, solely to house utility company critical workers. MotorCity did

 not reopen its casino (and a limited number of its other amenities) until nearly five months later—

 August 2020—with extensive health and safety protocols that also limited the number of guests

 that could patronize the casino. MotorCity closed its operations again at the end of the day on

 November 17, 2020. It reopened its casino again on December 23, 2020, but with occupancy limits

 even more stringent than before. For over eleven months—since the March 16, 2020 closure—all

 events at the Sound Board theater have been canceled, the spa and various other amenities have

 remained closed, and other operations have been significantly curtailed.            Numerous area

 businesses and tourist destinations also were closed in full or intermittently during this period.

          20.   In response to the Coronavirus and COVID-19, during the period of MotorCity's

 casino's closures, Detroit Entertainment undertook herculean efforts and incurred massive

 expenses, covered as EXTRA. EXPENSE under the Policy, to make MotorCity as safe as possible,

 to protect its employees and customers, to resume and continue operating as close to normal

 (meaning, the way MotorCity ran and performed prior to the emergence of the Coronavirus and

 COVID-19), and to arrieliorate, as much as possible, the ongoing physical loss of or damage to

 Detroit Entertainment's property caused by the Coronavirus and COVID-19.



                                                  7
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.21 Filed 03/25/21 Page 15 of 233



       21 _       These protective actions performed by Detroit Entertainment included:

              •   deep cleaning of and extensive modifications to its premises by physically altering

                  it;

              •   the purchasing and deployment of massive amounts of PPE;

              e   requiring all employees and customers to wear masks and providing inasks to all

                  employees and custoiners who need them;

              •   requiring employees to wear gloves in certain situations where the risk of fomite

                  transmission would otherwise be enhanced;

              •   installing COVID-19 screening stations;

              •   implementing strict COVID-19 health screening procedures including temperature

                  checks for all employees, vendors, and customers, with screening questions and

                  enhanced protocols designed to respond to situations potentially involving

                  COVID-19 injection or exposure, and the barring of entry to anyone MotorCity

                  concludes is showing signs of illness;

              •   purchasing and deploying large quantities of sanitizing products;

              •    placing in numerous locations easy-to-find hand sanitizing stations for the use of

                  its employees and customers;

              •   erecting barriers to maintain proper social distancing;

              •   installing plexiglass shields;

              •   installing nanoseptic film on high-touch surfaces to hinder fomite transmission;

              •   reconfiguring indoor spaces;

              •   drastically reducing capacity/occupancy limits;

              •   purchasing and deploying social distancing signage and markers;


                                                   N.
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.22 Filed 03/25/21 Page 16 of 233



              •   purchasing and deploying traffic flow signage and markers;

              •   limiting face-to-face interactions between employees and customers and between

                  customers and customers;

              •   purchasing cleaning and disinfecting products that meet or exceed Centers for

                  Disease Control and Prevention ("CDC") and Michigan state guidelines;

              •   implementing dramatically enhanced and increased cleaning and disinfecting

                  procedures and protocols, including on surfaces and materials; and

              •   providing not just masks, but other PPE to employees.

        22.       In connection with each re-opening of MotorCity's casino and other amenities, and

 continuing thereafter, including to this very day, Detroit Entertainment has taken all of these steps

 so that MotorCity remains safe, providing hope, employment and entertainment for Detroiters and

 Michiganders alike — the lifeblood of its business.

        23.       As of April 1, 2020, nearly all of Detroit Entertainment's then 2,600-plus

 employees had been placed on furlough and many were ultimately laid off As of January 2021,

 over 1,100 employees remained on leave. These furloughs/layoffs resulting from the Coronavirus

 and/or COVID-19 have significantly impacted the lives of Detroit Entertainment's employees who

 depend on MotorCity to support themselves and their families.

        24.       The diagnosis of approximately 100 MotorCity employees with COVID-19 since

 March of 2020 is direct proof that the Coronavirus and COVID-19 were and are present on the

 MotorCity premises.

        25.       To help alleviate some of the devastating impact of the Coronavirus and COVID-

 19, Detroit Entertainment turned to its property insurer, AGLIC, to which Detroit Entertainment

 had paid significant premiums in exchange for $750 million in property damage and time element



                                                  E
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.23 Filed 03/25/21 Page 17 of 233



 (also known as business interruption) coverage for the December 1, 2019 to December 1, 2020

 policy period alone. AGLIC, however, declined to fulfill its obligations to Detroit Entertainment

 under the Policy.

         26.      Particularly, Detroit Entertainment submitted a claim for physical loss of or damage

 to its property and business interruption and other covered losses arising from the Coronavirus and

 COVID-19, but AGLIC has refused to provide full coverage or even properly investigate Detroit

 Entertainrnent's losses. Despite telling Detroit Entertainment on December 31, 2020, New Year's

 Eve, that it was "continuing our investigation of your claim," AGLIC has performed no such

 investigation.    Instead, as of February 1, 2021, AGLIC continued to deny that Detroit

 Entertainment has suffered physical loss of or damage to property, and would only acknowledge

 that very limited coverage—up to $100,000—was available under the Policy. AGLIC refused to

 extend the one-year deadline for Detroit Entertainment to sue for coverage under the Policy,

 forcing Detroit Entertainment to file this action to preserve and pursue its coverage rights.

         27.      AGLIC's abandonment of Detroit Entertainment is particularly egregious in light

 of Zurich's (AGLIC's parent company) marketing strategy. Beginning with its introduction in

 2008, Zurich marketed the EDGETM policy as offering uniquely "higher limits, broader coverage

 and greater flexibility." Zurich's CEO made this announcement and lauded the clarity of the form.

         28.      Zurich own's regulatory filings confirm that it and its affiliates, including AGLIC,

 knew they were selling an insurance product that did not exclude loss from virus. In December of

 2019, after the effective date of the Policy, and just after the emergence of the first COVID-19

 cases in China, Zurich filed a regulatory request to modify its policy language. Buried in the edits,

 and without reference to the significance of the change, Zurich's filing sought to add an exclusion

 for viruses.



                                                  10
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.24 Filed 03/25/21 Page 18 of 233



        29.     Detroit Entertainment seeks damages for breach of contract against AGLIC for its

 failure to honor its policy obligations.

        30.     Detroit Entertainment also seeks a judgment declaring the scope of AGLIC's

 obligation to pay Detroit Entertainment's losses under the Policy.

                                            THE PARTIES

        31. ,   Detroit Entertainment is a limited liability company formed under the laws of

 Michigan with its principal place of business in Michigan.

        32.     Upon information and belief, AGLIC is a corporation formed under the laws of

 New York with its principal place of business in Illinois.

                                  JURISDICTION AND VENUE
        33.     This Court has general personal jurisdiction over this action pursuant to MCL §

 600.711(3) because AGLIC carries on a continuous and systematic part of its general business

 within the state, including but not limited to marketing, selling, and issuing insurance policies to

 Michigan businesses and insuring property in Michigan.

        34.     This Court also has limited personal jurisdiction over this action pursuant to MCL

 § 600.715(4) because AGLIC contracted to insure property and/or risk located within this state at

 the time of contracting, and out of which this action arose.

        35.     The amount in controversy, exclusive of interest and costs, exceeds $25,000.

        36.     Venue is proper in this Court pursuant to MCL § 600.1621(a) because AGLIC

 conducts business in Wayne County and Detroit Entertainment resides in Wayne County.

                                   FACTUAL BACKGROUND
 A.     MotorCity

        37.     Detroit Entertainment owns and operates MotorCity, the only locally owned and

 operated casino in Detroit. Detroit Entertainment's business operations involve much more than


                                                 11
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.25 Filed 03/25/21 Page 19 of 233



 a casino. MotorCity has long positioned itself as a destination resort, with an array of hospitality

 offerings. Its 400-rooin hotel includes 33 suites and offers acclaimed luxury amenities and

 technology, as well as stunning views of downtown Detroit. The complex includes the D.Tour

 Spa, a 13,000 square-foot spa including lounges, whirlpools, steam rooms, saunas and 10 private

 treatment rooins. MotorCity offers various dining and drinking options, including in bars and

 lounges throughout the complex, at the extensive food court, in a fine dining restaurant known as

 "Iridescence," at a sit-down diner and an expansive buffet, and using a food truck that has operated

 at various locations in the rnetropolitan Detroit area. The approximately 2,400-person capacity

 Sound Board theater hosts world-class entertainrnent, including musical acts and comedians, and

 has been acclaimed as one of the top live performance venues in the city. MotorCity's 67,500

 square feet of banquet and meeting space is used for corporate meetings, weddings, and other

 events. Central to MotorCity's operations is its two-level casino and sportsbook, offering some of

 the most exciting and popular gaming and sport betting in the region, including in a poker room

 and in a VIP gaming room with its own buffet.

        38.     MotorCity draws guests and patrons from all over the Midwest, the country, and

 the world. It is also a short distance away from a bustling downtown that boasts inany business

 amenities, office buildings, and tourist attractions that draw patrons to the facility, including but

 not limited to: Comerica Park (home to Detroit Tigers baseball); Little Caesar's Arena (home to

 Detroit Red Wings hockey and Detroit Pistons basketball, and a large concert venue); Ford Field

 (home to Detroit Lions football); Detroit Opera House; the iconic and historic Fox Theatre and

 Majestic Theatre; TCF Center, and numerous restaurants and bars in the downtown area.

        39.     MotorCity generally draws over 5 million visitors annually. It employs more than

 2,600 people when operating in the normal course and is known for high rates of management and



                                                 12
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.26 Filed 03/25/21 Page 20 of 233



 einployee participation in philanthropic programs that make a difference in the local Detroit

 cominunity, including partnerships with Neighborhood Service Organization, Detroit Branch

 NAACP, Vista Maria, Southwest Detroit Business Association, Mariners Inn, Christ Child House,

 Woodbridge Neighborhood Association, Phoenix Center, American Cancer Society, Wish Upon a

 Teen, Women in Touch, and Alternatives for Girls. MotorCity is key to the economic livelihood

 of Detroit and Michiganthe gaming industry as a whole contributes over $400 million to the

 state econoiny.20

            40.      As a part of its prudent business practices and in recognition of its responsibilities

 to its employees, its cominunity, and its customers, Detroit Entertainment maintains insurance

 coverage.

            41.     Detroit Entertainment specifically maintains, through the Policy, "all-risk"

 commercial property coverage with AGLIC, covering not only more commonly occurring risks

 like fire, but also entirely unanticipated and novel risks that may arise. As described below in

 greater detail, the Policy provides coverage for all "loss of or damage to" Detroit Entertainment's

 property, unless expressly excluded.

 B.         The COVID-19 Pandemic
            42.     COVID-19 is a severe infectious disease caused by the Coronavirus.                          The

 Coronavirus causes serious systemic illness and death.21 To date, there have been over 111 million




 20   Tony Paul, Detroit's casinos stay open with additfonal safety measures, like washing chips, closfng buffets,
      Detroit News (updated Mar. 14, 2020),
      https://www.detroitnews.conVstory/news/local/niichigan/2020/03/14/detroits-casinos-stay-open-additional-safety-
      measures-like-washing-chips-closing-buffets/5052017002/ (last visited Feb. 17, 2021).
 21
       Tianna Hicklin, Immune cellsfor common cold may recognize SARSCOV-2, Nat. Inst. of Health (Aug. 18, 2020),
      https://www.nih.gov/news-events/nih-research-matters/immune-cells-common-cold-may-recognize-sars-cov-2
      (last visited Feb. 17, 2021).


                                                          13
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.27 Filed 03/25/21 Page 21 of 233



 reported cases of COVID-19 and at least 2.4 inillion deaths worldwide.22 COVID-19 has been

 declared a global pandemic by the World Health Organization ("WHO"),23 and, as such, the

 disease and its causative virus, the Coronavirus, are presuined to be present or imminently present

 everywhere.24

            43.      The existence and/or presence of the Coronavirus and COVID-19 are not simply

 reflected in reported cases or individuals' positive test results. The CDC estimates that the number

 of people in the United States who have been infected with COVID-19 is likely to be 10 times

 higher than the number of reported cases.25 Additionally, at least 40% of people infected with

 COVID-19 are asyinptomatic.26 COVID-19 also includes a pre-symptomatic incubation period of

 up to 14 days, during which time infected people can transmit COVID-19 to people and onto

 surfaces without having experienced symptoms and without realizing that they are infected.27

 Studies have demonstrated that pre-symptomatic individuals have an even greater ability to




 22
       Sergio Hernandez, Byron Manley, Henrik Pettersson, Tracking coronavirus' global spread, CNN Health (Feb.
      22, 2021), https://www.cnn.com/interactive/2020/health/coronavirus-maps-and-cases/ (last visited Feb. 22, 2021).
 23
       WHO, tiVHO Director-General's opening remarks at the media briefing on COVID-19 (Mar. 11, 2020),
      https://www.who.int/director-general/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
      briefmg-on-covid-l9---11-march-2020 (last visited Feb. 12, 2021).
 '-4 See, e.g., Christopher Ingraham, At the population level, the coronavirus is alnsost literally everywhere, WASH.
      PosT (Apr. 1, 2020), https://www.washingtonpost.com/business/2020/04/01/population-level-coronavirus-is-
      almost-literally-everywliere/ (last visited Feb. 12, 2021).
 25
       Lena H. Sun and Joel Achenbach, CDC chiefsays coronavirus cases may be 10 times higher than reported,
      Wash. Post (Jime 25, 2020), https://www.washingtonpost.com/health/2020/06/25/coronavirus-cases-l0-times-
      larger/ (last visited Feb. 17, 2021).
 26
       Ellen Cranley, 40% ofpeople infected with covfd-19 are asynsptomatfc, a new CDC estfmate says, Bus. Insider
      (July 12, 2020), https://www.businessinsider.com/cdc-estimate-40-percent-infected-with-covid-l9-asymptomatic-
      2020-7 (last visited Feb. 17, 2021).
 27 See WHO, Coronavirus disease 2019 (COVID-19) Situation Report - 73 (Apr. 2, 2020),
      https://apps.who.int/iris/bitstream/handle/10665/331686/nCoVsitrep02Apr2020-
      eng.pdf?sequence=l&isAllowed=y (last visited Feb. 17, 2021); Minghui Yang , Liang Li , Ting Huang, Shaxi Li,
      Mingxia Zhang, Yang, Yujin Jiang, Xiaohe Li, Jing Yuan, and Yingxia Liu (February 1, 2021), SARS-CoV-2
      Detected on Envfronmental Fomitesfor Both Asymptomatic and Symptomatic Patients with COVID-19,
      https://doi.org/10.1164/rccm.202006-2136LE (last visited Feb. 12, 2021).


                                                          14
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.28 Filed 03/25/21 Page 22 of 233



 transmit COVID-19 than other infected people because they carry the greatest "viral load."28 The

 National Academy of Sciences has concluded that "the majority of transmission is attributable to

 people who are not exhibiting symptoms, either because they are still in the pre-symptomatic stage

 or the infection is asyrnptoinatic."29

            44.     As early as February 26, 2020, the CDC advised that COVID-19 was spreading

 freely without the ability to trace the origin of new infections, also known as comrnunity

 transinission or community spread.

            45.     On March 11, 2020, the WHO declared COVID-19 a global pandemic.

            46.     COVID-19 is highly contagious, uniquely resilient, and potentially deadly. The

 degree to which an infectious disease is contagious is measured by R°, a term that defines how

 many other people will become infected by one person with that disease. Studies have concluded

 that one person with the Coronavirus will infect up to 5.7 others (R° = 5.7), which is inuch higher

 than seasonal influenza for example, where on average, one person will infect only 1.3 others (R°

 ~ 1.3)_ 30


            47.     The Coronavirus can reinain present and infectious for "much longer time periods

 than generally considered possible."31 In the Journal of Virology, researchers demonstrated that



 '-$ See, e.g., Xi He et al., Temporal dynamics fn viral shedding and transmissibility of COVID-19, 26 NATURE MED.
     672, 674 (Apr. 15, 2020), https://www.nature.com/articles/s41591-020-0869-5 (last visited Feb. 17, 2021); Lirong
     Zou et al., SARS-CoV2 Vfral Load fn Upper Respiratory Specimens of Infected Patfents, NEw ENG. J. oF MED.
     (Mar. 19, 2020).
 29    Meagan C. Fitzpatrick, Alison P. Galvani, Seyed M. Moghadas, Abhishek Pandey, Pratha Sah, Affan Shoukat,
      and Burton H. Singer (July 28, 2020), The inzplications of silent transmission for the control of COVID-19
      outbreaks, 117 PNAS 30, 17513-15, https://www.pnas.org/content/117/30/17513 (last visited Feb. 12, 2021).
 10    M. Cevik, C.C.G. Bamford, A. Ho, COVID-19 pandemic-a focused reviewfor clfnicfans, 26 Clin Microbiol
      Infect. 7, 842-47 (April 25, 2020), https://www.clinicalniicrobiologyandinfection.com/article/S1198-
      743X(20)30231-7/fulltext (last visited Feb. 17, 2021).
 31    Shane Riddell, Sarah Goldie, Andrew Hill, Debbie Eagles & Trevor W. Drew, The effect of temperature on
      persistence ofSARS-CoV-2 on comnzon surfaces, 17 Virology J. 145 (2020), https://doi.org/10.1186/s12985-020-
      01418-7 (last visited Feb. 12, 2021).


                                                         15
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.29 Filed 03/25/21 Page 23 of 233



 the Coronavirus can survive up to 28 days at room temperature (68°F) on a variety of surfaces

 including glass, steel, vinyl, plastic, and paper.32 A CDC report from March 27, 2020 stated that

 the Coronavirus was identified on the surfaces of cabins on the Diainond Princess cruise ship 17

 days after the cabins were vacated, but before they were disinfected.s3 Nutnerous other scientific

 studies and articles have identified the persistence of the Coronavirus on doorknobs, toilets, faucets

 and other high-touch points, as well as on commonly overlooked surfaces such as floors.34

            48.     The WHO states that "[t]he disease spreads primarily from person to person

 through small droplets from the nose or mouth, which are expelled when a person with COVID-

 19 coughs, sneezes, or speaks .... People can catch COVID-19 if they breathe in these droplets

 from a person infected with the virus .... These droplets can land on objects and surfaces around

 the person such as tables, doorknobs and handrails. People can become infected by touching these

 objects or surfaces, then touching their eyes, nose or mouth."3s

           49.      Michigan experienced a reported COVID-19 outbreak in the middle of March 2020,

 and the Detroit area became an epicenter of the pandemic.36




 32 Id.
 33
      Leah F. Moriarty, Mateusz M. Plucinski, Barbara J. Marston, et al., Public Health Responses to COVID-19
      Outbreaks on Cruise Ships — Worldwide, February—March 2020, 69 MMWR 12, 347-352 (March 27, 2020),
      https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm (last visited Feb. 12, 2021).
 34 Zhen-Dong Guo, Zhong-Yi Wang, Shou-Feng Zhang,
                                                   Xiao Li, Lin Li, Chao Li, Yan Cui, Rui-Bin Fu, Ytin-Zhii
   Dong, Xiang-Yang Chi, Meng-Yao Zhang, Kun Liu, Cheng Cao, Bin Liu, Ke Zhang, Yu-Wei Gao, Bing Lu, Wei
   Chen, Aerosol and Surface Distrfbution of Severe Acute Respiratory Syndrome Coronavirus 2 in Hospital Wards,
    Wuhan, Chfna, 2020, 26 Emerg. Infect. Dis. 7, 1583-91 (July 21, 2020),
   https://pubmed.ncbi.nlm.nih.gov/32275497/ (last visited Feb. 17, 2021).
3s Q&A on coronaviruses (COVID-19), World Health Organization
                                                                    (April 17, 2020),
   https://web.archive.org/web/20200506094904/https://www.who.int/emergencies/diseases/novel-coronavirus-
   2019/question-and-answers-hub/q-a-detail/q-a-coronaviruses (last visited Feb. 12, 2021).
36 Julie Macic, Michigan has become a U.S. epicenterfor coronavirus.
                                                                       Why?, MLive (Mar. 27, 2020),
   https://www.mlive.com/public-interest/2020/03/michigan-has-become-a-us-epicenter-for-coronavirus-why.html
   (last visited Feb. 17, 2021).


                                                        16
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.30 Filed 03/25/21 Page 24 of 233



 C.          The Coronavirus and COVID-19 Cause Direct Physical Loss of or Damage to
             Pro er

             50.    The omnipresence of the Coronavirus and COVID-19 is enabled by multiple modes

 of viral transmission, including respiratory droplet, airbome, and fomite transmission (i.e.,

 transmission from surfaces and objects).37              These transmission methods demonstrate that the

 Coronavirus and/or COVID-19 cause direct physical loss of or damage to property.

             51.    Respiratory transmission of COVID-19 occurs through exposure to an infected

 person's respiratory particles, such as from saliva or mucus.38 Respiratory transmission of the

 Coronavirus is commonly divided into droplet (larger particles that have a transmission range of

 about six feet) and airborne (smaller particles that can remain suspended in the air for prolonged

 periods of time) modes of transmission.                 Though convenient, this binary division is an

 oversimplification that underscores transmission risk.39 Humans produce a wide range of particle

 sizes when coughing, sneezing, talking, singing, or otherwise dispersing droplets, with pathogens

 predoininating in the smallest particles.40 Respiratory particles produced by the average person

 can travel almost 20 feet by sneezing.41 An M.I.T. researcher found that virus-laden "clouds"

 containing clusters of droplets can trave123 to 27 feet.42

             52.    Airborne transmission involves the spread of the infectious agent caused by the


 37  See, e.g , WHO, Transmfssion of SARS-CoV-2: implicationsfor infection prevention precautions (Jul. 9, 2020),
    https://www.who.int/news-room/comnientaries/detail/transmission-o f-sars-cov-2-iniplications-for-infection-
    prevention-precautions (last visited Feb. 24, 2021).
 ss Id.
 39    Kevin P. Fennelly, Particle sizes of infectious aerosols: implicationsfor infection control, 8 LANCET
      RESPIItATORY MED. 9, P914-24 (Sept. 1, 2020), https://www.thelancet.com/journals/lanres/article/PIIS2213-
      2600(20)30323-4/fulltext (last visited Feb. 17, 2021).
 40
      Id.
 41 IQ  t.
 42
       Lydia Bourouiba, Turbulent Gas Clouds and Respiratory Pathogen Emissions, Potential Implications for
      Reducing Transmission of COVID-19, 323 JAMA 18, 1837-38 (Mar. 26, 2020),
      https://jamanetwork.com/journals/jama/fullarticle/2763852 (last visited Feb. 12, 2021).


                                                          17
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.31 Filed 03/25/21 Page 25 of 233



 dissemination of droplet nuclei (aerosols) from, for example, exhaled breath, that remain infectious

 when suspended in the air, potentially over long distances and time.43 These tiny particles can

 remain suspended "for indefinite periods unless removed by air currents or dilution ventilation."aa

 As a result, the rislc of disease transmission increases substantially in enclosed environments,

 compared to outdoor settings.4s

            53.      The VWHO and the scientific community have studied the spread of the Coronavirus

 through aerosols in indoor settings via air circulation systems. For example, the CDC published a

 research letter concluding that a restaurant's air conditioning system triggered the transmission of

 the Coronavirus, spreading it to people who sat at separate tables downstream of the restaurant's

 airflow.a6

            54.      Additionally, the CDC has stated that "there is evidence that under certain

 conditions, people with COVID-19 seem to have infected others who were more than 6 feet away",




 a3
       Id; see also Jose-Luis Jimenez, COVID-19 Is Transmitted Through Aerosols. We Have Enough Evidence, Now It
      Is Tfine to Act, TIME (Aug. 25, 2020), https://time.com/5883081/covid-l9-transmitted-aerosols/ (last visited Feb.
      12, 2021); Ramon Padilla & Javier Zarracina, Coronavirus might spread much farther than 6feet in the air. CDC
      says wear a mask in public., (last updated Sept. 21, 2020); www.usatoday.com/in-
      depth/news/2020/04/03/coronavirusprotection-how-masks-might-stop-spread-throughcoughs/5086553002/ (last
      visited Feb. 12, 2021); Nan Zhang, Jianjian Wei, Hui-Ling Yen, and Yuguo Li, Short-range afrborne route
      doniinates exposure of respiratory fnfection during close contact, 176 BLDG. AND ENV'T (June 2020).
 44
       Kevin P. Fennelly, Particle sizes of Znfecttous aerosols: lnlpltcatto77sfor tnfectlon control, 8 LANCET
      RESPIRATORYMED. 9, P914-24 (Sept. 1, 2020), https://www.thelancet.com/journals/lanres/article/PIIS2213-
      2600(20)30323-4/fulltext (last visited Feb. 17, 2021).
 45
       Muge Cevik, Julia L Marcus, Caroline Buckee, & Tara C Smith, Severe Acute Respfratory Syndrome
      Coronavirus 2(SARS-CoV-2) Transmission Dynamics Should Inform Policy, CLINICAL INFECTIOUS DISEASES
      (September 23, 2020), https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1442/5910315 (last
      visited Feb. 17, 2021).
 46
       Jianyun Lu, Jieni Gu, Kuibiao Li, Conghui Xu, Wenzhe Su, Zhisheng Lai, Deqian Zhou, Chao Yu, Bin Xu, and
      Zhicong Yang, COVID-19 outbreak assocfated wfth air conditioning in restaurant, Guangzhou, Cltfna, 2020, 26
      EMERGING INFECTIOUs DISEASEs 7(July 2020), https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article (last
      visited Feb. 12, 2021); see also Keun-Sang Kwon, Jung-Im Park, Young Joon Park, Don-Myung Jung, Ki-Wahn
      Ryu, and Ju-Hyung Lee, Evidence of Long-Distance Droplet Transmission of SARS-CoV-2 by Direct Air Flow in
      a Restaurant in Korea, 35 J. KOREAN MED. Sci. 46 (Nov. 2020), https://doi.org/10.3346/jkms.2020.35.e415 (last
      visited Feb. 12, 2021).


                                                            18
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.32 Filed 03/25/21 Page 26 of 233



 and infected people who entered the space shortly after the person with COVID-19 had left.47 A

 recently published (February 2021) systematic review of airborne transmission of the Coronavirus

 corroborated the CDC's concerns and recommended procedures to improve ventilation of indoor

 air enviromnents to decrease bioaerosol concentration and reduce the Coronavirus' spread.48

            55.      The CDC has recommended "ventilation interventions" to help reduce exposure to

 the airborne Coronavirus in indoor spaces, including increasing airflow and air filtration (such as

 with high-efficiency particulate air ("HEPA") fan/filtration systems) 49 These and other remedial

 measures inust be implemented, at high cost and extra expense, to reduce the amount of the

 Coronavirus present in the space and to make property safe for its intended use. These extreme

 measures demonstrate that the Coronavirus and COVID-19 cause direct physical loss, dainage or

 destruction to interior spaces.

            56.      COVID-19 may also be transmitted to people from physical objects, materials or

 surfaces. "Fomites" are physical objects or materials that carry, and are capable of transmitting,

 infectious agents, altering these objects to become vectors of disease.50 Fomite transinission has

 been demonstrated as highly efficient for viruses, both from object-to-hand and from hand-to-




 47    CDC, Ways COVID-19 Spreads (last updated Oct. 28, 2020), https://www.cdc.gov/coronavirus/2019-
      ncov/prevent-getting-sick/how-covid-spreads.html (last visited Feb. 17, 2021).
 48    Zahra Noorimotlagh, Neemat Jaafarzadeh, Susana Silva Martinez, & Seyyed Abbas Mirzaee, A systematfc revfew
      ofpossible airborne transrnission of the COVID-19 virus (SARS-CoV-2) in the indoor air environment, 193
      Errv'T Rscx. 110612, 1-6 (Feb. 2021),
      https://www.sciencedirect.com/science/article/pii/S0013935120315097?dgcid=rss_sd_all (last visited Feb. 17,
      2021).
 49  CDC, Ventflation in Buildings (last updated Feb. 9, 2020), https://www.cdc.gov/coronavirus/2019-
    ncov/community/ventilation.html#:—:text=HEPA%20filters%20are%20even%20more,with%20SARS%2DCoV%
    2132 (last visited Feb. 12, 2021).
 so Merriam-Webster
                        Dictionary, https://www.merriam-webster.com/dictionary/fomite (last visited Feb. 12, 2021).


                                                          19
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.33 Filed 03/25/21 Page 27 of 233



 mouth.sl

           57.      The WHO has described fomite transmission as follows:

           Respiratory secretions or droplets expelled by infected individuals can contaminate
           surfaces and objects, creating fomites (contaminated surfaces). Viable SARS-
           CoV-2 virus and/or RNA detected by RT-PCR can be found on those surfaces
           for neriods ranging from hours to days, depending on the ambient environment
           (including temperature and humidity) and the type of surface, in particular at high
           concentration in health care facilities where COVID-19 patients were being treated.
           Therefore, transmission may also occur indirectly through touching surfaces in the
           immediate environment or objects contaminated with virus from an infected person
           . . . .52 (Emphasis added).


           58.      In addition to studies cited by the WH0,53 numerous other studies and scientific

 articles have discussed fomite transmission as a mode of virus transmission, including, but not

 limited to:

                    a.      A study of a COVID-19 outbreak published by the CDC identifying

                            elevator buttons and restroom taps as possible causes of the "rapid spread

                            of SARS-CoV-2" in a shopping mall in China.s4

                    b.      A National Institutes of Health study published in the New England Journal

                            of Medicine finding that the Coronavirus survives up to 4 hours on copper,

                            up to 24 hours on cardboard, and up to 3 days on plastic and stainless steel,




 s ' CDC, Jing Cai, Wenjie Sun, Jianping Huang, Michelle Gamber, Jing Wu, Guiqing He, Indfrect Vfrus
      Transmission in Cluster of COVID-19 Cases, Wenzhou, China, 2020, 26 EMERGING INFECTIONS DISEASEs 6
      (June 2020), https://wwwnc.cdc.gov/eid/article/26/6/20-0412_article (last visited Feb. 12, 2021).
 12
       Q&A on coronavfruses (COVID-19), World Health Organization (April 17, 2020),
      https://web.archive.org/web/202005060 94904/https://www.who.int/emergencies/diseases/novel-coronavirus-
      2019/question-and-answers-hub/q-a-detaiUq-a-coronaviruses (last visited Feb. 12, 2021).
 53
     Id.
 sa CDC, Jing Cai, Wenjie Sun, Jianping Huang, Michelle
                                                          Gamber, Jing Wu, Guiqing He, bndirect Vfrus
    Transmission in Cluster of COVID-19 Cases, Wenzhou, China, 2020, 26 EMERGING INFECTIONs DISEASEs 6
    (June 2020), https://wwwnc.cdc.gov/eid/article/26/6/20-0412_article (last visited Feb. 12, 2021).


                                                         20
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.34 Filed 03/25/21 Page 28 of 233



                             and suggesting that people inay acquire the virus through the air and after

                             touching contaminated objects.ss

                    C.       An American Society for Microbiology article discussing fomite infection

                             as involving both porous and non-porous surfaces, and occurring through a

                             fomite's contact with bodily secretions, hands, aerosolized virus from

                             talking, sneezing, coughing, etc., or other airborne viral particles that settle

                             after a disturbance of a fomite (e.g., shaking a contaminated blanket).s6

                             According to the researchers, "[o]nce a fomite is contaminated, the transfer

                             of infectious virus may readily occur between inanimate and animate

                             objects, or vice versa, and between two separate fomites (if brought

                             together)."s7     Generally, frequently touched surfaces can become highly

                             transmissive fomites.58

                    d.       A CDC research letter reporting that the Coronavirus can remain viable on

                             polystyrene plastic, aluminum, and glass for 96 hours in indoor living

                             spaces.s9




 ss National Institutes of Health, New coronavirus
                                                   stablefor hours on surfaces (Mar. 17, 2020),
      https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last visited Feb. 12,
      2021).
 s6
       Stephanie A. Bone and Charles P. Gerba, Signifzcance ofFomites in the Spread ofRespfratory and Enteric Viral
      Disease, 73 APPLIED AND ENVIRONMENTAL MICROBIOLOGY 6, 1687-96 (Mar. 2007),
      https://aem.asm.org/content/73/6/1687 (lastvisited Feb. 12, 2021).
 57
     Id.
 ss Id.

 59    CDC, Boris Pastorino, Franck Touret, Magali Gilles, Xavier de Lamballerie, and Remi N. Charrel, Prolonged
      Infectivtty ofSARS-CoV-2 in Fon2ites, 26 EMERGING INFECTIOUS DISEASES 9(Sept. 2020),
      https://wwwnc.cdc.gov/eid/article/26/9/20-1788—article (last visited Feb. 12, 2021).


                                                          21
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.35 Filed 03/25/21 Page 29 of 233



                     e.       A Journal of Hospital Infection article citing studies revealing that htunan

                              coronaviruses can persist on inanimate surfaces like metal, glass, or plastic

                              for up to 9 days.6o

            59.      Importantly, the Coronavirus has been detected on environmental objects and

 surfaces from both symptomatic and asymptomatic individuals.61 Fomites transform the surface

 of property into a potentially deadly Coronavirus transmission device. A study published in the

 Journal of Epidelniology and Infection demonstrated that after lockdown in the United Kingdom,

 Coronavirus translnission via fomites may have contributed to as many as 25% of deaths in that

 region.62

            60.      Accordingly, the presence of the Coronavirus in and on property, including in

 indoor air, on surfaces, and on objects, causes direct physical loss of or damage to property. It

 causes physical harm to and alters property, and otherwise makes it incapable of being used for its

 intended purpose.

            61.      Among other things, the presence of the Coronavirus transforms everyday surfaces

 and objects into foinites, causing a tangible change of the property into a transmission vehicle for

 disease from one host to another. The WHO's description of fomite transmission of COVID-19




 60    G. Kampf, D. Todt, S. Pfaender, E. Steinmann, Persistence of coronaviruses on inanimate surfaces and their
      inactivaiion with biocidal agents, J. OF HosPrrAL INFECTION 104, 246-51 (January 31, 2020),
      https://www_joumalofhospitalinfection.com/action/showPdf?pii=S0195-6701%2820%2930046-3 (last visited
      Feb. 12, 2021).
 61
       Minghui Yang, Liang Li, Ting Huang, Shaxi Li, Mingxia Zhang, Yang, Yujin Jiang, Xiaohe Li, Jing Yuan, and
      Yingxia Liu (December 16, 2020), SARS-CoV-2 Detected on Envfronmental Fomftesfor Both Asymptomatic and
      Sjnnptomatic Patients with COVID-19, 203 AM. J. OF RESPIRATORY AND CRITICAL CARE MED. 3, 374-78
      https://doi.org/10.1164/rccm.202006-2136LE (last visited Feb. 17, 2021).
 61    A. Meiksin, Dyn.anzics of COVID-19 transmission fn.cludin.g in.direct transmfssion mechanisms: A mathematical
      an.alysis, 148 EPIDEMIOLOGY & INFECTION e257, 1-7 (October 23, 2020),
      https://www.caiiibridge.org/core/j ournals/epidemiology-and-infection/article/dynamics-of-covidl9-transmission-
      including-indirect -transinission-mechanisms-a-mathematic al-
      analysis/A134C5182FD44BEC9E2BA6581EF805D3 (last visited Feb. 17, 2021).


                                                          22
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.36 Filed 03/25/21 Page 30 of 233



 expressly recognizes this physical alteration of property, describing viral droplets as "creating

 fomites (contarninated surfaces)."63 (emphasis added). "Creating" involves making or bringing

 into existence soinething new64 — such as something that is in an altered state from what it was

 before the Coronavirus was and continues to be present on, in and around the property.

               62.      The Coronavirus adheres to surfaces and objects, harming and physically changing

 and physically altering those objects by becoming a part of their surface and making physical

 contact with them unsafe for their ordinary and customary use. Once the Coronavirus is in, on, or

 near property, it is easily spread by the air, people and objects, from one area to another, causing

 additional direct physical loss or damage.

               63.      Additionally, the presence of the Coronavirus in and on property, including in

 indoor air, on surfaces, and on objects, renders the properry unsafe and unfit for its normal usage.

 Respiratory particles (including droplets and airborne aerosols) and fomites are physical

 substances that alter the physical properties of the interiors of buildings to make them unsafe,

 untenantable and uninhabitable for their normal uses.

             64.        In addition to being found in air samples,65 the Coronavirus remains stable in body

 secretions (respiratory, urine, feces), on surfaces, and in sewage, particularly at lower                                _




 63   See, e.g., WHO, Transmission of SARS-CoV-2: implications for infection prevention precautions (Jul. 9, 2020),
      https://www.who.int/news-room/conunentaries/detaiUtransmission-o f-sars-cov-2-implications-for-infection-
      prevention-precautions (last visited Feb. 24, 2021).
 6~   See, e.g.,   Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/create (last visited Feb. 12,
      2021).
 65
       Zhen-Dong Guo, Zhong-Yi Wang, Shou-Feng Zhang, Xiao Li, Lin Li, Chao Li, Yan Cui, Rui-Bin Fu, Yun-Zhu
      Dong, Xiang-Yang Chi, Meng-Yao Zhang, Kun Liu, Cheng Cao, Bin Liu, Ke Zhang, Yu-Wei Gao, Bing Lu, Wei
      Chen, Aerosol and Szirface Dfstribution of Severe Acute Respiratory Syndrome Coronavirus 2 in Hospital Wards,
      Wuhan, China, 2020, 26 EMERG. INFECT. DIS. 7, 1583-91 (July 2020),
      https://pubmed.ncbi.nlm.nih.gov/32275497/ (last visited Feb. 17, 2021).


                                                             23
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.37 Filed 03/25/21 Page 31 of 233



 temperatures.66

            65.      A number of studies have demonstrated that the Coronavirus is "much more

 resilient to cleaning than other respiratory viruses tested."67 The measures that must be taken to

 remove Coronavirus from property are significant and far beyond ordinary cleaning.

            66.      Efficacy of decontaminating agents for viruses is based on a number of factors,

 including the initial amount of virus present, contact time with the decontaminating agent, dilution,

 temperature, and pH, among many others. Detergent surfactants are not recommended as single

 agents, but rather in conjunction with complex disinfectant solutions.68

            67.      Additionally, it can be challenging to accurately determine the efficacy of

 decontaininating agents. The toxicity of an agent may inhibit the growth of cells used to determine

 the presence of virus, making it difficult to determine if lower levels of infectious virus are actually

 still present on treated surfaces.69

            68.      In order to be effective, cleaning and decontamination procedures require strict

 adherence to protocols not necessarily tested under "real life" or practical conditions, where treated

 surfaces or objects may not undergo even exposure or adequate contact time.70                          For exarnple,

 studies of coronaviruses have demonstrated viral RNA persistence on objects despite cleaning.with




 66
       Nevio Cimolai, Environmental and decontamination issues for human coronaviruses and their potential
      surrogates, 92 J. OF MFD. VIROLOGY 11, 2498-510 (June 21,2020),https://doi.org/10.1002/J*mv.26170 (last
      visited Feb. 17, 2021).
 67
      Id.
 6s
      Id.
 69    Muge Cevik, Julia L Marcus, Caroline Buckee, & Tara C Sniith, Severe Acute Respiratory Syndrome
      Coronavirus 2(SARS-CoV-2) Transmission Dynamics Should Inform Policy, CLINICAL INFECTIOUS DISEASES
      (2020), https://acadernic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1442/5910315 (last visited Feb. 17,
      2021).
 70
      Id


                                                           24
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.38 Filed 03/25/21 Page 32 of 233



 70% alcohol.'I

            69.      When considering disinfection and decontamination, the safety of products and

 procedures must be considered as well, due to the risks of hannful chemical accuinulation,

 breakdown of treated materials, flammability, and potential for allergen exposure.72

            70.      With respect to textiles, studies have demonstrated that virus can survive on fabrics

 and be transferred to skin and other surfaces, "suggesting it is biologically plausible that ...

 infectious diseases can be transmitted directly through contact with contaminated textiles."73

 Given the inadequacy of conventional cleaning procedures, disinfection and decontamination

 measures include, but are not limited to, the use of harsh chemicals to perform deep disinfection,

 the removal and disposal of porous materials like clothing, cloth and other fabrics, making changes

 to air filtration systems, and redesigning interior spaces, all performed at great cost and expense to

 Detroit Entertainment and other properry owners. These measures, among others, demonstrate

 that the Coronavirus and COVID-19 cause physical loss of or damage to property.

            71.      Many of the surfaces and materials discussed in the studies and articles cited above

 are used throughout the MotorCity complex and are part of its daily operations, including plastics,

 glass, metals, cloth and fabrics such as blankets. Similarly, these surfaces and materials are used

 in virtually all business and tourist amenities throughout the City of Detroit and State of Michigan,

 including at the Attraction Properties that attract customers to MotorCity.


 'I    Joon Young Song, Hee Jin Cheong, Min Joo Choi, Ji Ho Jeon, Seong Hee Kang, Eun Ju Jeong, Jin Gu Yoon,
      Saem Na Lee, Sung Ran Kim, Ji Yun Noh, & Woo Joo Kim, Vfral Slzeddfng and Envfronmental Cleanfng in
      Middle East Respfratoiy Syndrome Coronavirus Infection, 47 INFECTION & CHEMOTHERAPY 4, 252-5 (2015),
      https://www.icjournal.org/DOIx.php?id=10.3947/ic.2015.47.4.252 (last visited Feb. 18, 2021).
 72
      Id.
 73    Lucy Owen and Katie Laird, The role of textfles asfomites in the healthcare envfronment: a revfew of the
      infection control risk, 8 PEER J. LIFE AND ENv'T e9790, 1-35 (2020), https://peerj.com/articles/9790/ (last visited
      Feb. 17, 2021).



                                                             25
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.39 Filed 03/25/21 Page 33 of 233



            72.     Approximately 100 MotorCity employees reported they had COVID-19. Given the

 high percentage of asymptomatic cases of COVID-19, it is certain that the actual number of

 MotorCity employees who had contracted COVID-19 was substantially greater than the substantial

 number of employees known to have contracted COVID-19.

            73.     Commercially available tests are not available to detect the Coronavirus on

 surfaces, but employees having COVID-19 is direct proof of the actual, certain presence of the

 Coronavirus on Detroit Entertaimnent's property, i.e., in, on, and around the MotorCity complex.

            74.     As described in the preceding paragraphs, the presence of the Coronavirus and

 COVID-19 in, on, and near Detroit Entertainment's property caused and continues to cause direct

 physical loss of or damage to Detroit Entertainrnent's property and that of its Attraction Properties,

 resulting in business income loss covered under the Policy.

            75.     This direct physical loss of or damage to Detroit Entertainment's property required

 Detroit Entertainment to close MotorCity's casino and other amenities, incur extra~ expense,

 undertake costly efforts to protect and preserve property from further damage or loss, and continue

 to operate at reduced capacities, all resulting in losses to gaming revenue that exceed $270 million

 as well as substantial additional losses.

 D.        The Certain or Virtually Certain Presence of the Coronavirus at MotorCity and its
           Attraction Properties
            76.     The Detroit area became an epicenter of COVID-19 outbreaks in mid- and late-

 March 2020.74 Until it closed in March 2020, the MotorCity complex was a heavily trafficked

 destination. MotorCity also attracted guests and customers from all over the world. Additionally,

 Detroit Entertainment is aware of approximately 100 of its employees having contracted COVID-


 74    Julie Mack, Michigan has become a U.S. epicenterfor coronavirus. Why?, MLive (Mar. 27, 2020),
      https://www.mlive.com/public-interest/2020/03/michigan-has-become-a-us-epicenter-for-coronavirus-why.html
      (last visited Feb. 17, 2021).


                                                        26
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.40 Filed 03/25/21 Page 34 of 233



 19.

             77.      Additionally, given how highly contagious the Coronavirus is, its multiple modes

 oftransmission, the global pervasive status of COVID-19 and the heavily-trafficked common areas

 in and around the MotorCity complex, it is statistically certain or near-certain that many other

 individuals at or in the vicinity of MotorCity contracted and carried the Coronavirus. This is based

 on the known incidences of infection despite the lack of commercially available tests for fomite or

 aerosolized Coronavirus, and despite the shortage of COVID-19 tests that could have otherwise

 been administered to every individual who was on-site at the relevant times.75 It is also statistically

 certain or near-certain that the Coronavirus was dispersed continuously into the air and on properry

 in, on, and around MotorCity. This was also the case at a myriad of business and tourist

 destinations throughout the city and state, including at Attraction Properties.

            78.       Early in the course of the Coronavirus and COVID-19 pandemic, testing was

 limited, and thus potentially thousands more people were infected than was reported.76 Concerning

 the testing that was available at that time, local positivity rates clearly deinonstrated the

 pervasiveness of the Coronavirus in the Detroit area. Epidemiologists have explained that "the

 percent positive is a critical measure because it gives us an indication of how widespread infection

 is in the area where the testing is occurring[.]"" The percent positive is a crucial indicator of

 whether a business can safely remain open. As a threshold for the percent positive being "too


 75    See, e.g., Aroon Chande, Seolha Lee, Mallory Harris, Quan Nguyen, Stephen J. Beckett, Troy Hilley, Clio
      Andris, & Joshua S. Weitz, Real-tfnse, interactive websitefor US-county-level COVID-19 event risk assessment, 4
      NAT. HUMAN BEHAVIOR, 1313-19 (Nov. 9, 2020), https://doi.org/10.1038/s41562-020-01000-9 (last visited Feb.
      12, 2021).
 76    See, e.g., Benedict Carey and James Glanz, Hidden Outbreaks Spread Through U.S. Cftfes FarEarlter Than
      Americans Knew, Estimates Say, N.Y. TltvtEs (updated July 6, 2020), nytinies.coml2020/04/23/us/coronavirus-
      early-outbreaks-cities.htnil (last visited Feb. 12, 2021).
 " David Dowdy and Gypsyaniber D'Souza, COVID-19 Testing: Understanding the "Percent Positive", Johns
   Hopkins Bloomberg School of Public Health Expert Insights (Aug. 10, 2020), htq)s://wwwjhsph.edu/covid-
   19/articles/covid- I 9-testing-understanding-the-percent-positive.htmI (last visited Feb. 12, 2021).


                                                               27
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.41 Filed 03/25/21 Page 35 of 233



 high," the WHO stated that the percent positive should remain below 5% for at least two weeks

 before re-opening.'g

           79.     As of March 20, 2020, Detroit was experiencing a 7-day positivity average of

 43.8%, a rate that would rernain high.'9

           80.     The Detroit Health Department has also recognized the severe impact of COVID-

 19 on the city's African American population, acknowledging that "Detroit residents are

 predominantly African American ... and the Centers for Disease Control and Prevention has

 stated, `Long-standing systemic health and social inequities have put many people from racial and

 ethnic minority groups at increased risk of getting sick and dying from COVID-19."80

           81.     MotorCity closed to the general public on March 16, 2020, although its hotel

 remained open on a limited basis to house certain utility company critical workers. MotorCity

 reopened its casino and certain other amenities on August 5, 2020, with extensive health and safety

 protocols that limited the number of guests who could patronize the casino, but that were intended

 to make the casino as safe as possible for both MotorCity's employees and customers. MotorCity

 closed again at the end of the day on November 17, 2020. It reopened partially on December 23,

 2020, with an even greater limitation on the number of guests who could patronize the casino.

 Ever since the March 16, 2020 closure, all events at the Sound Board theater have been canceled,

 the poker room, buffet, spa and various other amenities have remained closed, and other operations




 79    COVID-19 Daslaboard, Detroit Health Department (updated Feb. 17, 2021),
      https://codtableau.detroitmi.gov/t/DHD/views/CityofDetroit-
      PublicCOVIDDashboard/TestsbyDate?%3AisGuestRedirectFromVizportal=y&%3Aembed=y (last visited Feb.
      17, 2021).
 80    Detroit Health Department, Enzergency Orderfor Control of Epidenzic (Oct. 9, 2020),
      https://detroitmi, gov/sites/detroitmi.localhost/files/2020-
      10/Executed%20Public%20Health%200rder%20DZF%2010-09-2020%20FINAL.PDF (last visited Feb. 17,
      2021).
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.42 Filed 03/25/21 Page 36 of 233



 have been significantly curtailed. Nuinerous area businesses and tourist destinations also were

 closed in full or intermittently during this period.

         82.    As of April 1, 2020, nearly all of Detroit Entertainment's then 2,600-plus

 einployees had been placed on furlough, and rnany were ultimately laid off. As of January 2021,

 over 1,100 employees remained laid off.

        83.     These closures and events were due to direct physical loss of or damage to property

 caused by the Coronavirus and COVID-19, and as a result of the loss the ability to operate

 MotorCity in its normal and customary manner. Also, during this time, Michigan Governor

 Gretchen VJhitmer, the Michigan Department of Health and Human Services ("MDHHS"), and

 various local health departments issued numerous emergency orders addressing the health and

 public safety crisis caused by the Coronavirus and COVID-19, including orders that closed and

 restricted certain businesses and activities, prohibited or limited gatherings, and required Michigan

 residents to stay home.

        84.     These orders were issued for a number of reasons. These include physical loss of

 or dainage to property caused by the Coronavirus and COVID-19; the ability of the Coronavirus

 and COVID-19 to be transmitted through fomites; and the ability of the Coronavirus to survive on

 surfaces for days, linger in indoor air, and transform surfaces and air into vehicles of virus

 transmission, thereby rendering properry unsafe for normal use.

 E.     Government Orders and the Closure and Re-Opening of MotorCity's Casino
        Subiect to Severe Restrictions

        85.     On March 16, 2020, the CDC and the national Coronavirus Task Force issued

 public guidance titled "30 Days to Slow the Spread" of COVID-19, which called for restrictive

 social distancing measures, such as working from home, avoiding gatherings of more than 10




                                                  FZ
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.43 Filed 03/25/21 Page 37 of 233



 people and staying away frorn bars and restaurants.g '

            86.      State and local governments across the nation recognized the unprecedented and

 mushrooining outbreaks of COVID-19 and the Coronavirus's catastrophic impact through direct

 physical loss of or dainage to property and lives. As a consequence, many states issued "State of

 Emergency" Declarations in early March 2020. Within a short time, the State of Michigan

 followed suit and issued orders suspending or severely limiting business operations where people

 could potentially contract COVID-19. This included casinos, as well as other aspects of Detroit

 Entertainment's business.

            87.      Among other justifications, the Michigan governmental orders were issued under

 the authority of state law permitting the governor to "promulgate reasonable orders, rules, and

 regulations as he or she considers necessary to protect life and property[.]"82 These orders also

 required measures to protect against fomite transmission and explicitly addressed the

 Coronavirus's impacts on property.

            88.      On March 10, 2020, Governor Whitmer declared a state of emergency in response

 to the state's first two confirmed COVID-19 cases, both of which were in the Detroit area.83

            89.     Three days later, on March 13, 2020, Governor Whitmer issued an executive order

 banning all events or gatherings of inore than 250 people in the state, severely limiting the




 81    The President's Coronavirus Guidelines for America, 30 Days to Slow the Spread, The White House and CDC
      (Mar. 16, 2020), https://trumpwhftehouse.archives.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
      guidance_8.5x11_315PM.pdf (last visited Feb. 17, 2021).
 82    See, e.g., Executive Order 2020-05: Temporary prohibition on large assemblages and events, temporary school
      closures -RESCINDED, Office of the Govemor (Mar. 10, 2020), https://www.michigan.gov/whitmer/0,9309,7-
      387-90499 90705-521595--,OO.html (last visited Feb. 17, 2021).
 83    Michigan announcesfirst presumptive positive cases of COVID-19, Michigan.gov (March 10, 2020),
      https://www.michigan.gov/coronavirus/0,9753,7-406-98158-521365--,OO.html (last visited Feb. 17, 2021).


                                                          30
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.44 Filed 03/25/21 Page 38 of 233



 operations of large entertaimnent venues such as MotorCity.84 The order was issued, among other

 reasons, because of physical loss of or damage to property caused by the Coronavirus and COVID-

 19.

          90.      In response to the order, Detroit Entertainment altered its property by, among other

 things, constructing temporary walls and taking other remedial measures to reduce virus

 transmission, including fomite transmission, and ma.king property safe for its intended use.85

          91.      On March 16, 2020, Governor Whitmer issued an executive order restricting the

 use of "places of public accommodation" in order to, among other things, "protect life and

 property" from Coronavirus and COVID-19.86 This included closing "to ingress, egress, use, and

 occupancy by members of the public" all restaurants, food courts, bars, taverns, club, theaters,

 indoor and outdoor performance venues, spas, and casinos licensed by the Michigan Gaming

 Control Board ("MGCB").87 The MGCB issued an order the same day suspending all gaming

 operations at the Detroit casinos, including MotorCity.

          92.     On March 23, 2020, Governor Whitmer issued a statewide "Stay Home, Stay Safe"

 order, designed to, among other things, "protect life and property" from the Coronavirus and

 COVID-19.gg        Among other things, the order prohibited all businesses and operations_ froin



 s¢ Governor Whitmer Orders Temporary Prohibition on Large Assemblages and Events, Office of the Governor
   (Mar. 13, 2020), https://www.michigan.gov/whitmer/0,9309,7-387-90499_90640-521596--,OO.html (last visited
   Feb. 17, 2021).
 gs COVID-19-19 Announcements, Motor City Casino Hotel (updated Dec. 20, 2020),
    https://www.motorcitycasino.com/ViewerRaw.aspx?Doc=HealthAndSafety&Page=COVID-19-
    Announcements&Bannei=HealthSafety-COVID-19-Announcements-Banner (last visited Feb. 17, 2021).
 86 Executive Order 2020-09: Temporary Restrictions ott the Use of Places of
                                                                             Public Accommodation, Office of the
    Governor (Mar. 16, 2020), http://gtchd.org/DocumentCenter/View/13736/Executive-Order-Places-of-Public-
    Acconunadation?bidId= (last visited Feb. 17, 2021).
 87
    Id.
 $$ Executive Order 2020-21: Temporary requirement to suspend activities that are not necessary to sustain or protect
    life — RESCINDED, Office of the Governor, (Mar. 24, 2020) https://www.michigan.gov/whitmer/0,9309,7-387-
    90499 90705-522626--,OO.html (last visited Feb. 17, 2021).


                                                         31
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.45 Filed 03/25/21 Page 39 of 233



  requiring workers to leave their homes except under special circumstances, and banned public and

  private gatherings of any number of people outside a single household. Consistent with these and

  other orders issued throughout Spring 2020 as well as from the certain or virtually certain presence

  of the Coronavirus at MotorCity, MotorCity's casino closed and remained closed to the general

  public until August 5, 2020.

            93.      On July 29, 2020, Governor Whitmer issued two "Safe Start" executive orders"

 permitting the limited reopening of Detroit casinos, among other businesses, effective August 5,

 2020, "subject to a 15% capacity limit and strict workplace safeguards."90 These limitations were

 necessary, arnong other reasons, "to protect life and property[.]"" These orders were expressly

 issued, among other reasons, to protect against fomite transmission of the Coronavirus, and

 explicitly in response to the Coronavirus' impacts on properry, including but not limited to

 requiring businesses to:

                    a.       "[I]ncrease facility cleaning and disinfection to limit exposure to COVID-

                             19, especially on high-touch surfaces (e.g., door handles), paying special

                             attention to parts, products, and shared equipment (e.g., tools, machinery,

                             vehicles)";

                    b.       "Require the use of work gloves where appropriate to prevent skin contact

                             with contaminated surfaces";

                    C.       "Train employees on ...[d]istance that the virus can travel in the air, as




 89    Governor Whitmer Amends MI Safe Start Order to Limit Indoor Gatherfngs, Save Lives, Office of the Governor
      (July 29, 2020), https://www.michigan.gov/whitmer/0,9309,7-387-90499_90640-535163--,OO.htnil (last visited
      Feb. 17, 2021).
 90
       Executive Order 2020-160: Amended Safe Start Order — RESCINDED, Office of the Governor, (July 31, 2020),
      https://www.niichigan.gov/whitmer/0,9309,7-387-90499- 90705-535195--,OO.htn-A (last visited Feb. 17, 2021).
 9`
      Id.


                                                         32
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.46 Filed 03/25/21 Page 40 of 233



                   well as the time it remains viable in the air and on environmental surfaces";

             d.    "Establish an enhanced cleaning and sanitizing protocol for high-touch

                   areas like restrooms, credit-card machines, keypads, counters, shopping

                   carts, and other surfaces";

             e.    "Disinfect high-touch surfaces in offices";

             f.    "Limit shared items for customers (e.g., condiments, menus) and clean

                   high-contact areas after each customer (e.g., tables, chairs, menus, payment

                   tools)";

             g.    "Ensure that ventilation systems operate properly";

             h.    And, specifically with respect to casinos:

                          i.      "Provide frequent opportunities for employees to wash

                                  and/or sanitize their hands to reduce the result of surface

                                  transmission";

                          ii.     "[C]lean and disinfect all high-touch objects that are

                                  accessible to the public (e.g. ATMs, counters, door handles,

                                  elevator panels and _ buttons, restrooms, dining tables,

                                  employee break rooms, carts, chairs, table rails, trash bins,

                                  light switches, phones, kiosks, time clocks, etc.)";

                          iii.   "Provide disinfecting wipes (to the extent they are available)

                                 throughout the casino to enable patrons to disinfect

                                 frequently touched surfaces";

                          iv.    "Regularly maintain their HVAC systems and maximize the

                                 delivery of fresh air into the facility;" and



                                           33
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.47 Filed 03/25/21 Page 41 of 233



                                        V.    "Frequently disinfect slot machines . . . ."92

            94.      On August 4, 2020, the MGCB issued an "Order Setting Minimum Guidelines for

  Cominercial Casinos to Reopen,"—specifically directed to Detroit Entertainment and the other

  two Detroit Casinos—providing guidelines for safe reopening consistent with guidance from the

 CDC and the State of Michigan. This order was expressly issued, among other reasons, to protect

 against fomite transmission of the Coronavirus, and explicitly in response to the Coronavirus'

 iinpacts on property in nuinerous ways; it required the Detroit casinos to institute many new

 protocols, including the following, which remain in place today:

                    a.       Ensure that employees with heightened public contact be provided with

                             "frequent opportunities to wash and/or sanitize their hands to reduce the risk

                             of surface transmission";

                    b.       "[C]lean and disinfect all its hard and soft surfaces in accordance with the

                             CDC guidelines";

                    C.       "[C]lean and disinfect all high-touch objects that are accessible to the

                             public, (ex. ATMs, counters, door handles, elevator panels and buttons,

                             restrooms, dining tables, employee break rooms, sensitive keys, carts,

                             chairs, table rails, trash bins, light switches, phones, kiosks, time clocks,

                             etc.),,,

                    d.      "[P]rovide disinfecting wipes (to the extent they are available) throughout

                            the casino to enable patrons to disinfect frequently touched surfaces";

                    e.      Put in place procedures "for cleaning shared equipment and uniforms";



 92
       Executive Order 2020-161: Safeguards to Protect Michigan's workers from COVID-19 — RESCINDED, Office
      of the Governor, https://www.michigan.gov/whitmer/0,9309,7-387-90499 90705-535196--,OO.html (last visited
                                                                             -
      Feb. 17, 2021) (emphasis added).


                                                        34
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.48 Filed 03/25/21 Page 42 of 233



                     f.       "[R]egularly maintain their HVAC systems and maximize fresh air delivery

                              into the facility";

                     g.       Put in place "[e]nhanced cleaning protocols ... throughout the facility,

                              including back of house areas and Board casino offices";

                     h.       "[F]requently disinfect slot machines, provide wipe dispensaries for slot

                              machines, and post signs encouraging patrons to wipe down slot machines

                              before and after use";

                     i.       "[D]evelop a plan to address contamination on table surfaces, chips, cards,

                              dice";

                     j.       "Cards must be replaced before each shift for games where players touch

                              cards";

                     k.       "Licensee must develop protocols for chips to be cleaned and sanitized

                              daily";

                     1.       "Dice must be disinfected for each new shooter";

                     M.       Ensure that frequently touched areas at a table are "sanitized often

                              including, but not liinited to pit stands, gaming devices and equipment,

                              chairs, and table bumpers/arm rests";

                     n.       Ensure that dealers, supervisors or other table game personnel "sanitize card

                              shoes, dice and other gaining devices and equipment on a frequent basis";

                     o.       Provide food and drinks in disposable dishware; and

                     p.       Frequently clean and sanitize "sports wagering tables, seats, kiosks, ticket

                              counters, ATM's and redemption terminals."93


 93
       In the Matter of Greektown Casino, L.L.C, Detroft Entertafnment, L.L. C.., c4c MGM Grand Detroit, L.L. C., Order
      Setting Mininzum Guidelines For Commercial Casinos To Reopen, Michigan Ganvng Control Board (Aug. 4,

                                                           35
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.49 Filed 03/25/21 Page 43 of 233



            95.      On September 25, 2020, Governor Whitmer issued Executive Order 2020-184

 "Safeguards to Protect Michigan's Workers from COVID-19," providing workplace standards to

 prevent viral transinission in the course of reopening Michigan businesses.94 Like the July 29,

 2020 "Safe Start" executive orders, this order was expressly issued, among other reasons, to protect

 against fomite transmission of the Coronavirus, and explicitly in response to the Coronavirus'

 impact on property. It included similar and additional requirements for protecting property and

 people froin fomite infection and transmission.

            96.     On October 9, 2020, the Detroit Health Department issued an "Emergency Order

 for Control of Epidemic" to reduce transmission of COVID-19 after a resurgence of transmission

 rates. The order was issued, among other reasons, to protect against fomite transmission of

 Coronavirus. Among other things, the order recognized that "Detroit residents are predominantly

 African American ... and the Centers for Disease Control and Prevention has stated, `[1]ong-

 standing systemic health and social inequities have put many people from racial and ethnic

 ininority groups at increased risk of getting sick and dying from COVID-19."'95 This order was

 expressly issued, among other reasons, to protect against fomite transmission of the Coronavirus,

 and explicitly in response to the Coronavirus' impacts on property. It included requirements for

 protecting property and people froin fomite infection and transmission similar to the orders

 discussed above.



      2020), https://www.michigan.gov/documents/mgcb/Detroit—Casinos_Minimun_Reopening_Guidelines_2020-8-
      4_698360_7.pdf (last visited Feb. 17, 2021).
 9~   Executive Order 2020-161: Safeguards to Protect Michigan's workers from COVID-19 — RESCINDED, Office
      of the Governor, https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-535196--,OO.html (last visited
      Feb. 17, 2021).
 9s Detroit Health Department,
                                  Emergency Order for Control ofEpidemic (Oct. 9, 2020),
    https://detroitn-A.gov/sites/detroitn-ii.localhost/files/2020-
    10/Executed%20Public%20Health%200rder%20DZF%2010-09-2020°/o20FINAL.PDF (last visited Feb. 17,
    2021).


                                                        36
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.50 Filed 03/25/21 Page 44 of 233



         97.      On October 14, 2020, the Michigan Department of Labor and Econoinic

  Opportunity, through the Michigan Occupational Safety & Health Administration ("MIOSHA"),

 proinulgated "Emergency Rules: Coronavirus Disease 2019 (COVID-19),"96 to initigate and limit

 COVID-19's spread in workplaces and to protect employees across Michigan. The MIOSHA

 Emergency Rules were expressly issued, among other reasons, to protect against fomite

 transmission of Coronavirus, and explicitly in response to Coronavirus' impacts on property
                                                                                             .
 These Emergency Rules included requirements for protecting property and people from fomite

 infection and transmission similar to the orders discussed above.

         98.     On October 16, 2020, the MGCB issued an "Order Setting Minimum Guidelines

 for Continued Operation of Commercial Casinos," containing similar and additional requirements

 to its August 4, 2020 order discussed above. "

         99.     On November 15, 2020, after it had issued other emergency orders regulating the

 size of public gatherings in October 2020, the MDHHS issued an emergency "epidemic order"

 limiting indoor social gatherings and other group activities in effort to protect against further

 COVID-19 outbreaks.98 Under this order, among other things, indoor residential gatherings were

 limited to two households at a tiine; bars and restaurants could only remain open for outdoor

 dining, carry out and delivery; and Detroit casinos were ordered closed as of November 18, 2020.99


 96
     Emergency Rules: Coronavirus Disease 2019 (COVID-19), Michigan Department of Labor
                                                                                           and Economic
   Opporlunity (Oct. 14, 2020), https://www.michigan.gov/documents/leo/Final_MIOSHA_Rules_705164_7.pdf
   (last visited Feb. 17, 2021).
97 In the Matter of Greektown Casinos, LLC, Detroit Entertainm
                                                               ent, LLC and MGM Grand Detroit, LLC, Order
   Setting Minintum Guidelinesfor Continued Operation of Conunercial Casinos, Michigan Gaming
                                                                                                 Control Board
   (Oct. 16, 2020),
   https://www.michigan.gov/documents/mgcb/Detroit_Casinos_Minimun_Reopening_Guidelines_2020-8-
   4_698360_7.pdf (last visited Feb. 17, 2021).
98 MDHHS Isstres Three-Week Epfdemfc Order to Save Lives,
                                                             Protect Frontline Heroes Durfng Fall COVID-19
   Surge, Michigan Dept. of Health and Human Services (Nov. 15, 2020),
   https://www.michigan.gov/mdhhs/0,5885,7-339--545138--,OO.html (last visited Feb. 17, 2021).
99
    Id.


                                                      37
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.51 Filed 03/25/21 Page 45 of 233



 The order was extended until December 20, 2020.

          100.    On December 18, 2020, MDHHS issued a"Gatherings and Face Mask Order,"

 taking effect December 21, 2020, permitting, inter alia, gatherings at casinos subject to certain

 capacity and distancing requirements.'oo On December 23, 2020, the MGCB issued an "Order

 Setting Miniinum Guidelines for Commercial Casinos to Reopen."'o ' This order was expressly

 issued, among other reasons, to protect against fomite transmission of Coronavirus, and explicitly

 in response to Coronavirus' impacts on property. It included requirements for protecting property

 and people from fomite infection and transmission similar to the orders discussed above. The

 MGCB issued siinilar orders on January 31, 2021 and February 16, 2021.1oz

          101.    MotorCity reopened again on December 23, 2020, in a very limited capacity, under

 severe restrictions and with safety measures that forced Detroit Entertainment to incur extra

 expenses by, among other things, reconfiguring its gaming floors.                    These measures were
 undertaken to prevent further physical loss of or damage to Detroit Entertainment's property from

 Coronavirus and to protect the health, safety and welfare of MotorCity's employees and customers.

         102.     Among other things, even after reopening, MotorCity's capacity for guests was

 severely limited; its dining establishments were either closed completely or open for take-out only;

 all bars were closed; D.Tour Spa was closed; the poker room remained closed; no meetings or



 ~oo MDHHS Gatherings and Face Masks Order,
                                                 Michigan Dep't of Health and Human Services (Dec. 18, 2020),
     https://www.nuchigan.gov/coronavirus/0,9753,7-406-98178 98455-547899--,OO.html (last visited Feb. 18, 2021).
 lo' In the Matter of Greektown Casino, LLC,
                                              Detroit Entertainment, LLC and MGM Grand Detroit, LLC, Order
    Setting Minimuns Guidelines for Commercial Casinos to Reopen, Michigan Gaming Control Board (Dec. 23,
     2020), https://www.michigan.gov/documents/mgcb/Order_implementing_l 1-15-
    20_MDHHS_Order 708052 7.pdf (last visited Feb. 17, 2021).
 ioz In the Matter of Greektown Casitao, LLC,
                                              Detroit Entertainment, LLC and MGM Grand Detroft, LLC, Order
    Setting Minimum Guidelinesfor Continued Operation of Commercial Casinos, Michigan Gaming Control Board
    (Jan. 31, 2021); In the Matter of Greektown Casirzo, LLC, Detroit Entertainment, LLC and MGM Grand Detroit,
    LLC, Order Setting Minimum Guidelines for Continued Operation of Commercial Casinos, Michigan Gaming
    Control Board (Feb. 16, 2021).
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.52 Filed 03/25/21 Page 46 of 233



 banquets were held; no concerts or shows were held; and coat check and valet service reinained

 closed in the middle of the Michigan winter. Additionally, Detroit Entertainment had to protect

 its property frotn physical loss or damage, as well as protect the safety of occupants, by sectioning

 off the gaming floor to liinit occupancy in each section.

            103.    Newly issued orders continue to restrict Detroit Entertainment's operations due to

 the physical loss of or damage to property caused by the Coronavirus. MGCB's January 31, 2021

 and February 16, 2021 orders, for example, regulate capacity and food and beverage consumption,

 prohibit concerts, live events, and shows, and address, among other things, contamination on table

 surfaces, chips, cards, and dice.103        Michigan also continues to place significant limitations on

 indoor dining, including limiting restaurant and bar capacity to 25% and no more than 100 people,

 with tables limited to 6 people or less, and with a 10:00 pm curfew. lo4

            104.    Detroit Entertainment has suffered and continues to suffer catastrophic losses from

 the closures of the MotorCity complex and other limitations on its business operations in

 connection with the above-cited government orders as well as from the certain or virtually certain

 presence of the Coronavirus at MotorCity. The lost gaming revenue alone exceeds $270 million

 and there are substantial additional losses.

            105.    Detroit Entertainment timely notified AGLIC of these losses and has inet all

 conditions and requirements for coverage under the Policy. As set forth herein, AGLIC has

 wrongly refused to provide full coverage and, instead, has paid only $1 00,000—less than one tenth


 "3
      In the Matter of Greektown Casino, LLC, Detroit Entertainment, LLC and MGM Grand Detroit, LLC, Order
      SettingMinimum Guidelinesfor Continued Operation of Commercial Casinos, Michigan Gaming Control Board
      (Jan. 31, 2021); In the Matter of Greektown Casfno, LLC Detroit Entertainment, LLC and MGM Grand Detroit,
      LLC, Order Setting Minimum Guidelines for Continued Operation of Commercial Casinos, Michigan Gaming
      Control Board (Feb. 16, 2021).
 '04 Feb. 1: Indoor
                    Dinirig Guideliites,
      https://www.michigan.gov/documents/coronavirus/Indoor—Dining Guidelines v7_713766 7.pdf (last visited
                                                                             —         -
      Feb. 18, 2021).


                                                        Q:
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.53 Filed 03/25/21 Page 47 of 233



  of one percent of Detroit Entertaimnent's losses.

  F.         The "All-Risk" Commercial Pronerty Policy and Potentially Apmlicable Coverages

             106.     In exchange for a very substantial premium, AGLIC sold Detroit Entertainment the

  Policy, policy number ERP3061326-01, effective December 1, 2019 to December l, 2020.

             107.     AGLIC and/or its affiliate, Zurich, drafted the Policy, which includes the Zurich

 EDGETM coverage form.

             108.    When introduced in 2008, the Zurich EDGETM coverage form was marketed as

 offering uniquely "broader coverage and greater flexibility" that would "enhance ... our ability to

 serve customers in this important line of business and offers significant advantages for global

 property programs ...."' os Zurich's CEO made this announcement in a press release, dated April

 22, 2008, and lauded the clarity of the form, boasting that "The Zurich Edge policy is clearly

 written with all limits, sub-liinits and other critical coverage issues incorporated within the policy

 declarations."Io6

             109.    Zurich did not limit its touting of the EDGETM coverage form to its press releases.

 Instead, Zurich inade the same claims to insurance regulators. For exarnple, in an Explanatory

 Meinorandum Zurich filed with the California Department of Insurance and the Oregon Insurance

 Division on January 11, 2008 and February 5, 2008, respectively, Zurich claimed that the EDGETM

 coverage form offers "our Insured's [sic] a very broad and flexible policy."

             110.    The Policy insures against "[a]11 risks of direct physical loss of or damage from any

 cause unless excluded," and provides coverage for property damage losses, business interruption



 ios Zurich fntroduces The Zurfch
                                       EdgeTMfor hfghly protected risks and global property markets, Media Release
       Zurich (Apr. 22, 2008),
       https://zsl.zurichna.com/zus/zna_config.nsf/pages/9123da88864cd81485257433006ed710!OpenDoctunent&Click
       = (last visited Feb. 17, 2021).
 106
       Id


                                                         m
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.54 Filed 03/25/21 Page 48 of 233



 losses ("Tiine Eleinent" per the policy language), and other losses.

          111.     The Policy Limit'o' is $750,000,000 per Occurrence. The Policy Deductible is

 "$150,000 cornbined Property Damage (PD) and Time Element (TE) per Occurrence" and the

 Policy contains other deductibles applicable in specified circumstances.

          112.     The Policy does not exclude viruses, pandemics or communicable diseases as

 causes of loss. Thus, the entire $750,000,000 Policy Limit is potentially available for Detroit

 Entertainrnent's losses."

          113.     The Policy's full terms and conditions are set forth therein, but as relevant here, the

 Policy provides as follows:

 Time Element and Time Element Coverazes

          114.     The Policy covers Time Element loss resulting from "the necessary Suspension of

 the Insured's business activities at an Insured Location. The Suspension must be due to direct

 physical loss of or damage to Property (of the type insurable under this Policy other than Finished

 Stock) caused by a Covered Cause of Loss at the Location[.]"

         115.      MotorCity is an Insured Location under the Policy.

         116.      The Policy defines Covered Cause of Loss as "[a]11 risks of direct physical loss of

 or damage from any cause unless excluded."

         117.     As set forth above, the Coronavirus and COVID-19 caused direct physical loss of

 or damage to property at MotorCity.

         118.     The Coronavirus and COVID-19 also rendered MotorCity's property unfit and

 unsafe for its normal usages, depriving Detroit Entertainment of its property.

         119. Neither the Coronavirus nor COVID-19 is excluded under the Policy.



 'o' Unless otherwise noted, capitalized and bolded terms herein are capitalized and bolded in the Policy.

                                                          41
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.55 Filed 03/25/21 Page 49 of 233



           120.   Among the Policy's Time Element Coverages is GROSS EARNINGS, covering

 "the actual loss sustained by the Insured during the Period of Liability." GROSS EARNINGS is

 subject to a Liinit of Liability of $195,400,000.

           121.   Detroit Entertainment derives most of its revenue from its casino. The casino at

 MotorCity was closed from March 16, 2020 through August 4, 2020, and again from the end of

 the day on November 17, 2020 through December 22, 2020. To the extent the casino was re-

 opened, each time this was at reduced capacity (the first time, at 15% of fire code capacity, and

 the second time effectively at 12.4% of fire code capacity) and without the ability to offer many

 associated services and activities at MotorCity. As such, Detroit Entertainment has sustained and

 is sustaining a substantial Time Element loss of its Gross Earnings, which is insured under the

 Policy.

           122.   The Policy includes an EXTENDED PERIOD OF LIABILITY, providing in

 relevant part: "Upon the termination of the coverage for Gross Earnings loss under 4.02.01.01. this

 Policy will continue to pay the actual Gross Earnings loss sustained by the Insured" for up to 365

 days.

           123.   The Policy provides EXTRA EXPENSE coverage, covering "the reasonable and

 necessary Extra Expenses incurred by the Insured, during the Period of Liability, to resume and

 continue as nearly as practicable the Insured's normal business activities that otherwise would be

 necessarily suspended, due to direct physical loss of or damage caused by a Covered Cause of

 Loss to Property of the type insurable under this policy at a Location."

           124.   As set forth herein, Detroit Entertainment incurred Extra Expenses to clean,

 disinfect, and restore its property so that it could resume and continue as nearly as practicable its

 nonnal business activities that would otherwise be suspended due to direct physical loss of or



                                                     42
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.56 Filed 03/25/21 Page 50 of 233



 darnage caused by the Coronavirus and COVID-19, costs associated with altering its property to

 protect it from physical loss of or dainage, as well as protecting the safety of its employees and

 customers, such as erecting barriers, installing COVID-19 screening stations, installing plexiglass

 shields, installing nanoseptic film, reconfiguring indoor spaces, disinfecting surfaces and

 materials, and providing PPE to employees and customers.

 Special CoveraQes

           125.   The Policy includes numerous Special Coverages that potentially apply to Detroit

 Entertainment's losses from the Coronavirus and COVID-19. These include the following, among

 others:

           126.   The Policy provides CIVIL OR MILITARY AUTHORITY coverage for "the

 actual Time Element loss sustained by the Insured, as provided by this Policy, resulting from the

 necessary Suspension of the Insured's business activities at an Insured Location if the Suspension

 is caused by order of civil or military authority that prohibits access to the Location. That order

 must result from a civil authority's response to direct physical loss of or damage caused by a

 Covered Cause of Loss to property not owned, occupied, leased or rented by the Insured or

 insured under this Policy and located within the distance of the Insured's Location as stated in the

 Declarations."

           127.   The Coronavirus and COVID-19 caused direct physical loss of or damage to

 property throughout the city of Detroit and State of Michigan, and caused the deprivation of use

 of such property, including property within three (3) miles of MotorCity, giving rise to the actions

 of civil authority, including by the Governor of the State of Michigan, the MDHHS and the MGCB

 as set forth herein. Their orders prohibited access to MotorCity.

           128.   The Policy provides CONTINGENT TIME ELEMENT coverage for "the actual



                                                 43
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.57 Filed 03/25/21 Page 51 of 233



 Tiine Eleinent loss as provided by the Policy, sustained by the Insured during the Period of

 Liability directly resulting from the necessary Suspension of the Insured's business activities at an

 Insured Location if the Suspension results from direct physical loss of or damage caused by a

 Covered Cause of Loss to Property (of the type insurable under this Policy) at Direct Dependent

 Time Element Locations, Indirect Dependent Time Element Locations, and Attraction

 Properties located worldwide . . . _"Ioa

            129.     The Policy defines Direct Dependent Time Element Locations as including:

 "Any Location of a direct: customer, supplier, contract manufacturer or contract service provider

 to the Insured;" and "Any Location of any company under a royalty, licensing fee or cominission

 agreement with the Insured."

            130.     The Policy defines Attraction Properties as: "A property within the distance

 described in the declarations of an Insured Location that attracts customers to the Insured's

 business" that is "[1]ocated within one mile(s) of the Insured Location."

            131.     In plain English, the Policy provides coverage for Detroit Entertainment's losses if

 certain types of nearby properties or the properties of Detroit Entertainment's direct customers or

 suppliers suffer direct physical loss of or damage unless expressly excluded under the Policy. The

 Policy covers all risks of loss and does not contain any relevant exclusions for Detroit

 Entertainment's losses.

            132. Alnong other things, as set forth herein, the Coronavirus and COVID-19 caused

 direct physical loss of or dainage at properties that attract customers to MotorCity, including the

 many business amenities and tourist attractions within a short distance of MotorCity.

            133.     Additionally, as set forth herein, the Coronaviras and COVID-19 rendered such



 108   With certain geographic exclusions not relevant here.

                                                               ..
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.58 Filed 03/25/21 Page 52 of 233



 properties unfit and unsafe for their normal usages, resulting in the deprivation of use of such

 properties.

        134.    The Policy provides DECONTAMINATION COSTS coverage, which provides in

 relevant part: "If Covered Property is Contaminated from direct physical loss of or damage

 caused by a Covered Cause of Loss to Covered Property and there is in force at the time of the

 loss any law or ordinance regulating Contamination due to the actual not suspected presence of

 Contaminant(s), then this Policy covers, as a direct result of enforcement of such law or

 ordinance, the increased cost of decontamination and/or removal of such Contaminated Covered

 Property in a inanner to satisfy such law or ordinance."

        135.    The Policy provides INGRESS/EGRESS coverage for "the actual Time Eleinent

 loss sustained by the Insured, as provided by this Policy, resulting from the necessary Suspension

 of the Insured's business activities at an Insured Location if ingress or egress to that Insured

 Location by the Insured's suppliers, customers or employees is prevented by physical obstruction

 due to direct physical loss of or damage caused by a Covered Cause of Loss to properry not

 owned, occupied, leased or rented by the Insured or insured under this Policy and located within

 the distance of the Insured Location as stated in the Declarations."

        136.    The Coronavirus and COVID-19 caused direct physical loss of or damage to

 property throughout the City of Detroit and State of Michigan, and caused the deprivation of use

 of such property, including property within 3 miles of MotorCity. The area within a 3-mile radius

 of MotorCity was a non-viable destination in general, thus preventing access to MotorCity.

        137.    The Policy provides PROTECTION AND PRESERVATION OF PROPERTY

 coverage, for "[t]he reasonable and necessary costs incurred for actions to temporarily protect or

 preserve Covered Property; provided such actions are necessary due to actual or imminent physical



                                                 45
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.59 Filed 03/25/21 Page 53 of 233



 loss or dainage due to a Covered Cause of Loss to such Covered Property" and "[t]he Gross

 Earnings loss sustained by the Insured for a period of time not to exceed the hours listed in the

 Declarations prior to and after the Insured first taking reasonable action for the temporary

 protection and preservation of Covered Properry."

        138.    Detroit Entertainment undertook costly measures necessary to protect MotorCity

 from further loss or damage and to protect, as much as possible, the health, safety and welfare of

 its employees and customers. These measures included, among other things, altering its property

 to protect it froin physical loss of or damage, and taking measures to protect the safety of its

 employees and customers, such as erecting barriers, installing COVID-19 screening stations,

 installing plexiglass shields, installing nanoseptic film, reconfiguring indoor spaces, disinfecting

 surfaces and materials, and providing PPE to employees and customers. Additionally, during

 times of low or no occupancy at MotorCity's casino and other facilities, to mitigate its losses and

 protect its property, Detroit Entertainment incurred costs associated with security and surveillance,

 fire inonitoring, elevator and escalator maintenance, HVAC maintenance, pest control, utilities,

 and general inaintenance.

        139. No exclusions apply to Detroit Entertainment's claim.

 Other Potentially Relevant Provisions

        140. The Policy contains an exclusion at Section 3.03.01.01 (the "Contamination

 Exclusion"), which excludes "Contamination, and any cost due to Contamination including the

 inability to use or occupy properry or any cost of making property safe or suitable for use or

 occupancy, except as provided by the Radioactive Contamination Coverage of this Policy."

        141.    The Contarnination Exclusion is deleted by endorsement (the "Virus Deletion

 Endorsement") and replaced with the following exclusionary provision: "Contamination or



                                                  46
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.60 Filed 03/25/21 Page 54 of 233



 asbestos, and any cost due to Contamination or asbestos including the inability to use or occupy

 property or any cost of inaking property safe or suitable for use or occupancy." See Policy

 Endorsement, form EDGE-219-C (01/18).

         142.     The Virus Deletion Endorsement is added to the Policy by endorsement and by its

 express terms it applies to all risks located throughout the United States, and is not limited to

 property located in Louisiana or to a specific geographic area. lo'

         143.     The Policy further provides that "[t]he titles of the various paragraphs and

 endorsements are solely for reference and shall not in any way affect the provisions to which they

 relate." Policy, § 6.20. Thus, when the Virus Deletion Endorsement indicates that text is "deleted"

 from the Policy and "replaced" with alternative language, such change is made to the Policy itself.

         144.     The Virus Deletion Endorsement also deletes and replaces the definitions for

 Contamination(Contaminated) and Contaminant(s), as follows.

                  a.       In the Policy, AGLIC defined Contamination (Contaminated) as: "Any

                           condition of property due to the actual presence of any foreign substance,

                           impurity, pollutant, hazardous material, poison, toxin, pathogen or

                           pathogenic organism, bacteria, virus, disease causing or illness causing

                           agent, Fungus, mold or mildew."

                  b.       The Policy also defined Contaminant(s) as: "Any solid, liquid, gaseous,

                           thermal or other irritant, pollutant or contaminant, including but not limited

                           to smoke, vapor, soot, fumes, acids, alkalis, chemicals, waste (including

                           materials to be recycled, reconditioned or reclaimed), asbestos, ammonia,



 '09 The Zurich EDGETM Form also includes other endorsements bearing the names of specific
                                                                                           states in their titles,
   however, unlike the Virus Deletion Endorsement, certain of those endorsements contain express language that
   states that the endorsement only applies to risks located in that state.


                                                         47
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.61 Filed 03/25/21 Page 55 of 233



                          other hazardous substances, Fungus or Spores."

                C.        The Virus Deletion Endorsement to the Policy replaces the definition of

                          Contamination (Contaminated) with: "Any condition of property due to

                          the actual presence of any Contaminant(s)."

                d.        The Virus Deletion Endorsement to the Policy replaces the definition of

                          Contaminant(s) with: "Any solid, liquid, gaseous, thermal or other irritant,

                          including but not limited to smoke, vapor, soot, fumes, acids, alkalis,

                          chemicals, waste (including materials to be recycled, reconditioned or

                          reclaimed), other hazardous substances, Fungus or Spores."

        145.    The Virus Deletion Endorsement removes, among other things, viruses and disease

 or illness causing agents froin the ambit of the Contamination Exclusion.

        146. The Virus Deletion Endorsement deletes, among other things, viruses and disease

 or illness causing agents from the Contamination Exclusion.

        147.    The Virus Deletion Endorsement applies to all risks insured under the Policy

 without regard to the state or country of location of those risks.

         148. Under the Policy, coverage is dictated by the policy language, and not by headings

 and titles found in the Policy. In Section 6.20, the Policy explicitly states: "The titles of the various

 paragraphs and endorsements are solely for reference and shall not in any way affect the provisions

 to which they relate."

         149. All of Detroit Entertainment's Insured Locations under the Policy are located

 within the State of Michigan.

         150.    Detroit Entertaimnent has no Insured Locations located within the State of

 Louisiana.
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.62 Filed 03/25/21 Page 56 of 233



        151.    The Policy contains the Virus Deletion Endorsement.

        152.    Upon inforrnation and belief, AGLIC has issued policies containing the Vii-us

 Deletion Endorsement to policyholders who have no Insured Locations, as that term is defined in

 Section 2.01 of the Zurich EDGETM form, located in the State of Louisiana.

        153.    Upon information and belief, AGLIC included the Virus Deletion Endorsement in

 all policies containing the Zurich EDGETM form that it issued in December 2019 to policyholders

 who have no Insured Locations, as that term is defined in Section 2.01 of the Zurich EDGETM

 form, located in the State of Louisiana.

        154.    Upon information and belief, AGLIC has issued policies containing the Virus

 Deletion Endorseinent to policyholders who have no Locations, as that term is defined in the

 Zurich EDGETM form, located in the State of Louisiana.

        155.    Upon information and belief, AGLIC included the Virus Deletion Endorsement in

 all policies containing the Zurich EDGETM form that it issued in December 2019 to policyholders

 who had no Locations, as that term is defined in the Zurich EDGETM form, located in the State of

 Louisiana.

        156.    Upon information and belief, AGLIC has issued policies containing the Virus

 Deletion Endorsement to policyholders who have provided AGLIC with a Schedule of Locations,

 pursuant to Section 2.01.01 in the Zurich EDGETM form, that contain no locations that are located

 in the State of Louisiana.

        157.    Upon information and belief, AGLIC included the Virus Deletion Endorsement in

 all policies containing the Zurich EDGETM form that it issued in December 2019 to policyholders

 who have provided AGLIC with a Schedule of Locations, pursuant to Section 2.01.01 in the Zurich

 EDGETM form, that contain no locations that are located in the State of Louisiana.
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.63 Filed 03/25/21 Page 57 of 233



         158. Upon inforination and belief, AGLIC included the Virus Deletion Endorseinent in

 all policies containing the Zurich EDGETM forin that it issued in December 2019.

         159. Upon information and belief, AGLIC included the Virus Deletion Endorsement in

 all policies containing the Zurich EDGETM form that it issued in December 2019 to Named

 Insureds with an address listed in the policy as within the State of Michigan.

         160.    The     Policy     also    provides,        by   endorsement,     INTERRUPTION   BY

 COMMUNICABLE DISEASE coverage for "the actual Gross Earnings loss sustained by the

 Insured, as provided by this Policy, resulting from the necessary Suspension of the Insured's

 business activities at an Insured Location if the Suspension is caused by order of an authorized

 governrnental agency enforcing any law or ordinance regulating communicable diseases and that

 such portions of the location are declared uninhabitable due to the threat of the spread of

 communicable disease, prohibiting access to those portions of the Location. This Policy also

 covers the reasonable and necessary cost incurred for the cleanup, removal and disposal of the

 actual not suspected presence of substances(s) causing the spread of such communicable disease

 and to restore the locations in a manner so as to satisfy such authorized governmental agency."I'o

         161.    Detroit Entertainment also expects that additional coverages and provisions under

 the Policy may becoine relevant and applicable when the calculation of its full losses is fully

 known. The foregoing is not a comprehensive discussion of all potentially applicable policy

 coverages, terms, and conditions, which are fully set forth in the Policy.

 G.      AGLIC Denies Detroit Entertainment's Claim
         162.    On or about March 23, 2020, Detroit Entertainment gave notice to AGLIC of its

 losses from the Coronavirus and COVID-19 ("Detroit Entertainment's Claim"). Additional



 "o The Interruption by Communicable Disease Endorsement is attached hereto as Exhibit B.

                                                        50
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.64 Filed 03/25/21 Page 58 of 233



 infonnation was provided on or about April 24, 2020, specifically referencing loss relating to

 "Coronavirus, government orders, direct physical loss of or damage and Time Elernent."

            163.     AGLIC never sent an adjuster— or anyone on its behalf— to visit, inspect or set foot

 in MotorCity to investigate Detroit Entertainment's Claim.

            164.     Instead, AGLIC's parent company, Zurich, has waged a public relations campaign

 to discourage and deter policyholders from bringing business interruption claims.

            165.     On or about May 14, 2020, Zurich's CFO George Quinn announced Zurich's

 position that virtually all (more than 99%) of its policies in the United States exclude losses for

 virus (even though its broadly marketed EDGETM form does not exclude virus losses). He further

 claimed that Zurich's worldwide business interruption claims due to COVID-19 would be about

 $450 million (60% of $750 million) in 2020, with the bulk of those claims payments being in

 Europe.'"

            166.     Finally, more than nine months after first receiving notice of Detroit

 Entertaininent's Claim, on December 31, 2020 — New Year's Eve — AGLIC issued a coverage

 letter reserving AGLIC's rights to deny coverage on various grounds, and effectively denying

 coverage insofar as AGLIC has still not agreed to provide the urgently needed coverage.

            167.     Among other things, AGLIC asserted in its December 31, 20201etter that "it does

 not appear that the presence of the COVID-19 virus constitutes direct physical loss or damage to

 property" — ignoring the mounting evidence to the contrary, and mischaracterizing the applicable

 policy language.



 111
       Zurich QI update — resilient performance while servfng customers and protectfng colleagues, Media Release,
       Zurich (May 14, 2020), https://www.zurich.com/en/media/news-releases/2020/2020-0514-01 (last visited Feb. 17,
       2021); see also L.S. Howard, Zurich basurance Bstimates Coronavirus Pandenzic Claims to Hit .$750 Million for
       2020 (May 14, 2020), Insurance Journal,
       https://www.insurancejournal.com/news/intemational/2020/05/14/568567.htm (last visited Feb. 17, 2021).


                                                          51
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.65 Filed 03/25/21 Page 59 of 233



            168.     AGLIC leaped to this conclusion despite never visiting or sending an adjuster to

 MotorCity to verify the accuracy of this assertion, and despite Zurich's website postings about the

 physical nature of the Coronavirus and how "proper cleaning and disinfection of surfaces can help

 ininiinize the spread of the virus" — postings that remain on Zurich's website even today.1z

            169.     AGLIC also cited the Contamination Exclusion as a basis for denying coverage,

 asserting that "[t]he presence of the COVID-19 virus falls within the definition of Contamination"

 — AGLIC ignored and failed to mention the Policy's Virus Deletion Endorsement.

            170.    AGLIC also disputed that the relevant governmental orders were issued "as a result

 of direct physical loss of or damage to property" for CIVIL OR MILITARY AUTHORITY

 coverage — ignoring the very text and context of the relevant orders, discussed herein.

            171.    AGLIC cited additional coverage exclusions that do not apply to Detroit

 Entertainment's losses, and misrepresented the INTERRUPTION BY COMMUNICABLE

 DISEASE coverage.

            172.    While not offering to investigate the losses or provide coverage by any particular

 date certain, AGLIC nevertheless refused to extend the one-year deadline under the Policy for

 Detroit Entertainment to file a coverage action.

            173.    AGLIC finally acknowledged limited coverage, on February 1, 2021, of up to

$100,000 under the Policy's INTERRUPTION BY COMMUNICABLE DISEASE coverage.

Again, AGLIC cited the Contamination Exclusion as a basis for denying coverage for everything

other than this small drop in the bucket of Detroit Entertainment's losses, without even mentioning

the Policy's Virus Deletion Endorsement. AGLIC also continued to deny that the presence of the



112
       Cleaning and Disinfecting Plans During COVID-19 Outbreak, Zurich (May 19, 2020),
      https://www.zurich.com/en/knowledge/topics/covid-19/cleaning-and-disinfecting-plans-during-ovid-l9-outbreak
      (last visited Feb. 17, 2021).


                                                         52
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.66 Filed 03/25/21 Page 60 of 233



COVID-19 virus constitutes direct physical loss of and/or damage to property. AGLIC also

persisted in citing inapplicable coverage exclusions.

        174.    Again, AGLIC refused to extend the one-year deadline under the Policy for Detroit

Entertainment to file a coverage action, thus forcing Detroit Entertainment to bring the instant

 action to preserve its coverage rights.

                                   FIRST CAUSE OF ACTION
                                     (Declaratory Judgment)

        175.    Detroit Entertainment incorporates the above Paragraphs by reference.

        176.    This is a cause of action for declaratory judgment pursuant to MCR 2.605. For the

 reasons alleged, an actual and justiciable controversy exists between Detroit Entertainment and

 AGLIC concerning their respective rights and obligations under the Policy.

        177.    As such, this Court has the authority to issue a declaratory judgment concerning the

 respective rights and obligations of Detroit Entertainment and AGLIC under the Policy.

        178.    Detroit Entertainment seeks a declaratory judgment declaring that the Policy covers

 the losses it has suffered.

        179.    Detroit Entertainment seeks a declaratory judgment declaring that AGLIC is

 responsible for fully and timely paying Detroit Entertainment's Claim.

         180.    The burden of proof is upon AGLIC to demonstrate that coverage is limited in any

 way under the Policy.

                                  SECOND CAUSE OF ACTION
                                      (Breach of Contract)

         181.    Detroit Entertainment incorporates the above Paragraphs by reference.

         182.    The Policy is a valid and enforceable contract.

         183.    Detroit Entertaimuent paid substantial premiums for the Policy and the proinises of



                                                  53
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.67 Filed 03/25/21 Page 61 of 233



coverage contained therein, and otherwise performed all of its obligations owed under the Policy

 or was excused from performance.

        184.    AGLIC has denied or effectively denied Detroit Entertainment's claiins and has

 refused to pay or otherwise honor its promises. In denying coverage for Detroit Entertainment's

 insurance claim as alleged above, AGLIC breached the contract (that is, the Policy). As a direct

 and proximate result of AGLIC's breaches, Detroit Entertainment has suffered and continues to

 suffer damage in an amount to be proven at trial, but currently estimated to exceed $270 million

 in lost garning revenue as well as substantial additional losses.

        185.    Consequential damages for breach of the Policy were reasonably contemplated by

 the parties when AGLIC issued the Policy.

                                      PRAYER FOR RELIEF
        WHEREFORE, Detroit Entertainment respectfully requests that the Court enter Judginent

 in its favor against Defendant as follows:
        A.      On the First Cause of Action, a declaratory judgment that the losses Detroit

                Entertainment has suffered are covered by the Policy and that Defendant is

                responsible for fully and timely paying Detroit Entertainment's losses;

        B.      On the Second Cause of Action, for an award of damages in favor of Detroit

                Entertainment in an amount to be proven at trial, plus pre- and post judgment

                interest at the maximum legal rate, attorney's fees, costs and disbursements for this

                 action; and

         C.      For such other equitable and further relief as this Court deems just and proper.




                                                   54
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.68 Filed 03/25/21 Page 62 of 233



 Dated: February 25, 2021                  Respectfully submitted,

                                           HONIGMAN LLP

                                           By: /s/ J. Michael Huget
                                           J. Michael Huget (P39150)
                                           Andrea Hansen (P47358)
                                           Adam M. Wenner (P75309)
                                           2290 First National Building
                                           660 Woodward Avenue
                                           Detroit, MI 48226-3506
                                           Tel: (313) 465-7000
                                           mhuget@honigman.com
                                           ahansen@honigman.com
                                           awenner@honigman.com

                                            PILLSBURY WINTHROP SHAW
                                            PITTMAN LLP
                                            Joseph D. Jean (Pro Hac Vice
                                            Application Forthcoming)
                                            Scott D. Greenspan (Pro Hac Vice
                                            Application Forthcoming)
                                            Benjamin D. Tievsky (Pro Hac Vice
                                            Application Forthcoming)
                                            Janine M. Stanisz (Pro Hac Vice
                                            Application Forthcoming)
                                            31 West 52nd Street
                                            New York, New York 10019
                                            Tel: (212) 858-1000
                                            josephjean@pillsburylaw.com
                                            scott.greenspan@pillsburylaw.com
                                            benjamin.fievsky@pillsburylaw.com
                                            janine.stanisz@pillsburylaw.com
                                           Attorneysfor Plaintiff Detroit Entertainment,
                                           L.L. C.




                                      55
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.69 Filed 03/25/21 Page 63 of 233



                                     STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 DETROIT ENTERTAINMENT, L.L.C.,                        Civil Action No. 21 -   CB

                               Plaintiff,              The Honorable
        -against-
                                                       JURY DEMAND
 AMERICAN GUARANTEE AND LIABILITY
 INSURANCE COMPANY,
                    Defendant.


HONIGMAN LLP
J. Michael Huget (P39150)
Andrea Hansen (P47358)
Adam M. Wenner (P75309)
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506
Tel: (313) 465-7000
mhuget@honigman.com
ahansen@honigman.com
awenner@honigman.com

PILLSBURY WINTHROP SHAW PITTMAN LLP
Joseph D. Jean (Pro Hac Vice Application Forthcoming)
Scott D. Greenspan (Pro Hac Vice Application Forthcoming)
Benjamin D. Tievslcy (Pro Hac Vice Application Forthcoming)
Janine M. Stanisz (Pro Hac Vice Application Forthcoming)
31 West 52nd Street
New Yorlc, New York 10019
Tel: (212) 858-1000
joseph.jean@pillsburylaw.com
scott.greenspan@pillsburylaw.com
benjamin.tievslcy@pillsburylaw.com
janine.stanisz@pillsburylaw.com

Attorneysfor Plaintiff Detroit Entertainment, L.L.C.




 38170985.1
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.70 Filed 03/25/21 Page 64 of 233



                                 DEMAND FOR JURY TRIAL
        Plaintiff Detroit Entertainment, LLC hereby demands a trial by jury in this action.


Dated: February 25, 2021                             Respectfully submitted,

                                                     HONIGMAN LLP

                                                     By: /s/ J. Michael Huget
                                                     J. Michael Huget (P39150)
                                                     Andrea Hansen (P47358)
                                                     Adam M. Wenner (P75309)
                                                     2290 First National Building
                                                     660 Woodward Avenue
                                                     Detroit, MI 48226-3506
                                                     Tel: (313) 465-7000
                                                     mhuget@honigman.com
                                                     ahansen@honigman.com
                                                     awenner@honigman.com

                                                     PILLSBURY WINTHROP SHAW
                                                     PITTMAN LLP
                                                     Joseph D. Jean (Pro Hac Vice Application
                                                     Forthcoming)
                                                     Scott D. Greenspan (Pro Hac Vice
                                                     Application Forthcoming)
                                                     Benjamin D. Tievsky (Pro Hac Vice
                                                     Application Forthcoming)
                                                     Janine M. Stanisz (Pro-Hac Vice                 -
                                                     Application Forthcoming)
                                                     31 West 52nd Street
                                                     New York, New Yorlc 10019
                                                     Tel: (212) 858-1000
                                                     joseph.jean@pillsburylaw.com
                                                     scott.greenspan@pillsburylaw.com
                                                     benjamin.tievsky@pillsb-Lirylaw.com
                                                     janine.stanisz@pillsburylaw.com

                                                    Attorneys for Plaintiff Detroit Entertainment,
                                                    L.L. C.




                                                2
38170985.1
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.71 Filed 03/25/21 Page 65 of 233



                                STATE OF MICHIGAN

             IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 DETROIT ENTERTAINMENT, L.L.C.,                  Civil Action No. 21-   CB

                          Plaintiff,             The Honorable
      -against-

 AMERICAN GUARANTEE AND LIABILITY
 INSURANCE COMPANY,
                    Defendant.



                      INDEX OF EXHIBITS TO COMPLAINT

  EXHIBIT                                  DESCRIPTION
     A       Zurich EDGETM Policy
     B       Policy Endorsement— Interruption By Communicable Disease
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.72 Filed 03/25/21 Page 66 of 233




          EXIIIBIT A
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.73 Filed 03/25/21 Page 67 of 233




                                                                                                            0

Disclosure Statement                                                                     ZURICH

                 NOTICE OF DISCLOSURE FOR AGENT & BROKER COIVIPENSATION


           If you want to learn more about the compensation Zurich pays agents and brokers visit:

                              http://www.zurichnaproducercompensation.com

                           or call the following toll-free number: (866) 903-1192.



                 This Notice is provided on behalf of Zurich American Insurance Company

                                      and its underwriting subsidiaries.




                                                                                              U-GU-874-A CW (06/11)
                                                                                                       Page 1 of 1
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.74 Filed 03/25/21 Page 68 of 233


                                                                     ~


                                                                               ~




                                                                 ZURICH

                                                  The Zurich EDGE
                                                             Policy




                                                            EDGE 400 - B (08/16)
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.75 Filed 03/25/21 Page 69 of 233



                                                                                                     ~
                                                                                                                   ~
Important Notice - In Witness Clause                                                            ZURICH

In return for the payment of premium, and subject to the terms of this policy, coverage is provided as stated in this
policy.
IN WITNESS WHEREOF, this Company has executed and attested these presents and, where required by law, has
caused this policy to be countersigned by its duly Authorized Representative(s).




                      President                                                     Corporate Secretary



QUESTIONS ABOUT YOUR INSURANCE? Your agent or broker is best equipped to provide information about your
insurance. Should you require additional information or assistance in resolving a complaint, call or write to the following
(please have your policy or claim number ready):



                                              Zurich in North America
                                              Customer Inquiry Center
                                                   1299 Zurich Way
                                          Schaumburg, Illinois 60196-1056
                                  1-800-382-2150 (Business Hours: 8am - 4pm [CT])
                                          Email: info.source@zurichna.com




                                                                                                          U-GU-319-F (01/09)
                                                                                                               Page 1 of 1
               Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.76 Filed 03/25/21 Page 70 of 233
      Insured Name:           Detroit Entertainment, L.L.0

      Reference Number:
      Effective Date:
                              ERP 3061326-01
                              12/01 /2019
                                                                                                                         a
                                                                                                                      Z U RI C H®
                     THIS DISCLOSURE IS ATTACHED TO AND MADE PART OF YOUR POLICY.

                     DISCLOSURE OF IMPORTANT INFORMATION
                   RELATING TO TERRORISM RISK INSURANCE ACT
                                                                     SCHEDULE*
        Premium attributable to risk of loss from certified acts of terrorism for lines of insurance subject to TRIA:

            $16,845.00


      '"Any information required to complete this Schedule, if not shown above, will be shown in the Declarations.
      A. Disclosure of Premium
          In accordance with the federal Terrorism Risk Insurance Act ("TRIA"), as amended, we are required to provide you
          with a notice disclosing the portion of your premium, if any, attributable to the risk of loss from terrorist acts certified
          under that Act for lines subject to TRIA. That portion of premium attributable is shown in the Schedule above. The
          premium shown in the Schedule above is subject to adjustment upon premium audit, if applicable.
      B. Disclosure of Federal Participation in Payment of Terrorism Losses
          The United States Government may pay a share of insured losses resulting from an act of terrorism. The federal
          share will decrease by 5% from 85% to 80% over a five year period while the insurer share increases by the same
          amount during the same period. The schedule below illustrates the decrease in the federal share:
          January1, 2015 — December 31, 2015 federal share: 85%
          January1, 2016 — December 31, 2016 federal share: 84%
          January1, 2017 — December 31, 2017 federal share: 83%
          January1, 2018 — December 31, 2018 federal share: 82%
          January1, 2019 — December 31, 2019 federal share: 81%
          January1, 2020 — December 31, 2020 federal share: 80%
       C. Disclosure of $100 Billion Cap on AII Insurer and Federal Obligations
                                                                                              --- ---- - - - - - - --- - ---- -
---If-aggregate         insured losses- attributable to ter~roi-ist acts cert'ified under TRIA exceed $100 billion in a calendar year
         (January 1 through December 31) and an insurer has met its deductible under the program, that insurer shall not be
         liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case insured
         losses up to that amount are subject to pro rata allocation in accordance with procedures established by the
         Secretary of Treasury.
      D. Availability
          As required by TRIA, we have made available to you for lines subject to TRIA coverage for losses resulting from acts
          of terrorism certified under TRIA with terms, amounts and limitations that do not differ materially from those for losses
          arising from events other than acts of terrorism.
      E. Definition of Act of Terrorism under TRIA
          TRIA defines "act of terrorism" as any act that is certified by the Secretary of the Treasury, in accordance with the
          provisions of the federal Terrorism Risk Insurance Act ("TRIA"), to be an act of terrorism. The Terrorism Risk
          Insurance Act provides that the Secretary of Treasury shall certify an act of terrorism:
          1. To be an act of terrorism;
          2.    To be a violent act or an act that is dangerous to human life, property or infrastructure;




                                                 Copyright ©2015 Zurich American Insurance Company                    U-GU-630-D CW (01/15)
                                         Inc ludes copyrighted material of ISO Properties, Inc. with its permission             Page 1 of 2
  Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.77 Filed 03/25/21 Page 71 of 233
3. To have resulted in damage within the United States, or outside of the United States
                                                                                            in the case of an air carrier
   (as defined in section 40102 of Title 49, United States Code) or a United States flag vessel
                                                                                                     (or a vessel based
   principally in the United States, on which United States income tax is paid and whose insurance
                                                                                                            coverage is
   subject to regulation in the United States), or the premises of a United States mission; and
4. To have been committed by an individual or individuals as part of an effort to coerce the civilian
                                                                                                      population of the
    United States or to influence the policy or affect the conduct of the United States Government
                                                                                                   by coercion.
No act may be certified as an act of terrorism if the act is committed as part of the course of a war
                                                                                                           declared by
Congress (except for workers' compensation) or if losses resulting from the act, in the aggregate
                                                                                                         for insurance
subject to TRIA, do not exceed $5,000,000.




                                    Copyright ©2015 Zurich American Insurance Company                    U-GU-630-D CW (01/15)
                            Inc ludes copyrighted material of ISO Properties, Inc. with its permission             Page 2 of 2
          Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.78 Filed 03/25/21 Page 72 of 233
                                                                 THE ZURICH EDGE TABLE OF CONTENTS

                                                                                                                                                                                                      Page No.

DECLARATIONS PAGE
        NAMED INSURED AND MAILING ADDRESS ............................................................................................................................ 1D
        POLICYPERIOD ................................................................................................................................................................................
        PREMIUM.............................................................................................................................................................................................

SECTIONI- POLICY APPLICABILITY .................................................................................................................................................. 3D

1.01. INSURING AGREEMENT ..................................................................................................................................................................
1.02. APPLICATION OF POLICY PERIOD ...............................................................................................................................................
1.03. TERRITORY .........................................................................................................................................................................................

SECTIONII - DECLARATIONS ................................................................................................................................................................. 4D

2.01. INSURED LOCATION
2.02. CURRENCY
2.03. POLICY LIMITS OF LIABILITY
2.04. QUALIFYING PERIOD
2.05. DEDUCTIBLES

SECTION III - PROPERTY DAMAGE

3.01. COVEREDPROPERTY ........................--...........................------.............---...............................---.................. 1
3.02. PROPERTY NOT COVERED ....... ... .... .......................................... ................................................................ 1
3.03. EXCLUSIONS .................. .................................................................... ...................................................... 2

SECTIONIV - TIME ELEMENT ............................................................................................................................ 5

4.01. LOSS INSURED ........................................................................................................................................ 5
4.02. TIME ELEMENT COVERAGES ..................................................................................................................... 5
            4.02.01. GROSS EARNINGS ............................................................................................................... 5
            4.02.02. EXTENDED PERIOD OF LIABILITY ............................................................................................ 6
            4.02.03. EXTRA EXPENSE.................................................................................................................. 7
            4.02.04. LEASEHOLD INTEREST...................................................•---.................................................. 7
            4.02.05. EXCLUSIONS .......................................................................................................................... 8
4.03. PERIOD OF LIABILITY ..... . . . . . . .. .. . . . . . .. .... . . ... .... . .. . ........ ....... . . . . ... . . .. . . . .. . . .. ..... . .. . .. ... .. . .. . . .. . ............................ 8

SECTION V- SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS ..................................................................... 10

5.01. OPERATION OF SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS: ......................................................... 10
5.02. DESCRIPTION OF SPECIAL COVERAGES....................................................................................................... 10
           5.02.01. ACCOUNTS RECEIVABLE ....................................................................................................... 10
           5.02.02. AMMONIACONTAMINATION ................................................................................................. 11
           5.02.03. CIVIL OR MILITARY AUTHORITY .. . .. .... .. . ... .. . ... . . . .. . . . . .. . . . . .. . ... .. . . . ................................................. 11
           5.02.04. COMPUTER SYSTEMS DAMAGE ................................................ ................................................12
           5.02.05. CONTINGENT TIME ELEMENT ... ......... ...... ...... ... ... ...... ... ...... ...... ... ... ...... .................................. 12
           5.02.06. DEBRIS REMOVAL ..................................................................................................................... 13
           5.02.07. DECONTAMINATION COSTS.................................................................................................... 14
           5.02.08. DEFERRED PAYMENTS .......................................................................................................... 14
           5.02.09. ERRORS AND OMISSIONS ...................................................................................................... 14
           5.02.10. EXPEDITING COSTS ................................................................................................................15
           5.02.11. FINE ARTS . . . . . .. . . . . . . . .. . . .... . ... .... . ...... .. . . .. . .. .. ..... . . . . . . .. . . . . . . . .. . . . . . .... . . . . . .... . . . ............................. 15
           5.02.12. FIRE DEPARTMENT SERVICE CHARGE ............... .. .... ...... ... ... .. . ... ......... ................................. 15
           5.02.13. IMPOUNDED WATER .......................................................................................................... 15
           5.02.14. INCREASED COST OF CONSTRUCTION ...................................................................................... 16
           5.02.15.INGRESS/EGRESS ................................................................................................................16




                                                                                                                                                                                     EDGE-454-C (06/14)
                                                                                                                                                                                           Page 1 of4
        Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.79 Filed 03/25/21 Page 73 of 233

                5.02.16. INTERNATIONAL INTERDEPENDANCY .....................................................................................16
                5.02.17. LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL ................................... 17
                5.02.18. LAND IMPROVEMENTS ...................................................................................................... 18
                5.02.19. MISCELLANEOUS PERSONAL PROPERTY.............................. ...................................................... 18
                5.02.20. MISCELLANEOUS UNNAMED LOCATIONS ............................................................................... 18
                5.02.21. NEWLY ACQUIRED ............................................................................................................... 19
                5.02.22. OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE AND TIME
                         ELEMENTLOSS ......................................................................................................................... 19
                5.02.23. PROFESSIONAL FEES ........................................................................................................... 19
                5.02.24. PROTECTION AND PRESERVATION OF PROPERTY ......... ...... ......... ...... ..................................... 20
                5.02.25. RADIOACTIVE CONTAMINATION ............................................. ........................................... 20
                5.02.26. RESEARCH AND DEVELOPMENT ....................................................................................... 20
                5.02.27. RESEARCH ANIMALS ......................................................................................................... 21
                5.02.28. SPOILAGE ........................................................................................................................ 21
                5.02.29. TENANTS PROHIBITED ACCESS .......................................................................................... 21
                5.02.30. TRANSIT .....................................................................................................................:..... 22
                5.02.31. VALUABLE PAPERS AND RECORDS ........................................................................................ 23
                5.02.32. NEW CONSTRUCTION AND ADDITIONS ............................................................................................... 23
                5.02.33. OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION ...... ................................. ... 24

5.03. DESCRIBEDCAUSES OF LOSS ....................................................................................................................... 24
          5.03.01 BREAKDOWN OF EQUIPMENT ............... ................. .................................................................24
          5.03.02 EARTH MOVEMENT ........................................................................................................ 24
          5.03.03 FLOOD ..........................................................................................................................24
          5.03.04 NAMED STORM .............................................................................................................. 25

SECTION VI -GENERAL POLICY CONDITIONS ......... ............ ...... ... ... ... ...... ...... ...... ... . ..... ...................................... 26

6.01.   CANCELLATION/NON-RENEWAL .............................................................................................................                          26
6.02.   CERTIFICATES OF INSURANCE ................................................................................................................                      26
6.03.   CONCEALMENT, MISREPRESENTATION, FRAUD ........................................................................................                                  27
6.04.   CONFORMITY TO STATUTES .......................................................................................................................                  27
6.05.   CONTROLOF DAMAGED GOODS ............................................................................................................                            27
6.06.   CURRENCY FOR LOSS PAYMENT ...........................................................................................................                           28
6.07.   INSPECTIONS AND SURVEYS ..................................................................................................................                      28
6.08.   JOINT LOSS ................                                                                                                                                     28
6.09.   JURISDICTION .......................................................................................................................................            30
6.10.   LENDERS LOSS PAYABLE AND MORTGAGE HOLDER INTERESTS AND OBLIGATIONS ....................................                                                         30
6.11.   LIBERALIZATION ................................................................................................................................                 31
6.12.   LOSS ADUSTMENT/I.,OSS PAYABLE .............................................................                                                                     31
6.13.   LOSS CONDITIONS ...............................................................................................................................                 31
               6.13.01. DUTIES IN THE EVENT OF LOSS OR DAMAGE ............ ................... .......................................                                  31
               6.13.02. ABANDONMENT .................................................................................................................                   32
               6.13.03. SUBROGATION ..............................................................................................................                      32
               6.13.04. APPRAISAL ...................................................................................................................                   32
               6.13.05. SUIT AGAINST THE COMPANY...........................................................................................                             33
6.14.   NO REDUCTION BY LOSS .........................................................................................................................                  33
6.15.   OTHER INSURANCE ...... ...... ...... ............... ... ... ...... ...... ...... ...... ...... ...... ......................................................   33
6.16.   POLICY MODIFICATION ...........................................................................................................................                 34
6.17.   PRIVILEGE TO ADJUST WITH OWNER .....................................................................................................                            34
6.18.   SETTLEMENT OF CLAIMS .....................................................................................................................                      34
6.19.   SUSPENDED PROPERTY .........................................................................................................................                    35
6.20.   TITLES .....................                                                                                                                                    35
6.21.   TRANSFER OF RIGHTS AND DUTIES ........................................................................................................                          35
6.22.   VALUATION..............................................................................................................................................         35
SECTIONVII - DEFINITIONS ........................................................................................................................... 38




                                                                                                                                                 EDGE-454-C (06/14)
                                                                                                                                                       Page 2 of4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.80 Filed 03/25/21 Page 74 of 233
FORMS ATTACHED TO THE POLICY

EDGE-400-B                     The Zurich EDGE Policy (Cover Page)
U-GU-319-F                     Important Notice - In Witness Clause
U-GU-630-D CW                  Disclosure of Important Information Relating to Terrorism Risk
                               Insurance Act
EDGE-454-C                     The Zurich Edge Table of Contents
EDGE-D-100-B                   The Zurich Edge Declarations
EDGE-100-B                     The Zurich Edge Body of Form
EDGE-450-B                     Appendix A- Earth Movement/Earthquake Zones for USA
                               including its Commonwealths and Territories
EDGE-451-D                     Appendix B- Earth Movement/Earthquake Zones Worldwide except
                               USA its Commonwealths and Territories
EDGE-452-B                     Appendix C- Named Storm Zones for USA including its
                               Commonwealths and Territories
EDGE-453-E                     Appendix D- Named Storm Zones Worldwide except USA and its
                               Commonwealths and Territories
EDGE-201-B                     Amendatory Endorsement - Alaska
EDGE-207-F                     Amendatory Endorsement - Connecticut
EDGE-210-D                     Amendatory Endorsement - Florida
EDGE-211-A                     Amendatory Endorsement - Georgia
EDGE-214-C                     Aniendatory Endorsement - Illinois
EDGE-215-A                     Amendatory Endorsement - Indiana
EDGE-217 B                     Amendatory Endorsement - Kansas
EDGE-218-B                     Amendatory Endorsement - Kentucky
EDGE-219-C                     Amendatory Endorsement - Louisiana
EDGE-221-C                     Amendatory Endorsement - Maryland
EDGE-222-C                     Amendatory Endorsement-Massachusetts
EDGE-220-B                     Amendatory Endorsement - Maine
EDGE-224-B                     Amendatory Endorsement - Minnesota
EDGE-225-B                     Amendatory Endorsement - Mississippi
EDGE-226-A                     Amendatory Endorsement - Missouri
EDGE-227-B                     Aniendatory Endorsement - Montana
EDGE-232-B                     Amendatory Endorsement - Nebraska
EDGE-229-B                     Amendatory Endorsement - Nevada
EDGE-233-B                     Aniendatory Endorsement - New York
EDGE-236-A                     Amendatory Endorsement - Ohio




                                                                                                EDGE-454-C (06/14)
                                                                                                      Page3 of4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.81 Filed 03/25/21 Page 75 of 233
FORMS ATTACHED TO THE POLICY
EDGE-237-B                     Amendatory Endorsement - Oklahoma
EDGE-240-A                     Ameiidatory Endorsement - Rhode Island
EDGE-241-B                     Amendatory Endorsement - South Carolina
EDGE-242-C                     Amendatory Endorsement - South Dakota
EDGE-243-B                     Amendatory Endorsement - Tennessee
EDGE-246-B                     Amendatory Endorsement - Vermont
EDGE-248-B                     Aniendatory Endorsement - Washington
EDGE-249-A                     Amendatory Endorsement - West Virginia
EDGE-250-A                     Amendatory Endorsement - Wisconsin
EDGE-251-A                     Amendatory Endorsement - Wyoming
EDGE-252-A VA                  Amendatory Endorsement - Virginia
U-GU-1191-A CW                 SANCTIONS EXCLUSION ENDORSEMENT
U-GU-767-B CW                  Cap on Losses From Certified Acts of Terrorism
EDGE-309-A                     Endorsement Limited Coverage for Electronic Data Programs or
                               Software
EDGE-313-C                     CYBER EVENT COVERAGE ENDORSEMENT




                                                                                              EDGE-454-C (06/14)
                                                                                                    Page4 of4
  Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.82 Filed 03/25/21 Page 76 of 233



Policy Nuinber
ERP3061326-01

Named Insured and Mailing Address
Detroit Entertainment, L.L.0
2901 Grand River Ave
Detroit, MI 48201


hereafter referred to as the First Named Insured.
The following are all hereafter referred to as the "Insured", including legal representatives.
The First Named Insured; and
any subsidiary of the First Named Insured. The First Named Insured's interest in any partnership, joint venture or other
legal entity in which the First Named Insured has management control or ownership as now constituted or hereafter is
acquired.

When any Insured described above is a party to a written contract or agreement on file, that requires a legal entity to be
identified as an additional insured under this Policy, this Policy includes the legal entity as an additional insured, as its interest
may appear, for physical damage to insured property which is the subject of the written contract or agreement on file, before
any loss occurs; and does not provide any Time Element Coverage to the legal entity, except as provided under Leasehold
Interest Coverage of this policy or as specifically endorsed to the policy.

Producer
Aon Risk Services South, Inc.
3550 Lenox Rd Ne Ste 1700
Atlanta, GA 30326


Policy Period
Begins December 1, 2019 at 12:01 AM; Ends December 1, 2020 at 12:01 AM

Insurance is provided by the following Stock Company
Anierican Guarantee and Liability Insurance Company
hereafter referred to as the "Company",

Proportionate Share of Company for Loss or Damage
         100%          Quota Share       Being $750,000,000 part of a$750,000,000 primary loss layer

Annual Policy Premium                         Surcharges, Taxes & Fees                      Total Policy Premium
$359,808.00                                  Not Applicable                                 $359,808.00
PREMIUM PAYABLE
This Policy is issued in consideration of an initial premium. The First Named Insured shown on the Policy is responsible for
the payment of all premiums and will be the payee for any return premiums paid by the Company. Premiums will be paid ui
the currency designated in Section II-2.02.




                                                                                                                 EDGE-D-100-B (12/10)
                                                                                                                          1 D
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.83 Filed 03/25/21 Page 77 of 233




SECTION I - POLICY APPLICABILITY
  1.01.    INSURING AGREEMENT
           This Policy Insures against direct physical loss of or damage caused by a Covered Cause of Loss to Covered
           Property, at an Insured Location described in Section II-2.01, all subject to the terms, conditions and
           exclusions stated in this Policy.

          No coverage can be provided in violation of any U.S. economic or trade sanctions laws or regulations. Such
          coverage, which may be in violation of any U.S. economic or trade sanctions laws and regulations, shall be
          null and void and the Company shall not be liable to make any payments or provide any defense under this
          policy.

  1.02.   APPLICATION OF POLICY PERIOD
          In the event of a claim the Policy Period is measured by local time at the location where the direct physical
          loss or damage occurs.

  1.03.   TERRITORY
          Coverage under this Policy applies to all covered loss or damage that takes place in the United States of
          America, its territories and possessions, including the District of Columbia and the Commonwealth of Puerto
          Rico.




                                                                                                   EDGE-D-100-B (12/10)
                                                                                                            2 D
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.84 Filed 03/25/21 Page 78 of 233




SECTION II - DECLARATIONS
  2.01         INSURED LOCATION
               This Policy insures an Insured Location tuiless otherwise provided.
               An Insured Location is a Location :
  2.01.01.           Listed on a Schedule of Locations on file with Company; per most recent statement of values.
  2.01.02.           Covered as a Miscellaneous Unnamed Location ; and
  2.01.03.           Covered under the terms and conditions of the Newly Acquired Coverage or Errors and Oniissions
                     Coverage.

  2.02.        CURRENCY
               All amounts, including deductibles and limits of liability, indicated in this Policy are in USD unless otherwise
               indicated by the three-letter currency designator as defined in Table A.1 Currency and Funds code list,
               Intemational Standards Organization (ISO) 4217, edition effective at inception of this Policy.

  2.03.        POLICY LIMITS OF LIABILITY
               The Policy Limit is $750,000,000 for the total of all coverages combined regardless of the number of
               Locations involved subject to the following provisions:

  2.03.01.           The Company will pay no more in any one (1) Occurrence than its proportionate share of the Policy
                     Liniit.

  2.03.02.           Limits of Liability stated below or elsewhere in this Policy are part of and not in addition to the Policy
                     Limit.

  2.03.03.           When an Annual Aggregate Limit of Liability is shown, the Company's maximum amount payable will
                     not exceed such Limit of Liability during the Policy Year regardless of the number of Locations,
                     Coverages or Occurrences involved.

  2.03.04.           The most the Company will pay in an Occurrence caused by a Described Cause of Loss is the Limit of
                     Liability for thatDescribed Cause of Loss.
  2.03.05.           Limits of Liability in an Occurrence apply to the total loss or damage, including any insured Time
                     Element loss, at all Locations and for all Coverages involved.
  2.03.06.           Linuts of Liability

                         The following are the Limits of Liability in an Occurrence unless otherwise shown. The Company
                         will pay no more in any one (1) Occurrence than its proportionate share.
                         The limit of Liability we show for a coverage part is the maximum amount we will pay for the
                         coverage part.
                         Sublimits within a coverage part may reduce the amount payable under a coverage part.

             Limits of Liability and Coverage Part
             Limit                       Description

             $750,000,000                Property Damage (PD) and Time Element (TE) combined at scheduled locations: on
                                         file with the Company per most recent statement of values.
                                         But not to exceed:
                                                  $195,400,000        GROSS EARNINGS
                                                  $21,000,000        EXTRA EXPENSE
                                                  $100,000           LEASEHOLD INTEREST

                                                                                                           EDGE-D-100-B (12/10)
                                                                                                                    3 D
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.85 Filed 03/25/21 Page 79 of 233



        $5,000,000        ACCOUNTS RECEIVABLE
        $5,000,000        COMPUTER SYSTEMS DAMAGE
                          in the Annual Aggregate

                          Per new coverage form: EDGE-313-C
        $100,000          CONTINGENT TIME ELEMENT per occurrence but not to exceed a$100,000 limit
                          per Direct Dependent Time Element Location
                          NCP for Earth Movement, Flood, Named Storm or Volcanic Eruption;
                          NCP per Indirect Dependent Time Element Location;
                          $100,000 limit per ATTRACTION PROPERTY
        $50,000,000       DEBRIS REMOVAL
        $10,000,000       DECONTAMINATION COSTS
        $2,500,000        DEFERRED PAYMENTS
        $5,000,000        ERRORS AND OMISSIONS
        $2,500,000        EXPEDITING COSTS
        $1,000,000        FINE ARTS
        $10,000,000       FIRE DEPARTMENT SERVICE CHARGE
        $50,000,000       INCREASED COST OF CONSTRUCTION
        $500,000          LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL
        $500,000          LAND IMPROVEMENTS
        $500,000          MISCELLANEOUS PERSONAL PROPERTY
        $2,500,000        MISCELLANEOUS UNNAMED LOCATION
        $10,000,000       OFF PREMISES SERVICE INTERRUPTION
        $1,000,000        PROFESSIONAL FEES
        NCP               RADIOACTIVE CONTAMINATION
        NCP               RESEARCH ANIMALS
        $500,000          TENANTS PROHIBITED ACCESS
        $2,500,000        TRANSIT
        $2,500,000        VALUABLE PAPERS AND RECORDS
        $10,000,000       NEW CONSTRUCTION AND ADDITIONS
        $100,000          OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION
        $750,000,000      BREAKDOWN OF EQUIPMENT not to exceed:
                          $100,000 for AMMONIA CONTAMINATION
                          $100,000 for SPOILAGE




                                                                                  EDGE-D-100-B (12/10)
                                                                                           4 D
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.86 Filed 03/25/21 Page 80 of 233



           $100,000,000                 EARTH MOVEMENT in the Annual Aggregate but not to exceed the following
                                        limits in the Annual Aggregate:
                                        a). NCP for property located in Zone 1 for Earth Movement as described in
                                            Appendix A & B.
                                        b). NCP for property located in Zone 2 for Earth Movement as described in
                                            Appendix A & B.
                                        c). NCP as respects Newly Acquired Locations
                                        d). NCP as respects Miscellaneous Unnamed Locations
           $100,000,000                 FLOOD in the Annual Aggregate but not to exceed the following limits in the
                                        Annual Aggregate:
                                        a). NCP as respects Locations with any part of the legal description within a
                                            Special Flood Hazard Area (SFIIA) and not otherwise listed herein.
                                        b). NCP as respects Locations with any part of the legal description within a
                                            Moderate Flood Hazard Area (MFHA) and not otherwise listed herein.
                                        c). NCP as respects Newly Acquired Locations
                                        d). NCP as respects Miscellaneous Unnamed Locations
           $750,000,000                 NAMED STORM in the Annual Aggregate but not to exceed the following limits
                                        in the Annual Aggregate:
                                        a). NCP for property located in Zone 1 for Named Storm as described in Appendix
                                            C&D.

                                        b). NCP for property located in Zone 2 for Named Storm as described in Appendix
                                            C&D.
                                        c). NCP as respects Newly Acquired Locations
                                        d). NCP as respects Miscellaneous Unnamed Locations
           $100,000                     CYBER EVENT COVERAGE ENDORSEMENT
                                        In the Annual Aggregate.
           $50,000                      Better Green Coverage
           $250,000                     Emergency Evacuation Expense
           $250,000                     Tenant Relocation Expense

 2.03.07          Causation Definition: The following term is included in the definition of the Peril as indicated:
           Storm Surge is part of Flood

 2.03.08          Time and Distance Limitations: In addition to the Limits of Liability shown elsewhere in this Policy, the
                  following limitations apply:

           Located witliin 1 mile(s) of the Insured Location.          ATTRACTION PROPERTY
           30 day period for property within 3 mile(s) but not to      CIVIL OR MILITARY AUTHORITY
           exceed a $5,000,000 limit.
           60 day(s)                                                   The actual Time Element loss sustained by the
                                                                       Insured arising out of the Delay in Completion
           12 months                                                   GROSS EARNINGS
           365 day(s)                                                  EXTENDED PERIOD OF LIABILITY
           30 day(s) but not to exceed a$7,000,000 limit.              ORDINARY PAYROLL
           30 day period but not to exceed a$100,0001imit.             IMPOUNDED WATER


                                                                                                          EDGE-D-100-B (12/10)
                                                                                                                   5 D
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.87 Filed 03/25/21 Page 81 of 233



            30 day period for property within 3 mile(s) but not to   INGRESS/EGRESS
            exceed a $5,000,000 limit.
            NCP                                                      INTERNATIONAL INTERDEPENDENCY
            30 day period but not to exceed a$5,000,000 limit per    NEWLY ACQUIRED
            Location.
            $1,000,000                                               PROTECTION AND PRESERVATION OF
                                                                     PROPERTY
            NCP                                                      RESEARCH AND DEVELOPMENT
            Not to exceed a$100,000 limit,                           INTERRUPTION BY COMNIUNICABLE DISEASE




 2.03.09.          Time Specifications: As follows:

            EARTH MOVEMENT Occurrence                                                        168 hours
            NAMED STORM Occurrence                                                           72 hours
            Cancellation for non-payment of premium                                           10 days
            Cancellation for any other reason                                                 45 days

 2.03.10.          Valuation: As follows:

            Finished Stock                                                Selling Price

            Merchandise that carries the                                  Replacement Cost
            Insured's brand or trade nanie
            All other Merchandise                                         Replacement Cost

            Vehicles                                                      Selling Price


 2.04.             QUALIFYING PERIOD
                   For the Coverages listed below the following Qualifying Period applies:

            OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE &                              24 Hours
            TIME ELEMENT COVERAGE applies separately at each location.
            COMPUTER SYSTEMS DAMAGE COVERAGE                                                 48 Hours
            TENANTS PROHIBITED ACCESS COVERAGE applies separately at each                     2 Days
            location.
            NEW CONSTRUCTION AND ADDITIONS: Delay in Completion                              30 Days
            applies separately at each location.
            CYBER EVENT COVERAGE                                                             48 Hours




                                                                                                EDGE-D-100-B (12/10)
                                                                                                         6 D
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.88 Filed 03/25/21 Page 82 of 233



 2.05.               DEDUCTIBLES
                     Each claim for loss or damage as insured against arising out of any one (1) Occurrence shall be adjusted
                     separately. The Company shall not be liable unless the Insured sustains loss or damage in excess of the
                     deductible(s) stated below and then only for the proportionate share of such excess amount(s).

 2.05.01.                A deductible that applies on a per Location basis will apply separately to each Location where the
                         physical loss or damage occurred regardless of the number of Locations involved in the Occurrence.

 2.05.02.                Unless stated otherwise, if two or more deductibles apply to an Occurrence, the total deducted will
                         not exceed the largest applicable deductible. If two or more deductibles apply on a per Location
                         basis in an Occurrence, the largest deductible applying to each Location will be applied separately
                         to each such Location.
 2.05.03.                If separate Property Damage and Time Element loss deductibles are shown, then the deductibles shall
                         apply separately.

 2.05.04.                When a"minimum deductible" per Occurrence is shown and is applicable to an Occurrence, the
                         "minimum deductible" is the minimum dollar amount of covered damage that the Insured will retain
                         in any one (1) Occurrence. The amountretained forpurposes of applying the "minimum deductible"
                         is the sum of:

 2.05.04.01.             the specified location deductible for each location where the amount of covered damage exceeds the
                         specified location deductible; and

 2.05.04.02.             the amount of covered damage for each location where the amount of covered damage is less than
                         specified location deducfible.

 2.05.05.                Policy Deductible(s)
 2.05.05.01.             $150,000 combined Property Damage (PD) and Time Element (TE)
                         per Occurrence except as follows:

 2.05.05.02.             Exceptions to Policy Deductible(s)

 2.05.05.02.01.          Contingent Time Element
                         $150,000 per occurrence regardless of any other deductibles that may also apply.

 2.05.05.02.02.          Earthquake
                         The following deductibles apply to loss or damage caused by or resulting from Earthquake. This
                         Earthquake deductible will apply regardless of any other deductibles that may also apply.
 2.05.05.02.02.01        $150,000 combined Property Damage (PD) and Time Element (TE)
                         per Location;


 2.05.05.02.03.          Flood
                         The following deductibles apply to loss or daniage caused by or resulting from Flood. This Flood
                         deductible will apply regardless of any other deductibles that may also apply.
 2.05.05.02.03.01.       $150,000 combined Property Damage (PD) and Time Element (TE)
                         per Location;

 2.05.05.02.04.          Named Storm
                         The following deductibles apply to loss or damage caused by or resulting from Named Storm. The
                         Named Storm deductible will apply regardless of any other deductibles that may also apply.
 2.05.05.02.04.01.       $150,000 combined Property Damage (PD) and Time Element (TE)
                         per Location;
                                                                                                            EDGE-D-100-B (12/10)
                                                                                                                     7 D
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.89 Filed 03/25/21 Page 83 of 233




 2.05.05.02.05.      Breakdown of Equipment Deductible(s)
 2.05.05.02.05.01.   $50,000 combined Property Damage (PD) and Time Element (TE)
                     per Occurrence for loss or damage caused by Breakdown;
 2.05.05.02.06.      Water or Liquid Damage Deductible(s)
                     The following deductible applies to loss or damage caused by or resulting from covered water or
                     otlier liqtiids not otherwise excluded, but not caused by 41ood or discharge in response to a fire.
 2.05.05.02.06.01.   $150,000 combined Property Damage (PD) and Time Element (TE)
                     per Location for loss or damage caused by water or liquid damage;


 2.05.05.02.07.      Other Deductibles
                     Not Applicable




 Authorized Representative                                         Date




 Print Name of Authorized Rep.                                      Office




                                                                                                     EDGE-D-100-B (12/10)
                                                                                                              8 D
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.90 Filed 03/25/21 Page 84 of 233


SECTION III - PROPERTY DAMAGE
  3.01.         COVERED PROPERTY
                This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, located
                at an Insured Location or within 1,000 feet thereof or as otherwise provided for in this Policy.

  3.01.01.          The Insured's interest in buildings (or structures) including new construction, additions, alterations,
                    and repairs that the Insured owns, occupies, leases or rents.

  3.01.02.          The Insured's interest in Personal Property, including Improvements and Betterments.

  3.01.03.          Property of Others will not extend any Time Element Coverage provided under this Policy to the
                    owner of the property and is linuted to property:

  3.01.03.01.            In the Insured's care, custody or control;

  3.01.03.02.           In which the Insured has an insurable interest or obligation;

  3.01.03.03.           For which the Insured is legally liable; or

  3.01.03.04.           For which the Insured has agreed in writing prior to any loss or damage to provide coverage.

  3.01.04.          Personal Property of officers and employees of the Insured.

  3.02.         PROPERTY NOT COVERED
                This Policy does not insure the following property:

  3.02.01.          Money, precious metal in bullion form, notes, or Securities.

  3.02.02.          Watercraft or aircraft, except when unfueled and manufactured by the Insured.

  3.02.03.          Spacecraft, satellites, associated launch vehicles and any property contained therein.

  3.02.04.          Animals, standing timber and growing crops.

  3.02.05.          Bridges and tunnels when not part of a building or structure, dams, dikes, piers, wharfs, docks or
                    bulkheads.

  3.02.06.          Land, water or any other substance in or on land; except this exclusion does not apply to:

  3.02.06.01.           Land Improvements, or

  3.02.06.02.           Water that is contained in any enclosed tank, piping system or any other processing
                        equipment.

  3.02.07.          Land Improvements at a golf course.

  3.02.08.          Mines, mineshafts, caverns and any property contained therein.

  3.02.09.          Vehicles of officers and employees of the Insured or vehicles otherwise insured for physical loss or
                    daniage.




                                                                                                         EDGE-100-B (12/10)
                                                                                                               Page 1 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.91 Filed 03/25/21 Page 85 of 233

 3.02.10.          Transmission and distribution lines situated beyond 1,000 feet of the Insured Location.

 3.02.11.          Property in transit, except as otherwise provided by the Transit Coverage of this Policy.

 3.02.12.          Contraband or property in the course of illegal transit or trade.

 3.02.13.          Property more specifically insured, except for any excess beyond such more specific insurance
                   limit.

 3.02.14.          Property sold by the Insured under conditional sale, trust agreement, installment plan or otlier
                   deferred payment plan after delivery to customers except as provided by the Deferred Payinents
                   Coverage of this Policy.

 3.02.15.          Electronic Data, Programs and Software, except when they are Stock in Process, Finished
                   Stock, Raw Materials, supplies or Merchandise or as otherwise provided by the Coniputer
                   Systems Damage Coverage or Valuable Papers and Records Coverage of this Policy.

 3.03.         EXCLUSIONS
               The following exclusions apply unless specifically stated elsewhere in this Policy:

 3.03.01.          This Policy excludes the following unless it results from direct physical loss or damage not
                   excluded by this Policy.

 3.03.01.01.           Contamination, and any cost due to Contamination including the inability to use or occupy
                       property or any cost of making property safe or suitable for use or occupancy, except as
                       provided by the Radioactive Contamination Coverage of this Policy.

 3.03.01.02.           Changes in size, color, flavor, texture or finish.

 3.03.01.03.            Loss or damage arising from the enforcement of any law, ordinance, regulation or rule
                        regulating or restricting the construction, installation, repair, replacement, improvement,
                        modification, demolition, occupancy, operation or otlier use, or removal including debris
                        removal of any property.

 3.03.02.          This Policy excludes:

 3.03.02.01.            Loss or damage arising from delay, loss of market, or loss of use.

 3.03.02.02.            Indirect or remote loss or damage.

 3.03.02.03.            Loss or damage arising from the interference by strikers or other persons with rebuilding,
                        repairing or replacing property or with the resumption or continuation of the Insured's
                        business.

 3.03.02.04.            Unexplained disappearance; mysterious disappearance; or shortage disclosed on taking
                        inventory when the factual existence of such shortage is solely dependant on inventory
                        records.

 3.03.02.05.            Loss or damage resulting from the Insured's suspension of business activities, except to the
                        extent provided by this Policy.

 3.03.02.06.            Any applicable Special Coverage, Described Cause of Loss, or portion of coverage if a Limit
                        of Liability is identified as NCP in Section II-Declarations.




                                                                                                       EDGE-100-B (12/10)
                                                                                                             Page 2 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.92 Filed 03/25/21 Page 86 of 233

 3.03.03.         This Policy excltides direct physical loss or damage directly or indirectly caused by or resulting
                  from any of the following regardless of any otlier cause or event, whether or not insured under this
                  Policy, contributing concurrently or in any other sequence to the loss:

 3.03.03.01.          Nuclear reaction or radiation, any by-product of nuclear reaction, any radiological material or
                      radioactive contamination however caused; but if direct physical loss of or damage to Covered
                      Property by fire or sprinkler leakage results, the Company will pay for the loss or damage
                      caused by the fire or sprinkler leakage.

 3.03.03.02.          War, invasion, act of foreign enemy, hostilities or warlike operations (whether war be declared
                      or not), civil war, rebellion, revolution, insurrection, civil commotion assuniing the
                      proportions of or amounting to an uprising, military or usurped power, nationalization,
                      confiscation, requisition, seizure or destruction by the govemment or any public authority,
                      including action in hindering, combafing or defending against any of tliese. However,
                      destruction by order of governmental or public authority to prevent spread of fire is covered.

 3.03.03.03.          Any weapon of war or of mass destruction employing biological or chemical warfare, atomic
                      fission, atomic fusion, radioactive force or radioactive material, whether in time of peace or
                      war regardless of who commits the act.

 3.03.03.04.          Dishonest, fraudulent or criminal acts by the Insured or any of the Insured's associates,
                      proprietors, partners, officers, employees, directors, trustees or authorized representatives.

                      This exclusion does not apply to acts of direct physical loss or damage resulting froni a
                      Covered Cause of Loss intentionally caused by any individual specified above and done
                      without the knowledge of the Insured. In no event does this Policy cover loss caused by theft
                      by any individual above.

 3.03.03.05.          Lack of the following services when caused by an event off the Insured Location (except as
                      provided in Off Premises Service Interruption Property Damage and Time Element Coverage
                      of this Policy). However, if the lack of any of the following services results in a Covered
                      Cause of Loss, this exclusion does not apply to the loss or damage caused by the Covered
                      Cause of Loss.

 3.03.03.05.01.            Inconiing electricity, fuel, water, gas, steam, refrigerant;

 3.03.03.05.02.            Outgoing sewage; or

 3.03.03.05.03.            Incoming or outgoing voice, data or video.

 3.03.04.         This Policy excludes the following but any resulting physical damage not otherwise excluded is
                  insured:

 3.03.04.01.          Faulty, inadequate or defective design, specifications, workmanship, construction or materials
                      used.

 3.03.04.02.          Loss or damage to stock or material attributable to manufacturing or processing operations
                      while such stock or material is being processed, manufactured, tested or otherwise worked on.

 3.03.04.03.          Con osion, depletion, deterioration, erosion, inherent vice, latent defect, rust, wear and tear.

 3.03.04.04.          Changes of temperature (except to machinery or equipment) or changes in relative hunudity,
                      all whether atmospheric or not.




                                                                                                        EDGE-100-B (12/10)
                                                                                                              Page 3 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.93 Filed 03/25/21 Page 87 of 233

 3.03.04.05.      Settling, cracking, shrinking, bulging or expansion of: foundations (including any pedestal,
                  pad, platform or otlier property supporting machinery), floors, pavements, walls, ceilings or
                  roo fs.

 3.03.04.06.      Insects, animals or vermin damage.

 3.03.04.07.      Cumulative effects of smog, smoke, vapor, liquid and dust.




                                                                                              EDGE-100-B (12/10)
                                                                                                   Page 4 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.94 Filed 03/25/21 Page 88 of 233


 SECTION IV - TIME ELEMENT
 4.01.         LOSS INSURED
 4.01.01.        The Company will pay for the actual Time Element loss the Insured sustains, as provided in the
                 Time Element Coverages, during the Period of Liability. The Time Element loss must result froin
                 the necessary Suspension of flie Insured's business activities at an Insured Location. The
                 Suspension must be due to direct physical loss of or damage to Property (of the type insurable
                 under this Policy otlier than Finished Stock) caused by a Covered Cause of Loss at the Location,
                 or as provided in Off Premises Storage for Property Under Construction Coverages.

                 The Company will also pay for the actual Time Element loss sustained by the Insured, during the
                 Period of Liability at other Insured Locations. The Time Element loss must result from the
                 necessary Suspension of the Insured's btisiness activities at the otlier Insured Locations. Stich
                 other Location must depend on the continuation of business activities at the Location that
                 sustained direct physical loss or damage caused by a Covered Cause of Loss.

 4.01.02.        There is recovery only to the extent that the Insured is:

 4.01.02.01.         unable to make up lost production within a reasonable period of time not limited to the period
                     during which production is Suspended;

 4.01.02.02.         unable to continue such operations or services during the Period of Liability; and

 4.01.02.03.         able to demonstrate a loss of revenue for the operations, services or production Suspended.

 4.01.03.        The Company insures Time Element loss only to the extent it cannot be reduced by:

 4.01.03.01.         The Insured resuming business activities in whole or part;

 4.01.03.02.         Using damaged or undamaged property (including Raw Stock, Stock in Process or Finished
                     Stock) at the Insured Location or elsewhere;

 4.01.03.03.         Using the services or property of others;

 4.01.03.04.         Working extra time or overtime; or

4.01.03.05.          The use of other Locations not covered under this Policy.

4.01.03.06.          Any amount recovered under property damage coverage at selling price for loss or damage to
                     Merchandise.

4.01.04.         The Company will include in any calculation the combined operating results of all Insured
                 Locations in determining the Time Element loss.

4.01.05.         In determining the Time Element loss, the Company will evaluate the experience of the business
                 before and after the loss or damage and the probable experience had no direct physical loss or
                 damage occurred at an Insured Location during the Period of Liability.

4.02.          TIME ELEMENT COVERAGES
4.02.01.        GROSS EARNINGS
4.02.01.01.     Gross Earnings loss is the actual loss sustained by the Insured during the Period of Liability.




                                                                                                     EQGE-100-B (12/10)
                                                                                                           Page 5 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.95 Filed 03/25/21 Page 89 of 233

 4.02.01.02.             Gross Earnings value is determined as follows:

 4.02.01.02.01.              The sum of:

 4.02.01.02.01.01.               Total net sales value of production;

 4.02.01.02.01.02.               Total net sales of Merchandise;

 4.02.01.02.01.03.               The rental income; and

 4.02.01.02.01.04.               Other income derived from the Insured's business activities.

 4.02.01.02.02.              Less the cost of the following:

 4.02.01.02.02.01.               Raw Stock from which production is derived;

 4.02.01.02.02.02.               Supplies consisting of materials consumed directly in conversion of Raw Stock into
                                 Finished Stock or in supplying the service(s) sold by the Insured;

 4.02.01.02.02.03.               Merchandise sold, including related packaging materials; and

 4.02.01.02.02.04.               Service(s) purchased from outsiders (not Insured's employees) for resale, which do
                                 not continue under contract.

 4.02.01.02.03.              Gross Earnings loss is determined as follows:

                             Gross Eamings value that would have been earned during the Period of Liability, less
                             charges and expenses that do not necessarily continue during the Period of Liability.

                             Consideration shall be given to the continuation of normal charges and expenses,
                             including Ordinary Payroll for the number of consecutive days as stated in the
                             Declarations but not to exceed the limit shown for Ordinary Payroll, to the extent
                             necessary to resume the Insured's business activities with the saine qtiality of service that
                             existed immediately preceding the loss.

 4.02.01.02.04.              This Policy will also pay the reasonable and necessary expenses incurred (except the cost
                             to extinguish a fire) by the Insured to reduce the amount of Gross Earnings loss during
                             the Period of Liability. This Policy will pay for such expenses to the extent that they do
                             not exceed the amount of Gross Earnings loss that otherwise would have been payable.
                             This provision will not pay for the cost of permanent repair or replacement of property
                             that has suffered direct physical loss or damage.

 4.02.01.02.05.              This Policy will also pay the increased tax liability incurred by the Insured due to the
                             profit portion of a Gross Earnings loss payment being greater than the tax liability
                             incurred on the profits that would have been eamed had no loss occurred.

 4.02.02.            EXTENDED PERIOD OF LIABILITY
                     Upon the termination of the coverage for Gross Earnings loss under 4.02.01.01. this Policy will
                     continue to pay the actual Gross Earnings loss sustained by the Insured until the earlier of:

 4.02.02.01.             The date the Insured could restore its business with due diligence, to the condition that would
                         have existed had no direct physical loss or damage occurred to the Insured's Covered Property;
                         or




                                                                                                        EDGE-100-B (12/10)
                                                                                                              Page 6 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.96 Filed 03/25/21 Page 90 of 233

 4.02.02.02.          The number of consecutive days as stated in the Declarations

 4.02.02.03.          Exclusion 4.02.05.01.02.01. is deleted during the Extended Period of Liability and is
                      replaced with:

                      4.02.05.01.02.01.          A reduction in sales after the Extended Period of Liability ends due
                                                 to suspension, cancellation or lapse of any lease, contract, license or
                                                 orders.

 4.02.03.         EXTRA EXPENSE
                  The Company will pay for the reasonable and necessary Extra Expenses incurred by the Insured,
                  during the Period of Liability, to resume and continue as nearly as practicable the Insured's normal
                  business activities that otherwise would be necessarily suspended, due to direct physical loss of or
                  damage caused by a Covered Cause of Loss to Property of the type insurable under this policy at
                  a Location.

                  The Company will reduce the amount payable as Extra Expense by the fair market value remaining
                  at the end of the Period of Liability for property obtained in connection with the above.

                  Extra Expenses mean that amount spent to continue the Insured's business activities over and above
                  the expenses the Insured would have nonnally incurred had there been no direct physical loss of or
                  damage caused by a Covered Cause of Loss to Property of the type insurable under this policy at
                  a Location. Extra Expense does not include any Gross Earnings loss, the cost of permanent repair
                  or replacement of property that has suffered direct physical loss or damage, or expenses otherwise
                  payable elsewhere in the Policy.

 4.02.04.         LEASEHOLD INTEREST
                  The Company will pay for the actual Leasehold Interest loss incurred by the Insured (as lessee)
                  resulting from direct physical loss of or damage caused by a Covered Cause of Loss to a building
                  (or structure) which is leased and not owned by the Insured, as follows:

 4.02.04.01.          If the building (or structure) becomes wholly untenantable or unusable and the lease
                      agreement requires continuation of the rent, the Company will pay the Insured the present
                      value of the actual rent payable for the unexpired term of the lease, not including any options;

 4.02.04.02.          If the building (or structure) becomes partially untenantable or unusable and the lease
                      agreement requires continuation of the rent, the Company will pay the Insured for the present
                      value of the proportionate amount of the actual rent payable for the unexpired term of the
                      lease, not including any options; or

 4.02.04.03.          If the lease is cancelled by the lessor pursuant to the terms of the lease agreement or by
                      operation of law, this Policy will pay the Insured for their Lease Interest for the first three (3)
                      months following the loss or damage and for their Net Lease Interest for the remaining
                      unexpired term of the lease.

 4.02.04.04.          The Insured niust use any suitable property or service owned, controlled, or obtainable from
                      any source to reduce the loss.

 4.02.04.05.          In addition to the exclusions elsewhere in this Policy, the Leasehold Interest Coverage
                      excludes:

 4.02.04.05.01.       Any increase in the Leasehold Interest loss resulting from the suspension, lapse or cancellation
                      of any lease;




                                                                                                       EDGE-100-B (12/10)
                                                                                                             Page 7 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.97 Filed 03/25/21 Page 91 of 233

 4.02.04.05.02.                Any loss from the Insured exercising an option to cancel the lease; or

 4.02.04.05.03.                 Any loss from an act or omission by the Insured that constitutes default under the lease.

 4.02.05.              EXCLUSIONS
                       In addition to the exclusions elsewhere in this Policy, the following exclusions apply to Time
                       Element Coverage;

 4.02.05.01.               This Policy does not insure against:

 4.02.05.01.01.                 Any loss during any idle period that would have been experienced had the Suspension of
                                business activities not occurred. This includes, but is not limited to, when production,
                                operation, services, delivery or receipt of goods or services or any other business activities
                                would have ceased, or would not have taken place or would have been prevented due to:

 4.02.05.01.01.01.                  Planned or rescheduled shutdown;

 4.02.05.01.01.02.                  Strikes or other work stoppage; or

 4.02.05.01.01.03.                  Any reason other than physical loss or damage insured by this Policy.

 4.02.05.01.02.                 Any increase in Time Element loss due to:

 4.02.05.01.02.01.                  Suspension, cancellation or lapse of any lease, contract, license or orders;

 4.02.05.01.02.02.                  Fines or damages for breach of contract or for late or non-completion of orders;

 4.02.05.01.02.03.                  Penalties of any nature; or

 4.02.05.01.02.04.                  Any other consequential or remote factors.

 4.02.05.01.03.                 Any loss resulting from loss or damage to Finished Stock, nor the time required for their
                                reproduction.

 4.02.05.01.04.                 Any Time Element loss due to physical loss or damage not insured by this Policy on or
                                off of the Insured Location.

                                However, in the event that a Suspension is due to a Covered Cause of Loss and during
                                such Suspension a loss that is otherwise excluded occurs, the Company will pay for the
                                Time Element loss which is directly caused by the Covered Cause of Loss to Covered
                                Property under this Policy.

 4.02.05.01.05.                 Any Time Element loss resulting from damage to Property of Others; however this
                                exclusion does not apply to Time Element loss suffered by the Insured as a direct result of
                                the damage to Property of Others.

 4.03.               PERIOD OF LIABILITY
 4.03.01.              The Period of Liability applying to all Time Element Coverages, except Leasehold Interest, and as
                       shown below or if otherwise provided under any Special Coverage, and subject to any Time Limit
                       provided in 2.03.08., is as follows:




                                                                                                            EDGE-100-B (12/10)
                                                                                                                  Page 8 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.98 Filed 03/25/21 Page 92 of 233

 4.03.01.01.       For building and equipment: The period starting from the time of physical loss or daniage of
                   the type insured against and ending when with due diligence and dispatch the building and
                   equipment could be repaired or replaced, and made ready for operations under the same or
                   equivalent physical and operating conditions that existed prior to the damage. The expiration
                   of this Policy will not limit the Period of Liability.

 4.03.01.02.       For building and equipment under construction: The equivalent of the above period of time
                   will be applied to the level of business that reasonably would have been achieved a8er
                   construction and startup would have been completed had there been no direct physical loss or
                   damage. Due consideration will be given to the actual experience of the business after
                   completion of the construction and startup.

 4.03.01.03.       For Stock in Process and Merchandise: The period of time required with the exercise of due
                   diligence and dispatch to restore Stock in Process to the same state of manufacture in which it
                   stood at the inception of the interruption of production or suspension of business operations or
                   services and to replace physically damaged Merchandise.

 4.03.01.04.       For Raw Materials and supplies: The period of time of actual interruption of production or
                   suspension of operations or services resulting from tlhe inability to get suitable Raw Materials
                   and supplies to replace Raw Materials and supplies damaged,, but limited to that period for
                   which the damaged Raw Materials and supplies would have supplied operating needs.

 4.03.02.      The Period of Liability applying to all Time Element Coverage, except Leasehold Interest, or if
               otherwise provided under any Special Coverage, and subject to any Time Limit provided in
               2.03.08., does not include any additional time due to the Insured's inability to resume operations
               for any reason, including but not limited to:

 4.03.02.01.       Making changes to equipment;

 4.03.02.02.       Making changes to the buildings or structures except as provided in the Increased Costs of
                   Construction Coverage of the Special Coverages section; or

 4.03.02.03.       Re-staffing or retraining employees.




                                                                                                  EDGE-100-B (12/10)
                                                                                                        Page 9 of 44
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.99 Filed 03/25/21 Page 93 of 233


SECTION V- SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS
  5.01.          OPERATION OF SPECIAL COVER.AGES & DESCRIBED CAUSES
                 OF LOSS:
  5.01.01.          Special Coverages & Described Causes of Loss are subject to the applicable Limit of Liability
                    and are included within and will not increase the Policy Limit.

  5.01.02.          Special Coverages & Described Causes of Loss are sub,ject to the Policy provisions, including
                    applicable exclusions and deductibles, all as shown in this section and elsewhere in this Policy,
                    whether or not a Limit of Liability is shown.

  5.01.03.          If coverage is afforded under any Special Coverage or Described Cause of Loss, the applicable
                    Limit of Liability for that Special Coverage or Described Cause of Loss is the most the Company
                    will pay for all the loss or damage described therein even if coverage would otherwise be available
                    under any other part of this Policy.

  5.01.04.          If no Limit of Liability is shown in this Policy, the Limit of Liability for that Special Coverage or
                    Described Cause of Loss is part of the Policy Limit.

  5.01.05.          If NCP is shown for any Special Coverage or Described Cause of Loss in this Policy, then no
                    coverage is provided for that Special Coverage or Described Cause of Loss.

  5.01.06.          If two or more Limits of Liability apply to a claim for loss or damage, or some part thereof, the
                    lesser applicable Limit of Liability shall apply to the claim, or to the part thereof.

  5.01.07.          The Company will pay no more in any one (1) Occurrence than our proportionate share of any
                    applicable Limit of Liability regardless of the number of Locations affected by such Occurrence
                    and regardless of whether additional or greater limits would otherwise be available under any other
                    part of this Policy.

  5.01.08.          Any Annual Aggregate limit is the most the Company will pay in the Policy Year regardless of
                    the number of Occurrences.

  5.01.09.          In the event of loss or damage involving any one or more of the following Special Coverage or
                    Described Causes of Loss, the Company will pay no more for the total of all such coverage
                    combined than our proportionate share of the Policy Limit.

  5.02.         -- DESCRIPTION OF SPECIAL COVERAGES
  5.02.01.          ACCOUNTS RECEIVABLE
                    The Company will pay for the actual loss sustained resulting from direct physical loss of or
                    damage caused by a Covered Cause of Loss to the Insured's accounts receivable records as
                    respects the following:

  5.02.01.01.           All sums due the Insured from customers, provided the Insured is unable to collect these sums
                        as a result of direct physical loss or damage to accounts receivable records;

  5.02.01.02.           Interest charges on any loan obtained by the Insured to offset impaired collections resulting
                        from direct physical loss of or damage to accounts receivable records but only for such period
                        of time reasonable and necessary for the Insured to resume normal collections;




                                                                                                        EDGE-100-B (12/10)
                                                                                                             Page 10 of 44
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.100 Filed 03/25/21 Page 94 of 233

5.02.01.03.          Necessary collection expense in excess of normal collection cost due to direct physical loss of or
                     damage to accounts receivable records; and

5.02.01.04.          Other expenses, when reasonably incurred by the Insured in re-establishing accounts receivable
                     records following direct physical loss of or damage to accounts receivable records.

5.02.01.05.          For the purpose of this insurance, credit card charge records shall be deemed to represent sums due
                     the Insured from customers, until the charge records are delivered to the credit card company.

5.02.01.06.          When there is proof that direct physical loss of accounts receivable records has occurred and the
                     Insured cannot accurately establish the total amount of accounts receivable outstanding as of the
                     date of loss, the amount payable shall be computed as follows:

5.02.01.06.01.           The montlily average of accounts receivable during the last available twelve (12) months; the
                         reasonable and necessary collection expenses in excess of normal collection costs due to direct
                         physical loss of or damage to accounts receivable records; and the reasonable and necessaiy
                         expenses inctirred in reestablishing accounts receivable records following direct physical loss
                         or damage, shall be adjusted in accordance with the percentage increase or decrease in the
                         twelve (12) months average of monthly gross revenues which may have occurred in the
                         interim.

5.02.01.06.02.           The monthly amount of accounts receivable as established in 5.02.01.06.Ol.above shall be
                         further adjusted in accordance with any demonstrable variance from the average for the
                         particular month in which the loss occurred. Considerarion will also be given to the nornial
                         fluctuations in the amount of accounts receivable within the fiscal month involved.

5.02.01.06.03.           The Company shall deduct from the total amounts of account receivable, the amount of
                         accounts evidenced by records not lost or damaged, or otherwise established or collected by
                         the Insured, and an amount to allow for probable bad debts which the Insured normally would
                         have been unable to collect and for the normal collection costs incurred due to accounts
                         receivable.

5.02.01.07.          The following additional exclusion applies:

                     This Coverage does not insure against shortage resulting from bookkeeping, accounting, billing
                     errors or omissions, alteration, falsification, manipulation, concealment, destruction or disposal of
                     accounts receivable records committed to conceal the wrongful giving, taking, obtaining or
                     withholding of money, securities or other property; but only to the extent of such wrongful giving,
                     taking, obtaining or withholding.

5.02.02.         AMMONIA CONTAMINATION
                 In the event of direct physical loss of or damage to Covered Property caused by a Breakdown of
                 Covered Equipment at a Scheduled Location, the Company will pay for resulting Ammonia
                 Contamination.

5.02.03.         CIVIL OR MILITARY AUTHORITY
                 The Company will pay for the actual Time Element loss sustained by the Insured, as provided by this
                 Policy, resulting from the necessary Suspension of the Insured's business activities at an Insured
                 Location if the Suspension is caused by order of civil or military authority that prohibits access to the
                 Location. That order must result from a civil authority's response to direct physical loss of or damage
                 caused by a Covered Cause of Loss to property not owned, occupied, leased or




                                                                                                        EDGE-100-B (12/10)
                                                                                                              Page 11 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.101 Filed 03/25/21 Page 95 of 233

                  rented by the Insured or insured under this Policy and located within the distance of the Instired's
                  Location as stated in the Declarations. The Company will pay for the actual Time Element loss
                  sustained, subject to the deductible provisions that would have applied had the physical loss or
                  damage occurred at the Insured Location, during the time the order remains in effect, but not to
                  exceed the number of consecutive days following such order as stated 'ui the Declarations up to the
                  limit applying to this Coverage.

 5.02.04.         COMPUTER SYSTEMS DAMAGE
                  The Conipany will pay for direct physical loss of or damage to the Insured's Electronic Data,
                  Programs, Software and the actual Time Element loss sustained, as provided by this Policy,
                  during the Period of Interruption directly resulting from mysterious disappearance of code, any
                  failure, malfunction, deficiency, deletion, fault, Computer Virus or corruption to the Insured's
                  Electronic Data, Programs, Software at an Insured Location. The Company will also pay for
                  such loss or damage that may arise out of or result from any authorized or unauthorized access in,
                  of, or to any computer, communication system, file server, networking equipment, computer
                  system, computer hardware, data processing equipment, computer memory, microchip,
                  microprocessor, integrated circuit or similar device.

                  This Coverage will only apply when the Period of Interruption exceeds the time shown as
                  Qualifying Period in the Qualifying Period clause of the Declarations section. If the Qualifying
                  Period is exceeded, then this Policy will pay for the amount of loss in excess of the Policy
                  Deductible, but not more than the limit applying to this Coverage.
 5.02.04.01.          The following additional exclusions apply:

 5.02.04.01.01.            The Company will not pay for any loss or damage to Electronic Data, Programs or
                           Software when they are Raw Stock, Stock in Process, Finished Stock manufactured by
                           the Insured, and supplies or other Merchandise.

 5.02.04.01.02.            Errors or omissions in processing or copying, except when direct physical loss or
                           daniage caused by a Covered Cause of Loss results. Then only that resulting
                           damage is covered.

 5.02.04.01.03.            Loss or damage to Electronic Data, Programs or Software from errors or omissions in
                           programming or machine instructions.

 5.02.05.         CONTINGENT TIME ELEMENT
                  This Policy covers the actual Time Element loss as provided by the Policy, sustained by the
                  Insured during the Period of Liability directly resulting from the necessary Suspension of the
                  Insured's business activities at an Insured Location if the Suspension results from direct physical
                  loss of or damage caused by a Covered Cause of Loss to Property (of the type insurable tmder
                  this Policy) at Direct Dependent Time Element Locations, Indirect Dependent Time Element
                  Locations, and Attraction Properties located worldwide, except for in the following:

                  Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Belarus, Benin, Botswana, Burkina
                  -Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Republic of
                  Congo, Democratic Republic of the Congo, Cuba, Djibouti, Equatorial Guinea, Eritrea, Ethiopia,
                  Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Georgia, Haiti, Iran, Iraq, Ivory Coast,
                  Kazakhstan, Kampuchea (Cambodia), Kenya, Kyrgyzstan(Kyrgyz Republic), Laos, Lebanon,
                  Lesotho, Liberia, Libya, Macedonia, Madagascar, Malawi, Mali, Mauritania, Mayotte, Mongolia,
                  Montenegro, Mozambique, Myanmar (Burma), Namibia, Niger, Nigeria, North Korea, Pakistan,
                  Palestine, Reunion, Rwanda, Sao Tome and Principe, Senegal, Serbia, Sierra Leone, Somalia, Sri




                                                                                                    EDGE-100-B (12/10)
                                                                                                         Page 12 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.102 Filed 03/25/21 Page 96 of 233

                                Lanka, Southern Sudan, Sudan, Swaziland, Syria, Tajikistan, Tanzania, Tibet, Togo,
                                Turkmenistan, Uganda, Uzbekistan, Westem Sahara, Yemen, Zambia, Zimbabwe; or

                   Any other country where prohibited by United States law or where trade relations are unlawful as
                   determined by the Government of the United States of America or its agencies.

 5.02.05.01.           As respects Contingent Time Element:

 5.02.05.01.01.            The Insured will influence and cooperate with the Direct Dependent Time Element
                           Locations, Indirect Dependent Time Element Locations, and Attraction Properties in
                           every way and take any reasonable and necessary action, including the use of other
                           machinery, stipplies or locations, to mitigate the loss payable hereunder.

 5.02.05.01.02.            In determining the indemnity payable hereunder, the Company will consider the amount
                           of income derived before the date of physical loss or damage and the probable amount of
                           income after the date of loss or damage.

 5.02.05.01.03.            4.02.05.01.03. does not apply.

 5.02.05.02.       Any Time Element loss directly or indirectly caused by or resulting from any Terrorist Activity
                   regardless of any other cause or event, whether or not insured under this Policy, contributing
                   concurrently or in any other sequence to the loss is excluded when the Direct Dependent Time
                   Element Locations, Indirect Dependent Time Element Locations, and Attraction Properties
                   is outside of the USA, its territories, possessions and missions, and the Commonwealth of Puerto
                   Rico.

 5.02.05.03.       As respects Indirect Dependent Time Element Locations and Attraction Properties any Time
                   Element loss resulting from physical loss or damage caused by or resulting from Earthquake,
                   Flood, or Named Storm regardless of any other cause or event, whether or not insured under this
                   Policy, contributing concurrently or in any other sequence to the loss is excluded.

 5.02.06.          DEBRIS REMOVAL
                   This Policy covers the reasonable and necessary costs incurred to demolish and remove debris of
                   property from an Insured Location that remains following direct physical loss or damage resulting
                   from a Covered Cause of Loss. This includes the cost to demolish the physically undamaged
                   portion of such property insured due to the enforcement of any law or ordinance regulating the
                   demolition, construction, repair, replacement or use of buildings or structures at an Insured
                   Location.

 5.02.06.01.           This Coverage does not insure the costs to remove:

 5.02.06.01.01.             Property Not Covered that is Contaminated; or

  5.02.06.01.02.            The Contaminant in or on Properry Not Covered, whether or not the Contamination
                            results from direct physical loss or damage caused by a Covered Cause of Loss. This
                            Coverage shall cover the costs of removal of contaminated Covered Property or the
                            Contaminant in or on Covered Property only if the Contamination, due to the actual not
                            suspected presence of Contaminant(s), of the debris resulted from direct physical loss or
                            damage caused by a Covered Cause of Loss.




                                                                                                    EDGE-100-B (12/10)
                                                                                                          Page 13 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.103 Filed 03/25/21 Page 97 of 233

 5.02.07          DECONTAMINATION COSTS
                  If Covered Property is Contaminated from direct physical loss of or damage caused by a Covered
                  Cause of Loss to Covered Property and there is in force at the time of the loss any law or
                  ordinance regulating Contamination due to the actual not suspected presence of Contaminant(s),
                  then this Policy covers, as a direct result of enforcement of such law or ordinance, the increased
                  cost of decontamination and/or removal of such Contaminated Covered Property in a manner to
                  satisfy such law or ordinance. This Coverage applies only to that part of Covered Property so
                  Contaminated due to the actual not suspected presence of Contaminant(s) as a result of direct
                  physical loss or damage. The Company is not liable for the costs required for removing
                  Contaminated uninsured property nor the Contaminant therein or thereon, whetlier or not the
                  Contamination results from a Covered Cause of Loss.

 5.02.08          DEFERRED PAYMENTS
                  This Policy will pay for direct physical loss of or damage caused by a Covered Cause of Loss, to
                  Personal Property (of the type insurable under this Policy). Such property must be sold by the
                  Insured under a conditional sale, trust agreement, or installment or deferred payment plan. Such
                  property niust have been delivered to the buyer. Coverage is limited to the unpaid balance for
                  such property.

                  In the event of loss to property sold under deferred payment plans, the Insured will use all
                  reasonable efforts, including legal action, if necessary, to collect outstanding amounts due or to
                  regain possession of the property.

 5.02.08.01.          Under this Coverage the Policy excludes loss or damage:

 5.02.08.01.01.            Pertaining to products recalled including, but not limited to, the costs to recall, test or to
                           advertise such recall by the Insured;

 5.02.08.01.02.            From theft or conversion by the buyer of the property a8er the buyer has taken possession
                           of such property;

 5.02.08.01.03.            To the extent the buyer continues payments; or

 5.02.08.01.04.            Not within the covered Territory of this Policy.

 5.02.09.         ERRORS AND OMISSIONS
                  The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                  to property which is not payable under this Policy because of an error or unintentional omission at
                  the time of Policy inception in the description or inclusion of any Location owned, occupied,
                  leased or rented by the Insured to be Covered Property; but only to the extent this Policy would
                  have provided coverage had the error or unintentional omission not been made.

                  The Policy also covers the actual Time Element loss sustained by the Insured, during the Period of
                  Liability resulting from the necessary Suspension of the Insured's business activities at that
                  Location, if the Suspension is caused by direct physical loss of or damage caused by a Covered
                  Cause of Loss to such Property.

                  The Insured must report any error or unintentional omission as soon as possible.

  5.02.09.01          This Coverage does not apply:




                                                                                                         EDGE-100-B (12/10)
                                                                                                               Page 14 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.104 Filed 03/25/21 Page 98 of 233

 5.02.09.01.01.           If there is coverage available under Newly Acquired Coverage or Miscellaneous Unnamed
                          Locations Coverage of this Policy; or

 5.02.09.01.02.           For any error or omission in limits or deductibles.

 5.02.10.                 EXPEDITING COSTS
                          This Policy covers the reasonable and necessary costs incurred to pay for the temporary
                          repair of direct physical loss of or damage caused by a Covered Cause of Loss to
                          Covered Property and to expedite the permanent repair or replacement of such damaged
                          property.

                          This Coverage excludes costs recoverable elsewhere in this Policy, or of permanent repair
                          or replacement of damaged property.

 5.02.11.         FINE ARTS
                  The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                         to Fine Arts at an Insured Location.

 5.02.11.01.              This Policy excludes loss or damage to Fine Arts directly or indirectly caused by or
                          resulting from the following regardless of any otlier cause or event, whether or not
                          insured under this Policy, contributing concurrently or in any other sequence to the loss:

 5.02.11.01.01.           Breakage of bric-a-brac, glassware, marble, porcelain, statuary, and similar fragile
                          property resulting from the article being dropped or knocked over, whether intentional or
                          accidental;

 5.02.11.01.02.           Any repairing, restoring or retouching process; or

 5.02.11.01.03.           Any pre-existing condition.

 5.02.12.         FIRE DEPARTMENT SERVICE CHARGE
                  The Company will pay for the reasonable additional expenses, resulting from costs of fire
                  extinguishing materials expended, incurred by the Insured when the Fire Department is called to
                  save or protect Covered Property from a Covered Cause of Loss at an Insured Location. The Fire
                  Department Service Charges are those assumed by contract or agreement prior to loss or damage or
                  required by local ordinance.

 5.02.13.         IMPOUNDED WATER
                  The Company will pay for the actual Time Element loss as provided by this Policy, sustained by
                  the Insured during the Period of Liability resulting from the necessary Suspension of the Insured's
                  business activities at an Insured Location if the Suspension is caused by the lack of a supply of
                  water from a water supply stored behind dams or in reservoirs on the Insured Location. The water
                  supply must be used as a Raw Material or for generation of power or for other manufacturing
                  purposes. The inadequate supply of water must result from the release of the water from the water
                  supply and be caused by direct physical loss of or damage caused by a Covered Cause of Loss to
                  the dam, reservoir, or connected equipment. The Company will pay for the actual Time Element
                  loss sustained, in excess of the applicable deductible, but not to exceed the number of consecutive
                  days as stated in the Declarations after the damaged dam, reservoir or connected equipment has
                  been repaired or replaced, with the exercise of due diligence and dispatch, up to the limit applying
                  to this Coverage.




                                                                                                    EDGE-100-B (12/10)
                                                                                                          Page 15 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.105 Filed 03/25/21 Page 99 of 233

 5.02.14.             INCREASED COST OF CONSTRUCTION
 5.02.14.01.          This Policy covers the reasonable and necessary costs incurred, described in 05.02.14.03., to
                      satisfy the minimum requirements of the enforcement of any law or ordinance regulating the
                      demolition, construction, repair, replacement or use of buildings or structures at an Insured
                      Location, provided:

 5.02.14.01.01.           Sucli law or ordinance is in force on the date of direct physical loss of or damage caused
                          by a Covered Cause of Loss to Covered Property; and

 5.02.14.01.02.           Its enforcement is a direct result of direct physical loss of or damage caused by a Covered
                          Cause of Loss to Covered Property.

 5.02.14.02.          This Coverage does not cover loss due to any law or ordinance with which the Insured was
                      required to comply before the loss, even when the building was undamaged, and the Insured
                      did not comply.

 5.02.14.03.          This Coverage, as respects the property insured in 5.02.14.01., covers:

 5.02.14.03.01.           The increased cost to repair or rebuild the physically damaged portion of such property
                          with materials and in a manner to satisfy such law or ordinance; and

 5.02.14.03.02.           The increased cost to rebuild physically undamaged property that has been demolished
                          with materials and in a manner to satisfy such law or ordinance, to the extent that such
                          costs result when the demolition of the insured property is required to satisfy sucli law or
                          ordinance.

 5.02.14.03.03.           This Coverage applies only to the costs described in 5.02.14.03. The portion of the cost to
                          repair, rebuild or replace property with property of like kind and quality is not part of this
                          Coverage and_is to be considered direct physical loss of or damage under 1.01.

 5.02.14.04.          This Coverage excludes any costs incurred as a direct or indirect result of enforcement of any
                      laws or ordinances regulating any form of Contaminafion.

 5.02.14.05.          The Company's maximum liability for this Coverage in any Occurrence will not exceed the
                      actual cost incurred in 5.02.14.03. up to the limit applying to this Coverage.

 5.02.15.         INGRESS/EGRESS
                  The Company will pay for the actual Time Element loss sustained by the Insured, as provided by
                  this Policy, resulting from the necessary Suspension of the Insured's business activities at an
                  Insured Location if ingress or egress to that Insured Location by the Insured's suppliers, customers
                  or employees is prevented by physical obstruction due to direct physical loss of or damage caused
                  by a Covered Cause of Loss to property not owned, occupied, leased or rented by the Insured or
                  insured under this Policy and located within the distance of the Insured Location as stated in the
                  Declarations. The Company will pay for the actual Time Element loss sustained, subject to the
                  deductible provisions that would have applied had the physical loss or damage occurred at the
                  Insured Location, during the time ingress or egress remains prevented by physical obstruction but
                  not to exceed the number of consecutive days as stated in the Declarations following sucli
                  obstruction up to the limit applying to this Coverage.

  5.02.16.        INTERNATIONAL INTERDEPENDENCY
                  The Company will pay for the actual Time Element loss sustained by the Insured, as provided by
                  this Policy, resulting from the necessary suspension of the Insured's business activities at an
                  Insured Location, if the suspension is caused by direct physical loss of or damage to Property (of




                                                                                                      EDGE-100-B (12/10)
                                                                                                            Page 16 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.106 Filed 03/25/21 Page 100 of 233

                   the type insurable under this Policy otlier than Finished Stock) caused by a Covered Cause of
                   Loss at a Location, that would be an Insured Location if it were located in the Coverage Territory
                   of this Policy.

                   The Location that sustains direct physical loss or damage cannot be located within the Coverage
                   Territory of this Policy and is located anywhere in the world, except for:

                   Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Belarus, Benin, Botswana, Burkina
                   -Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Republic of
                   Congo, Democratic Republic of the Congo, Cuba, Diibouti, Equatorial Guinea, Eritrea, Ethiopia,
                   Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Georgia, Haiti, Iran, Iraq, Ivory Coast,
                   Kazakhstan, Kampuchea (Cambodia), Kenya, Kyrgyzstan(Kyrgyz Republic), Laos, Lebanon,
                   Lesotho, Liberia, Libya, Macedonia, Madagascar, Malawi, Mali, Mauritania, Mayotte, Mongolia,
                   Montenegro, Mozambique, Myanmar (Burma), Namibia, Niger, Nigeria, North Korea, Pakistan,
                   Palestine, Reunion, Rwanda, Sao Tome and Princip6, Senegal, Serbia, Sierra Leone, Somalia, Sri
                   Lanka, Southern Sudan, Sudan, Swaziland, Syria, Tajikistan, Tanzania, Tibet, Togo, Turkmenistan,
                   Uganda, Uzbekistan, Western Sahara, Yemen, Zambia, Zimbabwe; or

                   Any other country where prohibited by United States law or where trade relations are unlawful as
                   determined by the Government of the United States of America or its agencies.

                   The Insured Location must depend on the continuation of business activities at the Location that
                   sustained direct physical loss or damage caused by a Covered Cause of Loss. The Company will
                   pay for the actual Time Element loss sustained, in excess of the Policy Deductible, btit not to
                   exceed the number of consecutive days following such suspension as stated in the Declarations up
                   to the limit applying to this Coverage.

  5.02.16.01.      Any Time Element loss directly or indirectly caused by or resulting from any Terrorist Activity
                   regardless of any other cause or event, whether or not insured under this Policy, contributing
                   concurrently or in any otlier sequence to the loss is excluded when the Location, that would be an
                   Insured Location if it were located in the Coverage Territory of this Policy is outside of the USA,
                   its territories, possessions and missions, and the Commonwealth of Puerto Rico.

  5.02.17.         LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                   DISPOSAL
                   This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal of the
                   actual not suspected presence of Contaminant(s) from uninsured property consisting of land,
                   water or any other substance in or on land at the Insured Location if the release, discharge or
                   dispersal of such Contaminant(s) is a result of direct physical loss of or damage caused by a
                   Covered Cause of Loss to Covered Property.

  5.02.17.01.          This Policy excludes the cost to cleanup, remove and dispose of Contaminant(s) from such
                       property:

  5.02.17.01.01.            At any Location where the building or structure is not insured by this Policy;

  5.02.17.01.02.            At any property insured under Newly Acquired, Errors and Omissions or Miscellaneous
                            Unnamed Location Coverage provided by this Policy; or

  5.02.17.01.03.            When the Insured fails to give written notice of loss to the Company within 180 days
                            a$er inception of the loss.




                                                                                                     EDGE-100-B (12/10)
                                                                                                           Page 17 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.107 Filed 03/25/21 Page 101 of 233

  5.02.18.         LAND IMPROVEMENTS
                   The Company will pay for the additional cost of reclaiming, restoring or repairing Land
                   Improvements resulting from direct physical loss of or damage caused by a Covered Cause of
                   Loss to Covered Property at an Insured Location.

  5.02.18.01.          As respects lawns, plants, shrubs or trees direct physical loss or damage directly or indirectly
                       caused by or resulring from Earthquake, Flood, or Named Storm regardless of any otlier
                       cause or event, whether or not insured under this Policy, contributing concurrently or in any
                       other sequence to the loss is excluded.

  5.02.19.         MISCELLANEOUS PERSONAL PROPERTY
                   The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                   to the following property while within the coverage territory but away from an Insured Location.

  5.02.19.01.          The Insured's interest in Personal Property; and

  5.02.19.02.          Property of Others that is:

  5.02.19.02.01.           In the Insured's care, custody or control;

  5.02.19.02.02.           In which the Insured has an insurable interest or obligation;

  5.02.19.02.03.           For which the Insured is legally liable; or

  5.02.19.02.04.           For which the Insured has agreed in writing prior to any loss or damage to provide
                           coverage.

  5.02.19.02.05.           This Coverage excludes property in transit or insured under any other coverage in this
                           Policy.

  5.02.20.         MISCELLANEOUS UNNAMED LOCATIONS
  5.02.20.01.          The Company will pay for:

  5.02.20.01.01.           Direct physical loss of or damage caused by a Covered Cause of                  Loss at a
                           Miscellaneous Unnamed Location; and

  5.02.20.01.02.           The actual Time Element loss sustained by the Insured, during the Period of Liability,
                           resulting from the Suspension of the Insured's business activities if such Suspension is
                           caused by direct physical loss or damage caused by a Covered Cause of Loss;

  5.02.20.02.          To the following:

  5.02.20.02.01.           Covered Property at a Miscellaneous Unnamed Location that has been reported to the
                           Insurer, but agreed by the Insurer not to be scheduled;

  5.02.20.02.02.           Covered Property at a Miscellaneous Unnamed Location that has not been reported to
                           the Insurer and is under the Insured's care, custody and control; or

  5.02.20.02.03.           Covered Property at a Miscellaneous Unnamed Location that has not been reported to
                           the Insurer and is not under the Insured's care, custody and control.

  5.02.20.03.              This Coverage will not apply for loss or damage that is payable under any other provision
                           in this Policy.




                                                                                                      EDGE-100-B (12/10)
                                                                                                            Page 18 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.108 Filed 03/25/21 Page 102 of 233

  5.02.21.      NEWLY ACQUIRED
                The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                to property (of the type insurable under this Policy), at any Location purchased, leased or rented
                by the Insured after the inception date of this Policy. This Coverage applies from the date of
                purchase, lease or rental. The Policy also covers the actual Time Element loss sustained by the
                Insured, during the Period of Liability resulting from the necessary Suspension of the Insured's
                business activities at that Location, if the Suspension is caused by direct physical loss of or
                damage caused by a Covered Cause of Loss to such Property (other than Finished Stock).

                The Coverage provided above will end at the earliest of: the Policy expiration, the number of
                consecutive days as stated in the Declarations after the Insured first acquired an interest in the
                Covered Property, or when the Insured reports the Location to the Insurer.

  5.02.22.      OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE AND
                TIME ELEMENT LOSS
                The Company will pay for direct physical loss of or damage to Covered Property and for the
                actual Time Element loss sustained as provided by the Policy during the Period of Service
                Interruption at Insured Locations caused by the interruption of an incoming service
                consisting of electricity, gas, fuel, steam, water, refrigeration, voice, data or video or from the
                lack of outgoing voice, data, video or sewage service.

                The lack of service must result from direct physical loss of or damage caused by a Covered Cause
                of Loss to property (other than satellites but including transmission and distribution lines) of the
                supplier of such service located within this Policy's Territory, that immediately prevents in whole
                or in part the delivery of such usable services.

                This Coverage will only apply when the Period of Service Interruption exceeds the time shown
                as Qualifying Period hi the Qualifying Period clause of the Declarations section. If the
                Qualifying Period is exceeded, then this Policy will pay for the amount of loss in excess of the
                applicable deductible, but not more than the limit applying to this Coverage.

  5.02.22.01.       Exclusions 3.03.01.02, and 3.03.04. do not apply to Off Premises Service Interruption
                    Property Damage and Time Element Loss.

  5.02.22.02.       The following additional exclusion applies:

                    This Policy excludes direct physical loss or damage and Time Element loss directly or
                    indirectly caused by or resulting from the interruption of such services, when such interruption
                    is caused directly or indirectly by the failure of the Insured to comply with the terms and
                    conditions of any contracts the Insured has for the supply of such specified services regardless
                    of any other cause or event, whether or not insured under this Policy, contributing
                    concurrently or in any other sequence to the loss.

  5.02.23.      PROFESSIONAL FEES
                This Policy covers the actual costs incurred by the Insured, of reasonable fees paid to the Insured's
                accountants, architects, auditors, engineers, or otlier professionals and the cost of using the
                Insured's employees, for producing and certifying any details contained in the Insured's books or
                documents, or such other proofs, information or evidence required by the Company resulting from
                loss or damage payable under this Policy for which the Company has accepted liability.




                                                                                                      EDGE-100-B (12/10)
                                                                                                            Page 19 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.109 Filed 03/25/21 Page 103 of 233

                   This Coverage will not include the fees and costs of attorneys, Public Adjusters, and loss
                   appraisers, all including any of their subsidiary, related or associated entities either partially or
                   wholly owned by them or retained by them for the purpose of assisting them, nor the fees and
                   costs of loss consultants who provide consultation on coverage or negotiate claims.

  5.02.24.         PROTECTION AND PRESERVATION OF PROPERTY
                       This Policy covers, up to the limit applying to this Coverage:

  5.02.24.01.          The reasonable and necessary costs incurred for actions to temporarily protect or preserve
                       Covered Property; provided such actions are necessary due to actual or imminent physical loss
                       or damage due to a Covered Cause of Loss to such Covered Property; and

  5.02.24.02.          The Gross Earnings loss sustained by the Insured for a period of time not to exceed the hours
                       listed in the Declarations prior to and after the Insured first taking reasonable action for the
                       temporary protection and preservation of Covered Property.

  5.02.24.03.          This Coverage is subject to the deductible provisions that would have applied had the physical
                       loss or damage occurred.

  5.02.25.         RADIOACTIVE CONTAMINATION
                   The Company will pay for direct physical loss of or damage to Covered Property at an Insured
                   Location caused by sudden and accidental radioactive contamination, including resultant radiation
                   damage, provided:

  5.02.25.01.          Radioactive contamination arises out of material at the Insured Location:

  5.02.25.01.01.            Which is commonly known to be radioactive;

  5.02.25.01.02.            Is used as part of the Insured's business activities; and

  5.02.25.01.03.            There is neither a nuclear reactor capable of sustaining nuclear fission in a self-supporting
                            chain reaction, nor any new or used nuclear fuel which is intended for or which has been
                            used in that type of nuclear reactor at the Insured Location.

  5.02.26.         RESEARCH AND DEVELOPMENT
                   The Company will pay for the fixed charges and fixed expenses (including Ordinary Payroll)
                   actually incurred by the Insured directly attributable to the interruption of research and
                   development project(s) after directphysical loss of or damage caused by a Covered Cause of Loss
                   to research and development project(s) up to the limit applying to this Coverage.

  5.02.26.01.           Coverage starts when there is direct physical loss of or damage caused by a Covered Cause of
                        Loss to research and development project(s) and ends the earlier of:

  5.02.26.01.01.            The time period stated in the Declarations; or

  5.02.26.01.02.            When the research and development project(s) has resumed.

  5.02.26.02.           This Policy will not pay for any other Time Element loss under this Coverage. Loss under
                        this Coverage does not include any fixed charges and/or fixed expenses (including Ordinary
                        Payroll) otherwise payable elsewhere in the Policy.




                                                                                                       EDGE-100-B (12/10)
                                                                                                             Page 20 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.110 Filed 03/25/21 Page 104 of 233

  5.02.27.         RESEARCH ANIMALS

                   The Company will pay for death of Research Animals and the Insured's reasonable and necessary
                   costs incurred to research, replace or restore the animal lost to the condition that existed prior to
                   the loss when caused by a Covered Cause of Loss, while anywhere within this Policy's Territory,
                   including while in transit, when the loss is in excess of the amount stated in the Declarations. No
                   deductible applies to this Coverage. This Coverage does not apply to loss of the Research Animals
                   that cannot be replaced to the condition that existed prior to the loss.

  5.02.27.01.          The following additional exclusions apply:

  5.02.27.01.01.            Death or destruction from natural causes, unknown causes, medical procedures including
                            surgery, inoculation, parturition, or abortion;

  5.02.27.01.02.            Errors or omission in processing and/or failure on the part of the Insured to provide
                            nourishment, medicine or sanitary conditions;

  5.02.27.01.03.            Contamination of animal, food or medicine;

  5.02.27.01.04.            The intentional slaughter of animals;

  5.02.27.01.05.            Escape, unless directly resulting from a Covered Cause of Loss; or

  5.02.27.01.06.            Death or destruction resulting from activities of any animal, unless resulting from a
                            Covered Cause of Loss.

  5.02.28.         SPOILAGE
                   In the event of spoilage of Raw Materials, Stock in Process, Finished Stock or Merchandise,
                   caused by a sudden and accidental Breakdown of Covered Equipment or a part thereof, the
                   Coinpany will pay for such spoilage provided the Raw Materials, Stock in Process, Finished
                   Stock or Merchandise is in storage or in the course of being manufactured.

  5.02.29.         TENANTS PROHIBITED ACCESS
                   The Company will pay for the actual Gross Eamings loss sustained, as provided by this Policy,
                   resulting from the necessary Suspension of the Insured's business activities at an Insured Location
                   if access to that Location by the Insured's suppliers, customers or employees is physically
                   obstructed due to the owner, landlord or a legal representative of the building owner or landlord,
                   prohibiting access to the Insured Location. This Coverage will only apply when the period of time
                   that access is prohibited exceeds the time shown as Qualifying Period in the Qualifying Period
                   clause of the Declarations section. If the Qualifying Period is exceeded, then this Policy will pay
                   for the amount of loss in excess of the Policy Deductible, but not more than the limit applying to
                   this Coverage.

  5.02.29.01.          The following additional exclusion applies:

                       This Policy excludes loss directly or indirectly caused by or resulting from prohibited access
                       to the Insured Location, when such prohibited access is caused directly or indirectly by the
                       failure of the Insured to comply with the terms and conditions of any contracts the Insured has
                       for the use of such Location regardless of any otlier cause or event, whether or not insured
                       under this Policy, contributing concurrently or in any other sequence to the loss.




                                                                                                       EDGE-100-B (12/10)
                                                                                                             Page 21 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.111 Filed 03/25/21 Page 105 of 233

  5.02.30:             TRANSIT
  5.02.30.01.                The Company will pay for direct physical loss of or damage caused by a Covered Cause
                             of Loss to Covered Property while in transit within the coverage Territory and including:

  5.02. 30.01.01.            The Insured's interest in Free on Board (F.O.B) shipments, Free-Along-Side (F.A.S)
                             shipments and Returned shipments. The Insured's contingent interest is adniitted.

  5.02. 30.01.02.            The Insured's loss of property caused by fraud or deceit perpetrated by any person or
                             persons who may represent themselves to be the proper party or parties to receive goods
                             for shipment or accept goods for delivery.

  5.02. 30.01.03.            The Insured's legal liability as a carrier of lawful goods and merchandise by vehicles
                             under bills of lading or shipping receipts issued by the Insured, while in the Insured's
                             custody or in the custody of connecting carriers in transit.

  5.02. 30.01.04.            The Insured's interest in general average, salvage and other charges on shipments covered
                             hereunder.

  5.02. 30.01.05.            The Insured is granted the privilege to ship under released or limited bills of lading or
                             shipment receipts.

  5.02. 30.02.           The Policy also covers the actual Time Element loss sustained by the Insured, during the
                         Period of Liability resulting from the necessary Suspension of the Insured's business activities
                         at the destination Location, if the Suspension is caused by direct physical loss of or damage
                         caused by a Covered Cause of Loss to such Property (other than Finished Stock).

                         The Company will pay for the reasonable and necessary extra expenses incurred by the
                         Insured, during the Period of Liability, to resume and continue as nearly as practicable the
                         Insured's normal business activities that otherwise would be necessarily suspended, due to
                         direct physical loss of or damage caused by a Covered Cause of Loss to Property of the type
                         insurable under this policy.

                         The Company will reduce the amount payable as extra expense by the fair market value
                         remaining at the end of the Period of Liability for property obtained in connection witli the
                         above.

                         Extra expenses mean that amount spent to continue the Insured's business activities over and
                         above the expenses the Insured would have normally incurred had there been no direct
                         physical loss of or damage caused by a Covered Cause of Loss to Property of the type__
                         insurable under this policy. Extra expense does not include any Gross Eamings loss, the cost
                         of permanent repair or replacement of property that has suffered direct physical loss or
                         damage, or expenses otherwise payable elsewhere in the Policy.

  5.02. 30.03.           Coverage starts when Covered Property is in or on the transporting vehicle and the vehicle
                         leaves the originating Location and ends upon arrival at the destination Location and the
                         goods are transferred to the custody and control of the consignee, warehouseman, or receiver.

  5.02. 30.04.           The Company will not pay for loss or damage to:

  5.02. 30.04.01.            Property while waterborne, except:

  5.02. 30.04.01.01.              While on the navigable inland waterways of a country;

  5.02. 30.04.01.02.              While on roll-on/roll-off ferries between countries; or




                                                                                                        EDGE-100-B (12/10)
                                                                                                              Page 22 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.112 Filed 03/25/21 Page 106 of 233

  5.02. 30.04.01.03.                 Wliile on coastal shipments.

  5.02. 30.04.02.                Property shipped by mail from the time it passes into custody of any governmental postal
                                 service;

  5.02. 30.04.03.                Property for sale while in the care, custody or control of the Insured's sales persons or
                                 representatives;

  5.02. 30.04.04.                Any conveyance used for property in transit;

  5.02. 30.04.05.                Property insured under any import or export ocean marine insurance; or

  5.02. 30.04.06.                Property under airbome shipment unless by regularly scheduled passenger airlines or air
                                 freight Carriers.

  5.02. 30.05.             If this Policy expires during the due course of transit, coverage is extended until the shipment
                           is delivered to its final destination.

  5.02.31.             VALUABLE PAPERS AND RECORDS
                       The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                       to Valuable Papers and Records at an Insured Location. For all Valuable Papers and Records,
                       the Company will pay for the value of the blank personal property, and the Insured's reasonable
                       and necessary costs incurred to research, replace or restore the information lost or damaged
                       thereon.

                       Except:

                       For Electronic Data and/or Program (Software), the Company will pay for the value of the
                       blank Media, and the cost of reproducing the Electronic Data and/or Program (Softivare) from
                       duplicates or originals of the previous generation of the data.

                       This Coverage does not apply to loss or damage to property that cannot be repaired or restored
                       with like kind or quality.

  5.02.32.             NEW CONSTRUCTION AND ADDITIONS
                       The Company will pay, up to the limit applying to this Coverage, for:

  5.02.32.01.              Direct physical loss of or damage to Property of the type insurable under this policy that is
                           New Construction or Additions;

  5.02.32.02.              The actual Time Element loss sustained by the Insured arising oiit of the Delay in
                           Completion; and

  5.02.32.03.              The Actual Loss Sustained incurred by the Insured as Soft Costs during such Delay in
                           Completion.

  5.02.32.04.              The Coverage for Time Element will only apply when the Delay in Completion exceeds the
                           time shown as Qualifying Period in the Qualifying Period clause of the Declarations section.
                           If the Qualifying Period is exceeded, then this Policy will pay up to the number of
                           consecutive days stated in the Declarations after the Qualifying Period.

  5.02.32.05.              The following additional exclusion applies to coverage provided in NEW CONSTRUCTION
                           AND ADDITIONS:




                                                                                                            EDGE-100-B (12(10)
                                                                                                                  Page 23 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.113 Filed 03/25/21 Page 107 of 233

                    Tlus Policy excludes direct physical loss or damage directly or indirectly caused by or
                    resulting from the effects of rain, sleet, or snow, whether or not driven by wind, on the interior
                    portion of buildings under construction or addition when the installation of the roof, walls or
                    windows of such buildings has not been completed regardless of any otlier cause or event,
                    whether or not otherwise insured under this Policy, contributing concurrently or in any otlier
                    sequence to the loss.

  5.02.33.      OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION
                This Policy covers direct physical loss or damage to property (of the type insurable under this
                Policy) caused by a Covered Cause of Loss that is under contract to be used in a construction
                project at an Insured Location. Coverage attaches at the time such property is delivered to the
                Insured or its contractor (with respect to the property under construction) by the manufacturer or
                supplier and such property is located at a storage site within this Policy's Territory but away from
                the Insured Location.

                This Coverage includes necessary expendable materials and supplies to be used in the construction
                project but does not include any property owned or rented by the contractor.

  5.03.      DESCRIBED CAUSES OF LOSS
  5.03.01.      BREAKDOWN OF EQUIPMENT
                The Company will pay for direct physical loss of or damage to Covered Equipment, Time
                Element loss and Special Coverages loss as provided by this Policy, if such loss or damage is
                caused by a sudden and accidental Breakdown of Covered Equipment or a part thereof, which
                manifests itself by physical daniage at the time of its Occurrence and necessitates repair or
                replacement; subject to the terms and conditions set forth in this Policy, regardless of any otlier
                cause or event contributing concurrently or in any other sequence of loss.

                All Breakdown(s) at any one Insured Location that manifest themselves at the same time and are
                the result of the same cause will be considered one Breakdown.

  5.03.02.      EARTH MOVEMENT
                The Company will pay for direct physical loss of or damage to Covered Property, Time Element
                loss and Special Coverages loss as provided by this Policy, if such loss or damage is caused by
                Earth Movement regardless of any otlier cause or event contributing concurrently or in any other
                sequence of loss. However, ensuing physical loss or damage by fire, explosion, theft, vandalisin,
                sprinkler leakage or Flood will not be considered loss by Earth Movement within the terms and
                conditions of this Policy.

                All Earth Movement that occurs within the period defined in the Declarations will constitute a
                single Occurrence. The expiration of this Policy will not reduce that period. The Insured may
                elect the point in time when the period defined in the Declarations begins; but such point in time
                niust not precede loss or damage to Covered Property.

  5.03.03.      FLOOD
                The Company will pay for direct physical loss of or damage to Covered Property, Time Element
                loss and Special Coverages loss as provided by this Policy, if such loss or damage is caused by
                Flood regardless of any other cause or event contributing concurrently or in any otlier sequence of
                loss. However, ensuing physical loss or damage by fire, explosion, theft, vandalism or sprinkler
                leakage will not be considered to be loss by Flood within the terms and conditions of this Policy.




                                                                                                    EDGE-100-B (12/10)
                                                                                                         Page 24 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.114 Filed 03/25/21 Page 108 of 233

  5.03.04.      NAIVIED STORM
                The Company will pay for direct physical loss of or damage to Covered Property, Time Element
                loss and Special Coverages loss as provided by this Policy, if such loss or damage is caused by
                Named Storm; regardless of any other cause or event contributing concun ently or in any other
                sequence of loss. However, ensuing physical loss or damage by fire, explosion, theft, vandalism,
                sprinlcler leakage or Flood will not be considered loss by Named Storm within the terms and
                conditions of this Policy.

                All Named Storm damage that occurs within the period defined in the Declarations will constitute
                a single Occurrence. The expiration of this Policy will not reduce that period. The Insured may
                elect the point in time when the period defined in the Declarations begins; but such point in time
                must not precede loss or damage to Covered Property.




                                                                                                 EDGE-100-B (12/10)
                                                                                                       Page 25 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.115 Filed 03/25/21 Page 109 of 233


SECTION VI -GENERAL POLICY CONDITIONS
  6.01.            CANCELLATION(NON-RENEWAL

  6.01.01.             Cancellation

  6.01.01.01.               The First Named Insured shown in the Declarations may cancel this Policy by mailing or
                            delivering to the Company advance written notice of cancellation.

  6.01.01.02.               The Company may cancel this Policy by mailing or delivering to the First Named Insured
                            written notice of cancellation at least:

  6.01.01.02.01.                 The number of days before the effective date of cancellation if the Company cancels for
                                 nonpayment of premium, as stated in the Declarations; or

  6.01.01.02.02.                 The number of days before the effective date of cancellation if the Company cancels for
                                 any other reason, as stated in the Declarations.

  6.01.01.03.               The Company will mail or deliver notice to the First Named Insured's mailing address
                            shown in the Declarations of this Policy or any Endorsement attached thereto.

  6.01.01.04.               Notice of cancellation will state the effective date of cancellation. The Policy Period will end
                            on that date.

  6.01.01.05.               If this Policy is cancelled, the Conipany will send the First Named Insured any premium
                            refund due. If the Company cancels, the refund will be pro rata. If the First Named Insured
                            cancels, the refund may be less than pro rata but no less than the customary short rate amount.
                            The cancellation will be effective even if the Company has not made or offered a refund.

  6.01.01.06.               If notice is mailed, proof of mailing will be sufficient proof of notice.

  6.01.01.07.               If under the laws of the jurisdiction in which the property is located, such cancellation ternis
                            or conditions are different, then cancellation terms or conditions will be as permitted by such
                            laws.

  6.01.02.             Noii-renewal

  6.01.02.01.               The Company may non-renew this Policy by mailing or delivering to the First Namecl
                            Insured written notice, the number of days before the non-renewal, as permitted by law in the
                            jurisdiction where in the property is located.

  6.02.            CERTIFICATES OF INSURANCE
                   Any certificate of insurance issued in connection with this Policy is provided solely as a matter of
                   convenience or information for the addressee(s) or holder(s) of such certificate of insurance, except as
                   provided under the Policy when a loss payee(s) or mortgagee(s) are named. The certificate does not
                   amend, extend or alter the coverage afforded by the Policy.
                   In the event this policy is cancelled pursuant to the CANCELLATION/NON-RENEWAL provision,
                   other than for nonpayment of premium, and except as provided otherwise, the Company shall endeavor
                   to provide notice of cancellation to those entities set out in the certificates of insurance on file with the
                   Company, as soon as practicable, a8er notifying the First Named Insured. However, in no event will
                   failure to provide notice to entities set out in certificates of insurance waive the Company's right or
                   ability to cancel the policy as allowed by law.




                                                                                                             EDGE-100-B (12(10)
                                                                                                                   Page 26 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.116 Filed 03/25/21 Page 110 of 233

                The Company hereby authorizes the Producer named on the Policy to issue certificates of insurance
                consistent with the foregoing.

  6.03.         CONCEALMENT, MISREPRESENTATION OR FRAUD
  6.03.01.          This Policy is void as to all Insureds in any case of fraud by any Insured as it relates to this Policy
                    at any time. It is also void if any Insured, at any time, intentionally conceals or misrepresents a
                    material fact conceming:

  6.03.01.01.            This Policy;

  6.03.01.02.            The Covered Property;

  6.03.01.03.            The Insured's interest in Covered Property; or

  6.03.01.04.            A claim under this Policy.

  6.04.         CONFORMITY TO STATUTES
                Any provisions required by law to be included in policies issued by the Company shall be deemed to
                have been included in this Policy.

                If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy applies,
                and if certain provisions are required by law to be stated in this Policy, this Policy shall be read so as
                to eliminate such conflict or deemed to include such provisions for Insured Locations within such
                jurisdictions.

  6.05.         CONTROL OF DAMAGED GOODS
                In the event of direct physical loss of or damage caused by a Covered Cause of Loss to Finished
                Stock or Merchandise that carries the Insured's brand or trade name; this Policy gives control of tlhe
                physically damaged property as follows, all subject to 6.05.05.

  6.05.01.          The Insured will have full rights to the possession, control and disposition of damaged property in
                    the event of insured direct physical loss or damage to such property provided the Company agrees
                    that the property is physically damaged.

  6.05.02.          The Insured, using reasonable judgment, will decide if the Insured can reprocess or sell the
                    physically damaged property.

  6.05.03.          If the Company takes possession of property that carries the Insured's brand or trade name that
                    has sustained direct physical loss or damage, the Company will pay for the Insured or the
                    Insured representative to stamp "salvage", remove, or obliterate the brand, label or trade name
                    on the property or its containers if doing so will not damage the property. In either event, the
                    Insured must re-label such property or its containers to comply with any applicable law.

  6.05.04.          The salvage value of property that is claimed damaged shall be determined at the time of loss.

  6.05.05.          The Insured will allow the Company to deduct from the amount of loss otherwise payable, the fair
                    market value of such salvage, which could have been obtained on any sale or otlier disposition of
                    goods or products through normal insurance industry salvage practices.




                                                                                                          EDGE-100-B (12/10)
                                                                                                                Page 27 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.117 Filed 03/25/21 Page 111 of 233

  6.06.            CURRENCY FOR LOSS PAYMENT
  6.06.01.             Losses will be adjusted and paid in the currency designated in 2.02., unless directed otherwise by
                       the Insured. In tlie event of a loss adjustment involving local currency, the exchange-selling rate
                       will be calculated as follows:

  6.06.01.01.              As respects the calculation of deductibles and Limits of Liability, the rate of exchange
                           published in the Midwest Ed. ofThe Wall Street Journal on the date of settlement.

  6.06.01.02.              As respects direct physical loss or damage to Real and Personal Property:

  6.06.01.02.01.                The cost to repair or replace Real and Personal Property will be converted at the time the
                                cost of repair or replacement is incurred based on the rate of exchange published in the
                                Midwest Ed. of The Wall Street Journal on the date of settlement.

  6.06.01.02.02.                If such property is not replaced or repaired, the conversion will be based on the rate of
                                exchange published in the Midwest Ed. ofThe Wall Street Journal on the date of loss.

  6.06.01.03.              As respects Time Element loss the conversion will be based on the average of the rate of
                           exchange published in the Midwest Ed. of The Wall Street Journal on the date of loss and the
                           rate of exchange published in the Midwest Ed. of The Wall Street Joumal on the last day of
                           the Period of Liability.

  6.06.01.04.              If the Midwest Ed. of The Wall Street Journal was not published on the stipulated date, or the
                           rate of exchange was not published on the stipulated date, the rate of exchanged will be as
                           published on the next business day the rate is published.

  6.07.            INSPECTIONS AND SURVEYS
  6.07.01.             The Company has the right but not the obligation to make inspections and surveys at any titne, to
                       give the Insured reports on the conditions found, and to recommend changes.

  6.07.02.             Any inspections, surveys, reports or recommendations relate only to insurability and the premiums
                       to be charged. The Company does not make safety inspections. The Company does not undertake
                       to perform the duty of any person or organization to provide for the health or safety of workers or
                       the public, nor does it represent that conditions are safe, healthful, or comply with laws,
                       regulations, codes or standards.

  6.07.03.             This condition applies not only to the Company, but also to any rating, advisory, rate sei-vice or
                       similar organization that makes insurance inspections, surveys, reports or recommendations.

  6.08.            JOINT LOSS
                   This clause applies only if all of the following requirements are met:

  6.08.01.             The BREAKDOWN OF EQUIPMENT Coverage is shown as NCP in the Declarations of this
                       Policy and the BREAKDOWN OF EQUIPMENT Coverage carried by the Named Insured,
                       insuring the Covered Property contains a similar Joint Loss provision with substantially the same
                       requirements, procedures, and conditions as contained in this Policy.

  6.08.02.             The loss or damage to the Covered Property was caused by a Covered Cause of Loss for which
                       both the Insurer(s) of the Property Coverage and the Insurer(s) of the BREAKDOWN OF
                       EQUIPMENT Coverage admit to some liability for payment under the respective policies.




                                                                                                         EDGE-100-B (12/10)
                                                                                                               Page 28 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.118 Filed 03/25/21 Page 112 of 233

  6.08.03.      The total amount of loss is agreed to by the Insured, the Insurer(s) of the Property Coverage and
                the Insurer(s) of the BREAKDOWN OF EQUIPMENT Coverage.

  6.08.04.      The Insurer(s) of the Property Coverage and the Insurer(s) of the BREAKDOWN OF
                EQUIPMENT Coverage disagree as to the amount of loss that both should pay that is attributable
                to:

  6.08.04.01.       An accident covered under the BREAKDOWN OF EQUIPMENT Coverage; and

  6.08.04.02.       A Covered Cause of Loss under the Property Coverage.

  6.08.05.      If the requirements listed above are satisfied, the Insurer(s) of the Property Coverage and of the
                BREAKDOWN OF EQUIPMENT Coverage will make payments to the extent, and in the
                manner, described in the following:

  6.08.05.01.       The Insurer(s) of the BREAKDOWN OF EQUIPMENT Coverage will pay, after the Insured's
                    written request, the entire amount of loss that they have agreed as being covered by
                    BREAKDOWN OF EQUIPMENT Coverage and one-half (1/2) the amount of loss that is in
                    disagreement.

  6.08.05.02.       The Insurer(s) of the Property Coverage will pay, after the Insured's written request, the entire
                    aniount of loss that they have agreed as being covered by the Property Coverage and one-half
                    (1/2) the amount of loss that is in disagreement.

 6.08.05.03.        The amount in disagreement to be paid by the Insurer(s) of the BREAKDOWN OF
                    EQUIPMENT Coverage and the Insurer(s) of the Property Coverage under this Joint Loss
                    provision shall not exceed the amount payable under the equivalent loss adjustment provisions
                    of the Insurer(s) of the Property Coverage and the BREAKDOWN OF EQUIPMENT
                    Coverage.

 6.08.06.       The amount to be paid under this Joint Loss provision shall not exceed the amount that would
                have been paid had no Property Coverage or, in the alternative, no BREAKDOWN OF
                EQUIPMENT Coverage been in effect at the time of loss.

 6.08.07.       Acceptance by the Insured of sums paid under this Joint Loss provision does not alter, waive or
                surrender any other rights against the Insurer(s).

 6.08.08.       Additional Conditions:

 6.08.08.01.        The Insurer(s) of the Property Coverage and the Insurer(s) of the BREAKDOWN OF
                    EQUIPMENT Coverage agree to submit their differences to arbitration within 90 days after
                    payment of the loss under the terms of this Joint Loss provision.

 6.08.08.02.        The Insured agrees to cooperate with any arbitration procedures. There will be three
                    arbitrators: one will be appointed by the Insurer(s) of the BREAKDOWN OF EQUIPMENT
                    Coverage and the one will be appointed by the Insurer(s) of the Property Coverage. The two
                    arbitrators will select a third arbitrator. If they cannot agree, either may request that selection
                    be made by a judge of a court having jurisdiction. A decision agreed to by two of the three
                    arbitrators will be binding on both parties. Judgment on any award can be entered in any
                    court that has jurisdiction. The Insurer(s) of the BREAKDOWN OF EQUIPMENT Coverage
                    will pay their designated arbitrator and the Insurer(s) of the Property Coverage will pay their
                    designated arbitrator. The Insurer(s) of the BREAKDOWN OF EQUIPMENT and the
                    Insurer(s) of the Property Coverage will split the expense of the third arbitrator.




                                                                                                    EDGE-100-B (12/10)
                                                                                                         Page 29 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.119 Filed 03/25/21 Page 113 of 233

  6.09.         TURISDICTION
                Any disputes arising heretinder will be exclusively subject to the jurisdiction of a court of competent
                jurisdiction within the USA.

  6.10.         LENDERS LOSS PAYEE AND MORTGAGE HOLDER INTERESTS AND
                OBLIGATIONS
  6.10.01.          When specified in the Policy or in Certificates of Insurance on file with the Company, the
                    Company will pay for covered loss to property insured under this Policy to each:

  6.10.01.01.            Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear, in order of
                         precedence; or

  6.10.01.02.            Mortgagee as its interest may appear, in order of precedence.

  6.10.02.          The interest of the specified Lender or Mortgagee in property insured under this Policy will not
                    be invalidated by:

  6.10.02.01.            Any act or neglect of any Insured.

  6.10.02.02.            Commencement of foreclosure, notice of sale, or similar proceedings with respect to the
                         property.

  6.10.02.03.            Change in the title or ownership of the property.

  6.10.02.04.            Change to a more hazardous occupancy.

  6.10.03.          The Lender or Mortgagee will notify the Company of any known change in ownership, occupancy,
                    or hazard and, within ten (10) days of written request by the Company, may pay the increased
                    premium associated with such known change. If the Lender or Mortgagee fails to pay the
                    increased premium, all coverage under this Policy will cease.

  6.10.04.          In the event of a claim, upon request of the Company, the Lender or Mortgagee will cooperate in
                    any claim investigation.

  6.10.05.          If this Policy is cancelled at the request of the Insured or its agent, the coverage for the interest of
                    the Lender or Mortgagee will terminate ten (10) days after the Company sends to the Lender or
                    Mortgagee written notice of cancellation, unless:

  6.10.05.01.            Earlier terminated by authorization, consent, approval, acceptance, or ratification of the
                         Insured's action by the Lender, Mortgagee, or its agent.

  6.10.05.02.            This Policy is replaced by the Insured, with a policy providing coverage for the interest of the
                         Lender or Mortgagee, in which event coverage under this Policy with respect to such interest
                         will ternunate as of the effective date of the replacement policy, notwithstanding any otlier
                         provision of this Policy.

  6.10.06.           The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under this
                     Policy, by sending the specified Lender or Mortgagee written notice sixty (60) days prior to the
                     effective date of cancellation, if cancellation is for any reason other than non-payment of premium.
                     If the Insured has failed to pay any premium due under this Policy, the Company may cancel this
                     Policy for such non-payment, but will send the Lender or Mortgagee written notice ten (10) days
                     prior to the effective date of cancellation. If the Lender or Mortgagee fails to pay the premium due
                     by the specified cancellation date, all coverage under this Policy will cease.




                                                                                                          EDGE-100-B (12/10)
                                                                                                                Page 30 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.120 Filed 03/25/21 Page 114 of 233

  6.10.07.         The Company has the right to invoke this Policy's Suspended Property clause. When the Company
                   suspends the insurance, it will apply to the interest of any Lender or Mortgagee. The Company
                   will send the specified Lender or Mortgagee, at the last known address, a copy of such notice.

  6.10.08.         If the Company pays a Lender or Mortgagee for any loss, and denies payment to the Insured, the
                   Company will, to the extent of the payment made to the Lender or Mortgagee be subrogated to the
                   rights of the Lender or Mortgagee under all securities held as collateral. No subrogation will
                   impair the right of the Lender or Mortgagee to recover the full amount of its claim. At its option,
                   the Company may pay to a Lender or Mortgagee the whole principal due on the debt or mortgage
                   plus any accrued interest and charges. In this event, all rights and securities will be assigned and
                   transferred from the Lender or Mortgagee to the Company, and the remaining debt or mortgage
                   will be paid to the Company.

  6.10.09.         If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the Insured's
                   failure to do so, will render proof of loss within sixty (60) days of notice and will be subject to the
                   Insured's duties, obligations and provisions of this Policy when presenting a claim.

  6.10.10.         In no event will the amount payable to a Lender or Mortgagee exceed the amount which would be
                   payable to the Named Insured.

  6.11.        LIBERALIZATION
               If during the period that insurance is in force under this Policy, any filed rules or regulations are
               revised by statute so as to broaden this insurance without additional premium charge, such extended or
               broadened insurance will inure to the benefit of the Insured within such jurisdiction, effective the date
               of the change specified in such statute.

  6.12.        LOSS ADJUSTMENT/PAYABLE
               Loss, if any, will be adjusted with and payable to the First Named Insured as shown on this Policy, or
               as directed by the First Named Insured.

               When a Lender or Mortgagee is named in the Certificates of Insurance on file with the Company, the
               Lender or Mortgagee will be included in loss payment as their interests may appear.

               When a Loss Payee is named in the Certificates of Insurance on file with the Company, the loss payee
               will be included in loss payments made to the insured as their interests may appear. The loss payee has
               no other rights under the policy.

  6.13.        LOSS CONDITIONS
  6.13.01.         DUTIES IN THE EVENT OF LOSS OR DAMAGE

                   The Insured must see that the following are done in the event of direct physical loss or damage to
                   Covered Property:

 6.13.01.01.           Notify the police if a law may have been broken.

 6.13.01.02.           Give the Company prompt notice of the loss or damage. Include a description of the property
                       involved.

 6.13.01.03.           As soon as possible, give the Company a description of how, when and where the loss or
                       damage occurred.




                                                                                                        EDGE-100-B (12/10)
                                                                                                              Page 31 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.121 Filed 03/25/21 Page 115 of 233

  6.13.01.04.        Take all reasonable steps to protect the Covered Property from further daniage caused by a
                     Covered Cause of Loss. If feasible, set the daniaged property aside and in the best possible
                     order for examination. Also, keep a record of expenses for emergency and temporary repairs
                     for consideration in the settlement of the claim. This will not increase the Limit of Liability.

  6.13.01.05.        At the Company's request, provide a complete inventory of the damaged and undamaged
                     property, including quantities, costs, values and amount of loss claimed.

  6.13.01.06.        As often as reasonably required, permit the Company to inspect the property and records
                     evidencing the loss or damage, including taking some or all of damaged and undamaged
                     property for inspection, testing and analysis, and pernut the Company to make copies of the
                     Insured's books and records.

  6.13.01.07.        Permit the Company to question the Insured, the Insured's employees and agents under oath,
                     while not in the presence of any other insured and at such times as may be reasonably
                     required, about any matter relating to this insurance or the loss or damage, including an
                     Insured's books and records. In the event of this examination, an Insured's answers must be
                     signed or attested to by a notary public or certified court reporter.

  6.13.01.08.        Give the Company a signed sworn statement of loss containing the information necessary to
                     investigate the claim. If requested by the Company, the Company will supply the necessary
                     form and the Insured must return this completed form within sixty (60) days of the request or
                     as required by law.

  6.13.01.09.        Cooperate with the Company in the investigation or settlement of the claim.

  6.13.02.       ABANDONMENT

                 There may be no abandonment of any property to the Company.

  6.13.03.       SUBROGATION

                 The Insured is required to cooperate in any subrogation proceedings. To the extent of the
                 Company's payment, the Insured's rights of recovery against any party are transferred to the
                 Company.

                 The Company acquires no rights of recovery that the Insured has expressly waived prior to a loss,
                 nor will such waiver affect the Insured's rights under this Policy.

                Any recovery from subrogation proceedings, less costs incurred by the Company in such
                proceedings, will be payable to the Insured in the proportion that the amount of any applicable
                deductible and/or any provable uninsured loss, bears to the entire provable loss amount.

  6.13.04.      APPRAISAL

                If the Insured and the Company fail to agree on the value of the property or the amount of loss,
                each will, on the written demand of either, select a competent, disinterested, and impartial
                appraiser, who has no direct or indirect financial interest in the claim. Each will notify the otlier
                of the appraiser selected within 20 days of such demand. The Insured may not invoke appraisal
                unless it has first fully complied with all provisions of this Policy, including Duties in the Event of
                Loss or Damage and has provided the Company with a signed and sworn statement of loss.

                The appraisers will first select a competent, disinterested and impartial umpire. If the appraisers
                fail to agree upon an umpire within 15 days then, on the request of the Insured or the Company, a
                judge of a court of record in the jurisdiction in which the appraisal is pending will select the
                umpire. The




                                                                                                     EDGE-100-B (12/10)
                                                                                                          Page 32 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.122 Filed 03/25/21 Page 116 of 233

                    appraisers will then appraise the value of the property or the amount of loss. They will state
                    separately, the actual cash value and replacement cost value, as of the date of loss and the amount
                    of loss, each item of physical loss or damage or, if for Time Element loss, the amount of loss for
                    each Time Element Coverage of this Policy.

                    If the appraisers fail to agree, they will submit their differences to the umpire. An award
                    stating separately the actual cash value and replacement cost value, as of the date of loss and
                    the amount of loss, for each item of physical loss or damage or, if for Time Element loss, the
                    amount of loss for each Time Element Coverage of this Policy agreed to in writing by any two
                    will determine the amount of loss.

                    Once there is an award, the Company retains the right to apply all policy terms and conditions
                    (including but not linuted to deductibles, exclusions, and Limits of Liability) to the award.
                    The Company further retains its right to deny the claim in whole or in part.

                    The Insured and the Company will each pay its chosen appraiser and bear equally the otlier
                    expenses of the appraisal and umpire.

  6.13.05.          SUIT AGAINST THE COMPANY

                    No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
                    equity unless the Insured has fully complied with all the provisions of this Policy. Legal action
                    must be started within (12) twelve months after the date of direct physical loss or damage to
                    Covered Property or to other property as set forth herein.

                    If under the laws of the jurisdiction in which the property is located, such twelve months'
                    limitation is invalid, tlien, any such legal action needs to be started within the shortest limit of time
                    permitted by such laws.

  6.14.         NO REDUCTION BY LOSS
                Loss or damage shall not reduce the amount of insurance recoverable, except where an Annual
                Aggregate applies. The reinstatement of any exhausted Annual Aggregate is not permitted unless
                authorized by the Company in writing.

  6.15.         OTHER INSURANCE
                Insurance that is intended to pay proportionally with this insurance as a part of a property insurance
                plan or program expressly written with other participants is not other insurance as described below..

  6.15.01.          The Company will not be liable if, at the time of loss or damage, there is any other insurance that
                    would attach in absence of this insurance; except that this insurance shall apply only as excess,
                    Difference in Conditions/Difference in Limits and in no event as contributing insurance, and then
                    only after all other insurance has been exhausted.

  6.15.02.          The Company gives the Insured permission to purchase insurance for all or any part of the
                    deductibles in this Policy, and the existence of underlying insurance shall not prejudice the
                    Insured's rights under this Policy.

  6.15.02.01.           The deductible and any amount paid under such insurance that would be covered under this
                        Policy, shall apply to the deductible that would apply in this Policy.

  6.15.02.02.           This Policy shall then apply on an excess, Difference in Conditions/Difference in Limits basis.




                                                                                                          EDGE-100-B (12/10)
                                                                                                                Page 33 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.123 Filed 03/25/21 Page 117 of 233

  6.15.03.             The Insured can purchase excess insurance conunencing on or after the inception of this Policy that
                       is specifically excess over the Limits of Liability set forth in this Policy without prejudice to this
                       Policy and the existence of such insurance shall not reduce any liability under this Policy.

  6.15.04.             The Company will not be liable if, at the time of loss or damage, there is any insurance with
                       National Flood Insurance Program (NFIP); except that this insurance shall apply only as excess
                       and in no event as contributing insurance, and then only after all NFIP insurance has been
                       exhausted.

  6.15.05.             The Company will not be liable if, at the time of loss or damage, there is any insurance for New
                       Construction and Additions under a specific policy for such New Construction and Additions;
                       except that this insurance shall apply only as excess and in no event as contributing insurance, and
                       then only after all specific insurance has been exhausted.

  6.15.06.             The Company will not be liable if, at the time of loss or damage, there is any insurance for stock
                       under a specific policy for such stock; except that this insurance shall apply only as excess and in
                       no event as contributing insurance, and then only after all specific insurance has been exhausted.

  6.16.            POLICY MODIFICATION
  6.16.01.             This Policy contains all of the agreements between the Insured and the Company conceming this
                       insurance. The Insured and the Company may request changes to this Policy. Only endorsements
                       issued by the Company and made a part of this Policy can change this Policy.

  6.16.02.             Notice to any agent or knowledge possessed by any agent or by any other person will not create a
                       waiver or change any part of this Policy or prevent the Company from asserting any rights under
                       the Policy.

  6.17.            PRIVILEGE TO ADJUST WITH OWNER
                   In the event of loss or damage involving Property of Others in your care, custody or control, we have
                   the right, but not the duty to:

  6.17.01.             Settle the loss or damage with the owners of the Property.

  6.17.02.             Provide a defense for legal proceedings brought against the Insured. If provided, the expense for
                       this defense will be at the Company's cost and will not reduce any applicable limit of insurance.

  6.18.            SETTLEMENT OF CLAIMS
  6.18.01.             Loss Payment

  6.18.01.01.              In the event of loss or damage to Covered Property, the Company will, at its option, either:

  6.18.01.01.01.                Pay the value of lost or damaged property;

  6.18.01.01.02.                Pay the cost of repairing or replacing the lost or damaged property;

  6.18.01.01.03.                Take all or any part of the property at any agreed valuation; or

  6.18.01.01.04.                Repair, rebuild or replace the property with other property of like kind and quality.

  6.18.02.             T'he Company will give notice of its intentions within thirty (30) days after receiving the sworn
                       statement of loss or as required by law.




                                                                                                           EDGE-100-B (12/10)
                                                                                                                Page 34 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.124 Filed 03/25/21 Page 118 of 233

  6.18.03.          The Company will not pay more than the Insured's financial interest in the Covered Property.
  6.18.04.          The Company will pay for covered loss or damage within thirty (30) days or as required by law,
                    after receiving the swom statement of loss, if the Insured has complied with all the terms of this
                    Policy; and

  6.18.04.01.            The Company has reached agreement on the amount of loss; or

  6.18.04.02.            An appraisal award has been made, subject to 6.13.04.

  6.18.05.          Priority of Payment

                    In the event of a claim that involves more than one interest and/or coverage and/or peril; the
                    insured has the option to apportion recovery under this Policy when submitting final proof of loss,
                    subject to the overall amount of claim not exceeding the applicable limit of liability and subject to
                    all other terms and conditions of the policy.

                    For the purpose of attachnient of coverage for excess layers, claims involving any interest and/or
                    peril covered in the primary or underlying excess layers, but not covered in higher excess layers,
                    will be recognized by such excess layers as eroding or exhausting the occurrence limits of the
                    primary and/or underlying excess layer(s). Nothing, however, will extend coverage in such
                    layers(s) to include loss from any interest and/or peril not covered in the excess layer(s) itself.

  6.19.         SUSPENDED PROPERTY
                When Covered Property is found to be in, or exposed to, a dangerous condition, any of the Company's
                representatives may inunediately suspend this insurance for that property. This can be done by
                delivering or mailing a written notice to the First Named Insured's mailing address or to the address
                where the Covered Property is located. Once suspended, this insurance can be reinstated only by an
                endorsement. Any unearned premium due will be returned by the Company.

  6.20.         TITLES
                The titles of the various paragraphs and endorsements are solely for reference and shall not in any way
                affect the provisions to which they relate.

  6.21.         TRANSFER OF RIGHTS AND DUTIES
                The Insured rights and duties under this Policy may not be transferred without the Company giving
                written consent.

  6.22.         VALUATION
                In the event of any claim for direct physical loss of or damage to Covered Property:

  6.22.01.          The basis of adjustment is on a replacement cost basis unless a specific valuation applies.
                    Replacement Cost shall be the cost to repair, rebuild or replace the damaged property (without
                    deduction for depreciation) with materials of like kind, quality and capacity at the same or another
                    site, but no more than the lesser of:

  6.22.01.01.           The cost to repair;

  6.22.01.02.           The cost to rebuild or replace on the same or another site with materials of equivalent size,
                        kind, quality and capacity;




                                                                                                       EDGE-100-B (12110)
                                                                                                             Page 35 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.125 Filed 03/25/21 Page 119 of 233

  6.22.01.03.          The necessary cost actually expended in repairing, rebuilding or replacing on the same or
                       another site, but not exceeding the operating capacity that existed at the time of the loss; or

  6.22.01.04.          The Limits of Liability applicable to the lost or damaged property.

  6.22.02.         If there is direct physical loss of or damage to Covered Property for which repair, rebuilding or
                   replacement has not started within two (2) years from the date of direct physical loss or damage,
                   the Conipany will not be liable for more than the actual cash value of the property destroyed.

  6.22.03.         The Company, will pay the reduction in value of insured components or parts of products directly
                   resulting from physical loss or damage caused by a Covered Cause of Loss to otlier insured
                   components or parts of products, or part of a pair or set as follows:

  6.22.03.01.          In case of loss or damage to any components or parts of products, or part of a pair or set, the
                       Company will at its option:

  6.22.03.01.01.           Pay the cost of repairing or replacing any part to restore the components or parts of
                           products, pair or set to its value before the loss or damage;

  6.22.03.01.02.           Repair or replace any part to restore the components or parts of products, pair or set to its
                           value before the loss or damage; or

  6.22.03.01.03.           Pay the difference between the value of the components or parts of products, pair or set
                           before and after the loss or damage.

  6.22.03.02.          If settlement is based on a constructive total loss, the Insured will surrender the undamaged
                       parts of such property to the Company.

  6.22.04.         The following property shall be valued as specified below:

  6.22.04.01.          For Raw Materials and supplies, the replacement cost.

  6.22.04.02.          For Stock in Process, the value of Raw Materials and labor expended plus the proportion of
                       overhead charges attributable to that Stock in Process.

  6.22.04.03.          For Finished Stock manufactured by the Insured, the valuation as stated in the Declarations.
                       If valued at Selling Price, this Policy will also pay the increased tax liability incurred by the
                       Insured due to the profit portion of a loss payment involving Finished Stock being greater
                       than the tax liability of the profits that would have been earned had no loss occurred.

  6.22.04.04.          For Merchandise that carries the Insured's brand or trade name, the valuation as stated in the
                       Declarations.

  6.22.04.05.          For all other Merchandise, the valuation as stated in the Declarations.

  6.22.04.06.          For Fine Arts articles, the lesser of the reasonable and necessary cost to repair or restore such
                       property to the physical condition that existed on the date of loss or the cost to replace the
                       article or the value if stated on a schedule on file. If the Fine Arts article cannot be replaced
                       and an appraisal is not available, the valuation shall be market value based on prevailing
                       conditions at the time of loss or damage.

  6.22.04.07.          For property covered under Deferred Payments, the lesser of the total amount of unpaid
                       installments less finance charges or the actual cash value of the property at the time of loss or
                       the cost to repair or replace with material of like size, kind and quality.




                                                                                                       EDGE-100-B (12/10)
                                                                                                             Page 36 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.126 Filed 03/25/21 Page 120 of 233

  6.22.04.08.       The selling price of buildings (or structures) or machinery and equipment, other than stocic,
                    offered for sale on the date of loss, but no more than the cost to repair or replace.

  6.22.04.09.       The cost to replace non-repairable electrical or mechanical equipment, including computer
                    equipment, with equipment that is the most functionally equivalent to that damaged or
                    destroyed, even if such equipment has technological advantages, represents an improvement hi
                    function, or forms part of a program of system enhancement.

  6.22.04.10.       Improvements and Betterments at replacement cost if such property is repaired or replaced
                    at the expense of the insured. If there is direct physical loss of or damage to Improvements
                    and Betterments which are not repaired, rebuilt or replaced at the expense of the insured, tlhe
                    Conipany will not be liable for more than a proportion of the original cost determined as
                    follows:

  6.22.04.10.01.        Multiply the original cost of the Improvements and Betterments by the number of days
                        from the loss or damage to the expiration of the lease; and

  6.22.04.10.02.        Divide the amount determined in 6.22.04.10.0 1. by the number of days from the
                        installation of the Improvements and Betterments to the expiration of the lease.

  6.22.04.10.03.        If the lease contains a renewal option, the expiration of the renewal option period will
                        replace the expiration of the lease in this procedure.

  6.22.04.11.       For property that is useless to the Insured or obsolete, the actual cash value.

  6.22.04.12.       For vehicles, the valuation as stated in the Declarations.

  6.22.04.13.      The Insured may elect not to repair or replace such damaged Covered Property, however, if
                   loss settlement proceeds are expended on other capital expenditures, on property of the type
                   insurable under this policy, related to the business activities of the Insured within two years
                   from the date of loss, the lesser of the repair or replacement cost of such property will be paid.
                   As a condition of collecting under this clause, such expenditure must be unplanned as of the
                   date of loss and be made at a Scheduled L,ocation. This clause does not extend to Increased
                   Cost of Construction.




                                                                                                      EDGE-100-B (12/10)
                                                                                                            Page 37 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.127 Filed 03/25/21 Page 121 of 233


SECTION VII - DEFINITIONS
                The following terni(s) wherever used in this Policy means:

  7.01.             Ammonia Contamination - The loss or damage, including salvage expense, caused by amnionia
                    contacting or permeating Covered Property under refrigeration or in process requiring refrigeration, as
                    the result of any one accident.

  7.02.             Annual Aggregate - The maximum amount of loss or damage payable in any one (1) Policy Year
                    regardless of the number of Occurrences within the same policy year.

  7.03.             Anticipated Date of Completion - The date on which the work is scheduled to be completed, as
                    stated in the construction contract or amendments to such contract, for the start of commercial
                    operations or use and occupancy.

  7.04.             Attraction Properties - A property within the distance described in the declarations of an Insured
                    Location that attracts customers to the Insured's business.

  7.05.             Average Daily Value (ADV) - The 100% Gross Eamings value at the Location(s) where the direct
                    physical loss or damage occurred and all otlier Locations where Time Element loss ensues for the
                    Policy Period divided by the number of working days in the Policy period.

  7.06.             Breakdown -

  7.06.01.              A failure of pressure or vacuum equipment;

  7.06.02.              An electrical failure including arcing; or

  7.06.03.              A mechanical failure including rupture or bursting caused by centrifugal force.

  7.06.04.              7.06.01., 7.06.02., 7.06.03. includes an explosion to a steam boiler, electric steam generator, steam
                        piping, steam turbine, steam engine, gas turbine, or moving or rotating machinery when such
                        explosion is caused by centrifugal force or mechanical failure; but not the explosion of gases or
                        fuel within the fumace of any Covered Equipment or within the flues or passages through which
                        the gases of combustion pass; nor combustion explosion outside the Covered Equipment.

  7.06.05.              Breakdown does not mean or include:

  7.06.05.01.               Malfunction including but not liniited to adjustment, alignment, calibration, cleaning or
                            modification;

  7.06.05.02.                Defects, erasures, errors, limitations or viruses in computer equipment and programs;

  7.06.05.03.                Leakage at any valve, fitting, shaft seal, gland packing, joint or connection;

  7.06.05.04.                Damage to any vacuum tube, gas tube or brush;

  7.06.05.05.                Damage to any structure or foundation supporting any Covered Equipment or any of its
                             parts;

  7.06.05.06.                Functioning of any safety or protective device; or

  7.06.05.07.                Cracking of any part on an intemal combustion gas turbine exposed to the products of
                             combustion.




                                                                                                              EDGE-100-B (12/10)
                                                                                                                    Page 38 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.128 Filed 03/25/21 Page 122 of 233

   7.07.        Carrier - Contract or public truck men and motor transit companies or connecting carriers.
   7.08.        Computer Virus - Any Software, Electronic Data or code that affects the operatio
                                                                                                       n or functionality
                of any computer, communication system, file server, networking equipme
                                                                                                  nt, computer system,
                computer hardware, data processing equipment, computer memory, microch
                                                                                                     ip, microprocessor
                (coniputer chip), integrated circuit or similar device in computer equipment,
                                                                                                   Program, Computer
                Software or operating systems, progranuning instructions, or data including,
                                                                                                 but not limited to any
                destructive Program, computer code, Computer Virus, worm, logic bomb, denial
                                                                                                       of service attack,
                smtu•f attack, vandalism, Trojan Horse or any otlier data introduced into any
                                                                                              electronic system causing
                deletion, destruction, degradation, corruption, malfunction or comproniise of
                                                                                                      Electronic Data,
                Software or electronic business systems.

  7.09.         Contamination(Contaminated) - Any condition of property due to the actual presence
                                                                                                          of any foreign
                substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or
                                                                                                   pathogenic organism,
                bacteria, vinis, disease causing or illness causing agent, Fungus, mold or mildew.

  7.10.         Contaminant(s) - Any solid, liquid, gaseous, thermal or other irritant, pollutant or
                                                                                                        contaminant,
                including but not limited to smoke, vapor, soot, fumes, acids, alkalis, chemica
                                                                                                 ls, waste (including
                materials to be recycled, reconditioned or reclaimed), asbestos, ammonia, other hazardou
                                                                                                         s stibstances,
                Fungus or Spores.

  7.11.         Covered Cause of Loss - All risks of direct physical loss of or damage from any
                                                                                                cause unless
                excluded.

  7.12.         Covered Equipment - Any boiler fired pressure vessel, unfired vessel normally subject vacuum
                                                                                                              to         or
                internal pressure other than weight of its contents, refrigerating and air conditioning systems,
                                                                                                                 any metal
                piping and its accessory equipment, and mechanical, or electrical machines or apparatu
                                                                                                             s used for the
                generation, transmission, or utilization of inechanical or electrical power, not otherwis
                                                                                                             e excluded as
                Covered Property.

  7.12.01           Covered Equipment does not include any of the following:
  7.12.01.01.            Part of pressure or vacuum equipment that is not under internal pressure of its contents
                                                                                                                  or
                         internal vacuum;

  7.12.01.02.           Insulating or refractory material, but not excluding the glass lining of any
                                                                                                     Covered
                        Equipment;
  7.12.01.03.           Non-metallic pressure or vacuum equipment unless it is constructed and used in
                                                                                                       accordance
                        with the American Society of Mechanical Engineers (ASME) code or another
                                                                                                  appropriate and
                        approved code;

  7.12.01.04.           Catalyst;

 7.12.01.05.            Vessels, piping and otlier equipment that is buried below ground and requires
                                                                                                      the excavation
                        of materials to inspect, remove, repair or replace;

 7.12.01.06.            Vehicle, aircraft, self-propelled equipment or floating vessel including any Covered
                                                                                                             Property
                        (equipment) that is mounted upon or used solely with any one or more Vehicle(s), aircraft,
                        self-propelled equipment or floating vessel;

 7.12.01.07.            Drag-line, excavation or construction equipment including any Covered Property or
                                                                                                          Covered
                        Equipment that is mounted upon or used solely with any one or more drag-lines, excavati
                                                                                                                on,
                        or construction equipment;




                                                                                                        EDGE-100-B (12/10)
                                                                                                              Page 39 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.129 Filed 03/25/21 Page 123 of 233

  7.12.01.08.               Felt, wire, screen, die, extrusion plate, swing hammer, grinding disc, cutting blade,
                            non-electrical cable, chain, belt, rope, clutch plate, brake pad, non-metal part or any part or
                            tool subject to periodic replacement;

  7.12.01.09.               Equipment or any part of such equipment manufactured by the Insured for sale.

  7.13.            Daily Value (DV) - The 100% Gross Earnings value at the Location(s) where the direct physical loss
                   or damage occurred and all other Locations where Time Element loss ensues, for the Period of
                   Liability divided by the number of working days in such Period of Liability.

  7.14.            Delay in Completion - The period of time between the Anticipated Date of Completion and the
                   actual date on which commercial operations or use and occupancy can conunence with the exercise of
                   due diligence and dispatch.

  7.15.            Described Cause(s) of Loss - Breakdown of Equipment, Earth Movement, Flood, or Named Storm.

  7.16.            Direct Dependent Time Element Location -

  7.16.01.             Any Location of a direct: customer, supplier, contract manufacturer or contract service
                       provider to the Insured;

  7.16.02.             Any Location of any company under a royalty, licensing fee or commission agreement with
                       the Insured.

  7.16.03.             A Direct Dependent Time Element Location does not include Locations that are Insured
                       Locations under this Policy or the Locations of any company directly or indirectly supplying to, or
                       receiving from, the Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or
                       video.

  7.17.            Earth Movement - Any Earth Movement including earthquake, landslide, mine subsidence, earth
                   sinking, rising, shifting, or sinkhole collapse.
  7.18.            Electronic Data - Data of any kind that is recorded or transmitted in a form usable in electronic
                   computer systems or networks, microchips, integrated circuits or similar devices in non-coinputer
                   equipment, and which can be stored on Media for use by Programs.
  7.19.            Fine Arts - Includes, but is not limited to, bona fide works of art, works of rarity, works of historical
                   values, works of artistic merit, photographs (positives and negatives), lithographs, illustrations, galleiy
                   proofs, original records, and similar property.

  7.20.            Finished Stock — Stock, which is ready for sale by the Insured, that is manufactured:

  7.20.01.             By the Insured; or

  7.20.02.             Under the Insureds' direction and to the Insureds' specifications.

  7.20.03.             For the purposes of the Gross Eamings Coverage only:

  7.20.03.01.               Finished Stock also includes whiskey and alcoholic products being aged.

  7.20.03.02.               Finished Stock does not include stock that is held for sale at any retail outlet insured under
                            this Policy or that has been sold, that is manufactured:

  7.20.03.02.01.                By the Insured; or

  7.20.03.02.02.                Under the Insureds' direction and to the Insureds' specifications.




                                                                                                            EDGE-100-B (12/10)
                                                                                                                  Page 40 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.130 Filed 03/25/21 Page 124 of 233

  7.21.         First Named Insured - The First Insured listed under Named Insured.

  7.22.         Flood - A general and temporary condition of partial or complete inundation of normally dry land
                areas or structure(s) caused by:

  7.22.01.          The unusual and rapid accumulation or runoff of surface waters, waves, tides, tidal waves, tsunami,
                    the release of water, the rising, overflowing or breaking of boundaries of nature or man-made
                    bodies of water; or the spray there from all whether driven by wind or not; or

  7.22.02.          Mudflow or mudslides caused by accumulation of water on or under the ground.

  7.22.03.          Flood also includes the backup of water from a sewer, drain or sump caused in whole or part by
                    Flood.

  7.22.04.          Flood also includes Storm Surge if shown on the declarations as part of Flood.

  7.23.         Fungus (or Fungi) - Any form of fungus including, but not limited to, yeast, mold, mildew, rust, smut,
                mushroom, spores, mycotoxins, odors, or any other substances or gases, products or byproducts
                produced by, released by, or arising out of the current or past presence of Fungi.

  7.24.         Improvements and Betterments - Fixtures, alterations, installation or additions comprising part of a
                building occupied, but not owned by the Insured and acquired or made at the Insured's expense which
                the Insured cannot legally move.

  7.25.         Indirect Dependent Time Element Location -

  7.25.01.          Any Location of a company that is a direct: customer, supplier, contract manufacturer or contract
                    service provider to a Direct Dependent Time Element Location; or

  7.25.02.          Any Location of a company that is an indirect: customer, supplier, contract manufacturer or
                    contract service provider to a Direct Dependent Time Element Location.

  7.25.03.          An Indirect Dependent Time Element Location does not include Locations that are Insured
                    Locations under this Policy or the Locations of any company directly or indirectly supplying to, or
                    receiving from, the Direct Dependent Time Element Location, electricity, fuel, gas, water,
                    steam, refrigeration, sewage, voice, data or video.

  7.26.         Land Improvements - Lawns, plants, shrubs or trees; pavements, roadways, sidewalks or similar
                works, but not including any fill or land beneath such property.

  7.27.         Lease Interest - The excess rent paid for the same or similar replacement property over actual rent
                otherwise payable had there been no loss or damage, plus cash bonuses or advance rent paid (including
                any maintenance or operating charges) for each month during the unexpired term of the lease.

  7.28.         Location -

  7.28.01.          As specified in the Schedule of Locations;

  7.28.02.          If not so specified in the Schedule of Locations:

  7.28.02.01.           a Location is a building(s) bounded on all sides by public streets, clear land space or open
                        waterways, each not less than fifty feet wide;

  7.28.02.02.           A site or tract of land occupied or available for occupancy with tangible property; or

  7.28.03.          If the Insured is a tenant,




                                                                                                       EDGE-100-B (12/10)
                                                                                                            Page 41 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.131 Filed 03/25/21 Page 125 of 233

  7.28.03.01.           those portions of the building not rented by the Insured; or

  7.28.03.02.            those portions of the building not intended to be rented by the Insured or others.

  7.29.         Media - Tangible personal property on which Electronic Data or Programs can be recorded, but not
                the Data or Programs themselves. Money or Securities are not Media.

  7.30.         Merchandise -Goods kept for sale by the Insured which are notRaw Stock, Stock in Process or
                Finished Stock.
  7.31.         Miscellaneous Unnamed Location - A Location owned, leased or rented by the Insured, but not
                specified in the Schedule of Locations.

  7.32.         Moderate Flood Hazard Area (MFHA) - Is an area defined by FEMA (The Federal Emergency
                Management Agency) or any foreign equivalent, between the limits of the base flood and the
                0.2-percent-annual-chance or 500-year flood. A Moderate Flood Hazard Area is shown on the FIRM
                per FEMA and includes but is not limited to Zone B or Zone X(shaded). If not defined by FEMA or
                any foreign equivalent, it is an area between the limits of the base flood and the
                0.2-percent-annual-chance or 500-year flood.

  7.33.         Money - Currency, coins and bank notes whether or not in current use; travelers checks, register
                checks and money orders held for sale to the public.

  7.34.         Named Storm -Any storm or weather disturbance that is named by the U. S. National Oceanic and
                Atmospheric Administration (NOAA) or the U. S. National Weather Service or the National Hurricane
                Center or any comparable worldwide equivalent.

                Named Storm also includes Storm Surge if shown on the declarations as part of Named Storm.

  7.35.         NCP - No Coverage Provided.

  7.36.         Net Lease Interest - That sum which placed at six percent 6% interest compounded annually would
                equal the Lease Interest (less any amounts otherwise payable).

  7.37.         New Construction or Additions -Additional square footage beyond what existed and was usable for
                the Insured's business activities as of the inception of the policy period.

  7.38.         Occurrence- All loss(es) or damage that is attributable directly or indirectly to one cause or a series of
                similar or related causes. All such loss(es) or damage will be treated as one Occurrence. However, if
                Occurrence is specifically defined anywhere in this Policy, that defmition will apply to the applicable _
                coverage provided.

  7.39.         Operations - The Insured's business activities at the Insured Location.

  7.40.         Ord'anary Payroll - Payroll expenses for all employees except officers, executives, department
                managers, employees under contract, and otlier important professional employees. Payroll expenses
                include the payroll, employee benefits (if directly related to payroll), FICA payments, Union dues and
                Workers' Compensation premiums the Insured pays for.
  7.41.         Period of Interruption - The period starting when the Insured's Electronic Data Processing Equipment
                or Media fails to operate and ending when with due diligence and dispatch, the Insured's Electronic
                Data Processing Equipment or Media could be restored to the same or equivalent operating condition
                that existed prior to the failure. The Period of Interruption does not include the additional time to
                make changes to the Insured's Electronic Data Processing Equipment or Media.




                                                                                                        EDGE-100-B (12/10)
                                                                                                             Page 42 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.132 Filed 03/25/21 Page 126 of 233

  7.42.       Period of Service Interruption - The period starting when an interruption of a specified service
              occurs and ending when with due diligence and dispatch, the service could be restored to the sanie or
              equivalent operating condition that existed prior to the failure.

  7.43.       Policy Xear - The (12) twelve consecutive months after the date coverage begins on this Policy.

  7.44.       Program (Software) - Any computer software, computer applications, or recorded instructions,
              whether digital or otherwise, for the processing, sequencing, collecting, transmittal, recording, retrieval
              or storage of Electronic Data.

  7.45.       Public Adjusters - Individuals or groups, including consultants, secured specifically for the purpose of
              representing the Insured's interest in the adjustment of a claim(s) under this Policy.

  7.46.       Qualifying Period - The continuous period of time expressed in hours or days which must be
              exceeded before coverage under this Policy begins.

  7.47.       Raw Stock (or Raw Material) - Materials in the state in which the Insured receives it for conversion
              into stock in process or Finished stock.

  7.48.       Scheduled Location - A Location scheduled on this Policy.

  7.49.       Securities - Negotiable and non-negotiable instruments or contracts representing either Money (but
              does not include Money) or other property and includes:

  7.49.01.        Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value
                  in a meter) in current use; and

  7.49.02.        Evidences of debt issued in connection with credit or charge cards, which are not issued by the
                  Insured.

  7.50.       Selling Price - The regular cash selling price at the Location where the loss occurs, less all discounts,
              pilferage, waste, retums and charges to which the Finished Stock and Merchandise would have been
              subject had no loss occurred.

  7.51.       Soft Costs - Expenses which are necessarily incurred during the Period of Liability, that would not
              have been incurred if the Delay in Completion had not occurred, at Locations undergoing renovation
              or in the course of construction, liniited to the following:

  7.51.01.        Construction loan fees -The additional cost incurred to rearrange loans necessary for the
                  completion of construction, repairs or reconstruction, including; the cost to arrange refinancing,        ---
                  accounting work necessary to restructure financing, legal work necessary to prepare new
                  documents, charges by the lenders for the extension or renewal of loans necessary.

  7.51.02.        Commitment fees, leasing and marketing expenses - The additional cost of returning any
                  commitment fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and
                  marketing due to loss of tenant(s) or purchaser(s).

  7.51.03.        Additional fees — The additional cost for: architects, engineers, consultants, attorneys and
                  accountants needed for the completion of construction, repairs or reconstruction.

  7.51.04.        Carrying costs — The additional cost of: property taxes, building permits, additional interest on
                  loans, realty taxes and insurance premiums.

  7.52.      Special Flood Hazard Area (SFHA) - Is an area defined by FEMA (The Federal Emergency
             Management Agency) or any foreign equivalent that will be inundated by the flood event having a
             1-percent chance of being equaled or exceeded in any given year. The 1-percent annual chance flood is




                                                                                                       EDGE-100-B (12/10)
                                                                                                            Page 43 of 44
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.133 Filed 03/25/21 Page 127 of 233

                also referred to by FEMA as the base flood or 100-year flood. SFHA's per FEMA include but are not
                limited to Zone A, Zone AO, Zone AH, Zones A1-A30, Zone AE, Zone A99, Zone AR, Zone AR/AE,
                Zone AR/AO, Zone AR/A1-A30, Zone AR/A, Zone V, Zone VE, and Zones V1-V30. If not defined
                by FEMA or any foreign equivalent, it is an area that will be inundated by the flood event having a
                1-percent chance of being equaled or exceeded in any given year.

  7.53.         Spores - Any reproductive body produced by or arising out of any Fungus (or Fungi).

  7.54.         Stock in Process - Raw Stock (or material) which has undergone any aging, seasoning, mechanical or
                other process of manufacture at the Insured Location, but which has not become Finished Stock.

  7.55.         Storm Surge - A general and temporary condition of partial or complete inundation by salt water,
                caused by wind driven waves that result from a Named Storm, of nornially dry land areas or
                structure(s) in coastal areas, bays or inland waters connected to an ocean or sea.

  7.56.         Suspension (Suspended) -

  7.56.01.          The slowdown or cessation of the Insured's business activities: or

  7.56.02.          As respects rental income that a part or all of the Insured Location is rendered
                    untenantable.

  7.57.         Terrorist Activity - Any activity;

  7.57.01.          Defined as Terrorist Activity under the laws of the place where it is connnitted, or

  7.57.02.          Which involves any of the following:

  7.57.02.01.           The hijacking or sabotage of any conveyance (including an aircraft, vessel, or vehicle).

  7.57.02.02.           The seizing or detaining of, or threatening to kill, injure or continue to detain any person in
                        order to compel a third person (including a governmental organization ) to do or abstain from
                        doing any act as an explicit or implicit condition for the release of the individual seized or
                        detained.

  7.57.02.03.           A violent attack upon an internationally protected person (as defined in section 1116(b)(4) of
                        title 18, United States Code) or upon the liberty of such a person.

  7.57.02.04.           An assassination.

  7.57.02.05.           The use of any biological agent, chemical agent, or nuclear weapon or device, explosive or
                        firearm (other than for mere personal monetary again), with intent to endanger, directly or
                        indirectly, the safety of one or more individuals or to cause damage to property.

  7.57.02.06.           A threat, attempt, or conspiracy to do any of the foregoing.

  7.57.02.07.           Any act or acts deemed or declared by any government official, law enforcement agency,
                        intelligence agency or other public authority to be terrorism or a terrorist act(s).

  7.58.         Valuable Papers and Records - Inscribed or printed or written documents, manuscripts or records,
                including abstracts, books, deeds, drawings, films, maps, mortgages, prints and tracings, card index
                systems, files, tapes, discs, drums, cells, magnetic recordings or storage Media for electronic data
                processing, Electronic Data, Program(Software); but Valuable Papers and Records does not mean
                Money or Securities.




                                                                                                       EDGE-100-B (12/10)
                                                                                                             Page 44 of 44
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.134 Filed 03/25/21 Page 128 of 233


Appendix A- Earth Movement/Earthquake Zones for
USA including its Commonwealths and Territories                                                               ~
This list is for is for informational purposes only and does not convey any coverage under the policy.   ZURICH~
COUNTRY - The United States of America
      STATE        ZONE                           COUNTIES/PARISHES/INDEPENDENT CITIES
ALABAMA               3      Colbert Franklin, Lauderdale Lawrence, Limestone, Mor an
                      4      Balance of State
ALASKA                1      Balance of State
                      2     INorth Slo e
ARIZONA               4     lEnfire State
ARKANSAS              1      Cla , Crai head Crittenden, Cross, Greene, Lee, Mississippi, Poinsett, St Francis
                      2      Independence, Jackson, Lawrence, Lonoke, Monroe, Phillips, Prairie, Randolph, Sharp, White,
                             Woodruff
                      3      Arkansas, Cleburne, Cleveland, Desha, Drew, Faulkner, Fulton, Grant, Izard, Jefferson,
                             Lincoln Pulaski Saline Stone
                      4      Balance of State
CALIFORNIA            1      Entire State
COLORADO              4      Entire State
CONNECTICUT           4      Entire State
DELAWARE              4      Entire State
D. C. Territo         4      District of Columbia— Washin ton D. C.
FLORIDA               4      Entire State
GEORGIA               4      Entire State
HAWAII                1      Entire State
IDAHO                 3      Bannock, Bear Lake, Caribou, Franklin, Oneida, Power
                      4      Balance of State
ILLINOIS              1      Alexander, Pulaski
                      2      Bond, Clay, Clinton, Edwards, Franklin, Gallatin, Hamilton, Hardin, Jackson, Jefferson,
                             Johnson, Lawrence, Madison, Marion, Massac, Monroe, Perry, Pope, Randolph, Richland, St.
                             Clair, Saline, Union, Wabash, Washington, Wayne, White, Williamson
                      3      Calhoun, Christian, Clark, Coles, Crawford, Cumberland, Douglas, Edgar, Effingham, Fayette,
                             Greene, Jasper, Jersey, Macoupin, Montgomery, Morgan, Moultrie, Pike, Sangamon, Scott,
                             Shelby
                      4      Balance of State
INDIANA                    2     Crawford, Daviess, Dubois, Gibson, Greene, Knox, Lawrence, Martin, Orange, Perry, Pike,
                                 Posey, Spencer, Sullivan, Vanderburgh, Warrick
                           3     Brown, Clay, Fayette, Johnson, Morgan, Monroe, Owen, Rush, Shelby, Union, Vigo
                           4     Balance of State
IOWA                       4     Entire State
KANSAS                     4     Entire State
KENTUCKY                   1     Ballard, Carlisle, Fulton, Hickman, McCracken
                           2     Breckinridge, Butler, Caldwell, Calloway, Christian, Crittenden, Daviess, Graves, Hancock,
                                 Henderson, Hopkins, Livingston, Logan, Lyon, Marshall, McLean, Muhlenberg, Ohio,
                                 Simpson, Todd, Trigg, Union, Warren, Webster
                           4     Balance of State
LOUISIANA                  4     Entire State
MAINE                      4     Entire State
MARYLAND                   4     Entire State




                                                                                                            EDGE-450-B (06/14)
                                                                                                                 Page 1 of 3
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.135 Filed 03/25/21 Page 129 of 233




     STATE       ZONE                       COUNTIES/PARISHES/INDEPENDENT CITIES
MASSACHUSETTS     4     Entire State
MICHIGAN          4     Entire State
MINNESOTA         4     Entire State

MISSISSIPPI       1     DeSoto, Tunica
                  2     Alcorn, Benton, Bolivar, Coahoma, Lafayette, Leflore, Marshall, Panola, Pontotoc, Prentiss,
                          uitman Sunflower, Tallahatchie Tate Tippah, Tishomin o Union Yalobusha
                  3     Calhoun, Carroll, Chickasaw, Choctaw, Clay, Grenada, Holmes, Humphreys , Issaquena,
                        Itawamba, Lee, Lowndes, Monroe, Montgomery, Oktibbeha, Sharkey, Warren, Washington,
                        Webster, Yazoo
                  4     Balance of State
MISSOURI          1     Bollinger, Butler, Cape Girardeau, Dunklin, Mississippi, New Madrid, Pemiscot, Scott,
                        Stoddard
                  2     Carter, Iron, Jefferson, Madison, Oregon, Perry, Reynolds, Ripley, St. Francois, Ste.
                        Genevieve, St. Charles, St. Louis, Washington, Wayne, and the City of St Louis
                  3     Audrain, Callaway, Cole, Crawford, Dent, Franklin, Gasconade, Howell, Lincoln, Maries,
                        Marion Miller, Montgomery, Osa e Phel s Pike Pulaski Ralls Shannon Texas Warren
                  4     Balance of State
MONTANA           4     Entire State
NEBRASKA          4     Entire State
NEVADA            1     Carson City, Dou las
                  2     L on , Storey, Washoe
                  3     Clark
                  4     Balance of State

NEW HAMPSHIRE     4     Entire State
NEW JERSEY        4     Entire State
NEW MEXICO        4     Entire State
NEW YORK          4     Entire State
NORTH CAROLINA    4     Enrire State
NORTH DAKOTA      4     Entire State
OHIO              4     Entire State
OKLAHOMA          4     Entire State
OREGON            2     Clackamas, Multnomah, Washin ton
                  3     Benton, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine, Lane,
                        Lincoln, Linn, Marion, Polk, Tillamook, Yamhill
                  4     Balance of State
PENNSYLVANIA      4     Entire State
RHODE ISLAND      4     Entire State
SOUTH DAKOTA      4     Entire State
SOUTH CAROLINA    1     Berkely, Charleston, Dorchester

                  3       Bamberg, Beaufort, Calhoun, Clarendon, Colleton, Georgetown, Hampton, Jasper,
                          Oran ebur , Richland, Sumter, Williamsbur
                  4     1 Balance of State
TENNESSEE         1       Crockett, D er, Ha wood, Lake, Lauderdale Obion, Shelb , Ti ton
                  2       Benton, Carroll, Chester, Decatur, Fayette, Gibson, Hardeman, Hardin, Henderson, Henry,
                          Hum hre s Madison McNairy, Weakle
                  3       Cheatham, Davidson, Dickson, Hickman, Houston, Lawrence, Lewis, Montgomery, Perry,
                          Robertson Stewart Wa ne
                  4       Balance of State
TEXAS             4       Entire State




                                                                                                   EDGE-450-B (06/14)
                                                                                                         Page 2 of 3
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.136 Filed 03/25/21 Page 130 of 233


STATE                   ZONE                        COUNTIES/PARISHES/INDEPENDENT CITIES
UTAH                      2     Davis, Salt Lake Utah
                          3     Cache, Mor an, Rich, Summit, Wasatch Weber
                          4     Balance of State
VERMONT                   4     Entire State
VIRGINIA                  4     Entire State
WASHINGTON                1     Clallam Island Jefferson, Kin , Kitsap, Mason, Pierce, San Juan Thurston
                          2     Ska it, Snohomish, Whatcom
                          3     Clarlc, Cowlitz Gra s Harbor, Lewis, Pacific Skamania Wahkiakum
                          4     Balance of State
WEST VIRGINIA             4     Entire State
WISCONSIN                 4     Entire State
WYOMING                   4     Entire State

Commonwealths and Territories of The United States of America
                                          ZONE
AMERICAN SAMOA                               2      Entire Territory
GUAM                                         1      Entire Territory
NORTHERN MARIANA ISLANDS                     2      Entire Commonwealth
PUERTO RICO                                  1      Entire Commonwealth
U.S. VIRGIN ISLANDS                          1      Entire Territory for Limits of Liability
                                             2      Entire Territory for Deductibles
All other US Territories and Possessions     2      Entire Territory




                                                                                                           EDGE-450-B (06/14)
                                                                                                                 Page 3 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.137 Filed 03/25/21 Page 131 of 233

                                                                                                                   ldmm~



Appendix B - Earth Movement/Earthquake Zones                                                                                    ~

Worldwide except USA its Commonwealths and                                                                  ZURICH
Territories
This list is for is for informational purposes only and does not convey any coverage under the policy.


 Country                                           Zone     Provinces/Territories/States/Counties
 ALBANIA                                            I       Entire Country
 ALGERIA                                            2       Balance of Country
                                                    4       Adrar, Bechar, Tamanghasset, Ouargla, Illizi, Tindouf, Ghardaia
 ANDORRA                                            4       Entire Country
 ANGUILLA                                           1       Entire Country for Limits of Liability
                                                    2       Entire Country for Deductibles
 ANTARCTICA                                         3       Entire Country
 ANTIGUA & BARBUDA                                  1       Entire Country for Limits of Liability
                                                    2       Entire Country for Deductibles
 ARGENTINA                                          1       Mendoza, Neuquen, San Juan
                                                    2       Catamarca, Jujuy, Salta, Tucuman
                                                    4       Balance of Country
 ARMENIA                                            1       Entire Country
 ARUBA                                              3       Entire Country
 AUSTRALIA including Christmas Island,              2       Christmas Island , Cocos (Keeling) Islands
 Cocos (Keeling) Islands                            3       Westem Australia
                                                    4       Balance of Country
 AUSTRIA                                            4       Entire Country
 AZERBAIJAN                                         1       Entire Country
 BAHAMAS                                            4       Entire Country
 BAHRAIN                                            4       Entire Country
 BANGLADESH                                         1       Entire Country
 BARBADOS                                           1       Entire Country for Limits of Liability
                                                    2       Entire Country for Deductibles
 BELARUS                                            4       Entire Country
 BELGIUM                                            3       Entire Country
 BELIZE                                             2       Entire Country
 BENIN                                              4       Entire Country
 BERMUDA                                            4       Entire Country
 BHUTAN                                             1       Balance of Country
                                                    2       Gasa
 BOLIVIA                                            1       La Paz
                                                    2       Oruro, Potosi, Tarija
                                                    3       Beni, Chuquisaca, Cochabamba, Pando, Santa Cruz
 BOSNIA & HERZEGOVINA                               2       Entire Country




                                                                                                                EDGE-451-D (02/16)
                                                                                                                      Page 1 of 9
  Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.138 Filed 03/25/21 Page 132 of 233
Country                         Zone   Provinces/Territories/States/Counties
BOTSWANA                         4     Entire Country
BRAZIL                           4     Entire Country
BRITISH VIRGIN ISLANDS           1     Entire Country for Limits of Liability
                                 2     Entire Country for Deductibles
BRUNEI DARUSSALAM                3     Entire Country
BULGARIA                         2     Entire Country
BURKINA FASO                     4     Entire Country
BURUNDI                          2     Entire Country
CAMBODIA                         4     Entire Country
CAMEROON                         3     Entire Country
CANADA                           2     British Columbia, Ontario, Quebec, Yukon except listed postal codes
                                       with first 3 characters in Zones 3 and 4
                                  3    British Columbia Postal Codes:V8C,V8G,VOM,VOT,VOV,VIM,V2P,
                                       V2R,V2S,V2T,V2V,V2W,V2X,V2Y,V3B,V3C,V3E,V3G,V3H,V3J.
                                       V3K,V3L,V3N,V3R,V3T,V3V,V3Y,V4N,V4R,V4S,V4W,V4X,V4Z,
                                       V5A,V5B,V5C,V5E,V5G,V5H,V5J,V5K,V5L,V5M,V5N,V5R,V5T,
                                       V5V,V5Y,V5Z,V6A,V6B,V6C,V6E,V6G,V6H,V6J,V6K,V6L,V6R,
                                       V6T,V6Z,V7G,V7H,V7J,V7K,V7L,V7M,V7N,V7P,V7R,V7S,V7T,
                                       V7V,V7W,V7X,V7Y,V8B,V8J
                                       New Brunswick Postal Codes: E1G,E1N,E1V,E1X,E2A,E2E,E2G,
                                       E2H,E2J,E2K,E2L,E2M,E2N,E2P,E2R,E2S,E2V,E3A,E3 B,E3C,E3 E,
                                       E3L,E3N,E3V,E3Y,E3Z,E4A,E4B,E4C,E4E,E4G,E4J,E4S,E4T,E4V,
                                       E4W,E4X,E4Y,E4Z,E5A,E5B,E5C,E5E,E5H,E5J,E5K,E 5L, E5M,
                                       E5N,E5P,E5R,E5S,E5T,E5V,E6A,E6B,E6C,E6E,E6G,E6H,E6J,E6K,
                                       E6L,E7A,E7B,E7C, E7E,E7G,E7H,E7J,E 7K,E7L, E7M, E7N, E7P,E 8A,
                                       E8B,E8C,E 8E,E8G,E8 J,E8K,E8L,E8M,E8N,E8P,E8R,E9A,E9B,E9C,
                                       E9E,E9G,E9H,
                                       Ontario Postal Codes: KOE,KOG,K6T,K6V,K7A,K7H
                                       Quebec Postal Codes:GOE,GOJ,GOK,GOM,GON,GOP,GOS,GOV,GOY,
                                       GOZ,G4R,G4S,G5B,G5J,G5X,G5Y,G5Z,G6A,G6B,G6E,G6G,G6H,
                                       G6J,G6K,G6L,G6P,G6R,G6S,G6T,G7A,G7B,G7G,G7H,G7J,G7K,
                                       G7N,G7P,G7S,G7T,G7X,G7Y,G7Z,G8A,JOA,JOB,JOE,JOH,JOJ,J1 A,
                                       J1C,J1E,J1G,J1H,J1J,JIK,JIL,JIM,JIN,JIR,JIS,JIT,JIX,J2G,J2H,
                                       J2J,J2K,J2L,J2M,J2N,J2R,J2S,J2T,J2X,J3M,J9V




                                                                                         EDGE-451-D (02/16)
                                                                                               Page 2 of 9
  Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.139 Filed 03/25/21 Page 133 of 233
Country                         Zone    Provinces/Territories/States/Counties
CANADA (continued)               4     British Columbia Postal Codes: VOC,VOJ,VIJ,V2K,V2M,VOA,VOB,
                                       VOE,VOG,VOH,VOK,VOL,VOW,VOX,V lA,V1B,V1 C,V lE,V1 G,V1H,
                                       V1K,V1L,V1N,V1P,V1R,V1S,V1T,V1V,V1W,V1X,V1Y,V1Z,V2A,
                                       V2B,V2C,V2E,V2G,V2H,V2J,V2L,V2N,V4T,V4V
                                       Ontario Postal Codes: KOH,KOK,KOL,KOM,K7G,K7K,K7L,K7M,
                                       K7N,K7P,K7R,K8N,K8P,K8R,K8V,K9A,K9H,K9J,K9K,K9L,K9V,
                                       LOA,LOB,LOC,LOE,LO G,LOH,LOJ,LOK, LOL,LOM,LON,LOP,LOR,LOS,
                                       L1A,L1B,L1C,L1E,L1G,L1H,L1J,L1K,L1L,L1M,L1P,L1R,L1S,L1T,
                                       L1V,L1 W,L1X,L lY,L 1Z,L2A,L2E,L2G,L2H,L2J,L2M,L2N,L2P,
                                       L2R,L2S,L2T,L2V,L2 W,L3B,L3C,L3K,L3M,L3P,L3R,L3 S,L3 T,
                                       L3V,L3X,L3Y,L3Z,L4A,L4B,L4C,L4E,L4G,L4H,L4J,L4K,L4L,L4M
                                       L4N,L4P,L4R,L4S,L4T,L4V,L4W,L4X,L4Y,L4Z,L5A,L5B,L5C,
                                       L5E,L5G,L5H,L5J,L5K,L5L,L5M,L5N,L5P,L5R,L5S,L5T,L5V,
                                       L5W,L6A,L6B,L6C,L6E,L6G,L6H,L6J,L6K,L6L,L6M,L6P,L6R,
                                       L6S,L6T,L6V,L6W,L6X,L6Y,L6Z,L7A,L7B,L7C,L7E,L7G,L7J,
                                       L7K,L7L,L7M,L7N,L7P,L7R,L7S,L7T,L8E,L8G,L8H,L8J,L8K,L8L,
                                       L8M,L8N,L8P,L8R,L8S,L8T,L8V,L8W,L9A,L9B,L9C,L9G,L9H,
                                       L9K,L9L,L9M,L9N,L9P,L9R,L9S,L9T,L9V,L9W,L9Y,L9Z,M1B,
                                       M1C,M1E,M1G,M1H,M1J,M1K,M1L,M1M,M1N,M1P,M1R,M1S,
                                       M1T,Ml V,M1W,M1X,M2H,M2J,M2K,M2L,M2M,M2N,M2P,M2R,
                                       M3A,M3B,M3C,M3H,M3J,M3K,M3L,M3M,M3N,M4A,M4B,M4C,
                                       M4E,M4G,M4H,M4J,M4K,M4L,M4M,M4N,M4P,M4R,M4S,M4T,
                                       M4V,M4W,M4X,M4Y,M5A,M5B,M5C,M5E,M5G,M5H,M5J,M5K,
                                       M5L,M5M,M5N,M5P,M5R,M5S,M5T,M5V,M5W,M5X,M6A,M6B,
                                       M6C,M6E,M6G,M6H,M6J,M6K,M6L,M6M,M6N,M6P,M6R,M6S,
                                       M7A,M7Y,M8V,M8W,M8X,M8Y,M8Z,M9A,M9B,M9C,M9L,M9M,
                                       M9N,M9P,M9R,M9V,M9W,NOA,NOB,NOC,NOE,NOG,NOH,NOJ,
                                       NOK,NOL,NOM,NON,NOP,NOR,N1A,Nl C,N1 E,N1 G,N1 H,N1 K,N1 L,
                                       N1M,N1 P,N1R,N1 S,N1T,N2A,N2B,N2C,N2E,N2G,N2H,N2J,N2K,
                                       N2L,N2M,N2N,N2P,N2R,N2T,N2V,N2Z,N3A,N3B,N3C,N3 E,N3H,
                                       N3L,N3P,N3R,N3S,N3T,N3V,N3 W,N3Y,N4B,N4G,N4K,N4L,N4N,
                                       N4S,N4T,N4V,N4W,N4X,N4Z,N5A,N5C,N5H,N5L,N5P,N5R,N5V,
                                       N5W,N5X,N5Y,N5Z,N6A,N6B,N6C,N6E,N6G,N6H,N6J,N6K,N6L,
                                       N6M,N6N,N6P,N7A,N7G,N7L,N7M,N7S,N7T,N7V,N7W,N7X,
                                       N8A,N8H,N8M,N8N,N8P,N8R,N8,N8T,N8V,N8W,N8X,N8Y,N9A,
                                       N9B,N9C,N9E,N9G,N9H,N9J,N9K,N9V,N9Y,POA,POB,POC,POE,
                                       POG,POH,POJ,POK,POL,POM,PON,POP,POR,POS,POT,POV,PO W,PDX,
                                       POY,P1 A,P1 B,P1 C,P1 H,P1 L,P1 P,P2A,P2B,P2N,P3A,P3B,P3C,P3E,
                                       P3G,P3L,P3N,P3P,P3Y,P4N,P4P,P4R,P5A,P5E,P5N,P6A,P6B,P6C,
                                       P7A,P7B,P7C,P7E,P7G,P7J,P7K,P7L,P8N,P8T,P9A,P9N
                                       Quebec Postal Codes: GOC,GOG,GOW,G4T,G4X,G8B,G8C,G8E,
                                       G8G,G8H,G8J,G8K,G8L,G8M,G8N,G8P,JOM,JOY,JOZ,J9P,J9T,J9X,
                                       J9Y,J9Z
                                       Balance of Country
CAPE VERDE                       4     Entire Country
CAYMAN ISLANDS                   1     Entire Country for Limits of Liability
                                 2     Entire Country for Deductibles
CENTRAL AFRICAN REPUBLIC         4     Entire Country




                                                                                      EDGE-451-D (02/16)
                                                                                            Page 3 of 9
  Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.140 Filed 03/25/21 Page 134 of 233
Country                          Zone   Provinces/Territories/States/Counties
CHAD                              4     Entire Country
CHILE                             1     Entire Country
CHINA                             1     Liaoning, Tianjin, Hebei, Shandong, Gansu, Sichuan, Shaanxi,
                                        Yunnan
                                  2     Tibet Autonomous Region, Macau
                                  3     Balance of Country
                                  4     Hong Kong
COLOMBIA                          1     Antioquia, Cauca, Choco, Narino, Quindio, Risaralda, Valle del
                                        Cauca, Bogota
                                  2     Balance of Country
                                  3     Amazona, Arauca, Caqueta, Casanare, Guainia, Guaviare, Meta,
                                        Putumayo, San Anres and Providencia, Vaupes, Vichada
COMOROS                           4     Entire Country
CONGO, REPUBLIC OF                2     Entire Country
COOK ISLANDS                      2     Entire Country
COSTA RICA                        1     Entire Country
CROATIA                           2     Entire Country
CURACAO                           3     Entire Country
CYPRUS                            2     Entire Country
CZECH REPUBLIC                    3     Entire Country
DENMARK                           4     Entire Country
DJIBOUTI                          2     Entire Country
DOMINICA                          1     Entire Country for Limits of Liability
                                  2     Entire Country for Deductibles
DOMINICAN REPUBLIC                1     Entire Country
ECUADOR                           1     Entire Country
EGYPT                             2     Cairo, Dakahlia, Damietta, Gharbia, Ismailia, Kafr el-Sheikh,
                                        Monufia, North Sinai, Port Said, Red Sea, Sharqia, Suez
                                  3     Balance of Country
EL SALVADOR                       1     Entire Country
EQUATORIAL-GUINEA                 4     Entire Country
ERITREA                           2     Entire Country
ESTONIA -                         4     Entire Country
ETHIOPIA                          2     Balance of Country
                                  3     Benishangul, Dure Dawa, Gambela, Harari, Somalia, Tigray
FAROE ISLANDS                     4     Entire Country
FEDERATED STATES OF MICRONESIA    2     Entire Country
FIJI                              1     Entire Country
FINLAND                           4     Entire Country
FRANCE                            3     Entire Country
FRENCH GUTANA                     4     Entire Country
FRENCH POLYNESIA                  4     Entire Country
GABON                             2     Ogooue-Ivindo, Ogooue-Lolo
                                  3     Balance of Country
GAMBIA                            4     Entire Country
GERMANY                           3     Entire Country




                                                                                           EDGE-451-D (02116)
                                                                                                 Page 4 of 9
  Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.141 Filed 03/25/21 Page 135 of 233
Country                         Zone   Provinces/Territories/States/Counties
GHANA                            1     Accra
                                 2     Balance of Country
GIBRALTAR                        3     Entire Country
GREECE                           1     Entire Country
GREENLAND                        3     Entire Country
GRENADA                          1     Entire Country for Limits of Liability
                                 2     Entire Country for Deductibles
GUADELOUPE                       1     Entire Country for Limits of Liability
                                 2     Entire Country for Deductibles
GUATEMALA                        1     Balance of Country
                                 3     Peten
GUINEA                           2     Boke
                                 3     Balance of Country
GUINEA-BISSAU                    3     Entire Country
GUYANA                           3     Entire Country
HAITI                            1     Entire Country
HONDURAS                         1     Balance of Country
                                 3     Atlantida, Colon, Comayagua, El Paraiso, Francisco Morazan,
                                       Gracias a Dios, Islas de la Bahia, Olancho, Yoro
HUNGARY                           3    Entire Country
ICELAND                           2    Northeast Region, South Region, Southem Peninsula Region,
                                       Capital Region
                                  3    Balance of Country
INDIA                             1    Amnachal Pradesh, Assam, Gujarat, Haryana, Himachal Pradesh,
                                       Jammu and Kashniir, Manipur, Meghalaya, Mizoram, Nagaland,
                                       Punjab, Uttarakhand
                                  3    Balance of Country
INDONESIA                         2    Balance of Country
                                  3    (Bomeo)-East Kalimantan, South Kalimantan, West Kalimantan,
                                       Central Kalimantan, Riau, Jambi, South Sulawesi, Southeast
                                       Sulawesi, Bengka-Belitung, West Nusa Tenggara
IRAQ                              2    Entire Country
IRELAND                           4    Entire Country
ISLE OF MAN                       3    Entire Country
ISRAEL                            1    Entire Country
ITALY                             1    Balance of Country
                                  3    Liguria, Lombardy, Marche, Piedmont, Aosta Valley, Trentino-Alto
                                       Adige/Siidtirol, Veneto, Sardinia
IVORY COAST (COTE-D'IVOIRE)       4    Entire Country
JAMAICA                           1    Entire Country for Limits of Liability
                                  2    Entire Country for Deductibles
JAPAN                             1    Balance of Country
                                  2    Prefectures of Akita, Fukui, Fukuoka, Gifii, Gunnia, Hiroshima,
                                       Ishikawa, Kagoshima, Niigata, Okayama, Okinawa, Saga, Shimane,
                                       Tochigi, Tottori, Toyama, Yamaguchi




                                                                                         EDGE-451-D (02/16)
                                                                                               Page 5 of 9
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.142 Filed 03/25/21 Page 136 of 233
Country                          Zone   Provinces/Territories/States/Counties
JORDAN                             1    Balance of Country
                                   3    Ma'an
KAZAKHSTAN                         1    Entire Country
KENYA                              2    Entire Country
KIRIBATI                           2    Entire Country
KOSOVO                             3    Entire Country
KUWAIT                             4    Entire Country
KYRGYZSTAN (KYRGYZ REPUBLIC)       1    Entire Country
LAOS                               2    Balance of Cotmtry
                                   3    Attapu, Bolikhamxai, Champasak, Khammouan, Salavan,
                                        Savannakhet, Xekong
LATVIA                            4     Entire Country
LEBANON                           1     Entire Country
LESOTHO                           2     Balance of Country
                                  3     Berea, Butha-Buthe, Leribe, Mokhotlong, Thaba-Tseka
LIBERIA                           4     Entire Country
LIBYA                             2     Entire Country
LIECHTENSTEIN                     4     Entire Country
LITHUANIA                         4     Entire Country
LUXEMBOURG                        4     Entire Country
MACEDONIA                         1     Entire Country
MADAGASCAR                        3     Entire Country
MALAWI                            2     Entire Country
MALAYSIA                          3     Entire Country
MALDIVES                          4     Entire Country
MALI                              4     Entire Country
MALTA                             4     Entire Country
MARSHALL ISLANDS                  4     Entire Country
MARTINIQUE                        1     Entire Country for Limits of Liability
                                  2     Entire Country for Deductibles
MAURITANIA                        4     Entire Country
MAURITIUS                         4     Entire Country
MAYOTTE                           2     Entire Country
MEXICO                            1     Balance of Country
                                  4     Chihuahua, Campeche, Coahuila, Durango, Nuevo Leon, Quintana
                                        Roo, San Luis Potosi, Sonora, Tamaulipas, Yucatan, Zacatecas
MOLDOVA                            2    Entire Country
MONACO                             3    Entire Country
MONGOLIA                           1    Balance of Country
                                   2    Govi-Altai, Arkhangai, Bulgan, Selenge, Tov, Ovorkhangai
                                   3    Khentii, Dundgovi, Domogovi, Dornod, Sukhbaatar
MONTENEGRO                         2    Entire Country
MONTSERRAT                         1    Entire Country For Limits
                                   2    Entire Country for Deductibles




                                                                                       EDGE-451-D (02/16)
                                                                                             Page 6 of 9
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.143 Filed 03/25/21 Page 137 of 233
Country                          Zone   Provinces/Territories/States/Counties
MOROCCO                            2    Fes-Boulemane (Fes) , Gharb-Chrarda-Beni Hssen (Kenitra),
                                        Tangier-Tetouan (Tangier)
                                   3    Taza-Al Hoceima-Taounate (Al Hoceima)
                                   4    Balance of Country
MOZAMBIQUE                         2    Manica, Sofala, Zambezia
                                   3    Balance of Country
NAMIBIA                            4    Entire Country
NAURU                              2    Entire Country
NEPAL                              1    Entire Country
NETHERLANDS                        4    Balance of Country
                                   3    Bonaire
                                   1    Saba, Sint Eustatius for Limits of Liability
                                   3    Saba, Sint Eustatius for Deductibles
NEW CALEDONIA                      3    Entire Country
NEW ZEALAND                        1    Balance of Country
                                   3    Northland, Auckland, Waikato
NICARAGUA                          1    Balance of Country
                                   3    RAAN (Bilwi), RAAS (Bluefields)
NIGER                              4    Entire Country
NIGERIA                            4    Entire Country
NIUE                               2    Entire Country
NORFOLK ISLAND                     2    Entire Country
NORWAY                             4    Entire Country
OMAN                               4    Entire Country
PAKISTAN                           1    Balance of Country
                                   3    Punjab
PALAU                              2    Entire Country
PALESTINE                          1    Entire Country
PANAMA                             2    Entire Country
PAPUA NEW GUINEA                   1    Entire Country
PARAGUAY                           4    Entire Country
PERU                               1    Entire Country
PHILIPPINES                        1    Entire Country
PITCAIRN ISLANDS                   2    Entire Country
POLAND                             4    Entire Country
PORTUGAL                           2    Lisbon, Santarem, Faro, Azores Autonomous Region
                                   4    Balance of Country
QATAR                              4    Entire Country
REUNION                            4    Entire Country
ROMANIA                            2    Entire Country
RUSSIAN FEDERATION                 1    Kamchatka, Buryatia, Tuva, Altai Republic„ Stavropol, Chechnya,
                                        Adygea, Krasnodar, Karachay-Cherkessia, Ingushetia, Dagestaii,
                                        Kabardino-Balkaria, North Ossetia-Alania
                                   3    Balance of Country




                                                                                         EDGE-451-D (02/16)
                                                                                               Page 7 of 9
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.144 Filed 03/25/21 Page 138 of 233
Country                          Zone   Provinces/Territories/States/Counties
RWANDA                             2    Entire Country
SAMOA (WESTERN)                    2    Entire Country
SAN MARINO                         2    Entire Country
SAO TOME & PRINCIPE                4    Entire Country
SAUDI ARABIA                       2    Jizan, Tabuk
                                   4    Balance of Country
SENEGAL                            3    Entire Country
SERBIA                             2    Entire Country
SEYCHELLES                         4    Entire Country
SIERRA LEONE                       4    Entire Country
SINGAPORE                          4    Entire Country
SINT MAARTEN                       1    Entire Country for limits of Liability
                                   3    Entire Country for Deductibles
SLOVAKIA                           3    Entire Country
SLOVENIA                           2    Entire Country
SOLOMON ISLANDS                    1    Entire Country
SOMALIA                            3    Entire Country
SOUTH AFRICA                       2    Free State, Western Cape
                                   3    Balance of Country
SOUTH KOREA                        3    Entire Country
SOUTHERN SUDAN                     3    Entire Cotmtry
SPAIN                              2    Andalusia, Murcia
                                   3    Balance of Country
SRI LANKA                          3    Entire Country
ST. BARTHELEMY                     1    Entire Country for Limits of Liability
                                   2    Entire Country for Deductibles
ST. K1TTS AND NEVIS                1    Entire Country for Limits of Liability
                                   2    Entire Country for Deductibles
ST. LUCIA                          1    Entire Country for Limits of Liability
                                   2    Entire Country for Deductibles
ST. MARTIN                         1    Entire Country for Limits of Liability
                                   2    Eiitire Country for Deductibles
ST. VINCENT AND GRENADINES         1    Entire Country for Limits of Liability
                                   2    Entire Country for Deductibles
SURINAME                           4    Entire Country
SWAZILAND                          2    Entire Country
SWEDEN                             4    Entire Country
SWITZERLAND                        4    Entire Country
TAIWAN                             1    Entire Country
TAJIKISTAN                         1    Entire Country
TANZANIA                           2    Kigoma, Arusha, Singida, Dodoma, Manyara, Rukwa, Mbeya,
                                        Iringa, Ruvuma, Mtwara
                                   3    Balance of Country




                                                                                      EDGE-451-D (02/16)
                                                                                            Page 8 of 9
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.145 Filed 03/25/21 Page 139 of 233
Country                                             Zone     Provinces/Territories/States/Counties
THAILAND                                             2       Chiang Rai, Payao, Nan, Chang Mai, Mae Hong Son, Lampang,
                                                             Lampun, Phrae, Uttaradit, Sukhothai, Tak, Phitsanulok, Kamphaeng
                                                             Phet, Phichit, Nakhon Sawan, Uthai Thani, Kanchanaburi, Chai Nat,
                                                             Lop Buri, Sara Buri, Nakon Nayok, Ang Thong, Phra Nakhon Si
                                                             Ayuthaya, Nakhon Pathom, Sing Buri, Pathuni Thani, Bangkolc,
                                                             Samut Songkhram, Samut Sakhon, Nonthaburi, Samut Prakan,
                                                             Phetchaburi
                                                      3      Balance of Country
TIMOR-LESTE                                           2      Entire Country
TOGO                                                  3      Entire Country
TONGA                                                 2      Entire Country
TRINIDAD AND TOBAGO                                   1      Entire Country for Limits of Liability
                                                      2      Entire Country for Deductibles
 TUNISIA                                              2      Ariana, Beja, Ben Arous, Bizerte, Gafsa, Jendouba, Manouba,
                                                             Monastir, Nabeul, Sousse, Tunis, Zaghouan
                                                      3      Balance of Country
 TURKEY                                               1      Entire Country
 TURKMENISTAN                                         1      Entire Country
 TURKS AND CAICOS                                     1      Entire Country for Limits of Liability
                                                      3      Entire Country for Dedtictibles
TUVALU                                                4      Entire Country
UGANDA                                                2      Entire Country
UKRAINE                                               4      Entire Country
UNITED ARAB EMIRATES                                  4      Entire Country
UNITED KINGDOM including Guemsey,                     3      Entire Country
Jersey
URUGUAY                                               4      Entire Country
UZBEKISTAN                                            1      Entire Country
VANUATU                                               2      Entire Country
VATICAN CITY                                          1      Entire Country
VENEZUELA                                             1      Balance of Country
                                                      2      Carabobo, Aragua, Guarico, Vargas, Miranda, Dpto Capital,
                                                             Anzoategui, Monagas
                                                      4      Delta Amacuro, Bolivar, Amazonas
VIETNAM                                               2      Lai Chau, Lao Cai, Yen Bai, Son La, Hoa Binh, Vinh Phu, Hanoi,
                                                             Hai Phong, Ha Tay, Hai Hung, Thai Binh, Nom Ha, Ninh Binh,
                                                             Thanh Hoa, Nghe An, Ha Tinh, Quang Binh, Quang Ngai, Binh
                                                             Dinh, Phu Yen, Khanh Hoa, Ninh Thuan
                                                      3      Balance of Country
WESTERN SAHARA                                        4      Entire Country
YEMEN                                                 4      Entire Country
ZAMBIA                                                2      Northern, Southern
                                                      3      Balance of Country
ZIMBABWE                                              3      Entire Country




Any country not listed is Zone 1 unless stated differently in the Declarations of the Policy.




                                                                                                               EDGE-451-D (02/16)
                                                                                                                     Page 9 of 9
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.146 Filed 03/25/21 Page 140 of 233


   Appendix C— Named Storm Zones for USA including
   its Commonwealths and Territories                                                                              ~
   This list is for is for informational purposes only and does not convey any coverage under the policy    ZURICH~
WIND ZONES ARE DEFINED AS FOLLOWS:
COUNTRY —The United States of America




STATE                     ZONE                           COUNTIES/PARISHES/INDEPENDENT CITIES
Alabama                     1        Baldwin Mobile
                            2        Clarke Covington,Escambia Geneva Houston Washin ton
Florida                     1        Bay, Brevard, Broward,, Calhoun, Charlotte, Citrus, Collier, Dixie, Duval, Escambia,
                                     Flagler, Franklin, Glades, Gulf, Hendry, Hernando, Hillsborough, Indian River, Jefferson,
                                     Lee, Levy, Liberty, Manatee, Martin, Miami-Dade, Monroe, Nassau, Okaloosa, Okeechobee,
                                     Palm Beach, Pasco, Pinellas, Saint Johns, Saint Lucie, Santa Rosa, Sarasota, Taylor,
                                    Volusia Wakulla Walton Washin ton
                             2       Balance of State
Georgia                      1      Bryan, Camden, Chatham, Gl n, Liberty, McIntosh
                             2      Appling,Brantley, Bulloch Charlton Effm ham Evans Long,Pierce Tattnall, Wa ne
Hawaii                       1      Entire State
Louisiana                    1      Ascension, Assumption, Cameron, Iberia, Jefferson, Lafourche, Livingston, Orleans,
                                    Plaquemines, St. Bemard, St. Charles, St. James, St. John the Baptist, St. Martin, St. Mary,
                                    St. Tanima I Tan i ahoa Tenebonne Vermilion Washin ton
                             2      Acadia, Allen, Beauregard, Calcasieu, East Baton Rouge, East Feliciana, Evangeline,
                                    Iberville, Jefferson Davis, Lafayette, Pointe Coupee, St. Landry, St. Helena, West Baton
                                    Rou e West Feliciana
Maryland                     1      Somerset, Wicomico, Worcester
Mississippi                  1      Geor e, Hancock Harrison Jackson, Pearl River,Stone
                             2      Amite Forrest Greene Lamar, Marion Perry, Pike Walthall Wilkinson
North Carolina               1      Beaufort, Bertie, Brunswick, Camden, Carteret, Chowan, Columbus, Craven, Currituck,
                                    Dare, Hyde, Jones, New Hanover, Onslow, Pamlico, Pasquotank, Pender, Perquimans,
                                    T rrell Washin ton
                             2      Bladen Du lin Gates Greene Hertford Lenoir, Pitt Robeson Sam son
South Carolina               1      Beaufort Berkeley, Charleston Colleton Dorchester, Geor etown Horry,Jas er
                             2      Allendale, Bamber , Clarendon, Dillon, Florence, Ham ton, Marion, Williamsbur
Texas                        1      Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston, Jackson, Jefferson, Kenedy,
                                    Kleber , Mata orda, Nueces, Oran e Refu io, San Patricio, Willac
                             2      Austin, Bee, Brooks, Colorado, DeWitt, Duval, Fort Bend, Goliad, Grimes, Hardin, Harris,
                                    Hidalgo, Jasper, Jim Hogg, Jim Wells, Lavaca, Liberty, Live Oak, McMullen, Montgonieiy,
                                    Newton Polk San Jacinto Starr,T ler Victoria Walker,Waller,Wharton
Virginia                     1      Accomack, Gloucester, Isle of Wight, James City, Lancaster, Mathews, Middlesex,
                                    Northampton, Northumberland, Southampton, Surry, York
                             1      Independent Cities: Chesapeake, Franklin City, Hampton, Newport News, Norfolk,
                                    Po uoson, Portsmouth, Suffolk, Vir inia Beach, and Williamsbur
                            2       Caroline, Charles City, Essex, Henrico, King and Queen, King George, King William, New
                                    Kent Prince Geor e Richmond Sussex Westmoreland




                                                                                                              EDGE-452-B (06/14)
                                                                                                                    Page 1 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.147 Filed 03/25/21 Page 141 of 233



Commonwealths and Territories of The United States of America
                                         ZONE
AMERICAN SAMOA                               2      Entire Territor
GUAM                                         1      Entire Territory
NORTHERN MARIANA ISLANDS                     1      Entire Commonwealth
PUERTO RICO                                  1      Entire Commonwealth
U.S. VIRGIN ISLANDS                          1      Entire Territory
All other US Territories and Possessions     1      Entire Territory




                                                                           EDGE-452-B (06/14)
                                                                                Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.148 Filed 03/25/21 Page 142 of 233




Appendix I) — Named Storm Zones Worldwide except   ~
                                                        ~
USA and its Commonwealths and Territories        ZURICH

This list is for informational purposes only and does not convey any coverage under the policy.


Country                    Zone       Provinces/Territories/States/Counties
ALBANIA                    4          Entire Country
ALGERIA                    3         Entire Country
ANDORRA                    3         Entire Country
ANGUILLA                   1         Entire Country
ANTARCTICA                 4         Entire Country
ANTIGUA & BARBUDA          1         Entire Country
ARMENIA                   4          Entire Country
ARGENTINA                 4          Entire Country
ARUBA                      1         Entire Country for Limits of Liability
                          3          Entire Country for Deductibles
AUSTRALIA including     1            Western Australia Postcodes:
Christmas Island, Cocos              6701,6707,6710,6711,6712,6713,6714,6716,6718,6720,6721,6722,6725,6726,
(Keeling) Islands                    6728,6731,6733,6740,6743,6751,6754,6760,6762,6765,
                                     Northern Territory Postcodes: 0800,0810,0812,0820,0822,0828,0829,0830,0832,
                                     0835,0836,0837,0838,0840,0841,0845,0846,0847,0850,0852,0853,0854,0862,
                                     0880,0885,0886,
                                     Christmas Island, Cocos (Keeling) Islands

                          2          Queensland Postcodes: 4580,4581,4620,4621,4630,4650,4655,4659,4660,
                                     4662,4670,4671,4673,4674,4676,4677,4678,4680,4694,4695,4697,4699,4700,
                                     4701,4702,4703,4704,4705,4706,4707,4710,4711,4712,4714,4715,4716,4717,
                                     4718,4720,4721,4723,4737,4738,4739,4740,4741,4742,4743,4744,4745,4746,
                                     4750,4751,4753,4754,4756,4757,4798,4799,4800,4801,4802,4803,4804,4805,
                                     4806,4807,4808,4809,4810,4811,4812,4813,4814,4815,4816,4817,4818,4819,
                                     4820,4830,4849,4850,4852,4854,4855,4856,4857,4858,4859,4860,4861,4865,
                                     4868,4869,4870,4871,4872,4873,4874,4875,4876,4877,4878,4879,4880,4881,
                                     4882,4883,4884,4885,4886,4887,4888,4890,4891,4895
                          3          Balance of Country
AUSTRIA                   4          Entire Country
AZERBAIJAN                4          Entire Country
BAHAMAS                   1          Entire Country
BAHRAIN                   4          Entire Country
BANGLADESH                1          Entire Country
BARBADOS                  1          Entire Country
BELARUS                   4          Entire Country




                                                                                                  EDGE-453-E (09/19)
                                                                                                        Page 1 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.149 Filed 03/25/21 Page 143 of 233
Country            Zone    Provinces/Territories/States/Counties
BELGIUM            3       Entire Country
BELIZE             1       Entire Country
BENIN              4       Entire Country
BERMUDA            1       Entire Country
BHUTAN             4       Entire Country
BOLIVIA            4       Entire Country
BOSNIA &           4       Entire Country
HERZEGOVINA
BOTSWANA           3       Entire Country
BRAZIL             4       Entire Country
BRITISH VIRGIN     1       Entire Country
ISLANDS
BRUNEI DARUSSALAM 4        Entire Country
BULGARIA           4       Entire Country
BURKINA FASO       4       Entire Country
BURUNDI            1      Entire Country
CAMBODIA           3       Entire Country
CAMEROON           4       Entire Country
CANADA             4      Entire Country
CAPE VERDE         3      Entire Country
CAYMAN ISLANDS     1      Entire Country
CENTRAL AFRICAN    4      Entire Country
REPUBLIC
CHAD               3      Entire Country
CHILE              3      Entire Country
CHINA              1      Hainan, Macau, Guangdong, Fujian, Zhejiang, Shanghai, Jiangsu, Shangdong
                   2      Hong Kong
                   4      Balance of Country
COLOMBIA           3      Entire Country
COMOROS            3      Entire Country
CONGO, REPUBLIC OF 4      Entire Country
COOK ISLANDS       1      Entire Country
COSTA RICA         1      Entire Country
CROATIA            3      Entire Country
CURACAO            1      Entire Country for Limits of Liability
                  3       Entire Country for Deductibles
CYPRUS            4       Entire Country
CZECH REPUBLIC    4       Entire Country




                                                                                      EDGE-453-E (09/19)
                                                                                            Page 2 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.150 Filed 03/25/21 Page 144 of 233
DENMARK             3      Entire Country
DJIBOUTI            4      Entire Country
DOMINICA            1      Entire Country
Country             Zone   Provinces/Territories/States/Counties
DOMINICAN REPUBLIC 1       Entire Country
ECUADOR             4      Entire Country
EGYPT               4      Entire Country
EL SALVADOR         2      Entire Country
EQUATORIAL GUINEA   4      Entire Country
ERITREA             4      Entire Country
ESTONIA             3      Entire Country
ETHIOPIA            4      Entire Country
FAROE ISLANDS       3      Entire Country
FEDERATED STATES    1      Entire Country
OF MICRONESIA
FIJI                1      Entire Country
FINLAND             3      Entire Country
FRANCE              4      Entire Country
FRENCH GUTANA       4      Entire Country
FRENCH POLYNESIA    1      Entire Country
GABON               3      Entire Country
GAMBIA              4      Entire Country
GERMANY             3      Entire Country
GHANA               3      Entire Country
GIBRALTAR           3      Entire Country
GREECE              4      Entire Country
GREENLAND           4      Entire Country
GRENADA             1      Entire Country
GUADELOUPE          1      Entire Country
GUATEMALA           1      Izabal
                    2      Balance of Country
GUINEA              4      Entire Country
GUINEA- BISSAU      4      Entire Country
GUYANA              3      Entire Country
HAITI               1      Entire Country
HONDURAS            1      Entire Country
HUNGARY             4      Entire Country
ICELAND             4      Entire Country




                                                                          EDGE-453-E (09/19)
                                                                               Page 3 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.151 Filed 03/25/21 Page 145 of 233
INDIA               1      Andhra Pradesh, Jharkhand, Mizoram, Orissa, Tamil Nadu, Telangana, Tripura,
                           West Bengal
                    3      Balance of Country
INDONESIA           3      Entire Country
IRAQ                4      Entire Country
IRELAND             3      Entire Country
ISLE OF MAN         3      Entire Country
Country             Zone   ProvinceslTerritories/States/Counties
ISRAEL              4      Entire Country
ITALY               3      Entire Country
IVORY COAST         4      Entire Country
(COTE-D'IVOIRE)
JAMAICA             1      Entire Country
JAPAN               3      Regions of Hokkaido, Tohoku
                    1      Balance of Country
JORDAN              4      Entire Country
KAZAKHSTAN          4      Entire Country
KENYA               3      Entire Country
KIRIBATI            1      Entire Country
KOSOVO              4      Entire Country
KUWAIT              4      Entire Country
KYRGYZSTAN          4      Entire Country
(KYRGYZ REPUBLIC)
LAOS                3      Entire Country
LATVIA              3      Entire Country
LEBANON             4      Entire Country
LESOTHO             4      Entire Country
LIBERIA             4      Entire Country
LIBYA               4      Entire Country
LIECHTENSTEIN       4      Entire Country
LITHUANIA           3      Entire Country
LUXEMBOURG          4      Entire Country
MACEDONIA           4      Entire Country
MADAGASCAR          2      Entire Country
MALAWI              4      Entire Country
MALAYSIA            3      Entire Country
MALDIVES            3      Entire Country
MALI                4      Entire Country
MALTA               4      Entire Country




                                                                                        EDGE-453-E (09/19)
                                                                                              Page 4 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.152 Filed 03/25/21 Page 146 of 233
MARSHALL ISLANDS   2       Entire Country
MARTINIQUE         1       Entire Country
MAURITANIA         4       Entire Country
MAURITIUS          1       Entire Country
MAYOTTE            1       Entire Country
MEXICO             1       Baja California Sur, Colima, Campeche, Chiapas, Guerrero, Jalisco, Michoacan,
                           Oaxaca, Quintana Roo, Tabasco, Tamaulipas, Veracruz, Yucatan
                   4       Balance of Country
MOLDOVA            4       Entire Country
MONACO             3       Entire Country
Country            Zone    Provinces/Territories/States/Counties
MONGOLIA           4       Entire Country
MONTENEGRO         4       Entire Country
MONTSERRAT         1       Entire Country
MOROCCO            4       Entire Country
MOZAMBIQUE         1       Entire Country
NAMIBIA            4       Entire Country
NAURU              4       Entire Country
NEPAL              4       Entire Country
NETHERLANDS        4       Balance of Country
                   1      Bonaire for Limits of Liability
                   3      Bonaire for Deductibles
                   1      Saba
                   1       Sint Eustatius
NEW CALEDONIA      1      Entire Country
NEW ZEALAND        3      Entire Country
NICARAGUA          1      RAAN (Bilwi), RAAS (Bluefields)
                   2      Balance of Country
NIGER              4      Entire Country
NIGERIA            4      Entire Country
NIUE               1      Entire Country
NORFOLK ISLAND     2      Entire Country
NORWAY             3      Entire Country
OMAN               3      Entire Country
PAKISTAN           3      Entire Country
PALAU              1      Entire Country
PALESTINE          4      Entire Country
PANAMA             3      Entire Country
PAPUA NEW GUINEA   3      Entire Country
PARAGUAY           4      Entire Country
PERU               4      Entire Country

                                                                                          EDGE-453-E (09/19)
                                                                                               Page 5 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.153 Filed 03/25/21 Page 147 of 233
PHILIPPINES           1      Entire Country
PITCAIRN ISLANDS      1      Entire Country
POLAND                3      Entire Country
PORTUGAL              3      Azores Autonomous Region
                      4      Entire Country
QATAR                 4      Entire Country
REUNION               1      Entire Country
ROMANIA               4      Entire Country
RUSSIAN               4      Entire Country
FEDERATION
Country               Zone   Provinces/Territories/States/Coun ties
RWANDA                4      Entire Country
SAMOA (WESTERN )      1      Entire Country
SAN MARINO            4      Entire Country
SAO TOME &            4      Entire Country
PRINCIPE
SAUDI ARABIA          4      Entire Country
SENEGAL               4      Entire Country
SERBIA                4      Entire Country
SEYCHELLES            3      Entire Country
SIERRA LEONE          4      Entire Country
SINGAPORE             4      Entire Country
SINT MAARTEN          1      Entire Country
SLOVAKIA              4      Entire Country
SLOVENIA              4      Entire Country
SOLOMON ISLANDS       2      Entire Country
SOMALIA               4      Entire Country
SOUTH AFRICA          4_     Entire Country
SOUTH KOREA           2      Entire Country
SOUTHERN SUDAN        4      Entire Country
SPAIN                 4      Entire Country
SRI LANKA             2      Entire Country
ST. BARTHELEMY        1      Entire Country
ST. KITTS AND NEVIS   1      Entire Country
ST. LUCIA             1      Entire Country
ST. MARTIN            1      Entire Country
ST. VINCENT AND THE 1        Entire Country
GRENADINES
SURINAME              4      Entire Country




                                                                          EDGE-453-E (09/19)
                                                                                Page 6 of 7
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.154 Filed 03/25/21 Page 148 of 233
SWAZILAND                   4          Entire Country
SWEDEN                      3          Entire Country
SWITZERLAND                 4          Entire Country
TAIWAN                      1          Entire Country
TAJIKISTAN                  4          Entire Country
TANZANIA                    4          Entire Country
THAILAND                    3          Entire Country
TIMOR-LESTE                 3          Entire Country
TOGO                        4          Entire Country
TONGA                       1          Entire Country
TRINIDAD AND                1          Entire Country
TOBAGO
TUNISIA                    14         Entire Country
Country                     Zone       Provinces/Territories/States/Counties
TURKEY                      4          Entire Country
TURKMENISTAN                4          Entire Country
TURKS AND CAICOS            1          Entire Country
TUVALU                      3          Entire Country
UGANDA                      4          Entire Country
UKRAINE                     4          Entire Country
UNITED ARAB                 4          Entire Country
EMIRATES
UNITED KINGDOM              3          Entire Country
including Guernsey,
Jersey
URUGUAY                     3          Entire Country
UZBEKISTAN                  4          Entire Country
VANUATU                     1         Entire Country
VATICAN CITY                4         Entire Country
VENEZUELA                   3         Entire Country
VIETNAM                    2          Entire Country
WESTERN SAHARA             4          Entire Country
YEMEN                      3          Entire Country
ZAMBIA                     4          Entire Country
ZIMBABWE                   4          Entire Country


Any country not listed is designated as Zone 1 unless stated differently in the Declarations of this Policy




                                                                                                              EDGE-453-E (09/19)
                                                                                                                    Page 7 of 7
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.155 Filed 03/25/21 Page 149 of 233




Amendatory Endorsement - Alaska
                                                                                                                   ZURICH®


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   Section VI-General Policy Conditions, Cancellation/Non-renewal, is deleted in its entirety and replaced by the following:

     CANCELLATION/NON-RENEWAL/CONDITIONAL RENEWAL

     Cancellation

     The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company advance
     written notice of cancellation.

     The Company may cancel this Policy by mailing or delivering to the First Named Insured and to the agent or broker of record
     written notice of cancellation at least the greater of:

          Ten (10) days before the effective date of cancellation if the Company cancels for discovery of fraud or material
          misrepresentation by the insured;

          Twenty (20) days or the nuniber of days before the effective date of cancellation if the Company cancels for nonpaynient of
          premium, as stated in the Declarations; or

         Sixty (60) days or the number of days before the effective date of cancellation if the Company cancels for any other reason,
         as stated in the Declarations.

     The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
     Policy or any Endorsement attached thereto and to the agent or broker of record.

     Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

     If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company cancels,
     the refund will be pro rata. If the First Named Insured cancels, the refund may be subject to a cancellation fee of 7.5% of any
     uneanied premiuni. If the Company cancels, any unearned premium will be returned before the effective date of cancellation or
     forty-five (45) days after the cancellation notice is given in cases of nonpayment, misrepresentation or fraud. If the Insured
     cancels, any unearned premium will be returned the later of the effective date of cancellation or 45 days after receipt of the
     request for cancellation.

     If notice is mailed, proof of mailing will be sufficient proof of notice.

     If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different, then
     cancellation terms or conditions will be as permitted by such laws.

     Non-renewal

     The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice, the number of
     days before the non-renewal, as perniitted by law in the jurisdiction where in the property is located.

     Conditional Renewal

     If the preniium to renew this policy increases more than 10% for a reason other than an increase in coverage or exposure basis,
     or if after the renewal there will be a material restriction or reduction in coverage not specifically requested by the First Named
     Insured, the Company shall mail written notice of the change(s) to the First Named Insured the number of days before the
     expiration date of the policy, as permitted by law in the jurisdiction where in the property is located.

                                                                                                                      EDGE-201-B (03/11)
                                                                                                                            Page 1 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.156 Filed 03/25/21 Page 150 of 233



2. SECTION VI — GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRSENTATION OR FRAUD, is deleted in its
   entirety and replaced by the following:

   CONCEALMENT, MISREPRESENTATION OR FRAUD
         The Company will not pay for any loss or damage in any case involving misrepresentations, omissions, concealnient of
         facts, or incorrect statements:
                   That are fraudulent;
                 That are material either to the acceptance of the risk, or to the hazard assumed by the Company; or
                 If the Company, in good faith, would not have:
                          Issued the policy or contract;
                           Issued a policy or contract in as large an amount, or at the same premium or rate; or
                          Provided coverage with respect to the hazard resulting in the loss;
                 if the true facts had been made known to the Company as required either by the application for the policy or
                 contract or otherwise.

3. Section VI-General Policy Conditions, Loss Conditions, Appraisal is deleted in its entirety and replaced by the following:

    APPRAISAL

    If the Insured and the Company fail to agree on the value of the property or the amount of loss, each will, on the written
    demand of either, select a competent, disinterested, and impartial appraiser, who has no direct or indirect financial interest in the
    claim. Each will notify the other of the appraiser selected within 10 days of such demand. The Insured may not invoke
    appraisal unless it has frrst fully complied with all provisions of this Policy, including Duties in the Event of Loss or Damage
    and has provided the Company with a signed and swom statement of loss.

    The appraisers will first select a competent, disinterested and impartial umpire. If the appraisers fail to agree upon an umpire
    within 15 days then, on the request of the Insured or the Company, a judge of a court of record in the jurisdiction in which the
    appraisal is pending will select the umpire. The appraisers will then appraise the value of the property or the amount of loss.
    They will state separately, the actual cash value and replacement cost value, as of the date of loss and the amount of loss, each
    item of physical loss or damage or, if for Time Element loss, the amount of loss for each Time Element Coverage of this Policy.

    If the appraisers fail to agree, they will submit their differences to the umpire. An award stating separately the actual cash
    valtie and replacement cost value, as of the date of loss and the amount of loss, for each item of physical loss or damage or,
    if for Time Element loss, the amount of loss for each Time Element Coverage of this Policy agreed to in writing by any
    two will determine the amount of loss and will be binding on the Company.

    Once there is an award, the Company retains the right to apply all policy terms and conditions (including but not limited to
    deductibles, exclusions, and Limits of Liability) to the award. The Company fiirther retains its right to deny the claim in
    whole or in part.

    All expenses and fees, not including counsel or adjuster fees, incurred because of the appraisal shall be paid as detei-mined
    by the umpire.

3. The following is added to Subsection 6.13.01 of Section VI-General Policy Conditions, Loss Conditions, Dtities in the Event of
   Loss or Damage:

    The Insured has the right to an attorney being present during any examination under oath.

4. The following is added to Section VIGeneral Policy Conditions and supersedes any provision to the contrary:

    As required by Alaska Statute Section 21.36.212, we will not deny a claim if a risk, hazard or contingency insured against is the
    dominant cause of a loss and an excluded risk, hazard, or contingency is also in the chain of causes but operates on a secondary
    basis.




                                                                                                                    EDGE-201-B (03/11)
                                                                                                                         Page 2 of 3
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.157 Filed 03/25/21 Page 151 of 233



5.   SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the Insured has
     fiilly complied with all the provisions of this Policy. Legal action must be started within three (3) years after the date on which
     the cause of action accnies.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                   EDGE-201-B (03/11)
                                                                                                                        Page 3 of 3
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.158 Filed 03/25/21 Page 152 of 233




Amendatory Endorsement - Connecticut                                                                              ZURICH®

 Insured Name                                              Policy Number                       Effective Date
 Detroit Entertainment, L.L.0                              ERP3061326-01                       12/01/2019

THIS ENDORSEMENT CHANGES THE POLICY AND APPLIES TO THOSE RISKS IN CONNECTICUT. PLEASE
READ IT CAREFULLY.

1.   SECTION V— SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS, DESCRIPTION OF SPECIAL COVERAGES, is
     amended by the addition of the following:

     In the event of an electrical outage or interruption of electrical service at an Insured Location from a Covered Cause of Loss,
     Personal Property that is perishable food that you donate to a temporary emergency shelter operated or supervised by a
     municipality or the state during a state of emergency for a limited time period will be considered physically damaged, for the
     purpose of coverage as required by Connecticut Public Act 12-123 only, if:

     a) The Insured's food establishment is classified as class III or class IV pursuant to regulations adopted under section 19a-36
        of Connecticut general statutes;

     b) The Governor proclaims that a state of emergency exists;


     c) The electrical outage or interruption of electrical service to the Insured Location is forecast by the electric supplier to last
        longer for that Insured Location than the time period prescribed by the Department of Public Health or local director of
        health, or an authorized agent thereof, for the safe handling of such perishable food;

     d) Such perishable food is donated prior to the expiration of the time period described in c) above; and

     e) The Insured provides us written documentation from such shelter stating the date and time of such donation.

     Coverage under this provision is provided only up the applicable Limit of Liability and subject to_all other terms and conditions
     of the policy.

2.   SECTION VI — GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and
     replaced by the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
         advance written notice of cancellation.

         For Policies in Effect Sixty (60) Days or Less, the Company may cancel this Policy by mailing or delivering to the First
         Named Insured written notice of cancellation at least:

             Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium.




                                                                                                                   EDGE-207-F (09/14)
                                                                                                                        Page 1 of 4
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.159 Filed 03/25/21 Page 153 of 233

        Thii-ty (30) days before the effective date of cancellation if the Company cancels for any other reason.

    If this Policy lias been in effect for sixty (60) days or more, or if it is a renewal or continuation of a Policy issued by the
    Company, the Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
    cancellation at least ten (10) days before the effective date of cancellation if the Company cancels for one or more of the
    following reasons:

        Nonpayment of premium;

        Conviction of a crime arising out of acts increasing the hazard insured against;

        Discovery of fraud or material misrepresentation by the Insured in obtaining the Policy or in perfecting any claim;

        Discovery of any willful or reckless act or omission by the Insured increasing the hazard insured against; or;

        A determination by the Commissioner that continuation of the Policy would violate or place the Company in violation
        of the law.

   If this Policy has been in effect for sixty (60) days or more, or if it is a renewal or continuation of a Policy issued by the
   Company, the Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
   cancellation at least sixty (60) days before the effective date of cancellation if the Company cancels for one or more of the
   following reasons:

        Physical changes in the property which increase the hazard insured against;

        A material increase in the hazard insured against; or

        A substantial loss of reinsurance by the Company affecting this particular line of insurance.

   The Company may not cancel policies in effect for sixty (60) days or more or renewal policies for any reason other than the
   reasons described above.

   If the Company cancels for nonpayment of premium, the Insured may continue the coverage and avoid the effect of
   cancellation by paynient in full at any time prior to the effective date of cancellation.

   Notice of cancellation will state the reason(s) for cancellation.

   Notice of Cancellation will be delivered or sent by Registered mail, Certified mail, or Mail evidenced by a United States
   Post Office certificate of mailing.

   The Company will give notice to_the First Named Insured at the last mailing address known.

   Notice of cancellation will state the effective date of cancellation. The Policy period will end on that date.

   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Conipany
   cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata. The
   cancellation will be effective even if the Company has not made or offered a refund. Notice of cancellation will state that
   the excess premium (if not tendered) will be refunded on demand.

   If notice is mailed, proof of mailing will be sufficient proof of notice.

Non-renewal




                                                                                                               EDGE-207-F (09/14)
                                                                                                                     Page 2 of 4
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.160 Filed 03/25/21 Page 154 of 233

    The Company may non-renew this Policy by mailing or deliveri
                                                                             ng to the First Named Insm•ed written notice of
    non-renewal at least sixty (60) days before the expiration date of this
                                                                                Policy stating the reason for non-renewal . This
    notice will be delivered or sent by Registered mail or Cerrified mail to
                                                                               the last address known to us. The Company is not
    required to send this notice if nonrenewal is due to the Insured failure
                                                                             to pay any advance premium required for renewal.
3. SECTION VI — GENERAL POLICY CONDITIONS, LENDERS
                                                                 LOSS PAYEE AND MORTGAGE HOLDER
   INTERESTS AND OBLIGATIONS, is niodified to add the following:

    Mortgagee interests and obligations. If loss hereunder is made payable
                                                                            , in whole or in part, to a designated mortgagee not
    named herein as the insured, such interest in this policy may be cancelle
                                                                              d by giving to such mortgagee a ten days' written
    notice of cancellation.

    If the insured fails to render proof of loss such mortgagee, upon
                                                                            notice, shall render proof of loss in the form herein
    specified within sixty (60) days thereafter and shall be subject to
                                                                          the provisions hereof relating to appraisal and time of
    payment and of bringing suit. If this Company shall claim that no liability
                                                                                 existed as the mortgagor or owner, it shall, to the
    extent of payment of loss to the mortgagee, be subrogated to all
                                                                       the mortgagee's rights of recovery, but without impairing
    mortgagee's right to sue; or it may pay off the mortgage debt and
                                                                        require an assignment thereof and of the mortgage. Other
    provisions relating to the interests and obligations of such mortgag
                                                                         ee may be added hereto by agreement in writing.

4. The following is added to SECTION VI —GENERAL POLICY CONDI
                                                                             TIONS:
   For any loss subject to the Standard Fire Insurance Policy of the State
                                                                           of Connecticut, as set forth in the General Statutes of
   Connecticut, if any conditions of the Standard Fire Insurance Policy
                                                                           of the State of Connecticut are construed to be more
   liberal than the conditions of this Policy, then the conditions of
                                                                          The Standard Fire Insurance Policy of the State of
   Connecticut will apply with respect to the perils insured by the Standar
                                                                            d Fire Policy of Connecticut.
5. SECTION VI —GENERAL POLICY CONDITIONS, CONFORMITY
                                                     TO STATUTES, is amended by the addition of the
   following and supersede anything to the contrary:

   Any provisions required by Connecticut law to be included in policies
                                                                         issued by the Company shall be deemed to have
   been included in this Policy.

   If the provisions of this Policy conflict with the laws of any jurisdic
                                                                           tions in which this Policy applies, and if certain
   provisions are required by Connecticut law to be stated in this Policy,
                                                                            this Policy shall be read so as to eliminate such
   conflict or deemed to include such provisions for Insured Locatio within
                                                                    ns        such jurisdictions.
6. SECTION VI —GENERAL POLICY CONDITIONS, SUIT AGAIN
                                                     ST THE COMPANY, is amended by the addition of the
   following and supersede anything to the contrary:

   No suit, action or proceeding for the recovery of any claim will be
                                                                          sustained in any court of law or equity unless the
   Insured has fully coniplied with all the provisions of this Policy.
                                                                        Legal action must be started within twenty-four (24)
   months after the date of direct physical loss or damage to Covered Propert
                                                                              y or to other property as set forth herein.
   If under the laws of the jurisdiction in which the property is located, such
                                                                                  twenty-four months' limitation is invalid, then,
   any such legal action needs to be started within the shortest limit of time
                                                                               permitted by such laws.

   The following is deleted from SECTION VI —GENERAL POLICY CONDI
                                                                                TIONS, VALUATION:
   For Fine Arts articles, the lesser of the reasonable and necessary cost
                                                                                 to repair or restore such property to the physical
   condition diat existed on the date of loss or the cost to replace the article
                                                                                 or the value if stated on a




                                                                                                              EDGE-207-F (09/14)
                                                                                                                   Page 3 of 4
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.161 Filed 03/25/21 Page 155 of 233

    schedule on file. If theFine Arts article cannot be replaced and an appraisal is not available, the valuation shall be market
    value based on prevailing conditions at the time of loss or damage.

    and

    The cost to replace non-repairable electrical or mechanical equipment, including computer equipment, with equipment that is the
    most functionally equivalent to that damaged or destroyed, even if such equipment has technological advantages, represents an
    improvement in function, or forms part of a program of system enhancement.


All other terms, conditions and limitations of this Policy remain unchanged




                                                                                                                  EDGE-207-F (09/14)
                                                                                                                       Page 4 of 4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.162 Filed 03/25/21 Page 156 of 233




Amendatory Endorsement - Florida
                                                                                                                 ZURICH °
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced
     by the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
         advance written notice of cancellation.

         A single claim on a property insurance policy which is the result of water damage may not be used as the sole cause for
         cancellation or nonrenewal unless the insurer can demonstrate that the insured has failed to take action reasonably requested
         by the insurer to prevent a future similar occurrence of damage to the insured property.

         Cancellation for Policies in Effect for Ninety (90) Days or Less

             If this Policy has been in effect for ninety (90) days or less, the Company may cancel this Policy by mailing or
             delivering to the First Named Insured written notice of cancellation, acconipanied by the specific reasons for
             cancellation, at least:

                    Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or

                    Twenty (20) days before the effective date of cancellation if the Company cancels for any otlier reason, except the
                    Company may cancel immediately if there has been a material misstatement or misrepresentation, or a failtu-e to
                    comply with underwriting requirements established by the Company.

             The Company may not cancel:

                    On the basis of property insurance claims that are the result of an act of God, unless the Company can
                    demonstrate, by claims frequency or otherwise, that the Insured has failed to take action reasonably necessary as
                    requested by the Company to prevent recurrence of damage to the insured property; or

                    Solely on the basis of a single property insurance claim which is the result of water damage, unless the Company
                    can demonstrate that the Insured has failed to take action reasonably requested by us to prevent a future siniilar
                    occurrence of damage to the insured property.

        Cancellation for Policies in Effect for More Than Ninety (90) Days

             If this Policy has been in effect for more than ninety (90) days, the Company may cancel this Policy only for one or
             more of the following reasons:

                    (a) Nonpayment of premium;

                    (b) The Policy was obtained by a material misstatement;

                    (c) In tiie event of failure to comply, within ninety (90) days after the effective date of coverage, with
                        underwriting requirements established by the Company before the effective date of coverage;

                    (d) There has been a substantial change in the risk covered by the Policy;

                    (e) The cancellation is for all Insureds under such Policies for a given class of Insured;

                    (f) On the basis of property insurance claims that are the result of an act of God, if the Company can demonstrate,
                        by claims frequency or otherwise, that the Insured has failed to take action reasonably necessary by the
                        Company to prevent recurrence of damage to the insured property;

                                                                                                                  EDGE-210-D (07/16)
                                                                                                                        Page 1 of 9
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.163 Filed 03/25/21 Page 157 of 233

              (g) On the basis of a single property insurance claim which is the result of water damage, if flie Company can
                  demonstrate that the Instn'ed has failed to take action reasonably requested by the Company to prevent a fiiture
                  similar occurrence of damage to the insured property; or

              (h) The cancellation of some or all of our policies is necessary to protect the best interests of the public or
                  policyholders and such cancellation is approved by the Florida Office of Insurance Regulation.

        If the Company cancels this Policy for any of these reasons, the Company will mail or deliver to the First Named
        Insured written notice of cancellation, accompanied by the specific reasons for cancellation, at least:

             Ten (10) days before the effective date of cancellation if cancellation is for nonpayment of premium; or

              Forty-five (45) days before the effective date of cancellation if:

             (a) Cancellation is for one of the other reasons stated in paragraphs (a) through (g) above and this policy does not
                 cover a residential structure or its contents; or

             (b) Cancellation is based upon the reason stated in (h) above.

             120 days before the effective date of cancellation if cancellation is for one of the reasons stated in paragraphs (b)
             tlirough (g) above and this policy covers a residential structure or its contents.

        If this policy has been in effect for more than 90 days and covers a residential structure or its contents, the Company
        may not cancel this policy based on credit information available in public records.

   Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
   cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less
   than 90% of the pro rata uneamed premium. If the return prenuum is not refunded with the notice of cancellation or when
   this policy is retumed to us, the Company will mail the refund within 15 working days after the date cancellation takes
   effect, unless this is an audit policy.

   If this is an audit policy, then subject to the Insured's full cooperation with us or our agent in securing the necessary data
   for audit, the Company will return any premium refund due within 90 days of the date cancellation takes effect. If our audit
   is not conipleted within this time limitation, then the Company shall accept the Insured's own audit, and any premium
   refund due shall be mailed within 10 working days of receipt of the Insured's audit.

   The cancellation will be effective even if the Company has not made or offered a refund.

   If notice is mailed, proof of mailing will be sufficient proof of notice.


Non-Renewal

   1.   The Company may non-renew this Policy by mailing or delivering to the First Named Insured, at the Insured's last
        mailing address known to us, written notice of non-renewal, accompanied by the specific reason for non-renewal
                                                                                                                       at
        least:

        (a) Forty-five (45) days prior to the expiration of this Policy if this policy does not cover a residential structure or
                                                                                                                                 its
            contents of it is necessary to protect the best interests of the public or policyholders and such nonrenewal is
            approved by the Florida Office of Insurance Regulation; or

        (b) 120 days prior to the expiration of the policy if this policy covers a residential structure or its contents.

   2. Any notice of nonrenewal will be mailed or delivered to the first Named Insured at the last mailing address known to
      the Company. If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                                 EDGE-210-D (07/16)
                                                                                                                       Page 2 of 9
       Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.164 Filed 03/25/21 Page 158 of 233

           3.   The Conipany may not refuse to renew this policy:

                (a) On the basis of property insurance claims that are the result of an act of God, unless the Company caii
                    demonstrate, by claims frequency or otherwise, that the Insured failed to take action reasonably necessary as
                    requested by the Company to prevent recurrence of damage to the insured property;

                (b) On the basis of filing of claims for Sinkhole Loss. However, the Company may refuse to renew this policy if:

                    (1) The total of such property insurance claim payments for this policy equals or exceeds the policy limits in
                        effect on the date of loss for property damage to the covered building; or
                    (2) The Insured has failed to repair the structure in accordance with the engineering recommendations upon which
                        any loss payment or policy proceeds were based; or
                (c) Solely on the basis of a single property insurance claim which is the result of water damage, unless the Company
                    can demonstrate that the Insured has failed to take action reasonably requested by the Company to prevent a future
                    similar occurrence of damage to the insured property.

                (d) Notwithstanding the provisions of Paragraph 3., the Company may refuse to renew this policy if this policy
                    includes Sinkhole Loss coverage. If the Company nonrenews this policy for purposes of removing Sinkhole Loss
                    coverage, pursuant to section 627.706, Florida Statutes, the Company will offer the Insured a policy that includes
                    catastrophic ground cover collapse coverage.

                (e) Notwithstanding the provisions of Paragraph 3., the Company may refuse to renew this policy if nonrenewal of
                    some or all of the Company's policies is necessary to protect the best interests of the public or policyholders and
                    such nonrenewal is approved by the Florida Office of Insurance Regulation.

       Limitations on Cancellation and Nonrenewal In the Event of Hurricane or Wind Loss- Residential Property

           The following provisions apply to a policy covering a residential structure or its contents, if such property has sustained
           damage as a result of a hurricane or windstorm that is the subject of a declaration of emergency by the Govemor and filing
           of an order by the Commissioner of Insurance Regulation:

           (a) Except as provided in the paragraph (b), the Company may not cancel or nonrenew the policy until at least 90 days
               after repairs to the residential structure or its contents have been substantially completed so that it is restored to tlie
               extent that it is insurable by another insurer writing policies in Florida. If the Company elects to not renew the policy,
               the Company will provide at least 100 days' notice that the Company intends to nonrenew 90 days after the substantial
               completion of repairs.

           (b) The Company may cancel or nonrenew the policy prior to restoration of the structure or its contents for any of the
               following reasons:

—               (1)   Nonpayment of premium;
                (2)   Material misstatement or fraud related to the claim;
                (3)   The Company determines that the Insured has unreasonably caused a delay in the repair of the structure; or
                (4)   The Company has paid the policy limits.

                If the Company cancels or nonrenew for nonpayment of premium, the Company will give the Insured 10 days' notice.
                If the Company cancels or nonrenews for a reason listed in Paragraph (b)(2), (b)(3) or (b)(4), the Company will give
                the Insured 45 days' notice.
         Witli respect to a policy covering a residential structure or its contents, any cancellation or nonrenewal that would otherwise
         take effect during the duration of a hurricane will not take effect until the end of the duration of such hurricane,, unless a
         replacement policy has been obtained and is in effect for a claim occurring during the duration of the hurricane. The
         Company may collect premium for the period of time for which the policy period is extended.
         Witli respect to the above paragraph, a hurricane is a storm system that has been declared to be a hurricane by the National
         Hurricane Center of the National Weather Service (hereafter referred to as NHC). The hurricane occurrence begins at the time
         a hurricane watch or hurricane warning is issued for any part of Florida by the NHC and ends 72 hours after the termination
         of the last htirricane watch or hurricane warning issued for any part of Florida by the NHC.

    2. SECTION VI. - GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
       its entirety and replaced by the following:


                                                                                                                     EDGE-210-D (07/16)
                                                                                                                           Page 3 of 9
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.165 Filed 03/25/21 Page 159 of 233



    CONCEALMENT, MISREPRESENTATION OR FRAUD

        This Policy may be void as to all Insureds in any case of fraud by any Insured as it relates to this Policy at any time. It may
        also be void if any Insured, at any time, intentionally conceals or niisrepresents a material fact conceming:

            This Policy;

            The Covered Propei-ty;

            The Insured's interest in Covered Property; or

            A claim under this Policy.

3. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
        Insured has fully complied with all the provisions of this Policy. Legal action must be started within five (5) years from the
        date of loss.

4. The following is deleted from SECTION VI — GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss
   Payment:

   The Company will pay for covered loss or damage within thirty (30) days or as required by law, after receiving the sworn
   statement of loss, if the Insured has complied with all the terms of this Policy; and

        The Company has reached agreement on the amount of loss; or

        An appraisal award has been made,

   and replaced by the following:

   If the Insured has complied with all the terms of this Policy, the Company will pay for covered loss or damage within:

        Twenty (20) days after receiving the swom statement of loss and reaching written agreement with the Insured; or

       Thirty (30) days after receiving the swom statement of loss; and

       There is an entry of a final judgment; or

       A filing of an appraisal award with the Company.

5. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS Is amended by adding the following:

  A claim, supplemental claim or reopened claim for loss or damage caused by the peril of windstorm or hurricane is barred unless
  notice of the claim supplemental claim or reopened claim is given to the Company within 3 years after the hurricane first made
  landfall or the windstorm caused covered damage.

  For purposes of this section, the term "supplemental claim" or "reopened claim" means any additional claim for recovery from
  the instirer for losses from the same hurricane or windstorm which the insurer has previously adjusted pursuant to the initial
  claim.

6. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS is amended by adding the following:

  Upon receipt of a claim for a Sinkhole Loss to a covered building, the Company shall meet the following standards in
  investigating a claim:

  (1) Inspect the Insured's premises to determine if there is Structural Damage that may be the result of Sinkhole Activity.




                                                                                                                  EDGE-210-D (07/16)
                                                                                                                        Page 4 of 9
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.166 Filed 03/25/21 Page 160 of 233

(2) If the Company confirms that Structural Damage exists but is unable to identify a valid cause of such damage or discovers
    that sucli daniage is consistent with Sinkhole Loss, the Company shall engage a Professional Engineer or a Professional
    Geologist to conduct testing as provided in s. 627.7072, Florida Statutes to determine the cause of the loss within a
   reasonable professional probability and issue a report as provided in s. 627.7073, Florida Statutes only if Sinkhole Loss is
    covered under the policy. Except as provided in subsections (4) and (6), the fees and costs of the Professional Engineer or
   Professional Geologist shall be paid by the Company.

(3) Following the initial inspection of the policyholder's premises, the Company shall provide written notice to the Insured
   disclosing the following inforniation:

   (a) What the Conipany has determined to be the cause of damage, if the Company has made such a determination.

   (b) A statement of the circumstances under which the Company is required to engage a Professional Engineer or a
      Professional Geologist to verify or eliminate Sinkhole Loss and to engage a Professional Engineer to make
      recommendations regarding land and building stabilization and foundation repair.

   (c) A statement regarding the right of the Insured to request testing by a Professional Engineer or a Professional Geologist,
       the circumstances under which the Insured may demand certain testing, and the circumstances under which the Insured
      may incur costs associated with testing.

(4) (a) If the Company determines that there is no Sinkhole Loss, the Company may deny the claim.

   (b) If coverage for Sinkhole Loss is available and the Company denies the claim without performing testing under
      s. 627.7072, Florida Statutes, the Insured may demand testing by the Company under s. 627.7072, Florida Statutes.

      1.The Insured's demand for testing must be communicated to the Company in writing within 60 days after the Insured's
        receipt of the insurer's denial of the claim.

      2. The Insured shall pay 50 percent of the actual costs of the analyses and services provided under ss. 627.7072, Florida
        Statutes and 627.7073, Florida Statutes or $2,500, whichever is less.

      3. The Company shall reimburse the Insured for the costs if the Company's engineer or geologist provides written
        certification pursuant to s. 627.7073, Florida Statutes that there is Sinkhole Loss.

(5) If a Sinkhole Loss is verified, the Company shall pay to stabilize the land and building and repair the foundation in
   accordance with the recomniendations of the Professional Engineer retained pursuant to subsection (2), with notice to the
   Insured, subject to the coverage and terms of the policy. The Company shall pay for other repairs to the structure and conteiits
   in accordance with the terms of the policy. If a covered building suffers a Sinkhole Loss, the insured must repair such
   damage or loss in accordance with the Company's Professional Engineer's recommended repairs. However, if the Company's
   Professional Engineer determines that the repair cannot be completed within policy limits, the Company must pay to
   complete the repairs recommended by the insurer's Professional Engineer or tender the policy limits of the affected building
   to the Insured.

   (a) The Conipany may limit its total clainis paynient to the actual cash value of the Sinkhole Loss, which does not include
      underpinning or grouting or any other repair technique performed below the existing foundation of the building, until the
       Insured enters into a contract for the perfonnance of building stabilization or foundation repairs in accordance with the
      recommendations set forth in the Company's report issued pursuant to s. 627.7073, Florida Statutes.

   (b) In order to prevent additional damage to the building or structure, the Insured must enter into a contract for the
      performance of building stabilization and foundation repairs within 90 days after the Company confirms coverage for the
      Sinkhole Loss and notifies the Insured of such confirmation. This time period is tolled if either party invokes the Neutral
      Evaluation process, and begins again 10 days after the conclusion of the Neutral Evaluation process.

   (c) After the Insured enters into the contract for the performance of building stabilization and foundation repairs, the
       Company shall pay the amounts necessary to begin and perform such repairs as the work is performed and the expenses
       are incurred. The Company may not require the Insured to advance payment for such repairs.

      If repair has begun and the aforementioned professional engineer determines that the repairs will exceed the applicable
      Limit of Insurance, the Company will pay only the remaining portion of the applicable Limit of Insurance upon such




                                                                                                              EDGE-210-D (07/16)
                                                                                                                    Page 5 of 9
      Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.167 Filed 03/25/21 Page 161 of 233

           deterniination. The most the Company will pay for the total of all Sinkhole Loss, including building and land stabilization
           and foundation repair, is the applicable Limit of Insurance on the affected building.

        (d) The stabilization and all other repairs to the structure and contents must be completed within 12 months after entering into
           the contract for repairs described in paragraph (b) unless:

            1.There is a mutual agreement between the Company and the Insured;

            2. The claim is involved with the Neutral Evaluation process;

            3. The claim is in litigation; or

            4. The claim is under appraisal or mediation.

        (e) Upon the Company's obtaining the written approval of any lienholder, the Company may make payment directly to the
            persons selected by the Insured to perform the land and building stabilization and foundation repairs. The decision by the
            Company to make payment to such persons does not hold the Company liable for the work perfornied. The Insured may
            not accept a rebate from any person performing the repairs specified in this section. If an Insured does receive a rebate,
            coverage is void and the Insured niust refund the amount of the rebate to the Company.

     (6) If the Company obtains, pursuant to s. 627.7073, Florida Statutes, written certification that there is no Sinkhole Loss or that
        the cause of the damage was not Sinkhole Activity, and if the Insured has submitted the Sinkhole claim without good faith
        grounds for submitting such claim, the Insured shall reimburse the Company for 50 percent of the actual costs of the analyses
        and services provided tinder ss. 627.7072, Florida Statutes and 627.7073, Florida Statutes; however, an Insured is not
        required to reimbtirse the Company niore than $2,500 with respect to any claim. The Insured is required to pay reimbursement
        only if the Insured requested the analysis and services provided under ss. 627.7072, Florida Statutes and 627.7073, Florida
        Statutes and the Company, before ordering the analysis under s. 627.7072, Florida Statutes, informs the Insured in writing of
        the Insured's potential liability for reimbursement and gives the Insured the opportunity to withdraw the claim.

     (7) The Company may engage a professional structural engineer to make recommendations as to the repair of the structure.

     (8) Any claim, including but not limited to, initial, supplemental, and reopened claims under an insurance policy that provides
        sinkhole coverage is barred unless notice of the claim was given to the insurer in accordance with the terms of the policy
        within 2 years after the policyholder knew or reasonably should have known about the sinkhole loss.


7.     SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS is amended by adding the following:

        (a) Within 90 days after an insurer receives notice of a property insurance claim from a policyholder, the insurer shall pay or
          deny such claim or a portion of the claim unless the failure to pay such claim or a portion of the claim is caused by factors
          beyond the control of the insurer which reasonably prevent such payment. Any payment of a claim or portion of a claim
          paid 90 days after the insurer receives notice of the claim, or paid more than 15 days after there are no longer factors
          beyond the control of the insurer which reasonably prevented such payment, whichever is later, shall bear interest at the
          rate set forth in s. 55.03. Interest begins to accrue from the date the insurer receives notice of the claim. The provisions of
          this subsection may not be waived, voided, or nullified by the terms of the insurance policy. If there is a right to
          prejudgment interest, the insured shall select whether to receive prejudgment interest or interest under this subsection.
          Interest is payable when the claim or portion of the claim is paid. Failure to comply with this subsection constitutes a
          violation of this code. However, failure to comply with this subsection shall not form the sole basis for a private cause of
          action.

        (b) Notwithstanding subsection (4), for purposes of this subsection, the term "claim" means any of the following:

            1. A claim under an insurance policy providing residential coverage as defined in s. 627.4025(1);

            2. A claim for structural or contents coverage under a commercial property insurance policy if the insured structure is
               10,000 square feet or less; or

           3. A claim for contents coverage under a commercial tenants policy if the insured premises is 10,000 square feet or less.




                                                                                                                    EDGE-210-D (07/16)
                                                                                                                          Page 6 of 9
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.168 Filed 03/25/21 Page 162 of 233


      (c) This subsection shall not apply to claims under an insurance policy covering nonresidential commercial structures or
         contents in more than one state.


8. SECTION VII — DEFINITIONS, Earth Movement is deleted in its entirety and replaced by the following:

    Earth Movement - Any Earth Movement including earthquake, landslide, mine subsidence, earth sinking, rising, shifting, and
    Sinkhole collapse. Catastrophic Ground Cover Collapse (CGCC) will not be considered Earth Movement within the
    terms and conditions of this Policy.

9. SECTION VII — DEFINITIONS, the following is added to the definition of Terrorist Activity:

    If both the Terrorist Activity and subject loss take place at Locations in the USA, its territories, possessions and missions, and
    the Conunonwealth of Puerto Rico, then any Terrorist Activity shall be an act of terrorism as defined by the (United States)
    Terrorism Risk Insurance Act 2002, as amended.

10. SECTION VII — DEFINITIONS, the following is added:

    Catastrophic Ground Cover Collapse (CGCC) - Geological activity that results in all the following:

        1. The abrupt collapse of the ground cover;

        2. A depression in the ground cover clearly visible to the naked eye;

        3.   Structural Damage to the covered building, including the foundation; and
        4. The insured structure being condemned and ordered to be vacated by the governmental agency authorized by law to
           issue such an order for that structure.

    Contents coverage applies if there is a loss resulting from a catastrophic ground cover collapse. Damage consisting merely of
    the settling or cracking of a foundation, structure, or building does not constitute a loss resulting from a catastrophic ground
    cover collapse.

    Neutral Evaluation - The altemative dispute resolution provided in s. 627.7074, Florida Statutes.

   Neutral Evaluator - A professional engineer or a Professional Geologist who has completed a course of study in alternative
   dispute resolution designed or approved by the department for use in the neutral evaluation process and who is determined by
   the department to be fair and impartial.

   Primary Structural Member - A structural element designed to provide support and stability for the vertical or lateral loads of
   the overall structure.

   Primary Structural System - An assemblage of Primary Structural Members.

   Professional Engineer - A person, as defined in s. 471.005, Florida Statutes, who has a bachelor's degree or higher in
   engineering. A professional engineer must also have experience and expertise in the identification ofSinkhole Activity as well
   as other potential causes of Structural Damage.

   Professional Geologist - A person, as defined in s. 492.102, Florida Statutes, who has a bachelor's degree or higher in geology
   or related earth science and experience and expertise in the identification ofSinkhole Activity as well as other potential
   geologic causes of Structural Damage.

   Sinkhole - A landform created by subsidence of soil, sediment, or rock as underlying strata are dissolved by groundwater. A
   Sinkhole fornis by collapse into subterranean voids created by dissolution of limestone or dolostone or by subsidence as these
   strata are dissolved.

   Sinkhole Activity - Settlement or systematic weakening of the earth supporring the covered building only if the settlement or
   systematic weakening results from contemporaneous movement or raveling of soils, sediments, or rock materials into
   subterranean voids created by the effect of water on a limestone or similar rock formation.


                                                                                                                  EDGE-210-D (07/16)
                                                                                                                        Page 7 of 9
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.169 Filed 03/25/21 Page 163 of 233

 Sinkhole Loss - Structural Damage to the covered building, including the foundation, caused by Sinkhole Activity. Contents
 coverage and additional living expenses apply only if there is Structural Damage to the covered building caused by Sinkhole
 Activity.

 Structural Damage - A covered building, regardless of the date of its construction, has experienced the following:

 1.Interior floor displacement or deflection in excess of acceptable variances as defined in ACI 117-90 or the Florida Building
  Code, which results in settlement related damage to the interior such that the interior building structure or members become
  unfit for service or represents a safety hazard as defined within the Florida Building Code;

 2. Foundation displacement or deflection in excess of acceptable variances as defined in ACI 318-95 or the Florida Building
   Code, which results in settlement related damage to the primary structural members or primary structural systems that
   prevents those members or systems from supporting the loads and forces they were designed to support to the extent that
   stresses in those primary structural members or primary structural systems exceeds one and one-third the nominal strength
   allowed under the Florida Building Code for new buildings of similar structure, purpose, or location;

 3. Damage that results in listing, leaning, or buckling of the exterior load-bearing walls or other vertical primary structural
   menibers to such an extent that a plumb line passing through the center of gravity does not fall inside the middle one-third of
   the base as defined within the Florida Building Code;

 4. Damage that results in the building, or any portion of the building containing primary structural members or primary
   structural systems, being significantly likely to imminently collapse because of the movement or instability of the ground
   within the influence zone of the supporting ground within the sheer plane necessary for the purpose of supporting such
   building as defined within the Florida Building Code; or

 5. Damage occurring on or after October 15, 2005, that qualifies as Substantial Structural Damage as defined in the Florida
   Building Code.

11. SECTION V— SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS, B. Description of Special Coverages, TAX
    LIABILITY is deleted in its entirety and replaced by the following:

   TAX LIABILITY

     If the amount of loss covered hereunder cannot be paid in the country where the loss occurred and the coi-porate tax rate is
     higher in the country where the payment occurs, and the payee is required to pay tax on the claim proceeds or has realized a
     reduction of a tax benefit that would otherwise have been recognized in the payee's country of residence, the Company will
     be liable for the difference in tax basis as an additional loss payment (ALP).

     Financial accounting income shall be determined under generally accepted accounting principles or standards.

     Financial accounting income and corporate income tax shall be determined in the local currency of the country where the
     loss occurred and where the loss payments are received.

     The ALP will be paid only after receipt of documentation supporting the claim and a certification by the Chief Executive
     Officer or Chief Financial Officer of the payee that to the best of his or her knowledge, based on a review of all applicable
     financial and tax data:

   1).The payee is required to pay tax on the claim proceeds or will realize a reduction of a tax benefit that would otherwise
     have been recognized in the payee's country of residence; and

   2).The tax to be paid and pre-tax Financial Accounting Income data provided is accurate and complete and fairly presents in
     all material respects the financial results of the payee in the applicable country.

     Notwithstanding the coverage for tax payment granted under this Coverage, it is understood and agreed that the Insured
     will cooperate with the Company in making every reasonable effort to have the amount of loss paid in the country in which
     the loss occurred, where permitted by law. In addition the Insured agrees to try to mitigate any loss that the Company may
     be responsible for under this Tax Liability Coverage.




                                                                                                              EDGE-210-D (07/16)
                                                                                                                    Page 8 of 9
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.170 Filed 03/25/21 Page 164 of 233

         With respect to payments made under this Coverage, the Company may examine and audit the Insured's
                                                                                                            books and records
         at any time up to three years after payment.

  12. Any reference to First Named Insured shown in this policy shall be deemed to refer to the Named
                                                                                                      Insured as shown on the
      declarations.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                          EDGE-210-D (07/16)
                                                                                                                Page 9 of 9
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.171 Filed 03/25/21 Page 165 of 233




Amendatory Endorsement - Georgia
                                                                                                              ZURICH @


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following;

            No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
            Insured has fully complied with all the provisions of this Policy. Legal action must be started within (24) twenty-four
            months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.




All other terms, conditions and limitations of this Policy remain unchanged.



                                                                                                                EDGE-211-A (05/11)
                                                                                                                     Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.172 Filed 03/25/21 Page 166 of 233




Amendatory Endorsement - Illinois
                                                                                                                     ~
                                                                                                              ZURICH~


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL is deleted in its entirety and
     replaced by the following:

     Cancellation

     The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company advance
     written notice of cancellation.

     If this Policy has been in effect for 60 days or less, except as provided below when the Policy covers real property other than
     residential property occupied by four families or less, the Company may cancel this Policy by mailing written notice of
     cancellation at least:

     Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or,
     Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

     If this Policy has been in effect for more than 60 days, except as provided below when the Policy covers real properry otlier
     than residential property occupied by four families or less, the Company may cancel this Policy only for one or inore of the
     following reasons:
     a. Nonpayment of premium;
     b. The Policy was obtained through a material misrepresentation;
     c. The First Named Insured has violated any of the terms and conditions of the Policy;
     d. The risk originally accepted has measurably increased;
     e. Certification to the Director of Insurance of the loss by reinsurance by the insurer which provided coverage to the Company
        for all or a substantial part of the underlying risk insured; or
         A deterniination by the Director that the continuation of the Policy could place the Company in violation of the insurance
         laws of this State.
     If the Company cancels this Policy based on one or more of the above reasons except for nonpayment of premium, the
     Company will mail written notice at least 60 days before the effective date of cancellation. When cancellation is for
     nonpayment of premium, the Company will mail written notice at least 10 days before the effective date of cancellation.
     The Company will mail notice to the First Named Insured's last known mailing address.

     Notification of cancellation will also be sent to the First Named Insured's broker, if known, or agent of record, if known, and
     to the mortgagee or lienholder listed on the Policy.

     Notice of cancellation will state the effective date and specific reason(s) for cancellation. The Policy Period will end on that
     date.

     If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company cancels,
     the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less than the
     customary short rate amount. The cancellation will be effective even if the Company has not made or offered a refund.



                                                                                                                 EDGE-214-C (03/18)
                                                                                                                       Page 1 of 4
      Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.173 Filed 03/25/21 Page 167 of 233

     If notice is mailed, then proof of mailing will be sufficient proof of notice.

     If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
                                                                                                                                  then
     cancellation terms or conditions will be as permitted by such laws.

     The following applies only if this Policy covers property other than residential property occupied by four families or less:

     If any one or more of the following conditions exists at any building that is Covered Property in this Policy, the Company
                                                                                                                                    may
     cancel this Policy by mailing to the First Named Insured written notice of cancellation, by both certified and regular mail,
                                                                                                                                  if:
     a.   After a fire loss, permanent repairs to the building have not started within 60 days of satisfactory adjustment of loss, unless
          the delay is due to a labor dispute or weather conditions.

     b.        The building has been occupied 60 or more consecutive days. This does not apply to:
          (1) Seasonal unoccupancy; or
          (2) Buildings under repair, construction or reconstruction, if property secured against unauthorized entry.
     c.   The building has:
          (1) An outstanding order to vacate;
          (2) An outstanding demolition order; or
          (3) Been declared unsafe in accordance with the law.
     d.    Heat, water, sewer service or public lighting have not been connected to the building for 30 consecutive days or more.
     The Policy will terminate 10 days following receipt of the written notice by the named insured(s).
     The following applies only with respect to grain in public grain warehouses:
          The First Named Insured or the Company may cancel this Policy at any time by mailing to:
          a.   The other; and
          b. The Director of the Illinois Department of Agriculture (at its Springfield Office);
          60 days' written notice of cancellation.
     Non-renewal

     The Company may non-renew this Policy by mailing to all Named Insured, the Insured's last mailing address known
                                                                                                                       to us,
     written notice of non-renewal, accompanied by the specific reason for non-renewal at least sixty (60) days
                                                                                                                prior to the
     expiration of this Policy. Proof of mailing will be sufficient proof of notice.

     If the Company offers to renew or continue and the First Named Insured does not accept, this Policy will terminate
                                                                                                                        at the end of
     the current policy period. Failure to pay the required renewal or continuation premium when due shall mean
                                                                                                                       that the First
     Nanied Insured has not accepted the offer.

     If the Company fails to mail proper written notice of nonrenewal and the First Named Insured obtains other insurance,
                                                                                                                           this
     Policy will end on the effective date of that insurance.

     Notification of nonrenewal will also be sent to the First Named Insured's broker, if known, or agent of record, known,
                                                                                                                    if      and
     the mortgagee or lienholder listed on the Policy.

2.   SECTION VI- General Policy Conditions, Loss Conditions, Suit Against The Company is deleted in its entirety
                                                                                                                 and replaced
     by the following:

     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity, unless
                                                                                                                           the Insured
     has fully complied with all the provisions of this Policy. Legal action must be started within twelve (12) months after the
                                                                                                                                  date
     of direct physical loss or damage to Covered Property or to other property as set forth herein. However, the Company
                                                                                                                                  will
     extend this period by the number of days between the date the proof of loss is filed and the date the claim is denied in whole
                                                                                                                                    or
     in part.




                                                                                                                    EDGE-214-C (03/18)
                                                                                                                          Page 2 of 4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.174 Filed 03/25/21 Page 168 of 233

3.   SECTION VI- General Policy Conditions, Other Insurance, the following provision is deleted:

     The Company will not be liable if, at the time of loss or damage, there is any other insurance that would attach in absence of
     this insurance; except that this insurance shall apply only as excess, Difference in Conditions/Difference in Limits and in no
     event as contributing insurance, and then only after all other insurance has been exhausted.

     And replaced with the following:

     The Company will not be liable if, at the time of loss or damage, there is any other insurance that would attach in absence of
     this insurance; except that this insurance shall apply only as pro rata contributing insurance.

4.   SECTION VI- General Policy Conditions, Suspended Property, the following provision is deleted:

     When Covered Property is found to be in, or exposed to, a dangerous condition, any of the Company's representatives may
     immediately suspend this insurance for that property. This can be done by delivering or mailing a written notice to the First
     Named Insured's mailing address or to the address where the Covered Property is located. Once suspended, this insurance can
     be reinstated only by an endorsement. Any unearned premium due will be ret-umed by the Company.

     And replaced with the following:

     When Covered Equipment is found to be in, or exposed to a dangerous condition, any of the Company's representatives may
     immediately suspend this insurance for such Covered Equipment, including loss arising out of the dangerous condition of stich
     Covered Equipment. This can be done by delivering or mailing a written notice to the First Named Insured's mailing
     address or to the address where the Covered Equipment is located. Once suspended, this insurance can be reinstated only by
     an endorsement. Any uneamed preniitun due will be returned by the Company.




                         All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                              EDGE-214-C (03/18)
                                                                                                                    Page 3 of 4
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.175 Filed 03/25/21 Page 169 of 233




                                                                       EDGE-214-C (03/18)
                                                                             Page 4 of 4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.176 Filed 03/25/21 Page 170 of 233


                                                                                                                    a%
Amendatory Endorsement — Indiana
                                                                                                             ZURICH~

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
     its entirety and replaced by the following:

     The Company will not pay for any loss or damage in any case of:

         Concealment or misrepresentation of a material fact; or

        Fraud

         Committed by an insured at any time relating to a claim under this Policy.

     However, this does not apply when a claim is made by an Innocent Coinsured provided:

        The property loss or damage occurs to a the primary residence of the Innocent Coinsured as covered under COVERED
        PROPERTY.

         The Final Settlement for the property loss or damage is at least 60% of available insurance proceeds under the Policy.

     The following is added and supersedes provisions to the contrary:

     Any payment made pursuant to a claim made by an Innocent Coinsured as described above, will be for:

        The actual cost of repair or replacement of the property that is the subject of the claim if the actual cost of repair or
        replacement is less than or equal to the maximum limit of coverage under the Policy, or

        The maximum limit of coverage under the Policy is the actual cost of repair or replacement of the property that is the
        subject of the claim is greater than the maximum limit of coverage under the Policy.

     Any payment made pursuant to above, is limited to the following:

        An Innocent Coinsured's ownership interest in the property, less any payments the Company makes to mortgagee or otlier
        lienholder with a secured interest in the property.

        The Company will not pay another coinsured for any part of the claim for which the Company has already paid to an
        Innocent Coinsured.

        The Company will not pay an amount that is greater than the amount an Innocent Coinsured is entitled to under a decree
        of dissolution of marriage between the Innocent Coinsured and an individual described below.

     As used in this endorsement, Innocent Coinsured is an insured who:

        Did not have knowledge of, cooperate in, or intentionally contribute to a property loss or damage that was caused or
        arranged by another individual who:

             Is an insured and:




                                                                                                                EDGE-215-A (09/18)
                                                                                                                     Page 1 of 2
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.177 Filed 03/25/21 Page 171 of 233

    Died in connection with the circumstances that caused the property loss or damage; or

    Has been charged witli a crime based on a court fuiding that there is probable cause to believe that the individual
    conunitted the crime in connection with the circumstances that caused the property loss or damage;

    Signs a swom affidavit attesting that they did not have knowledge of, cooperate in, or intentionally contribute to the
    property loss or damage; and

    Cooperates in the investigation and resolution of the claim for the property loss or damage, any police investigation related
    to the property loss or damage, and any criminal prosecution of the individual that caused or arranged the property loss or
    dainage.

As used in this endorsement, Final Settlement is a determination:

    Of the amount owed by the Company to an Innocent Coinsured under COVERED PROPERTY under this Policy and for
    property loss or damage to the Innocent Coinsured's primary residence; and

    Made by:

    Acceptance of a proof of loss by the Company;

    Execution of a release by an Innocent Coinsured;

    Acceptance of an arbitration award by the Innocent Coinsured and the Company; or

    Judgment of a court of competent jurisdiction.

However, Final Setticment does not apply to loss or damage related to contents, personal property or another loss that is not
covered under Covered Property under this Policy.




                    All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                            EDGE-215-A (09/18)
                                                                                                                 Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.178 Filed 03/25/21 Page 172 of 233


Amendatory Endorsement - Kansas
                                                                                                                                   ~


                                                                                                               ZURICI-I

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following is deleted from Section VI-General Policy Conditions, Cancellation/Non-renewal, Cancellation,

    The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
    least:

        The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
        in the Declarations; or

        The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in the
        Declarations.

    and replaced by the following:

    The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
    least:

        The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
        in the Declarations, which shall not be less than five (5) days if the nonpayment is for a premium installment; or

        The greater of thirty (30) days or the number of days before the effective date of cancellation if the Company cancels for
        any other reason, as stated in the Declarations.

2. Section VI-General Policy Conditions, Loss Conditions, Suit Against the Company, is deleted in its entirety and replaced by the
   following:

    SUIT AGAINST THE COMPANY

    No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the Insured has
    fully complied with all the provisions of this Policy. Legal action must be started within five (5) years after the date of direct
    physical loss or damage to Covered Property or to other property as set forth herein.

    If under the laws of the jurisdiction in which the property is located, such twelve months' limitation is invalid, then, any such
    legal action needs to be started within the shortest limit of time permitted by such laws.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-217 B (06/19)
                                                                                                                      Page 1 of 1
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.179 Filed 03/25/21 Page 173 of 233




Amendatory Endorsement - Kentucky
                                                                                                                 ZjJRICH O


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following section is deleted from SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-
                                                                                                 RENEWAL:
   The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
   least:

       The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium,
                                                                                                                      as stated
       in the Declarations; or

       The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in
                                                                                                                              the
       Declarations.

   and replaced with:

   The Company may cancel this Policy by mailing or delivering to theFirst Named Insured written notice of cancellation
                                                                                                                        at
   least:

       Fourteen (14) days before the effective date of cancellation if this Policy has been in effect for sixty (60) days or
                                                                                                                             less.
       Cancellation can be for any reason, and the notice will state the reason for cancellation.

       For Policies in effect for more than sixty (60) days or that are a renewal of a Policy the Company issued:

           Fourteen (14) days before the effective date of the cancellation, if cancellation is for nonpayment of premium; or

           Seventy-five (75) days before the effective date of cancellarion, if cancellation is for:

                Discovery of fraud or material misrepresentation made by the Insured or with the Insureds' knowledge in obtaining
                the Policy, continuing the Policy, or in presenting a claim under the Policy;

               Discovery of willful or reckless acts or omissions on the Insureds' part which increase any hazard insured against;

               The occurrence of a change in the risk which substantially increases any hazard insured against after insurance
               coverage has been issued or renewed;

               A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect any
                                                                                                                            to
               insured property or the occupancy thereof which substantially increases any hazard insured against;

               The Conipany is unable to reinsure the risk covered by the Policy; or

               A determination by the commissioner that the continuation of the Policy would place the Company in violation
                                                                                                                            of
               the Kentucky insurance code or regulations of the commissioner.




                                                                                                                   EDGE-21B-B (01/11)
                                                                                                                         Page 1 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.180 Filed 03/25/21 Page 174 of 233

2. SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, Non-renewal is deleted iii its entirety
   and replaced by the following:

    Non-renewal

        For the purpose of this Condition:

            Any Policy period or term of less than six (6) months shall be considered to be a Policy period or term of six (6)
            months; and

            Any Policy period or term of more than one (1) year or any Policy with no fixed expiration date shall be considered a
            Policy period or tenn of one (1) year.

        If the Company elects not to renew this Policy, the Company will mail or deliver written notice of nonrenewal, stating the
        reason for nonrenewal, to the first Named Insured shown in the Declarations, at the last mailing address known to the
        Conipany, at least seventy-five (75) days before the expiration date of the Policy period.

        If notice of nonrenewal is not provided pursuant to this Condition, coverage under the same terms and conditions shall be
        deemed to be renewed for the ensuing Policy period upon payment of the appropriate premium until the Insured has
        accepted replacement coverage with another insurer, or until the Insured has agreed to the nonrenewal.

        If the Company mails or delivers a renewal notice to the first Named Insured at least thirty (30) days before the end of the
        Policy period, stating the renewal premium and its due date, the Policy will terminate without further notice unless the
        renewal premium is received by the Company or its authorized agent by the due date.

        If this Policy terminates because the renewal premium has not been received by the due date, the Company will, within
        fifteen (15) days, mail or deliver to the first Named Insured at the last known address a notice that the Policy was not
        renewed and the date it was terminated.

        If notice is mailed, proof of mailing is sufficient proof of notice.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-218-B (01/11)
                                                                                                                      Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.181 Filed 03/25/21 Page 175 of 233




Amendatory Endorsement - Louisiana
                                                                                                                 ZUIZICHO

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. SECTION III — PROPERTY DAMAGE, C. EXCLUSIONS, paragraph 3.03.01.Ol.is deleted in its entirety and replaced by the
   following:

    3.03.01.01. Contamination or asbestos, and any cost due to Contamination or asbestos including the inability to use or
                occupy property or any cost of making property safe or suitable for use or occupancy.

2. SECTION III — PROPERTY DAMAGE, C. EXCLUSIONS, paragraph 3.03.03.03 is deleted in its entirety and replaced by the
   following:

    3.03.03.03    Any weapon of war or of mass destruction employing biological or chemical warfare, atomic fission, atomic
                  fusion, radioactive force or radioactive material, regardless of who commits the act.

3. Section VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL is deleted in its entirety and replaced
   with the following::

        If this Policy is cancelled, the Company will return any premium refund due. The cancellation will be effective even if the
        Company has not made or offered a refund.

        1. If the first Nanied Insured cancels, the refund will not be less than 90% of the pro rata unearned premium, rounded to
           the next higher whole dollar. The refund will be returned within 30 days after the effective date of cancellation.

             We will send the refund to the first Named Insured and any mortgagee that has provided us with written notice of the
             percentage of the preniium being funded with the mortgagee's own funds. The percentage of the uneamed premium
             attributable to the mortgagee shall be retumed to the mortgagee and the percentage of the uneamed preniium
             attributable to the first Named Insured shall be returned to the first Named Insured.

        2. If we cancel, the refund will be pro rata and we will send the refund to the first Named Insured

        If we cancel a policy that has been in effect for fewer than 60 days and is not a renewal of a policy we issued,
        we will give written notice to the First Named Insured at least:

                 10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

        2.       60 days before the effective date of cancellation, if we cancel for any other reason.

         If we cancel a policy that has been in effect for 60 days or more, or is a renewal of a policy we issued, we will give written
        notice to the First Named Insured at least:

        l. 10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

        2. 30 days before the effective date of cancellation, if we cancel for any other reason.

        Cancellation of a policy in effect more than 60 days will be based on one of the following reasons:

             Nonpayment of premium.

        2.    Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy,
             continuing the policy, or presenting a claim under the policy.



                                                                                                                  EDGE-219-C (01/18)
                                                                                                                        Page 1 of 3
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.182 Filed 03/25/21 Page 176 of 233

         3. Activities or omissions on the part of the named insured change or increase any hazard insured against.

         4. Change in the risk, which increases the risk of loss after coverage has been issued or renewed.

         5. Determination by the Commissioner (of Insurance) that the continuation of the policy would jeopardize the solvency of
            the insurer or place the insurer in violation of the law.

         6. Violation or breach of policy terms or conditions by the Insured.

         7. Other approved reasons.

         If we elect not to renew the policy, we will mail or deliver written notice of nonrenewal to the First Named Insured at
         least 60 days before its expiration date, or its anniversary date if it is a policy written for a term of more than one year or
         with no fixed expiration date. The notice will include the insured's loss run information for the period the policy has been
         in force, not to exceed three years.

4.   SECTION VI — GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
     its entirety and replaced by the following:

     This Policy will be canceled in any case of fraud by any Insured as it relates to this Policy at any time. It will also be canceled
     if any Insured, at any time, intentionally conceals or misrepresents a material fact, with the intent to deceive concerning:

         1.This Policy;

         2. The Covered Property;

         3. The interest in the Covered Property; or

         4. A claim under this Policy.

5. Section VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUBROGATION is amended by the addition of the
   following:

     The Company will be entitled to recovery only after the insured has been fully compensated for the loss or damage sustained,
     including expenses incurred in obtaining full compensation for the loss or damage.

6. Section VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL is deleted in its entirety.

7. The following is deleted from SECTION VI — GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss
   Payment:

         The Company has reached agreement on the amount of loss; or

     and replaced by the following:

         The Company has reached agreement on a portion of or the total amount of loss; or

8. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

             No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
             Insured has fully complied with all the provisions of this Policy. Legal action must be started within (24) twenty-four
             months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.

9. The following is deleted from SECTION VI —GENERAL POLICY CONDITIONS, VALUATION:

     Any reference to " the most functionally equivalent " shall be replaced with "of like kind and quality".




                                                                                                                     EDGE-219-C (01/18)
                                                                                                                           Page 2 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.183 Filed 03/25/21 Page 177 of 233

10. SECTION II — DECLARATIONS, Time Specifications, is deleted in its entirety and replaced by the following:
        2.03.10. Time Specifications: As follows:

                  EARTH MOVEMENT Occurrence                                  168 hours
                  NAMED STORM Occurrence                                     72 hours
                  Cancellation for nonpayment of premitim                    10 days
                  Cancellation for any other reason                          60 days

11.The following is deleted from SECTION VII - DEFINITIONS

                     Contamination(Contaminated) - Any condition of property due to the actual presence of any foreign
                     substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
                     vii-us, disease causing or illness causing agent, Fungus, mold or mildew.

    and replaced by the following:

                     Contamination(Contaminated) - Any condition of property due to the actual presence of any
                     Contaminant(s).

12.The following is deleted from SECTION VII — DEFINITIONS:

                     Contaminant(s) - Any solid, liquid, gaseous, thermal or other irritant, pollutant or contaminant, including but
                     not limited to smoke, vapor, soot, fumes, acids, alkalis, chemicals, waste (including materials to be recycled,
                     reconditioned or reclaimed), asbestos, ammonia, other hazardous substances, Fungus or Spores.

     And replaced with the following:

                     Contaminant(s) - Any solid, liquid, gaseous, thermal or other irritant, including but not limited to smoke,
                     vapor, soot, fiimes, acids, alkalis, chemicals, waste (including materials to be recycled, rec6nditioned or
                     reclainied), other hazardous substances, Fungus or Spores.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                EDGE-219-C (01/18)
                                                                                                                      Page 3 of 3
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.184 Filed 03/25/21 Page 178 of 233




Amendatory Endorsement - Maryland
                                                                                                                  ZURICH D
                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The Cancellation subsection under SECTION IV- GENERAL POLICY CONDITIONS, CANCELLATION/NON- RENEWAL
     is deleted in its entirety and replaced by the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Conipany
         advance written notice of cancellation.

         When this policy has been in effect for 45 days or less and is not a renewal policy, the Company may cancel this policy by
         mailing to the First Named Insured, at the last mailing address, written notice of cancellation, stating the reason for
         cancellation, at least:

             10 days before the effective date of cancellation if the Company cancels for nonpayment of premium.

             15 days before the effective date of cancellation if the Company cancels because the risk does not meet its underwriting
             standards.

         When this policy has been in effect for more than 45 days or is a renewal policy, the Company may cancel this policy by
         mailing to the First Named Insured, at the last mailing address, written notice of cancellation at least:

             10 days before the effective date of cancellation if the Company cancels for nonpayment of premium.

             45 days before the effective date of cancellation if the Company cancels for a permissible reason other than
             nonpayment of preniiuni, stating the reason for cancellation. The Company may cancel only for one (1) or more of the
             following reasons:

                    When there exists material misrepresentation or fraud in connection with the application, policy, or presentation of
                    a claim.

                    A change in the condition of the risk that results in an increase in the hazard insured against. A matter or issiie

                    related to the risk that constitutes a threat to public safety.

         If this policy is cancelled, the Company will send the First Named Insured any premium refund due.

         The refund will be pro rata if:

             The First Named Insured cancelsor:

             The policy is not a renewal policy, and the First Named Insured cancels upon receiving written notice that the
             Conipany recalculated the premium based on the discovery of a material risk factor during the first 45 days the policy
             has been in effect. Other than this type of cancellation, the refund will be calculated as follows:

             For policies written for one year or less, the Company will refund 90% of the pro rata uneamed premium. For policies
             written for more than one year:

                    If the policy is cancelled in the first year, the Company will refund 90% of the pro rata uneamed premium for the

                    first year, plus the full annual premium for subsequent years.

                    If the policy is cancelled after the first year, the Company will refund the pro rata unearned premium.

                                                                                                                    EDGE-221-C (08/17)
                                                                                                                          Page 1 of 2
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.185 Filed 03/25/21 Page 179 of 233

            Continuous and Annual Premium Payment Policies

                The Company will refund 90% of the pro rata unearned premium for the year in which the policy is cancelled.

                The Company will retain the minimum premium, except if the policy is cancelled as of the inception date.

                However, if this policy is financed by a premium finance company and the Company or the premium finance
                company or the First Named Insured cancels the policy, the refund will consist of the gross unearned premium
                computed pro rata, excluding any expense constant, administrative fee or nonrefundable charge filed with and
                approved by the insurance commissioner.

            The cancellation will be effective even if the Company has not made or offered a refund.

       The Company will send notice of cancellation to the First Named Insured by certificate of mail if:

       The Company cancel for nonpayment of premium; or

             This policy is not a renewal of a policy the Company issued and has been in effect for 45 days or less.

       The Company will send notice to the First Named Insured by certificate of mail or by commercial mail delivery service if
       the Company cancels for a reason other than nonpayment ofpremium and this policy:

            Is a renewal of a policy we issued; or

            Has been in effect for more than 45 days.

       The Company will maintain proof of mailing in a form authorized or accepted by the United States Postal Service or by
       other commercial mail delivery service when such service is used. Proof of mailing will be sufficient proof of notice.

2. SECTION VI — GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD, is deleted in its
    entirety.

3. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in its
    entirety and replaced by the following:

   No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the Insured has
   fully coniplied with all the provisions of this Policy. Legal action must be started within three (3) years after the date of direct
   physical loss or damage to Covered Property or to other property as set forth herein.

4. SECTION VI — GENERAL POLICY CONDITIONS, SUSPENDED PROPERTY, is deleted in its entirety.

5. The following is added to 3.02. PROPERTY NOT COVERED:

   Any property, prior to a loss, found to be in, or exposed to, a dangerous condition, by any of the Company's representatives, and
   the Insured is put on notice for such condition, until the dangerous condition has been corrected.




                        All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-221-C (08/17)
                                                                                                                         Page 2 of 2
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.186 Filed 03/25/21 Page 180 of 233




Amendatory Endorsement - Massachusetts
                                                                                                                     ~
                                                                                                             ZURICH~

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

A. The following is added to SECTION VI —GENERAL POLICY CONDITIONS:

   MASSACHUSETTS CONDITION

   1. In spite of any provision of any general or special law:

       a) The Company will not pay for loss or damage to buildings or structures caused by any Covered Cause of Loss if the
          amount of loss is $5,000 or more unless the Insured first submits a cerrificate of municipal liens from the collector of
          taxes of the city or town where the property is located.

       b) The Company will pay to the city or town any amount outstanding on the certificate of municipal liens arising from the
          provisions of Massachusetts General Law Chapters 40, 59, 60, 80, 83, and 164, Sections 58B through 58F.

       The payment will not exceed the amount of loss payable under this Policy.

       We will send the Insured and the mortgage holder proof of payment to the city or town.

       c) The claim of the city or town will have priority over the claim of any mortgage holder, assignee, Insured or any other
          interested party, except where otherwise provided by the laws of the United States.

       d) The Company will not be liable to any city, town, mortgage holder, assignee, Insured or any other interested party for:

             1) Amounts paid to a city or town; or

             2) Amounts not paid to a city or town based upon a certificate showing that no municipal liens exist.

       This section 1. above does not apply to any owner-occupied one to four-family dwelling if the owner of the dwelling lived
       there when the claim for loss or damage arose.

   2. The Company will not pay any claim for:

       a). Loss, damage, or destruction of $1,000 or more to a building or structure; or

       b). Loss, damage or destruction, of any amount, that causes a building or structure to become:

             1).   Dangerous to life or limb; or

             2).   Unused, uninhabited or abandoned and open to the weather; as provided under Massachusetts General Law,
                   Section 6 of Chapter 143;
       c).    Without giving at least ten (10) days written notice before such payment to:

             1).   The Building Commissioner or the appointed Inspector of Buildings; and

             2).   The Board of Health or the Board of Selectmen of the city or town where the property is located
   3. If at any time before the Company's payment, the city or town notifies the Company by certified mail of its intent to begin
      proceedings designed to perfect a lien under Massachusetts General Law:

       a). Chapter 143, Section 3A or 9; or


                                                                                                               EDGE-222-C (12/15)
                                                                                                                     Page 1 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.187 Filed 03/25/21 Page 181 of 233

        b). Chapter 111, Section 127B;

        The Company will not pay while the proceedings are pending. The proceedings must be started within thirty (30) days
        after the Conipany receives the notice.

       Any lien perfected under the Massachusetts General Laws referred to above, will extend to the city or town and inay be
       enforced by it against the proceeds of this Policy.

   4. The Company will not be liable to any city, town, mortgage holder, assignee, Insured or any other interested party for:

       a) Amounts paid to a city or town; or

       b) Amounts not paid to a city or town under sections 2. and 3. above.

A. The following is added to SECTION VI —GENERAL POLICY CONDITIONS:

   STANDARD FIRE POLICY PROVISIONS

   Your Policy contains LEGAL ACTION AGAINST US, APPRAISAL and CANCELLATION provisions.
   Massachusetts law requires that the Suit, Appraisal and Cancellation provisions of the Massachusetts Standard Fire Policy
   supersede any similar provisions contained in your Policy. Therefore, all LEGAL ACTION AGAINST US, APPRAISAL and
   CANCELLATION provisions contained in your policy are void. The Suit, Appraisal and Cancellation provisions of the
   Massachusetts Standard Fire Policy shall apply instead

   In consideration of the Provisions and Stipulations Herein or Added Hereto and of the Premium Specified in the Declarations,
   this Company, for the term of years specified in the Declarations from inception date (At 12:01 A.M. Standard Time) to
   expiration date (At 12:01 A.M. Standard Time) at location of property involved, to an amount not exceeding the amount(s)
   specified in the Declarations, does insure the Insured named in the Declarations and legal representatives, to the extent of the
   actual cash value of the property at the time of loss or the valuation terms of the policy, but in no event for more than the
   interest of the Insured, against all LOSS BY FIRE, LIGHTNING AND BY REMOVAL FROM PREMISES ENDANGERED
   BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property
   described in the Declarations while located or contained as described in this Policy or pro rata for five (5) days at each proper
   place to which any of the property shall necessarily be removed for preservation from the perils insured against in this Policy,
   but not elsewhere.

   Assignment of this Policy shall not be valid except with the written consent of this Company.

   This Policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are
   hereby made a part of this Policy together with such other provisions, stipulations and agreements as may be added hereto, as
   provided in this Policy.

   Concealment fraud.

   This entire Policy shall be void if, whether before or after a loss, the Insured has willfully concealed or misrepresented any
   material fact or circumstance concerning this insurance or the subject thereof, or the interest of the Insured therein, or in case of
   any fraud or false swearing by the Insured relating thereto.

   Uninsurable and excepted property.

   This Policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically
   named herein in writing, bullion or nianuscripts.

   Perils not included.

   This Company shall not be liable for loss by fire or other perils insured against in this Policy caused, directly or indirectly, by
   (a) enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or an immediately
   impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h)
   order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire,
   provided that such fire did not originate from any of the perils excluded by this Policy; (i) neglect of the Insured to use all




                                                                                                                   EDGE-222-C (12/15)
                                                                                                                         Page 2 of 7
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.188 Filed 03/25/21 Page 182 of 233

reasonable means to save and to preserve the property at and after a loss, or when the property is endangered by fire in the
neighboring premises; (j) nor shall this company be liable for loss by theft.

Other Insurance.

Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance.

Unless otherwise provided in writing added hereto this Company shall not be liable for loss occurring (a) while the hazard is
increased by any means within the control or knowledge of the Insured; or (b) while the Described Premises, whether intended
for occupancy by owner or tenant, are vacant or imoccupied beyond a period of sixty (60) consecutive days, for residential
preniises of three units or less and thirty (30) consecutive days for all other premises, or (c) as a result of explosion or riot,
unless fire ensues, and in that event for loss by fire only. . This paragraph does not suspend or restrict the coverage contained in
the following policies: Zurich Edge Domestic Policy, Edge-100-B (12/10); Zurich Edge Global Policy, Edge-101-B (12/10);
Zurich Edge Domestic Healthcare Policy, Edge-102-B (12/10); Zurich Edge Global Healthcare Policy, Edge-103-B (12/10).

Other perils of subject.

Any other peril to the insured against or subject of insurance to be covered in this Policy shall be by endorsement in writing
hereon or added hereto.
Added provisions.

The extent of the application of insurance under this Policy and of the contribution to be made by this Company in case of loss,
and any other provision or agreement not inconsistent with the provisions of this Policy, may be provided for in writing added
hereto, but no provision may be waived except such as by the terms of this Policy is subject to change.

Waiver provisions.

No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in
writing hereto. No provision stipulation or forfeiture shall be held to be waived by any requirement or proceeding on the part of
this Company relating to appraisal or to any examination provided for herein.

Cancellation of Policy.

This Policy shall be cancelled at any time at the request of the Insured, in which case this Company shall, upon demand and
surrender of this Policy, refund the excess of paid premium above the customary short rates for the expired time. This Policy
may be cancelled at any time by this Company by giving to the Insured a five (5) days written notice of cancellation, and to the
mortgagee to whom this Policy is payable twenty (20) days written notice of cancellation except where the stated reason for
cancellation is nonpayment of premium where, in such instance, this Policy may be cancelled at any time by this Company by
giving to the Insured a ten (10) days written notice of cancellation, and the mortgagee a twenty (20) days written notice of
cancellation, with or without tender of the excess paid premium above the pro rata premium for the expired time, which excess,
if not tendered, shall be refunded on demand. If notice is mailed, proof of mailing will be sufficient proof of notice. Notice of
cancellation shall state that said excess premium (if not tendered) will be refunded on demand and shall state or be accompanied
by a statement of the specific reason or reasons for such cancellation. After this Policy has been in effect for sixty (60) days, or
after sixty (60) days from any anniversary date, no notice of cancellation shall be effective unless it is based on the occurrence,
after the effective date of the Policy, of one or more of the following:

(1) nonpayment of premium; (2) conviction of a crime arising out of acts increasing the hazard insured against; (3) discovery
of fraud or material misrepresentation by the Insured in obtaining the Policy; (4) discovery of willful or reckless acts or
omissions by the Insured increasing the hazard insured against; (5) physical changes in the property insured which result in the
property becoming uninsurable; or (6) a determination by the commissioner that continuation of the Policy would violate or
place the Insurer in violation of the law. Where the stated reason is nonpayment of premium, the Insured may continue the
coverage and avoid the effect of the cancellation by payment at any time prior to the effective date of cancellation.

Mortgagee interests and obligations.




                                                                                                               EDGE-222-C (12/15)
                                                                                                                     Page 3 of 7
 Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.189 Filed 03/25/21 Page 183 of 233

 Notwithstanding any other provisions of this Policy, if this Policy shall be made payable to a mortgagee
                                                                                                            of the covered real
 estate, no act or default of any person other than such mortgagee or his agent or those claiming under him,
                                                                                                              whether the same
 occurs before or during the term of this Policy, shall render this Policy void as to such mortgagee nor
                                                                                                         affect such mortgagee !~
 right to recover in case of loss on such real estate; provided, that the mortgagee shall on demand pay according
                                                                                                                    to the
 established scale of rate for any increase of risk not paid for by the Insured; and whenever this Company
                                                                                                             shall be liable to a
 mortgagee for any sum for loss under this Policy for which no liability exists as to the mortgagor, or owner,
                                                                                                                and this Company
 shall elect by itself, or with others, to pay the mortgagee, the full amount secured by such mortgage, then
                                                                                                             the mortgagee shall
 assign and transfer to the Company interested, upon such payment, the said mortgage together with
                                                                                                       the note and debt thereby
 secured.

Pro rata liability.

This Company shall not be liable for a greater proportion of any loss than the amount hereby
                                                                                             insured shall bear to the whole
insurance covering the property against the peril involved.

Requirements in case loss occurs.

The Insured shall give immediate written notice to this Company of any loss, protect the property
                                                                                                       from further damage,
forthwith separate the damaged and undamaged personal property, put it in the best possible order,
                                                                                                         fumish a complete inventory
of the destroyed and damaged property, showing in detail the quantity, description, actual cash
                                                                                                    value and amount of loss
claimed; and the Insured shall forthwith render to this Company a signed, swom statement in proof
                                                                                                          of loss which sets forth to
the best knowledge and belief of the Insured the following: the time and cause of the loss, the interest
                                                                                                             of the Insured and of all
others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbran
                                                                                                                      ces thereon, all
other contracts of insurance, whether valid or not, covering any of said property, any changes in
                                                                                                     the title, use, occupancy,
location, possession or exposures of said property, since the issuing of this Policy, by whom and for
                                                                                                          what purpose any building
herein described and the several parts thereof were occupied at the time of loss and whether or not
                                                                                                        it then stood on leased
ground, and shall furnish a copy of all the descriptions and schedules in all Policies and detailed estimates
                                                                                                                  for repair of the
damage. The Insured, as often as may be reasonably required, shall exhibit to any person designated
                                                                                                          by this Company all that
remains of any property herein described, and submit to examinations under oath by any person named
                                                                                                              by this Company, and
subscribe the same; and as often as may be reasonably required, shall produce for examination all books
                                                                                                               of account, bills,
invoices and other vouchers, or certified copies thereof if originals be lost, at such reasonable time
                                                                                                        and place as may be
designated by this Company or its representative, and shall permit extracts and copies thereof be
                                                                                                  to made.
When loss payable.

In case of any loss or damage, the Company within thirty (30) days after the Insured shall have
                                                                                                    submitted a statement, as
provided in the preceding clause, shall either pay the amount for which it shall be liable, which amount
                                                                                                             if not agreed upon shall
be ascertained by award of referees as hereinafter provided, or replace the property with other of the
                                                                                                         same kind and goodness, or
it may, within fifteen (15) days after such statement is submitted, notify the Insured of its intention
                                                                                                        to rebuild or repair the
premises, or any portion thereof separately covered by this Policy, and shall thereupon enter upon
                                                                                                      said premises and proceed to
rebuild or repair_the same with reasonable expedition. It is more over understood that there can
                                                                                                    be no abandonment of the
property described to the Company, and that the Company shall not in any case be liable for more
                                                                                                       than the sum insured, with
interest thereon from the time when the loss shall become payable, as provided above. The Company shall be
                                                                                                                    liable for the
payment of interest to the Insured at a rate of one (1) percent over the prime interest rate on the agreed figure
                                                                                                                   commencing
thirty (30) days after the date an executed proof of loss for such figure is received by the Company, said interest
                                                                                                                       to continue so
long as the claim remains unpaid.

Appraisal.

In case of loss under this Policy and a failure of the parties to agree as to the amount of loss, it is mutually
                                                                                                                  agreed that the
amount of such loss shall be referred to three disinterested men, the Company and the Insured each
                                                                                                          choosing one out of three
(3) persons to be named by the other, and the third being selected by the two (2) chosen, and the award
                                                                                                               in writing by a majority
of the referees shall be conclusive and final upon the parties as to the amount of loss or damage, and such
                                                                                                                 reference, unless
waived by the parties, shall be a condition precedent to any right of action in law or equity to recover
                                                                                                             for such loss; but no
person shall be chosen or act as a referee, against the objection of either party, who has acted in
                                                                                                      a like capacity within four (4)
months.

Suit.




                                                                                                                  EDGE-222-C (12/15)
                                                                                                                        Page 4 of 7
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.190 Filed 03/25/21 Page 184 of 233

   No suit or action against this Company for the recovery of any claim by virtue of this Policy shall be sustained in any court of
   law or equity in this commonwealth unless commenced within two (2) years from the time the loss occurred; provided,
   however, that if, within said two (2) years, in accordance with the provisions of the preceding paragraph, the amount of loss
   shall have been referred to arbitration after failure of the parties to agree thereon, the limitation of time for bringing such suit or
   action shall in no event be less than ninety (90) days after a valid award has been made upon such reference or after such
   reference or award has been expressly waived by the parties. If suit or action upon this Policy is enjoined or abated, suit or
   action may be commenced at any time within one (1) year after the dissolution of such injunction, or the abatement of such suit
   or action, to the same extent as would be possible if there was no limitation of time provided herein for the bringing of such
   suit or action.

   Subrogation.
   This Company may require from the Insured an assignment of all rights of recovery against any party for loss to the extent that
   payment therefore is made by this Company.

C. The following is added to Paragraph B. Description of Special Coverages of SECTION V— SPECIAL COVERAGES &
   DESCRIBED CAUSES OF LOSS:

       MASSACHUSETTS RESIDENTIAL FUEL TANKS SPILLS COVEAGE - PROPERTY REMEDIATION FOR
       "RELEASE OF HEATING OIL"
       a)   With respect to the "release of heating oil" from a tank, or any piping, fuel supply lines, equipment, or systems
            connected to the tank, at a residential property, the Company will pay for:

            1). Reasonable response action costs the Insured incurred under chapter 21E or 21K of the Massacliusetts law or
                applicable regulations, including costs to assess and remediate a"release of heating oil" impacting soil, indoor
                air, water and otlier environmental media at that residential property; and

            2). With respect to a"release of heating oiY' for which response action costs are incurred and covered pursuant to 1).
                above, direct physical loss of or damage to personal property at that residential property.

       b) The most the Company will pay under this endorsement for a"release of heating oil" is the applicable linuts provided
          in this policy or $50,000 whichever is greater, for the total of all loss, damage, or costs regardless of:

            1) The amount of time over which the "release of heating oil" continues and regardless of whether the release
               occurs in repeated intervals;

            2). The number of policy years during which the "release of heating oil" persists;

            3). Whether the heating oil is released from one or multiple outlets on the tank body and its related equipment;

            4). Whether there are multiple effects, such as damage to personal property, pollution of land and pollution of water;

            5). Whetlier the effects of the "release of heating oiP" are discovered and reported once or discovered and reported
                over time as such effects become apparent;

            6). The number of locations affected by the "release of heating oil"; or

            7). The number of claims made.

            Notwithstanding anything to the contrary in the Policy, the coverage provided by this endorsement is included within
            the Policy Limit.

       c)   The following additional exclusions apply:

            The Company will not pay:




                                                                                                                     EDGE-222-C (12/15)
                                                                                                                           Page 5 of 7
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.191 Filed 03/25/21 Page 185 of 233

             1) For any loss of business income or any expenses incun-ed due to interruption or reduction in business operations,
                including any Time Element Coverages, even if the Policy includes such coverage;

             2). For any other consequential loss, damage or costs; or

             3). To replace any heating oil that was released.

        d) The Company will not pay for loss, daniage or costs under this endorsement until the amount of loss, damage or costs
           exceed $1,000. The Company will then pay the amount of loss, damage or costs in excess of $1,000 up to the
           applicable liniit, subject to all applicable provisions of A. above. This deductible applies whenever there is a"release
           of heating oil" covered under this endorsement. No other deductible will apply to the coverage provided solely by
           this endorsement.

        e)   When the "release of heating oil" results from a covered cause of loss, the following apply:

             1) If the loss or damage described in A.a. 2) above is also covered under another coverage(s) in this Policy, then such
                covered loss or damage will be settled in accordance with all applicable terms of that coverage and this
                endorsement will not apply. Any deductible applicable to that coverage that is higher than $1,000 is recoverable
                under this endorsement but not to exceed $50,000.

             2) With respect to pollution of land and water, the costs addressed in A.a.l) above will be settled under the ternis of
                the Land and Water Contaminant Cleanup, Removal and Disposal Coverage and/or the Decontamination Costs
                Coverage, and this endorsement will apply as excess if the amount of coverage available under the Land and Water
                Contaminant Cleanup, Removal and Disposal Coverage and/or the Decontamination Costs Coverage is less than
                $50,000.

        f)   Coverage applies only in response to a"release of heating oil" which an insured first discovers or learns of during the
             current policy year and reports to the Company as soon as practicable. If the First Named Insured discovers or
             learns of the "release of heating oil" during the policy year and reports it to the Company following the end of that
             policy year, coverage will apply, provided this endorsement was in effect when the First Named Insured discovered
             or learned of the "release of heating oil", if the First Named Insured reported the "release of heating oil" to the
             Company as soon as practicable.

D. The following is added to SECTION VI. GENERAL POLICY CONDITIONS, OTHER INSURANCE:
   Except as provided in 1) below, if there is other insurance covering the same loss, damage or costs covered, the Company will
   pay only its share of the covered loss, damage, or costs. The Company's share is the proportion of the loss, damage, or costs
   that the amount of insurance that applies under this endorsement bears to the total amount of insurance covering such loss,
   damage, or costs.

    1). If there is a service agreement covering the same loss, damage, or costs, this insurance is excess over any other
        amounts payable under the service agreement. If there is a government fund covering the same loss, damage, or costs, the
        Company will pay its share of the covered loss, damage, or costs. The Company's share is the proportion of the loss,
        damage, or costs that the amount of insurance that applies under this endorsement bears to the total amount of insurance
        covering such loss, damage, or costs to the extent permitted by law.

E. The following is added to SECTION VII. DEFMTIONS:

    Compliance means compliance with Massachusetts's law governing release prevention, pursuant to applicable subsection (b) or
    (c) of section 38J of chapter 148 of the laws of Massachusetts.

    Personal property means property owned by you.

    "Release of heating oil" means both the release of and the threat of release of heating oil.

    Residential property means a one (1) to four (4) unit dwelling used for living or sleeping located in the Commonwealth of
    Massachusetts.

    Service Agreement means a fuel system service plan, property restoration plan, or similar service or warranty agreement, even
    if it is characterized as insurance




                                                                                                                EDGE-222-C (12/15)
                                                                                                                      Page 6 of 7
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.192 Filed 03/25/21 Page 186 of 233

    Tank means a liquid fuel tank in which heating oil is stored and from which heating oil is delivered or pumped through a fiiel
    supply line to a device for btirning oil in heating appliances, whether located within a residential property or other structtire
    and installed at or below grade level, or located outdoors. Tank does not mean any underground tank, wherever located.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-222-C (12/15)
                                                                                                                        Page 7 of 7
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.193 Filed 03/25/21 Page 187 of 233




Amendatory Endorsement - Maine
                                                                                                             ZURICHO

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAItEFULLY.

  Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced by the
  following:

     Cancellation

     1) The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
        advance written notice of cancellation.

     2) The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
        cancellation which will not be effective prior to ten (10) days after the receipt by the First Named Insured of the
        notice.

     3) The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of
        this Policy or any Endorsement attached thereto.

     4) Notice of cancellation will state the effective date of and reasons for cancellation. The Policy Period will end on that
        date.

     5) If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
        cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no
        less than the customary short rate amount. The cancellation will be effective even if the Company has not made or
        offered a refund.

     6) A post office certificate of mailing to the First Named Insured at the last known mailing address will be conclusive
        proof of receipt of notice on the third calendar day after mailing.

     7) If this Policy has been in effect for sixty (60) days or more, or if it is a renewal or continuation of a Policy issued by
        the Conipany, the Company may cancel this Policy only for one or more of the following reasons:

         a. Nonpayment of premium;

         b. Fraud or material misrepresentation made by the Insured or with the Insureds consent in obtaining the Policy,
            continuing the Policy or in presenting a claim under the Policy;

         c.   Substantial change in the risk which increases the risk of loss after insurance coverage has been issued or renewed
              including, but not limited to, an increase in exposure due to regulation, legislation or court decision;

         d. Failure to comply with reasonable loss control recommendations;

         e. Substantial breach of contractual duties, conditions or warranties; or

         f.   Determination by the superintendent of insurance that the continuation of a class or block of business to which this
              Policy belongs will jeopardize the Company's solvency or will place the Company in violation of the insurance
              laws of Maine or any other state.

     Non-renewal

         The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice of
         nonrenewal which will not be effective prior to thirty (30) days after the receipt by the First Named Insured of the
         notice. A post office certificate of mailing to the First Named Insured at the last known address will be conclusive
         proof of receipt of notice on the third calendar day after mailing.

                                                                                                                EDGE-220-B (02/11)
                                                                                                                      Page 1 of 2
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.194 Filed 03/25/21 Page 188 of 233

2.   Section VI-General Policy Conditions, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in its entirety and
     replaced by the following:

        1) CONCEALMENT, MISREPRESENTATION OR FR.AUD

            The Company does not provide coverage to one or more Insureds who at any time engage in fraudulent conduct as it
            relates to this Policy. The Company also does not provide coverage to one or more Insureds, who at any time
            intentionally conceal or misrepresent a material fact or make a false statement conceming:

            a. This Policy;

            b. The Covered Property;

            c. The Insured's interest in Covered Property; or

            d. A claini under this Policy.

3.   SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
        Insured has fully complied with all the provisions of this Policy. Legal action must be started within two (2) years after the
        date of direct physical loss or damage to Covered Property or to other property as set forth herein.

4.   SECTION VI — GENERAL POLICY CONDITIONS, JOINT LOSS, is deleted in its entirety.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-220-B (02/11)
                                                                                                                      Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.195 Filed 03/25/21 Page 189 of 233




Amendatory Endorsement -1Vlinnesota
                                                                                                                ZCIIZICH O


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    1.   The following paragraph under SECTION VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, DUTIES IN
         THE EVENT OF LOSS OR DAMAGE, is deleted in its entirety:

         Permit the Conipany to question the Insured, tlie Insured's employees and agents under oath, while not in the presence of
         any otlier insured and at such times as may be reasonably required, about any matter relating to this insurance or the loss or
         damage, including an Insured's books and records. In the event of this examination, en Insured's answers must be signed or
         attested to by a notary public or certified court reporter.

         and replaced by the following:

         Permit the Company to question the Insured, the Insured's employees and agents under oath, while not in the presence of
         any other insured and at such times as may be reasonably required, about any matter relating to this insurance or the loss or
         damage, including an Insured's books and records. In the event of this examination, an Insured's answers must be signed or
         attested to by a notary public or certified court reporter. The Insured has the right to an attorney being present during nay
         exaniination under oath. Any answers given may be used in future civil or criminal proceedings.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-224-B (01/11)
                                                                                                                        Page 1 of 1
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.196 Filed 03/25/21 Page 190 of 233



                                                                                                                    ~
Amendatory Endorsement - Mississippi                                                                                                 ~
                                                                                                              ZURICH

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

            No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
            Insured has fully complied with all the provisions of this Policy. Legal action must be started within three (3) years
            after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                EDGE-225-B (02/11)
                                                                                                                      Page 1 of 1
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.197 Filed 03/25/21 Page 191 of 233



                                                                                                                      ~
Amendatory Endorsement - Missouri
                                                                                                                ZURICHO


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following is deleted from SECTION VI — GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
   Cancellation:

        The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
        least:

            The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as
            stated in the Declarations; or

             The nuniber of days before the effective date of cancellarion if the Company cancels for any other reason, as stated in
             the Declarations.

    and replaced by the following:

        The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation,
        stating the actual reason for cancellation, at least:

            10 days before the effective date of cancellation if the Company cancels for nonpayment of premium;

            30 days before the effective date of cancellation if cancellation is for one or more of the following reasons:

                 Fraud or material misrepresentation affecting this policy or a claim filed under this Policy or a violation of any of
                 the terms or conditions of this Policy;

                 Changes in conditions after the effective of this Policy which have materially increased the risk assumed;

                 The Company becomes insolvent; or

                 The Company involuntarily loses reinsurance for this Policy.

            60 days before the effective date of cancellation if the Company cancels for any other reason.

2. SECTION VI — General Policy Conditions, Cancellation/Non-Renewal, Nonrenewal is deleted in its entirety and replaced by the
   following:

        Nonrenewal

            The Company may elect not to renew this policy by mailing or delivering to the First Named Insured, at the last
            mailing address known to the Company, written notice of nonrenewal, stating the actual reason for nonrenewal, at least
            60 days prior to the effective date of the nonrenewal.

            If notice is mailed, proof of mailing will be sufficient proof of notice.

3. SECTION VI — General Policy Conditions, Suit Against the Company is deleted in its entirety and replaced by the following:

        The action must be brought within 10 years after the date on which the loss or damage occurred.




                                                                                                                   EDGE-226-A (03/11)
                                                                                                                         Page 1 of 2
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.198 Filed 03/25/21 Page 192 of 233



4. SECTION VI — GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss Payment is deleted in its entirety and
   replaced by the following:

   Loss Payment

       In the event of a covered cause of loss, the Company will give the Insured notice, within 15 working days after the
       Company receives a properly executed proof of loss, that the Company:

           Accept your claim;

           Denies your claim; or

           Needs more time to determine whether the Insured's claim should be accepted or denied.

       If the Company denies the Insured's claim, such notice will be in writing, and will state any policy provision, condition or
       exclusion used as a basis for the denial.

      If the Company needs more time to determine whether the Insured's claim should be accepted or denied, the written notice
      will state the reason(s) why more time is needed.

      If the Company has not completed its investigation, the Company will notify the Insured again in writing, within 45 days
      after the date the initial notice is sent inforniing the Insured that we need more time to determine whether the Insured's
      claim should be accepted or denied and thereafter every 45 days. The written notice shall state why more time is needed to
      investigate the Insured's claim.

      The following is added to SECTION VI — GENERAL POLICY CONDITIONS, VALUATION:

      If the Insured fails to notify the Company of their intent within the 2 year timeframe, such failure will not invalidate the
      claim unless such failure operates to prejudice the Company's rights.

   6. The following is deleted from SECTION V- LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
      DISPOSAL:

                   When the Insured fails to give written notice of loss to the Company within 180 days after inception of the
                   loss.

      and the following is added:


                   However, when the Insured fails to give written notice of loss to the Company within 180 days after inception
                   of the loss the maximum the Company will pay under this coverage is $25,000.



                          ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                                                                                 EDGE-226-A (03/11)
                                                                                                                      Page 2 of 2
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.199 Filed 03/25/21 Page 193 of 233




Amendatory Endorsement - Montana
                                                                                                             ZLIRICH®


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  Section VIGeneral Policy Conditions, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced by the
  following:

  CANCELLATION/NON-RENEWAL

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Cotnpany
         advance written notice of cancellation.

         If this Policy has been in effect for less than sixty (60) days, the Company may cancel this Policy by mailing or
         delivering to the First Named Insured written notice of cancellation at least:

             Ten (10) days notice prior to the proposed cancellation date for non payment of premium; or

             Ten (10) days notice prior to the proposed cancellation date for any other reason.

         If this Policy has been in effect for sixty (60) days or more, the Company may cancel this Policy by mailing or
         delivering to the First Named Insured written notice of cancellation, prior to the expiration of the agreed term or
         prior to one year from the effective date of the Policy or renewal, whichever is less, only for one or more of the
         following reasons:

             Failure to pay a premium when due;

             Material misrepresentation;

             Substantial change in the risk assumed, except to the extent that the Company should have reasonably foreseen the
             change or contemplated the risk in writing the contract;

             Substantial breaches of contractual duties, conditions or warranties;

             Determination by the Commissioner of Insurance that continuation of the Policy would place us in violation of the
             Montana Insurance Code; or

             Such other reasons that are approved by the Commissioner of Insurance. If the Company cancels this Policy for
             one of the reasons specified above, the Company may cancel this Policy by providing Ten (10) days notice before
             the effective date of cancellation.

         The Company may cancel any Policy with a term of more than one (1) year by mailing or delivering to the First
         Named Insured written notice of cancellarion at least forty-five (45) days before the anniversary date of the Policy,
         such cancellation will be effective on the policy anniversary date.

         The Company will mail or deliver notice to the First Named Insured's last mailing address known.

         Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

         If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
         cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata. The
         cancellation will be effective even if the Company has not made or offered a refund. However, when a financed


                                                                                                                EDGE-227-B (12/10)
                                                                                                                      Page 1 of 2
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.200 Filed 03/25/21 Page 194 of 233



            insurance Policy is cancelled, the Company will send any refund due to the premium finance company on a pro rata
            basis.

        Non-Renewal

            The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice, at the
            last known address, of non-renewal at least forty-five (45) days before the expiration of this Policy. This Policy has
            been written for a term of more than one year.

            This non-renewal provision does not apply if the Insured has purchased insurance elsewhere, accepted replacement
            coverage, requested or agreed to non-renewal, or this Policy is expressly designated as nonrenewable.

2.   Section VI-General Policy Conditions, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in its entirety and
     replaced by the following::

     CONCEALMENT, MISREPRESENTATION OR FRAUD

        The Company does not provide coverage to one or more Insureds who at any time engage in fraudulent conduct as it relates
        to this Policy. The Conipany also does not provide coverage to one or more Insureds, who at any time intentionally conceal
        or misrepresent a material fact or make a false statement conceming:

            1.This Policy;

            2. The Covered Property;

            3. The Insured's interest in Covered Property; or

            4. A claim under this Policy.

3.   SECTION VI-GENERAL POLICY CONDITIONS, CONFORMITY TO STATUTES, is amended by the addition of the
     following and supersede anything to the contrary:

        Any provisions required by Montana law to be included in policies issued by the Company shall be deemed to have been
        included in this Policy.

        If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy applies, and if certain
        provisions are required by Montana law to be stated in this Policy, this Policy shall be read so as to eliminate such conflict
        or deemed to include such provisions for Insured Locations within such jurisdictions.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-227-B (12/10)
                                                                                                                       Page 2 of 2
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.201 Filed 03/25/21 Page 195 of 233




Amendatory Endorsement - Nebraska
                                                                                                                ZURICH®

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced
   by the following:

   CANCELLATION/NON-RENEWAL

       Cancellation

           a)   The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the
                Company advance written notice of cancellation.

           b) If this Policy has been in effect for less than sixty (60) days, the Company may cancel this Policy by mailing or
              delivering to the First Named Insured written notice of cancellation, stating the reasons for cancellation at least:

                1) Ten (10) days notice prior to the proposed cancellation date for non payment of premium; or

                2) Sixty (60) days notice prior to the proposed cancellation date for any other reason.

           c)   If this Policy has been in effect for sixty (60) days or more, or if this is a renewal, the Company may cancel this
                Policy by mailing or delivering to the First Named Insured written notice of cancellation, only for one or niore
                of the following reasons:

                1) Nonpaynient ofpremium;

                2) The Policy was obtained through material misrepresentation;

                3) Any Insured has submitted a fraudulent claim;

                4) Any Insured has violated the terms and conditions of this Policy;

                5) The risk originally accepted has substantially increased;

                6) Certification to the Director of Insurance of the Company's loss of reinsurance which provided coverage for
                   all or a substantial part of the underlying risk insured; or
                7) The determination by the Director of Insurance that the continuation of the Policy could place the Company in
                   violation of the Nebraska Insurance Laws.

                If the Company cancels this Policy for one of the reasons specified above, the Company may cancel this Policy by
                providing: Ten (10) days notice prior to the proposed cancellation date for non payment of premium or Sixty (60)
                days notice prior to the proposed cancellation date for any other reason.

           d) The Company may cancel any Policy with a term of more than one (1) year by mailing or delivering to the First
              Named Insured written notice of cancellation at least forty-five (45) days before the anniversary date of the
              Policy, such cancellation will be effective on the policy anniversary date.

           e)   The Company will mail notice by first class mail to the First Named Insured's last mailing address known. A
                United States Postal Service Certificate of Mailing shall be sufficient proof of receipt of notice on the third
                calendar day after the date of the certificate of mailing.

           f)   Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.



                                                                                                                   EDGE-232-B (02111)
                                                                                                                         Page 1 of 3
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.202 Filed 03/25/21 Page 196 of 233



            g) If this Policy is cancelled, the Conipany will send the First Named Insured any premium refund due. If the
               Company cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than
               pro rata. The cancellation will be effective even if the Company has not made or offered a refund.

       Non-Renewal

            The Company may non-renew this Policy. Written notice will be by first class mail to the First Named Insured, at the
            last known address. Notice of non-renewal will be at least sixty (60) days before the expiration of this Policy. A United
            States Postal Sei-vice Certificate of Mailing shall be sufficient proof of receipt of notice on the third calendar day after
            the date of the certificate of mailing.

2. SECTION VI— GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
   its entirety and replaced by the following:

   MISREPRESENTATION OR BREACH OF CONDITION OR WARRANTY

       A misrepresentation or warranty made by the Insured or on the Insured's behalf in the negotiation of or application for this
       coverage will void this Policy if:

            1) It is material;

            2) It is made with the intent to deceive to the Company's injury;

            3) The Company relies on it; and

            4) The Company is deceived to the Company's injury.

       A breach of warranty or condition will void the Policy if such breach exists at the time of loss and contributes to the loss.

3. SECTION VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL, is deleted in its entirety and replaced
   by the following:

   APPRAISAL

   If the Insured and the Company fail to agree on the value of the property or the amount of loss, upon mutual agreement, each
   will select a conipetent, disinterested, and inipartial appraiser, who has no direct or indirect financial interest in the claim. Each
   will notify the other of the appraiser selected within 20 days of such demand. The Insured may not invoke appraisal unless it
   has first fully complied with all provisions of this Policy, including Duties in the Event of Loss or Damage and has provided
   the Company with a signed and sworn statement of loss.

   The appraisers will first select a competent, disinterested and impartial umpire. If the appraisers fail to agree upon an umpire
   within 15 days then, on the request of the Insured or the Company, a judge of a court of record in the jurisdiction in which the
   appraisal is pending will select the umpire. The appraisers will then appraise the value of the property or the amount of loss.
   They will state separately, the actual cash value and replacement cost value, as of the date of loss and the amount of loss, each
   item of physical loss or damage or, if for Time Element loss, the amount of loss for each Time Element Coverage of this Policy.

   If the appraisers fail to agree, they will submit their differences to the umpire. An award stating separately the actual cash value
   and replacement cost value, as of the date of loss and the amount of loss, for each item of physical loss or damage or, if for
   Time Element loss, the amount of loss for each Time Element Coverage of this Policy agreed to in writing by any two will
   determine the amount of loss.

   Once there is an award, the Company retains the right to apply all policy terms and conditions (including but not limited to
   deductibles, exclusions, and Limits of Liability) to the award. The Company further retains its right to deny the claim in whole
   or in part.

   The Insured and the Company will each pay its chosen appraiser and bear equally the other expenses of the appraisal and
   unipire.




                                                                                                                     EDGE-232-B (02/11)
                                                                                                                           Page 2 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.203 Filed 03/25/21 Page 197 of 233



4. The following is added to SECTION VI —GENERAL POLICY CONDITIONS, VALUATION:

    When this policy is written to insure any real property in Nebraska against loss by fire, tomado, windstorm, lightning or
    explosion and the property insured shall be wholly destroyed, without criminal fault on the part of the Insured or the Insured
    assignee, the amount of the insurance written on such real property shall be taken conclusively to be the true value of the
    property insured and the tnie amount of loss and measure of damages




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-232-B (02/11)
                                                                                                                       Page 3 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.204 Filed 03/25/21 Page 198 of 233




Amendatory Endorsement - Nevada


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced by the
   following:

       1). The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
           advance written notice of cancellation. The Company may cancel this Policy by mailing or delivering to the First
           Named Insured written notice of cancellation at least:

           a. Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or

           b. Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

       The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
       Policy or any Endorsement attached thereto.

       Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

       If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
       cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less
       than the customary short rate amount. The cancellation will be effective even if the Company has not made or offered a
       refund.

       If notice is mailed, proof of mailing will be sufficient proof of notice.

       If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
       then cancellation terms or conditions will be as permitted by such laws.

       2). If this Policy has been in effect for seventy (70) days or more, or if it is a renewal of a Policy issued by the Company,
           the Company may cancel this Policy only for one or more of the following reasons:

          -a.---Nonpayment-of premium; -

           b. Conviction of the Insured of a crime arising out of acts increasing the hazard insured against;
                                            C.
           c. Discovery of fraud or material misrepresentation in obtaining the Policy or in presenting a claim thereunder;

           d. Discovery of an act or omission or a violation of any condition of the Policy which occurred after the first
              effective date of the current Policy, and substantially and materially increases the hazard insured against;

           e. A material change in the nature or extent of the risk occurring after the first effective date of the current Policy,
              which causes the risk of loss to be substantially and materially increased beyond that contemplated at the time the
              Policy was issued or last renewed;
                                          d.
           f. A determination by the commissioner that continuation of the Company's present volume of premiums would
              jeopardize the Company's solvency or be hazardous to the interests of the Company's Policyholders, creditors or
              the public, or

           g. A determination by the commissioner that the continuation of the Policy would violate, or place the Company in
              violation of, any provision of the code.

       3). If this Policy is written for a term longer than one year, the Company may cancel for any reason at an anniversary, by
       mailing or delivering written notice of cancellation to the First Named Insured at the last known mailing address at

                                                                                                                  EDGE-229-B (02/11)
                                                                                                                       Page 1 of 2
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.205 Filed 03/25/21 Page 199 of 233



      least sixty (60) days before the anniversary date. Notice of cancellation or non-renewal will be mailed, first class or
      certified, or delivered to the First Named Insured at the last known mailing address and will state the reason for
      cancellation or nonrenewal. The Company will also provide a copy of the notice of cancellation to the agent who wrote
      the Policy.

  4). Non-renewal

  The Conipany may non-renew this Policy by mailing or delivering to the First Named Insured written notice at least sixty
  (60) days before the agreed expiration date. This non-renewal provision does not apply if the Insured has: accepted
  replacement coverage, requested or agreed to non-renewal, or this Policy is expressly designated as nonrenewable.
  If nofice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                         EDGE-229-B (02/11)
                                                                                                               Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.206 Filed 03/25/21 Page 200 of 233



                                                                                                                        ~
Amendatory Endorsement - New York                                                                                                        ~
                                                                                                                  ZURICH

THIS ENDORSEMENT CHANGES THE POLICY AND APPLIES TO THOSE RISKS IN NEW YORK. PLEASE READ
IT CAREFULLY.

1. The following paragraph is deleted from Section III-property damage, exclusions:

        Any weapon of war or of mass destruction employing biological or chemical warfare, atomic fission, atomic fusion,
        radioactive force or radioactive material, whether in time of peace or war regardless of who commits the act.

    and replaced by the following:

        Any weapon of war employing atomic fission, atomic fusion, radioactive force or radioactive material, whether in time of
        peace or war regardless of who commits the act.

2. SECTION VI — GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and
   replaced by the following:

    Cancellation

        a) The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
           advance written notice of cancellation.

        b) For Policies in Effect Sixty (60) Days or Less, the Company may cancel this Policy by mailing or delivering to the
           First Named Insured written notice of cancellation at least:

            1) Thirty (30) days before the effective date of cancellation if the Company cancels for any reason not included in
               paragraph 2) below.

            2) Fifteen (15) days before the effective date of cancellation if the Company cancels for any of the following reasons:

                   i)   Nonpayment of premium;

              ii)       Conviction of a crime arising out of acts increasing the hazard insured against;

                   iii) Discovery of fraud or material misrepresentation in the obtaining of the Policy or in the presentation of a
                        claim;

                   iv) After issuance of the Policy or after the last renewal date, discovery of an act or omission, or a violation of
                       any Policy condition, that substantially and materially increases the hazard insured against, and which
                       occurred subsequent to inception of the current Policy period;

                   v) Material physical change in the property insured, occurring after issuance or last annual renewal anniversary
                      date of the Policy, which results in the property becoming uninsurable in accordance with the Company
                      objective, uniformly applied underwriting standards in effect at the time the Policy was issued or last renewed;
                      or material change in the nature or extent of the risk, occurring after issuance or last annual renewal
                      anniversary date of the Policy, which causes the risk of loss to be substantially and materially increased
                      beyond that contemplated at the time the Policy was issued or last renewed;

                   vi) Required pursuant to a determination by the Superintendent that the continuation of the Company's present
                       premiurn volume would jeopardize the Company's solvency or be hazardous to the interest of the Company's
                       policyholders, creditors or the public;




                                                                                                                     EDGE-233-B (02/11)
                                                                                                                          Page 1 of 4
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.207 Filed 03/25/21 Page 201 of 233



              vii) A determination by the superintendent that the continuation of the Policy would violate, or would place the
                   Company in violation of any provision of the Insurance Code; or

              viii)Where the Company has reason to believe, in good faith and with sufficient cause, that there is a probable risk
                   of danger that the Insured will destroy, or permit to be destroyed, the insured property for the purpose of
                   collecting the insurance proceeds. If the Company cancels for this reason, the Instired may make a written
                   request to the Insurance Department, within 10 days of receipt of this notice, to review the cancellation
                   decision. Also, the Company will simultaneously send a copy of this cancellation notice to the Insurance
                   Department.

              If notice of cancellation is due to nonpayment of premium, then the notice shall state the amount of premium that
              must be paid in order to avoid cancellation of the policy.

   c) For Policies in effect for more than sixty (60) days, or if this Policy is a renewal or continuation of a Policy the
      Company issued, the Company may cancel this Policy only for any of the reasons listed in paragraph 2) above,
      provided the Company mails the First Named Insured written notice at least fifteen (15) days before the effective
      date of cancellation. If notice of cancellation is due to nonpayment of premium, then the notice shall state the aniount
      of premium that must be paid in order to avoid cancellation of the policy.

   d) The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of
      this Policy or any Endorsement attached thereto and to the authorized agent or broker.

   e) Notice of cancellation will state the effective date of and the reason for cancellation. The Policy Period will end on that
      date.

   f) If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
      cancels, the refund will be pro rata. If the premium is advanced under a premium finance agreement, the cancellation
      refund will be pro rata. Under such financed policies, the Company will be entitled to retain a minimum earned
      premium of 10% of the total policy premium or $60, whichever is greater. The cancellation will be effective even if the
      Company has not made or offered a refund.

   g) If notice is mailed, proof of mailing will be sufficient proof of notice.

Non-renewal

   a) The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice along
      with the reason for non-renewal.

   b) The Company may condition renewal this Policy upon:

       1) Change of limits;

       2) Change in type of coverage;

       3) Reduction of coverage;

       4) Increased deductible;

       5) Addition of exclusion; or

       6) Increased preiniums in excess of 10% exclusive of any premium increase due to and conunensurate with insured
          value added or increased exposure units; or as a result of experience rating, loss rating, retrospective rating or
          audit.

   c) If the Company decides to non-renew this Policy or to conditionally renew this Policy as provided in paragraph b)., the
      Company will mail or deliver written notice to the First Named Insured shown in the Declarations at least sixty (60)
      days but not more than one hundred twenty (120) days before:

       1) The expiration date; or



                                                                                                              EDGE-233-B (02/11)
                                                                                                                    Page 2 of 4
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.208 Filed 03/25/21 Page 202 of 233




             2) The anniversary date, if this is a continuous Policy.

        d) The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of
           this Policy or any Endorsement attached thereto and to the authorized agent or broker.

        e) Notice will include the specific reason(s) for non-renewal or conditional renewal, including the amount of any
           premium increase for conditional renewal and description of any other changes.

        f)   If notice is mailed, proof of mailing will be sufficient proof of notice.

        If the Company violates any of the provisions above by sending the First Named Insured an incomplete or late
        conditional renewal notice or a late non-renewal notice coverage will remain in effect at the same terms and conditions of
        this policy at the lower of the current rates or the prior period's rates unti160 days after such notice is mailed or delivered,
        unless the First Named Insured, during this 60 day period, has replaced the coverage or elects to cancel.

        The Company will not send the Insured notice of non-renewal or conditional renewal if the Insured, the authorized agent or
        broker or another insurer of the Insured mails or delivers notice that the Policy has been replaced or is no longer desired.

3. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

    SUIT AGAINST THE COMPANY

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
        Insured has fully complied with all the provisions of this Policy. Legal action must be started within two (2) years after the
        date of direct physical loss or damage to Covered Property or to other property as set forth herein.


4. SECTION II — DECLARATIONS - POLICY LIMITS OF LIABILITY, Causation Definition is deleted in its entirety.

5. SECTION VI- General Policy Conditions, Suspended Property, the following provision is deleted:

    When Covered Property is found to be in, or exposed to, a dangerous condition, any of the Company's representatives may
    immediately suspend this insurance for that property. This can be done by delivering or mailing a written notice to the First
    Named Insured's mailing address or to the address where the Covered Property is located. Once suspended, this insurance can
    be reinstated only by an endorsement. Any unearned premium due will be returned by the Company.

    And replaced with the following:

    When Covered Equipment is found to be in, or exposed to a dangerous condition, any of the Company's representatives may
    ininiediately suspend this insurance for such Covered Equipment, including loss arising out of the dangerous condition of such
    Covered Equipment. This can be done by delivering or mailing a written notice to the First Named Insured's mailing
    address or to the address where the Covered Equipment is located. Once suspended, this insurance can be reinstated only by
    an endorsement. Any unearned premium due will be returned by the Company.

6. SECTION VII-DEFINITIONS, The following are deleted and replaced:

    Flood - A general and teniporary condition of partial or complete inundation of normally dry land areas or structure(s) caused
            by:

             The unusual and rapid accumulation or runoff of surface waters, waves,     tides, tidal waves, tsunami, the release of
             water, the rising, overflowing or breaking of boundaries of nature or man-made bodies of water; or the spray there
             from all whether driven by wind or not; or

             Mudflow or mudslides caused by accumulation of water on or under the ground.

             Flood also includes the backup of water from a sewer, drain or sump caused in whole or part by Flood.



                                                                                                                     EDGE-233-B (02/11)
                                                                                                                          Page 3 of .4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.209 Filed 03/25/21 Page 203 of 233



     Flood also includes Storm Surge if showii on the declarations as part of Flood.

     And replaced with:

             Flood - A general and temporary condition of partial or complete inundation of normally dry land areas or stnicture(s)
                     caused by:

                     a). The unusual and rapid accumulation or runoff of surface waters, waves, tides, tidal waves,
                         tsunami, the release of water, the rising, overflowing or breaking of boundaries of nature or man-made
                         bodies of water; or the spray there from all whether driven by wind or not; or

                     b). Mudflow or mudslides caused by accumulation of water on or under the ground.

                     Flood also includes the backup of water from a sewer, drain or sump caused in whole or part by Flood.

     Named Storm -Any storm or weather disturbance that is named by the U. S. National Oceanic and Atmospheric
                  Administration (NOAA) or the U. S. National Weather Service or the National Hurricane Center or any
                  comparable worldwide equivalent.

                      Named Storm also includes Storm Surge if shown on the declarations as part of Named Storm.

     And replaced with:

     Named Storm - Any storm or weather disturbance that is named by the U. S. National Oceanic and Atmospheric
                   Administration (NOAA) or the U. S. National Weather Service or the National Hurricane Center or any
                   comparable worldwide equivalent.

7.   SECTION VII- DEFINITIONS the following is deleted in its entirety:

     Storm Surge - A general and temporary condition of partial or complete inundation by salt water, caused by wind driven waves
     that result from a Named Storm, of normally dry land areas or structure(s) in coastal areas, bays or inland waters connected to
     an ocean orsea.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                EDGE-233-B (02/11)
                                                                                                                     Page 4 of 4
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.210 Filed 03/25/21 Page 204 of 233




Amendatory Endorsement - Ohio
                                                                                                                ZURICH®


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI - GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and
     replaced by the following:

     Cancellation

         The First Nanied Insured shown in the policy declarations may cancel this policy by mailing or delivering to the Conipany
         advance written notice of cancellation.

         If the Insured's policy has been in effect for more than 90 days, or is a renewal of a policy we issued, the Company may
         cancel this policy only for one or more of the following reasons:

             Nonpayment of premium;

             Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims
             submitted thereunder;

             Discovery of a moral hazard or willful or reckless acts or omissions on an Insured's part which increases any hazard
             insured against;

             The occurrence of a change in the individual risk which substantially increases any hazard insured against after the
             insurance coverage has been issued or renewed, except to the extent the insurer could reasonably have foreseen the
             change or contemplated the risk in writing the contract;

             Loss of applicable reinsurance or a substantial decrease in applicable reinsurance, if the Superintendent has determined
             that reasonable efforts have been made to prevent the loss of, or substantial decrease in, the applicable reinsurance, or
             to obtain replacement coverage;

             Failure of an Insured to correct material violations of safety codes or to comply with reasonable written loss control
             recommendations; or

             A determination by the Superintendent of Insurance that the continuation of the policy would create a condition that
             would be hazardous to the policyholders or the public.

         The Conipany will mail written notice of cancellation to the First Named Insured, and agent if any, at the last mailing
         addresses known to us. Proof of mailing will be sufficient proof of notice.

         The Company will mail notice of cancellation at least:

             10 days before the effective date of cancellation, if the Company cancel for nonpayment of premium; or

             30 days before the effective date of cancellation, if the Company cancels for any other reason.

         The notice of cancellation will:

             State the effective date of cancellation. The policy period will end on that date.




                                                                                                                   EDGE-236-A (03/11)
                                                                                                                         Page 1 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.211 Filed 03/25/21 Page 205 of 233



             Contain the date of the notice and the policy number, and will state the reason for cancellation.

        Policies written for a term of more than one year or on a continuous basis may be cancelled by the Company for any reason
        at an anniversary date, upon 30 day's written notice of cancellation.

        If this policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Conipany
        cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata. The
        cancellation will be effective even if the Company have not made or offered a refund.

    Nonrenewal

        If the Company elects not to renew this policy, the Company will mail written notice of nonrenewal to the First Named
        Insured, and agent if any, at the last mailing addresses known to the Company. The notice will contain the date of the
        notice and the policy number, and will state the expiration date of the policy.

        The Company will mail the notice of nonrenewal at least 30 days before the expiration date of the policy.
        Proof of mailing will be sufficient proof of notice.

2. SECTION VI - GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, LOSS PAYMENT, the following is added:

    The Company will give you notice, within 21 days after the Company receives a properly executed, swom statement of loss,
    that the Company:

        Accepts the Insured's claim;

        Denies the Insured's claim; or

        Needs more time to investigate the Insured's claim.

    If the Company needs more time to investigate the Insured's claim, the Company will provide an explanation for the
    Company's need for more time. The Company will continue to notify the Insured again in writing, at least every 45 days, of the
    status of the investigation and of the continued time needed for the investigation.

        The Company will pay for covered cause of loss of or damage to covered property within:

             Ten (10) days after the Company accepts your claim if such acceptance occurs within the first 21 days after the
             Company receives a properly executed proof of loss, unless the claim involves an action by a probate court or other
             extraordinary circumstances as documented in the claim file; or

             Five (5) days after the Company accepts your claim if such acceptance occurs more than 21 days after the Company
             receives a properly executed proof of loss, and

                 An appraisal award has been made; or

                 The Company has reached an agreement with you on the amount of loss that was in dispute.

3. SECTION VII — DEFINITIONS, Terrorist Activity is deleted in its entirety and replaced by the following:

    For the purposes of this endorsement Terrorist Activity shall include the following:


             "Certified act of terrorism" which means an act that is certified by the Secretary of the Treasury, in concurrence with
             the Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the federal
             Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a"certified act of
             terrorism" include the following:




                                                                                                                 EDGE-236-A (03/11)
                                                                                                                      Page 2 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.212 Filed 03/25/21 Page 206 of 233



            a.   The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
                 subject to the Terrorism Risk Insurance Act;

            b.   The act resulted in damage:

                     (1) Within the United States (including its territories and possessions and Puerto Rico); or

                     (2) Outside of the United States in the case of:

                          (a) An air carrier (as defined in Section 40102 of title 49, United States Code) or United States flag
                              vessel (or a vessel based principally in the United States, on which United States income tax is paid
                              and whose insurance coverage is subject to regulation in the United States), regardless of where the
                              loss occurs; or

                          (b) The premises of any United States mission; and

            c.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
                 individual or individuals as part of an effort to coerce tlie civilian population of the United States or to influence
                 the policy or affect the conduct of the United States Government by coercion.

       2.      "Non-Certified act of terrorism" which means a violent act or an act that is dangerous to human life, property or
            infrastructure that is committed by an individual or individuals and that appears to be part of an effort to coerce a
            civilian population or to influence the policy or affect the conduct of any government by coercion, and the act is not
            certified as a terrorist act pursuant to the federal Terrorism Risk Insurance Act of 2002.

      3. Terrorist Activity which constitutes "Certified acts of terrorism" is not excluded in this policy, unless otlierwise
         endorsed.

      4. Terrorist Activity which constitutes "Non-Certified acts of terrorism" is not excluded in this policy, when it occurs in
         the USA, its territories, possessions and missions, and the Commonwealth of Puerto Rico.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-236-A (03/11)
                                                                                                                       Page 3 of 3
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.213 Filed 03/25/21 Page 207 of 233




Amendatory Endorsement - ®klahoma
                                                                                                               ZURICH®

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. SECTION VI— GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted and replaced by the
   following:

      1). The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
          advance written notice of cancellation.

      The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
      least:

          a. Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or

          b. Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

      The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
      Policy or any Endorsement attached thereto.

      Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

      If this Policy is cancelled, the Company will send the First Named Insured any prenuum refund due. If the Company
      cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less
      than the customary short rate amount. The cancellation will be effective even if the Company has not made or offered a
      refund.

      If notice is mailed, proof of mailing will be sufficient proof of notice.

      If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
      then cancellation terms or conditions will be as permitted by such laws.

      2). If this Policy has been in effect for forty-five (45) business days or more, or after the effective date of a renewal of this
          Policy, the Company may cancel this Policy only for one or more of the following reasons:

          a. Nonpayment of premium;

          b. Discovery of fraud or material misrepresentation in the proctirement of the insurance or with respect to any claims
             submitted under it;

          c. Discovery of willful or reckless acts or omissions by the Insured that increase any hazard insured against;

          d. The occurrence of a change in the risk that substantially increases any hazard insured against after insurance
             coverage has been issued or renewed;

          e. A violation of any local fire, health, safety, building, or construction regulation or ordinance, with respect to any
             covered property or its occupancy, that substantially increases any hazard insured against;

          f.   A determination by the Insurance Commissioner that the continuation of the Policy would place the Company in
               violation of the insurance laws of this state;

          g. The Insured's conviction of a crime having, as one of its necessary elements, an act increasing any hazard insured
             against; or

          h. Loss of or substantial changes in applicable reinsurance.


                                                                                                                  EDGE-237-B (02/11)
                                                                                                                       Page 1 of 3
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.214 Filed 03/25/21 Page 208 of 233



  3). Non-renewal

     a.   If the Company decides to non-renew this Policy, the Company will mail or deliver written notice to the First
          Named Insured shown in the Declarations at least forty-five (45) days before:

            i). The expiration date; or

            ii). The anniversary date of this Policy, if it is written for a term longer than one year or with no fixed
               expiration date.

     a. The Company will mail or deliver notice to the First Named Insured's mailing address known to the Company.

     b. If notice is mailed, proof of mailing will be sufficient proof of notice. It will be considered to have been given to
        the First Named Insured on the day it is mailed.

     c. If notice of non-renewal is not mailed or delivered at least forty-five (45) days before the expiration date or an
        anniversary date of this Policy, coverage will remain in effect until forty-five (45) days after notice is given.

     d. Earned premium for such extended period of coverage will be calculated pro rata, based on the rates applicable to
        the expiring Policy.

     e. The Company will not provide notice of nonrenewal if the Company another company within the same insurance
        group, has offered to issue a renewal Policy, or the Insured has obtained replacement coverage or has agreed in
        writing to obtain replacement coverage.

     f.   If the Company has provided the required notice of non-renewal as described in a). above, and thereafter extends
          the Policy for a period of ninety (90) days or less, the Company will not provide an additional non-renewal notice
          with respect to the period of extension.

     g. If the Company elects to renew this Policy, the Company will give written notice of any premium increase, change
        in deductible, or reduction in limits or coverage, to the First Named Insured, at the last mailing address known to
        the Conipany.

           i). Any such notice will be mailed or delivered to the First Named Insured at least forty-five (45) days before the
               expiration date of this Policy or the anniversary date of this Policy, if it is written for a term longer than one
               year or with no fixed expiration date.

             ii). If notice is mailed, proof of mailing will be sufficient proof of notice. It will be considered to have been
               given to the First Named Insured on the day it is mailed.

             iii). If the First Named Insured accepts the renewal, the premium increase or coverage changes will be effective
               the day following the prior policy's expiration or anniversary date.

             iv). If notice is not mailed or delivered at least forty-five (45) days before the expiration date or anniversary
              date of this Policy, the premium, deductible, limits and coverage in effect prior to the changes will remain in
              effect until:

              a.) Forty-five (45) days after notice is given; or

              b.) The effective date of replacement coverage obtained by the Insured; whichever occurs first. If the First
                  Named Insured then elects not to renew, any earned premium for the resulting extended period of
                  coverage will be calculated pro rata at the lower of the new rates or rates applicable to the expiring policy.

     h. The Company will not provide notice of the following:




                                                                                                             EDGE-237-B (02/11)
                                                                                                                   Page 2 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.215 Filed 03/25/21 Page 209 of 233



                   i). Changes in a rate or plan filed with or approved by the State Board for Property and Casualty Rates or filed
                       pursuant to the Commercial Property and Casualty Competitive Loss Cost Rating Act and applicable to an
                       entire class of business; or
                 ii). Changes based upon the altered nature of extent of the risk insured; or
                 iii). Changes in policy fornis filed with or approved by the Insurance Commissioner and applicable to an entire
                       class of business.

2. The following is added to SECTION VI —GENERAL POLICY CONDITIONS:

        FRAUD WARNING

        1). Any person wlio knowingly and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds
            of an insurance policy containing any false, incomplete or misleading information is guilty of a felony.

3. SECTION VI. - GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
   its entirety and replaced by the following:

    CONCEALMENT, MISREPRESENTATION OR FRAUD

        This Policy is voidable as to all Insureds in any case of fraud by any Insured as it relates to this Policy at any time. It is
        also voidable if any Insured, at any time, intentionally conceals or misrepresents a material fact concerning:

            This Policy;

            The Covered Property;

            The Insured's interest in Covered Property; or

            A claim under this Policy.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                     EDGE-237-B (02/11)
                                                                                                                           Page 3 of 3
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.216 Filed 03/25/21 Page 210 of 233




Amendatory Endorsement - Rhode Island
                                                                                                                  ZUIZICH O


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - General Policy Conditions, Cancellation/Non-Renewal, Cancellation, is deleted in its entirety and replaced by
     the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
         advance written notice of cancellation.

         The Company may cancel this Policy by mailing or delivering to the First Named Insured and agent, if any, written notice
         of cancellation at least:

                    The ntiniber of days before the effective date of cancellation if the Company cancels for nonpayment of premium,
                    as stated in the Declarations; or

                    The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated
                    in the Declarations.

         The Company will mail or deliver notice to the First Named Insured's and agent's, if any, mailing address shown in the
         Declarations of this Policy or any Endorsement attached thereto.

         Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

         If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. The Conipany will
         compute the return premium pro rata and round to the next higher whole dollar if:

                    The Policy is cancelled at the Company's request; or

—        -          The Policy is cancelled by us at the request of a premium finance company upon default of the first Named
                    Insured, when this policy is financed under a premium finance agreement.

         If the First Named Insured cancels, the Company will return 90% of the pro rata unearned premium, rounded to the next
         higher whole dollar. However, when such cancellation takes place during the first year of a multi-year prepaid policy, we
         will return the full annual premium for the subsequent years. The cancellation will be effective even if the Company has
         not made or offered a refund.

         If notice is mailed, proof of mailing will be sufficient proof of notice.

         If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
         then cancellation terms or conditions will be as permitted by such laws.




     All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                    EDGE-240-A (12/10)
                                                                                                                          Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.217 Filed 03/25/21 Page 211 of 233




Amendatory Endorsement - South Carolina
                                                                                                                 Z[1RICH ®

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following is deleted from SECTION VI-CANCELLATION/NON-RENEWAL:

          The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
          Policy or any Endorsement attached thereto.

     and replaced by the following:

         The Company will mail or deliver notice to the First Named Insured's and agent's last known mailing address.

2. The following is added to SECTION VI-CANCELLATION/NON-RENEWAL:

     If this Policy has been in effect one hundred and twenty (120) days or more, or is a renewal or continuation of a Policy the
     Company issued, the Company may cancel this Policy only for one or more of the following reasons:

         1) Nonpayment of premium;

         2) Material misrepresentation of a fact, which, if known to the Company, would have caused the Company not to issue
            the Policy;

         3) Substantial change in the risk assumed, except to the extent that the Company should reasonably have foreseen the
            change or contemplated the risk in writing the Policy;

         4) Substantial breaches of contractual duties, conditions or warranties; or

         5) Loss of reinsurance covering all or a significant portion of the particular Policy insured, or where continuation of the
            Policy would imperil the Company's solvency or place the Company in violation of the insurance laws of South
            Carolina.

     Prior to cancellation for reasons permitted in item 5). above, the Company will notify the Conunissioner, in writing, at least
     sixty (60) days prior to such cancellation and the Commissioner will, within thirty (30) days of such notification, approve or
     disapprove such action.

     Any notice of cancellation will state the precise reason for cancellation.

3.   SECTION VI-CANCELLATION/NON-RENEWAL, Non-Renewal is deleted in its entirety and replaced by the following:

     Non-Renewal

         The Company may non-renew this Policy by mailing or delivering to the First Named Insured and the agent, written
         notice, at the last known address, of non-renewal at least:

              Sixty (60) days if non-renewal is effective between November 1 and May 31; or

              Ninety (90) days if non-renewal is effective between June 1 and October 31;

         before:

             The expiration date of this Policy, if the Policy is written for a term of one year or less; or
             An anniversary date of this policy, if the policy is written for a term of more than one year or for an indefinite term.



                                                                                                                    EDGE-241-B (02/11)
                                                                                                                         Page 1 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.218 Filed 03/25/21 Page 212 of 233



        However, the Company will not refuse to renew a policy issued for a term of more than one year, until expiration of its full
        term, if anniversary renewal has been guaranteed by additional premium consideration. Any notice of non-renewal will state
        the precise reason for non-renewal. If notice is mailed, proof of mailing will be sufficient proof of notice.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                               EDGE-241-B (02/11)
                                                                                                                     Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.219 Filed 03/25/21 Page 213 of 233




Amendatory Endorsement - South Dakota
                                                                                                           Z[)IZICH O


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
   Cancellation:

    The Conipany may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
    least:

        The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
        in the Declarations; or

        The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in the
        Declarations.

    and replaced with:

    The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
    least the greater of:

        Twenty (20) days or the number of days before the effective date of cancellation if the Company cancels for nonpayment of
        premium, as stated in the Declarations; or

        Twenty (20) days or the number of days before the effective date of cancellation if the Company cancels for any otlier
        reason, as stated in the Declarations.

2. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL, is deleted in its entirety.

3. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

    SUIT AGAINST THE COMPANY

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
        Insured has fully complied with all the provisions of this Policy. Legal action must be started within seventy-two (72)
        months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                              EDGE-242-C (02/11)
                                                                                                                    Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.220 Filed 03/25/21 Page 214 of 233




Amendatory Endorsement - Tennessee
                                                                                                                ZLIRICH O


THIS ENDORRSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following is added to Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL:

         1). If this Policy has been in effect for sixty (60) days or more, or if this Policy is a renewal of a Policy the Company
             issued, this Policy niay be cancelled only for one or more of the following reasons:

             a.   Nonpayment of premium, including any additional premium, calculated in accordance with the Company's current
                  rating manual, justified by a physical change in the insured property or a change in the insured property or a
                  change in its occupancy or use;

             b. The Insured's conviction of a crime increasing any hazard insured against;

             c.   Discovery of fraud or material misrepresentation on the part of either of the following;

                  i). The Insured or Insured representative in obtaining this insurance; or

                  ii). The Insured in pursuing a claim under this Policy.

             d. Failure to coniply with written loss control recommendations;

             e.   Material change in the risk which increases the risk of loss after the Company issued or renewed insurance
                  coverage;

             f.   Determination by the insurance commissioner that the continuation of the Policy would jeopardize the Company's
                  solvency or would place the Company in violation of the insurance laws of Tennessee or any other state;

             g. The Insured's violation or breach of any Policy terms or conditions; or

             h. Other reasons that are approved by the insurance commissioner. Notice of Cancellation will state the reason for
                cancellation.

2.   Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, Non-renewal is deleted in its entirety and replaced
     by the following:

        1). If the Company decides not to renew this Policy, the Company will mail or deliver written notice of non-renewal to the
            first Named Instired and agent, at least sixty (60) days before the expiration date unless:

             a. The Company has offered to issue a renewal Policy; or

             b. The Insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

             c. Any notice of non-renewal will be mailed or delivered to the first Named Insured's and agent's addresses shown in
                the Policy. If notice is mailed, proof of mailing will be sufficient proof of notice.




All other terms, conditions and limitations of this Policy remain unchanged.


                                                                                                                   EDGE-243-B (02/11)
                                                                                                                         Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.221 Filed 03/25/21 Page 215 of 233




Amendatory Endorsement - Vermont
                                                                                                                   Zl1RICH

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced
     by the following:

     CANCELLATION/NON-RENEWAL

     Cancellation

         a)   The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
              advance written notice of cancellation.

         b) If this Policy has been in effect for less than sixty (60) days and this Policy is not a renewal of a Policy the Conipany
            issued, the Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
            cancellation at least:

              1) Fifteen (15) days notice prior to the proposed cancellation date for non payment of premium or substantial increase
                 in hazard; or

              2) Forty-five (45) days notice prior to the proposed cancellation date for any other reason.

         c)   If cancellation is for nonpayment of premium, written notice may be sent by certified mail. If cancellation is for any
              reason other than nonpayment of premium, written notice must be sent by certified mail.

         d) If this Policy has been in effect for sixty (60) days or more, or if this is a renewal of a Policy the Company issued, the
            Company may cancel this Policy only for one or more of the following reasons:

              1) Nonpayment of premium;

              2) Fraud or material misrepresentation affecting this Policy or in the presentation of claims under this Policy;

              3) Violation of any provisions of this Policy; or

              4) Substantial increase in hazard, provided the Company has secured approval for the cancellation from the
                 commissioner of insurance.

              If the Company cancels this Policy for one of the reasons specified above, the Company may cancel this Policy by
              mailing or delivering at least:

              1) Fifteen (15) days notice before the effective date of cancellation for nonpayment of premium; or

              2) Forty-five (45) days notice before the effective date of cancellation for any other reason.

         e)   Notice of cancellation will state the effective date of cancellation. The Policy period will end on that date.

         f)   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
              cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no
              less than the customary short rate amount. The cancellation will be effective even if the Company has not made or
              offered a refund.

         g) If notice is mailed, proof of mailing will be sufficient proof of notice.



                                                                                                                      EDGE-246-B (02/11)
                                                                                                                           Page 1 of 2
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.222 Filed 03/25/21 Page 216 of 233



     Non-Renewal

         a) The Company may non-renew this Policy by mailing, certified mail, or delivering to the First Named Insured written
            notice, at the last known address, of non-renewal at least forty-five (45) days before the expiration of this Policy or the
            anniversary date of this Policy, if this Policy has been written for a term of more than one year.

              This non-renewal provision does not apply if the Company has indicated a willingness to renew, in case of nonpayinent
              of premium, or if the Insured does not pay any advance premium required for renewal.

              If the Conipany fails to mail or deliver proper notice of non-renewal, this Policy will end on the effective date of any
              other Policy with respect to properry designated in both policies.

         b) If the Company elects to renew this Policy and has the necessary information to issue a renewal Policy, the Company
            will confirm in writing at least forty-five (45) days before the Policy expires the intention to renew this Policy and the
            premiuni at which this Policy will be renewed.

             If the Company fails to comply with this provision, the Insured will have renewal coverage. The renewal coverage will
             be at the rates in effect under the expiring or expired Policy or in effect on the expiration date, that have been approved
             by the Commissioner, whichever are lower. This renewal coverage will be on a pro rata basis and will contintie for
             forty-five (45) days after the Company confirms renewal coverage and premium. If the Insured accepts this renewal
             Policy, this paragraph does not apply.

2.   Section VI-General Policy Conditions, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in its entirety and
     replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

         The Company does not provide coverage to one or more Insureds who at any time engage in fraudulent conduct as it relates
         to this Policy. The Company also does not provide coverage to one or more Insureds, who at any time intentionally conceal
         or misrepresent a material fact or make a false statement concerning:

             a) This Policy;

             b) The Covered Property;

             c) The Insured's interest in Covered Property; or

             d) A claim tinder this Policy.

3.   The following is added to SECTION VI —GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE
     COMPANY:

     The Insureds' right to bring legal action against the Company is not conditioned upon compliance with the Appraisal Condition
     of this Policy.

4.   The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss Payment:

         The Company will pay for covered loss or damage within thirty (30) days or as required by law, after receiving the sworn
         statement of loss, if the Insured has complied with all the terms of this Policy; and

     and replaced by the following:

         We will pay for covered loss or damage within ten (10) working days after we receive the sworn statement of loss, if you
         have complied with all the terms of this Policy; and


All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                   EDGE-246-B (02/11)
                                                                                                                        Page 2 of 2
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.223 Filed 03/25/21 Page 217 of 233




Amendatory Endorsement - Washington
                                                                                                             ZURICH®


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following is deleted from SECTION III - PROPERTY DAMAGE, EXCLUSIONS:

   3.03.03.             This Policy excludes direct physical loss or damage directly or indirectly caused by or resulting from any
                        of the following regardless of any other cause or event, whether or not insured under this Policy,
                        contributing concurrently or in any other sequence to the loss:

   and replaced with:

   3.03.03.             The Company will not pay for loss or damage caused by any excluded event described below. Loss or
                        damage will be considered to have been caused by an excluded event if the occurrence of that event
                        directly and solely results in loss or damage; or initiates a sequence of events that results in loss or
                        damage, regardless of the nature of any intermediate or final event in that sequence.

2. When the following appears in CONTINGENT TIME ELEMENT, FINE ARTS, LAND IMPROVEMENTS,OFF PREMISES
   SERVICE INTERUPTION PROPERTY DAMAGE AND TIME ELEMENT LOSS, TENANTS PROHIBITED ACCESS and
   NEW CONSTRUCTION AND ADDITIONS, it will be deleted.

                        "regardless of any other cause or event, whether or not insured under this Policy, contributing
                        concurrently or in any other sequence to the loss."

   and replaced with:

                        The Company will not pay for loss or damage caused by an excluded event described below. Loss or
                        damage will be considered to have been caused by such excluded event if the occurrence of that event
                        directly and solely results in loss or damage; or initiates a sequence of events in loss or damage,
                        regardless of the nature of intermediate or final event in that sequence.

3. The following is added to SECTION III - PROPERTY DAMAGE, EXCLUSIONS, 3.03.03.04.:

                        This exclusion does not apply to acts of direct physical loss or damage resulting from an act of domestic
                        abuse caused by another insured under the policy if such loss is an otherwise covered property loss and
                        the insured making claim: files a police report, cooperates with any law enforcement investigation relating
                        to the act of domestic abuse and did not cooperate in or contribute to the creation of the loss.

4. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
   Cancellation:

                        The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to
                        the Company advance written notice of cancellation.

   and replaced with:

                        The First Named Insured shown in the Declarations may cancel this Policy. The insured may provide
                        notice before the effective date of cancellation using one of these methods:

                          (i) Written notice of cancellation to the insurer or producer by mail, fax or e-mail;




                                                                                                                  EDGE-248-B (02/11)
                                                                                                                        Page 1 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.224 Filed 03/25/21 Page 218 of 233



                            (ii) Surrender of the policy or binder to the insurer or producer; or

                            (iii) Verbal notice to the insurer or producer.

                         If the insurer receives notice of cancellation from the insured, it must accept and promptly cancel the
                         policy or any binder issued as evidence of coverage effective the later of:

                            (i) The date notice is received; or

                            (ii) The date the insured requests cancellation.

5. The following is added to SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
   Cancellation:

                        Notice of cancellation will state the reason for cancellation.

                        The Company will send written notice of cancellation to each mortgagee, pledge or other person shown
                        by the Policy to have an interest in any loss which may occur.

6. SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, Non-renewal is deleted in its
   entirety and replaced by the following:

                        Non-renewal

                        The Company may non-renew this Policy by mailing or delivering to the First Named Insured written
                        notice, Forty-Five (45) days before the non-renewal. Notice of non-renewal will state the reason for
                        non-renewal.

7. The following is added to SECTION VI-GENERAL POLICY CONDITIONS, INSPECTIONS AND SURVEYS:

                        However, this condition does not apply to any inspections, surveys, reports or recommendations the
                        Company may make relative to certification under state or municipal statutes, ordinances or regulations
                        referenced above.

8. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, OTHER INSURANCE:

                        The Company will not be liable if, at the time of loss or damage, there is any other insurance that would
                        attach in absence of this insurance; except that this insurance shall apply only as excess, Difference in
                        Condifions/Difference in Limits and in no event as contributing insurance, and then only after all other
                        insurance has been exhausted.

  and replaced with:

                        The Company will not be liable if, at the time of loss or damage, there is any other insurance that would
                        attach in absence of this insurance; except that this insurance shall apply only as pro rata contributing
                        insurance.

9. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, VALUATION:

                        The basis of adjustment is on a replacement cost basis unless a specific valuation applies. Replacement
                        Cost shall be the cost to repair, rebuild or replace the damaged property (without deduction for
                        depreciation) with materials of like kind, quality and capacity at the same or another site, but no more
                        than the lesser of:

   and replaced by the following:




                                                                                                                 EDGE-248-B (02/11)
                                                                                                                       Page 2 of 3
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.225 Filed 03/25/21 Page 219 of 233



                        The basis of adjustment is on a replacement cost basis unless a specific valuation applies. Replacement
                        Cost shall be the cost to repair, rebuild or replace the damaged property (without deduction for
                        depreciation) with new materials of like kind, quality and capacity at the same or another site, but no
                        more than the lesser of:

9. Section VI-General Policy Conditions, LENDERS LOSS PAYEE AND MORTGAGE HOLDER INTERESTS AND
   OBLIGATIONS is deleted in its entirety.

10. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, APPRAISAL:

                        The Company further retains its right to deny the claim in whole or in part.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                              EDGE-248-B (02/11)
                                                                                                                    Page 3 of 3
   Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.226 Filed 03/25/21 Page 220 of 233




Amendatory Endorsement - West Virginia
                                                                                                               ZURICH®


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. SECTION VI - GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL, is deleted in its entirety and replaced
   by the following:

   APPRAISAL

       In case the Insured and the Company fails to agree as to the actual cash value of the amount of loss, then on the written
       demand of either party, each shall select a competent and disinterested appraiser and notify the other appraiser selected
       within twenty (20) days of such demand. The appraiser shall first select a competent and disinterested umpire; and failing
       for fifteen (15) days to agree upon such umpire, then either on the Insured's or the Company's request, such unipire shall
       be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then
       appraise the loss, stating separately actual cash value and loss as to each item; and, failing to agree, shall submit their
       differences only, to the umpire. An award in writing, so itemized, of any two when filed with this Company shall
       deterniine the amount of actual cash value and loss. Each appraiser shall be paid by the parties equally.

2. The following is deleted from SECTION VI - GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss
   Payment:

       The Company will pay for covered loss or damage within thirty (30) days or as required by law, after receiving the sworn
       statement of loss, if the Insured has complied with all the terms of this Policy; and

           The Company has reached agreement on the amount of loss; or

           An appraisal award has been made...

   and replaced by the following:

       The Company will pay for loss of or damage to Covered Property within fifteen (15) days after we receive the signed,
       sworn statement of loss if the Insured has complied with all the terms of this Policy and the Company has reached
       agreement with the Insured on the amount of loss.

3. SECTION VI — GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

       No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
       Insured has fully complied with all the provisions of this Policy. Legal action must be started within two (2) years after the
       date of direct physical loss or damage to Covered Property or to other property as set forth herein.


   All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-249-A (02/11)
                                                                                                                      Page 1 of 1
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.227 Filed 03/25/21 Page 221 of 233




Amendatory Endorsement - Wisconsin
                                                                                                             ZURICH®


                  THIS ENDORSEIVIENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1. Section VI-General Policy Conditions, Loss Conditions, Subrogation, is deleted in its entirety and replaced by the following:

    SUBROGATION

            The Insured is required to cooperate in any subrogation proceedings. To the extent of the Company's payment, the
            Insured's rights of recovery against any party are transferred to the Company.

            The Company acquires no rights of recovery that the Insured has expressly waived prior to a loss, nor will such waiver
            affect the Insured's rights under this Policy.

            The Compariy will be entitled to any recovery from subrogation proceedings only after the First Named Insured has
            been fully compensated for Damages.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                               EDGE-250-A (04/08)
                                                                                                                     Page 1 of 1
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.228 Filed 03/25/21 Page 222 of 233


                                                                                       .:.     ,     .                               ...

                                                                                                                     ~
Amendatory Endorsement - Wyoming                                                                               ZURICH ®


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1. SECTION VI - General Policy Conditions, Suit Against The Company is replaced in its entirety by the following:

    No one may bring a legal action against the Company under this Policy unless:

    All of its terms have been complied with; and, the action is brought within 4 years beginning from the date on which the direct
    physical loss or damage was discovered.

2. Section VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUBROGATION is amended by the addition of the
   following:

    The Company will be entitled to recovery only after the insured has been fully compensated for the deductible amount, without
    any deduction for expenses of collection, out of any recovery on the subrogated claim, before any part of the recovery is applied
    to any other use. If the amount of the deductible exceeds the recovery, the insurer shall pay only the amount of the recovery to
    the insured.

3. The following is deleted from Section VI-GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss Payment:

                          The Company will pay for covered loss or damage within thirty (30) days or as required by law, after
                          receiving the swom statement of loss, if the Insured has complied with all the terms of this Policy; and

    And replaced with:

                          The Company will pay for the undisputed covered loss or damage within forty-five (45) days, after
                          receiving the sworn statement of loss, if the Insured has complied with all the terms of this Policy.

                 All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-251-A (02/11)
                                                                                                                       Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.229 Filed 03/25/21 Page 223 of 233



Amendatory Endorsement _ Virginia
                                                          o                                                          0              ®

                                                                                                                Z[JRICH

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION V-FIRE DEPARTMENT SERVICE CHARGE is replaced by the following:


     The Company will pay for the reasonable additional expenses, resulting from costs of fire extinguishing materials expeiided,
     incurred by the Insured when the Fire Department is called to save or protect Covered Property from a Covered Cause of Loss .
     at an Insured Location. The Fire Department Service Charges are those assumed by contract or agreement prior to loss or
     damage or required by local ordinance.

     If the charges are billed to the Insured by a volunteer fire department, the Company will pay for the volunteer fire department
     service charges, provided that the volunteer fire department is not fully funded by real estate taxes or other property taxes.

     The most the Company will pay under this Additional Coverage at any one covered property, in any year beginning on the date
     coverage for such covered property was effective, is the greater of $250 or the Limit of Insurance shown in the Declarations for
     Fire Department Service Charge. The Limit for this Additional Coverage is in addition to the applicable Limit of Insurance
     shown in the Declarations for that covered property.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                              EDGE-252-A VA (05/13)
                                                                                                                       Page 1 of 1
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.230 Filed 03/25/21 Page 224 of 233



                                                                                                    ~
SANCTIONS EXCLUSION                                                                           ZURICH
ENDORSEMENT



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

The following exclusion is added to the policy to which it is attached and supersedes any existing sanctions
language in the policy, whether included in an Exclusion Section or otherwise:
SANCTIONS EXCLUSION
Notwithstanding any other terms under this policy, we shall not provide coverage nor will we make any payments
or provide any service or benefit to any insured, beneficiary, or third party who may have any rights under this
policy to the extent that such cover, payment, service, benefit, or any business or activity of the insured would
violate any applicable trade or economic sanctions law or regulation.

The term policy may be comprised of common policy terms and conditions, the declarations, notices, schedule,
coverage parts, insuring agreement, application, enrollment form, and endorsements or riders, if any, for each
coverage provided. Policy may also be referred to as contract or agreement.

We may be referred to as insurer, underwriter, we, us, and our, or as otherwise defined in the policy, and shall
mean the company providing the coverage.

Insured may be referred to as policyholder, named insured, covered person, additional insured or claimant, or as
otherwise defined in the policy, and shall mean the party, person or entity having defined rights under the policy.

These definitions may be found in various parts of the policy and any applicable riders or endorsements.

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED




                                                                                             U-GU-1191-A CW (03/15)
                                                                                                         Page 1 of 1
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.231 Filed 03/25/21 Page 225 of 233



CAP ON LOSSES FiZOIVI CERTIFIED ACTS OF                                                                                           ~
TERRORISIVI                                                                                                                  ZURICH~
Insured Nanie                                         Policy Number                           Effective Date              Endorsement Number
Detroit Entertainment, L.L.0                          ERP3061326-01                           12/01/2019                  001



                THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies your insurance:


A. Cap on Losses From Certified Terrorism Losses
    "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with
    provisions of the federal Terrorism Risk Insurance Act ("TRIA"), to be an act of terrorism. The Terrorism Risk
    Insurance Act provides that the Secretary of Treasury shall certify an act of terrorism:
    1. To be an act of terrorism;
    2. To be a violent act or an act that is dangerous to human life, property or infrastructure;
    3. To have resulted in damage within the United States, or outside of the United States in the case of an air carrier
       (as defined in section 40102 of Title 49, United States Code) or a United States flag vessel (or a vessel based
       principally in the United States, on which United States income tax is paid and whose insurance coverage is
       subject to regulation in the United States), or the premises of a United States mission; and
    4. To have been committed by an individual or individuals as part of an effort to coerce the civilian population of the
       United States or to influence the policy or affect the conduct of the United States Government by coercion.
    No act may be certified as an act of terrorism if the act is committed as part of the course of a war declared by
    Congress (except for workers' compensation) or if losses resulting from the act, in the aggregate for insurance
    subject to TRIA, do not exceed $5,000,000.
    If aggregate insured losses attributable to one or more "certified acts of terrorism" exceed $100 billion in a calendar
    year (January 1 through December 31) and we have met our insurer deductible under the Terrorism Risk Insurance
    Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
    in such case insured iosses up to that amount are subject to pro rata allocation in accordance with procedures
    established by the Secretary of Treasury.
B. Application of Other Exclusions
    The terms and limitations of a terrorism exclusion or any other exclusion, or the inapplicability or omission of a
    terrorism exclusion or any other exclusion, do not serve to create coverage which would otherwise be excluded,
    limited or restricted under this policy.




                                              Copyright © 2015 Zurich American Insurance Company                                U-GU-767-B CW (01/15)
                               Includes copyriglited inaterial of Insurance Services Office, Inc., with its pennission.                  Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.232 Filed 03/25/21 Page 226 of 233


Change Endorsement                                                                                                 ~
Limited Coverage for Electronic Data, Programs or Software
Certifacates of Insurance
                                                                                                              ZURICH~
Loss Adjustment/Payable


Insured Name                                    Policy Number                  Effective Date        Endorsement Number
Detroit Entertainment, L.L.0                    ERP3061326-01                  12/01/2019            002



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This Endorsement modifies insurance provided under the Policy identified above.

    A. Section 5.02.04.01.01 is deleted.
    B. Clause CERTIFICATES OF INSURANCE is deleted and replaced with the following:

                  CERTIFICATES OF INSURANCE

        Any certificate of insurance issued in connection with this Policy is provided solely as a matter of convenience or
        information for the addressee(s) or holder(s) of such certificate of insurance, except as provided under the Policy when a
        Loss Payee(s) or Mortgagee(s) are named. The certificate of insurance does not amend, extend or alter the coverage afforded
        by the Policy.

        In the event this Policy is cancelled pursuant to the Cancellation subsection other than for nonpayment of premium, and
        except as provided otherwise, the Company shall provide a notice to those entities set out in the certificates of insurance,
        that have been provided to the Company in accordance with this Endorsement, within 30 days after notifying flie First
        Named Insured that the Policy has been cancelled. Such entities will be provided to the Company, in the format requested
        by the Company within 10 days of such request, by the Producer. However, in no event will failure to provide notice to
        entities set out in any certificate of insurance provide such entities with rights broader than those of the Named Insured.

        The Company hereby authorizes the Producer named on the Policy to issue certificates of insurance consistent with the
        foregoing.

    C. Clause LOSS ADJUSTMENT/PAYABLE is deleted and replaced with the following:

                  LOSS ADTUSTMENT/PAYABLE

        Loss, if any, will be adjusted with and payable to the First Named Insured as shown on this Policy, or as directed by the
        First Named Insured.

        When a Lender or Mortgagee is named in the certificates of insurance on file with the Company, the Lender or Mortgagee
        will be included in loss payment as their interests may appear.

        When a Loss Payee is named in the certificates of insurance on file with the Company, the Loss Payee will be included 'ui
        loss payments made to the insured as their interests may appear. The Loss Payee has no other rights under the policy.

        When an additional insured is named in the certificates of insurance on file with the Company, the additional insured will
        be included in loss payment as their interests may appear.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                EDGE-309-A (03/12)
                                                                                                                     Page 1 of 1
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.233 Filed 03/25/21 Page 227 of 233


Cyber Event Coverage Endorsement                                                                           W  AS

                                                                                                                       ~
                                                                                                     ZURICH

 Insured Name                                   Policy Number                Effective Date    Endorsement Number
 Detroit Entertainment, L.L.0                                                                                              ~
                                                ERP3061326-01                12/01/2019        003



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsenient modifies insurance provided under the:
    EDGE-D-100-B (12/10) The Zurich EDGE Declarations (Domestic Form)
    EDGE-100-B (12/10) The Zurich EDGE Coverage Form (Domestic Form)
    EDGE-D-101-B (12/10) The Zurich EDGE Declarations (Global Form)
    EDGE-101-B (12/10) The Zurich EDGE Coverage Form (Global Form)
    EDGE-D-102-B (12/10) The Zurich EDGE Declarations (Domestic Healthcare Fortn)
    EDGE-102-B (12/10) The Zurich EDGE Coverage Form (Domestic Healthcare Form)
    EDGE-D-103-A (12/10) The Zurich EDGE Declarations (Global Healthcare Form)
    EDGE-103-A (12/10) The Zurich EDGE Coverage Form (Global Healthcare Form)

A. The following is added to 2.03.06. Limits of Liability:

             $100,000                   CYBER EVENT All Coverages Combined and in the Annual Aggregate
                                        but not to exceed the following:
                                        $100,000 OFF PREMISES SERVICE INTERRUPTION CYBER EVENT
                                        — PROPERTY DAMAGE AND TIME ELEMENT

    The following is added to 2.03. Time and Distance Limitations:

             48 hours for Gross Earnings:                            PROTECTION AND PRESERVATION OF
             not to exceed $100,0001imit.                            DIGITAL ASSETS — PROPERTY DAMAGE
                                                                     AND TIME ELEMENT Combined

    The following is added to Section 2.04. QUALIFYING PERIOD:

             CYBER EVENT per Occurrence                                                         48 hours
             OFF PREMISES SERVICE INTERRUPTION CYBER                                            48 hours
             EVENT — PROPERTY DAMAGE AND TIME ELEMENT
             applies separately at each location.
    The following is added to Section 2.05. DEDUCTIBLES, Exceptions to Policy Deductible(s):
            Cyber Event
            The following deductibles apply to loss or damage caused by or resulting from Cyber Event. The
                                                                                                           Cyber Event
            deductible will apply regardless of any other deductibles that may also apply.
            $100,000 combined Cyber Event per Occurrence




                                                                                                      EDGE-313-C (09/19)
                                                                                                            Page 1 of 5
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.234 Filed 03/25/21 Page 228 of 233
B. Section 3.02. PROPERTY NOT COVERED, Subsection 3.02.15. is replaced by the following:
   Digital Assets except when they are Stock in Process, Finished Stock, Raw Materials, supplies or Merchandise or as
   otherwise provided by the Computer Systems Damage Coverage, Valuable Papers and Records Coverage or Cyber Event
   Coverage of this Policy.
C. Section 5.02. DESCRIPTION OF SPECIAL COVERAGES is revised as follows:
   1. The COMPUTER SYSTEMS DAMAGE Coverage is replaced by the following:
       COMPUTER SYSTEMS DAMAGE
       The Company will pay for the corruption or loss of the Insured's Digital Assets resulting from direct physical loss of or
       damage to Computer Systems or Media as covered by this Policy, and the actual Time Element loss sustained, as
       provided by this Policy during the Period of Interruption directly resulting from a Covered Cause of Loss at an Insured
       Location.
       This Coverage will only apply when the Period of Interruption exceeds the time shown as Qualifying Period in the
       Qualifying Period clause of the Declarations section. If the Qualifying Period is exceeded, then this Policy will pay for
       the amount of loss in excess of the Policy Deductible, but not more than the limit applying to this Coverage.
       This Coverage excludes loss or damage caused by or resulting from:
       a. Errors or onussions in processing or copying, except when direct physical loss or damage caused by a Covered
          Cause of Loss results. Then only that resulting damage is covered;
       b. Loss or damage to Digital Asset from errors or omissions in programming or machine instructions; or
       c. Cyber Event..
    2. The OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE AND TIME ELEMENT LOSS Coverage is
       replaced by the following:
        OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE AND TIME ELEMENT LOSS

       The Company will pay for direct physical loss of or damage to Covered Property and for the actual Time Element loss
       sustained as provided by the Policy during the Period of Service Interruption at Insured Locations caused by the
       interruption of an incoming service consisting of electricity, gas, fuel, steam, water, refrigeration, voice, data or video
       or from the lack of outgoing voice, data, video or sewage service.

        The lack of service must result from direct physical loss of or damage caused by a Covered Cause of Loss to property (
        other than satellites but including transmission and distribution lines) of the supplier of such service located within this
        Policy's Territory, that inunediately prevents in whole or in part the delivery of such usable services.

        This Coverage will only apply when the Period of Service Interruption exceeds the time shown as Qualifying Period in
        the Qualifying Period clause of the Declarations section. If the Qualifying Period is exceeded, then this Policy will pay
        for the amount of loss in excess of the applicable deductible, but not more than the limit applying to this Coverage.

        Exclusions 3.03.01.02. and 3.03.04. do not apply to Off Premises Service Interruption Property Damage and Time
        Element Loss.

        The following additional exclusion applies:
        This Coverage excludes loss or damage to Covered Property and for the actual Time Element loss directly or indirectly
        caused by or resulting from the interruption of such services, when such interruption is caused directly or indirectly by:
        a. The failure of the Insured to comply with the terms and conditions of any contracts the Insured has for the supply of
           such specified services; or
        b. Cyber Event,
        regardless of any otlier cause or event, whether or not insured under this Policy, contributing concurrently or in any otlier
        sequence to the loss.
D. The following is added to Section 5.03. DESCRIBED CAUSES OF LOSS:
    CYBER EVENT
    1. Property Damage and Time Element
        The Company will pay Digital Asset Replacement Expenses and the actual Time Element loss sustained during the
                                                                                                                   EDGE-313-C (09/19)
                                                                                                                         Page 2 of 5
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.235 Filed 03/25/21 Page 229 of 233
      Period of Interruption caused by a Cyber Event resulting in the corruption or destruction of the Insured's Digital Assets.
      The Time Element loss must result from the necessary Suspension of the Insured's business activities at the Insured
      Location. The Suspension must be due to a Cyber Event resulting in corruption, destruction or loss of access to the
      Insured's Digital Assets wliile within this Policy's territory.
      This Coverage will only apply when the Period of Interruption exceeds the time shown as Qualifying Period in the
      Qualifying Period clause of the Declarations section. If the Qualifying Period is exceeded, then this Policy will pay for
      the amount of loss in excess of the Cyber Event Deductible, but not more than the limit applying to this Coverage.
      This Coverage, as respects to Cyber Event, also covers:
      a. Expediting Expense
          The reasonable and necessary costs incurred to pay for the temporary repair or to expedite the permanent repair or
          replacement of Digital Assets resulting from a Cyber Event to the Insured's Digital Assets.
          This coverage excludes the costs of the permanent repair or replacement ofDigital Assets or damaged property.
      b. Computer Forensic Expense
          The reasonable fees paid to a professional or the reasonable cost of using the Insured's employees to conduct a
          computer forensic analysis to investigate and determine the cause and extent of loss to the Insured's Digital Assets
          and Computer System due to a Cyber Event.
      The Company will pay for direct physical loss of or damage to Digital Assets, Covered Property, Time Element loss
      and Special Coverages loss as provided by this Policy, if such loss or damage is caused by Cyber Event regardless of
      any other cause or event contributing concurrently or in any other sequence of loss. However, ensuing physical loss or
      damage to Covered Property from a Covered Cause of L,oss will not be considered loss by a Cyber Event within the
      terms and conditions of this Policy.
      Notwithstanding any other provision of this Policy, including any endorsements forming a part of this Policy, any costs,
      expenses or loss recoverable under the Cyber Event Property Damage and Time Element Coverages are payable only
      under Cyber Event Property Damage and Time Element Coverage and not elsewhere in this Policy.
2. Protection And Preservation Of Digital Assets — Property Damage And Time Element
      The reasonable and necessary cost incurred for actions taken by the Insured to temporarily protect or preserve Digital
      Assets from further damage, during or after a Cyber Event, provided that such costs are over and above the Insured's
      normal operating expenses.
      The Gross Eamings loss or Gross Profit loss sustained by the Insured for a period of time not to exceed the hours listed
      in the Declarations for the Insured first taking reasonable and necessary actions to temporarily protect or preserve from
      further damage the insured's Digital Assets, during or after a Cyber Event provided that such costs are over and above
      the Insured's normal operating expenses.
          Protection and Preservation of Digital Assets coverage does not include the following costs or expense:
  -           To correct any def'iciencies or problems or to- remediate Programs (Software) errors or vulnerabilities that
              existed prior to the Cyber Event and you failed to correct;
              To update, restore, replace or improve any Digital Assets to a level beyond that which existed just prior to the
              Cyber Event, unless such costs or expenses are standard technological advancements included within any
              newer Digital Assets;
              For any contractual penalties.
      Notwithstanding any other provision of this Policy, including any endorsements forming a part of this Policy, any costs
      recoverable under Protection and Preservation of Digital Assets are payable only under Protection And Preservation Of
      Digital Assets — Property Damage And Time Element Coverage and not elsewhere in this Policy.
3. Off Premises Service Interruption Cyber Event Property Damage And Time Element
      The Company will pay for the loss of or damage to the Insured's Covered Property at an Insured Location and for the
      actual Time Element loss sustained by the Insured during the Period of Interruption, directly resulting from the necessaly
      Suspension of the Insured's business activities at an Insured Location, resulting from a Cyber Event, regardless of any
      other event contributing concurrently or in any sequence to the loss, at a service provider company directly or indirectly
      supplying electricity, gas, fuel, steam, water, refrigeration, voice, data, video or Cloud Services. The intemiption of
      service must result from a Cyber Event to property (other than satellites but including transmission and distribution lines)
      of the supplier of such services that immediately prevents in whole or in part the delivery of such usable services, when
      located worldwide, except for in the following:
          Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Belarus, Benin, Botswana, Burkina Faso, Burundi,
                                                                                                              EDGE-313-C (09/19)
                                                                                                                    Page 3 of 5
    Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.236 Filed 03/25/21 Page 230 of 233
            Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Republic of Congo, Democratic Republic of the
            Congo, Cuba, Diibouti, Equatorial Guinea, Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Georgia,
            Haiti, Iran, Iraq, Ivory Coast, Kazakhstan, Kampuchea (Cambodia), Kenya, Kyrgyzstan (Kyrgyz Republic), Laos,
            Lebanon, Lesotho, Liberia, Libya, Macedonia, Madagascar, Malawi, Mali, Mauritania, Mayotte, Mongolia,
            Montenegro, Mozainbique, Myanmar (Burma), Namibia, Niger, Nigeria, North Korea, Pakistan, Palestine, Reunion,
            Rwanda, Sao Tome and Principe, Senegal, Serbia, Sierra Leone, Somalia, Sri Lanka, Southern Sudan, Sudan,
            Swaziland, Syria, Taiikistan, Tanzania, Tibet, Togo, Turkmenistan, Uganda, Uzbekistan, Western Sahara, Yemen,
            Zambia, Zinibabwe; or
            Any otlier country where prohibited by United States law or where trade relations are unlawful as detei-mined by the
            Government of the United States of America or its agencies.
        This Coverage will only apply when the Period of Interruption exceeds the time shown as Qualifying Period in the
        Qualifying Period clause of the Declarations section. If the Qualifying Period is exceeded, then this Policy will pay for
        the amount of loss in excess of the applicable Cyber Event Deductible, but no more than the limit applying to this
        Coverage.
        The following additional exclusion applies:
            This Policy excludes physical loss or damage directly or indirectly caused by or resulting from the interruption of
            such services, when such interruption is caused directly or indirectly by the failure of the Insured to comply witli the
            terms and conditions of any contracts the Insured has for the supply of such specified services regardless of any
            otlier cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to
            the loss.
        Notwithstanding any other provision of this Policy, including any endorsements forming a part of this Policy, any costs
        recoverable under Off Preniises Service Interruption Cyber Event Property Damage And Time Element are payable only
        under Off Premises Service Interruption Cyber Event Property Damage and Time Element Coverage and not elsewhere in
        this Policy.
    4. The following additional exclusions apply to D. 1., 2., and 3.:
        We will not pay for loss or damage to Digital Assets resulting from:
            a. Errors or omissions in programming, processing or copying; or
            b. Correcting any deficiencies or problems including remediation of Digital Asset errors or vulnerabilities tlhat
               existed prior to the Cyber Event and the Insured failed to correct.
        We do not cover expenses or costs of Cyber Extortion Payments.
E. The following definitions in SECTION VII — DEFINITIONS are replaced by the following:
        Computer Virus — Any hostile or intrusive Program (Software), instructions, code or data which infiltrates and disrupts
        computer operations, gathers sensitive information, gains access to Computer Systems or Digital Assets without consent,
        or any otlier data or instructions introduced into any electronic system that affects the operation or functionality of
        Computer Systems or Digital Assets, including but not limited to any destructive Program, computer code, worm, logic
        bomb, smurf attack, vandalism, malware, Trojan Horse, spyware, rootkits, ransomware, adware, keyloggers, rogue security
        software or malicious browsers.
        Described Cause(s) of Loss — Breakdown of Equipment, Earth Movement, Flood, Named Storm or Cyber Event.
        Period of Interruption — The period starting when the Insured's Digital Assets, Computer Systems or Media fails to
        operate and ending when with due diligence and dispatch, the Insured's Digital Assets, Computer Systems or Media
        could be restored to the same or equivalent operating condition that existed prior to the failure. The Period of Interruption
        does not include the additional time to make changes to the Insured's Digital Assets, Computer Systems or Media.
    For purposes of Cyber Event only, the following defmition in SECTION VII — DEFINITIONS is replaced by the following:
        Media — Punch cards, paper tapes, floppy disks, CD-ROM, hard drives, magnetic tapes, magnetic discs or any other
        tangible personal property on which Digital Assets are recorded or transmitted, but not the Digital Assets themselves.
    The following are added to SECTION VII — DEFINITIONS:
        Cloud Services — A contracted service in the business of storing, processing and managing the Insured's Digital Assets
        and providing access and use of Programs (Software) or a network of servers hosted away from the Insured's location
        to store, process and manage the Digital Assets.
        Computer Systems — Information Technology (IT), industrial process control or communication systems including any
        other item or element of IT infrastructure, computer hardware, devices and electronic equipment used for the purpose of
        creating, accessing, processing, protecting, monitoring, storing, retrieving, displaying or transmitting Digital Assets,
        including but not limited to, associated input and output devices, laptop and desk top computers, Media, computer
                                                                                                                  EDGE-313-C (09/19)
                                                                                                                        Page 4 of 5
     Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.237 Filed 03/25/21 Page 231 of 233
        networlcs and networking equipment, components, file servers, data processing equipment, microchip, niicroprocessors,
        computer chips, integrated circuits, systems controlling or associated with the operation or monitoring of equipment or
        machinery, or similar device or equipment, but not including the Digital Assets contained therein. Computer Systems also
        includes external drives, CD-ROM's, DVD ROM's, magnetic tapes, magnetic discs and USB sticks, that are used to process,
        record or store Digital Assets.
        Cyber Event — Authorized access, unauthorized access, authorized use, unauthorized use, disappearance of code,
        malicious act, distortion, malfunction, deficiency, deletion, fault, Computer Virus, Denial of Service Attack or
        corruption perpetuated through the Insured's computer network, an internet enabled device or Computer Systems that
        occurs during the Policy Period.
        However, as applied in Off Prenuses Service Interruption Property Damage and Time Element and in D.3., Off
        Premises Service Interruption Cyber Event Property Damage And Time Element of this endorsement, Cyber Event
        means such Cyber Event as defined above but perpetuated through the service provider's computer network, intemet
        enabled device or Computer Systems during the Policy Period.
         Cyber Extortion Payments — Monies paid to third parties for an act, threat or series of threats made to introduce a
         Computer Virus or gain unauthorized access to Computer Systems.
        Denial of Service Attack — A malicious attack by an authorized or unauthorized party which is designed to slow or
        completely interrupt an authorized party from gaining access to the Insured's Computer Systems, Digital Assets or
        website.
        Digital Assets — Electronic Data, Programs (Software), audio and image files. To the extent they exist as Electronic
        Data and only in that form, Digital Assets include the following: accounts, bills, evidences of debts, valuable papers,
        records, abstracts, deeds, manuscripts, or other documents.
        Digital Asset Replacement Expenses — The reasonable and necessary costs or expenses the Insured incurs to replace,
        restore or recollect Digital Assets from written records or partially or fully matching Electronic Data.


All other terms, conditions, provisions and exclusions of this policy remain the same.




                                                                                                              EDGE-313-C (09/19)
                                                                                                                    Page 5 of 5
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.238 Filed 03/25/21 Page 232 of 233




           EXIIIBIT B
Case 2:21-cv-10661-MFL-RSW ECF No. 1-2, PageID.239 Filed 03/25/21 Page 233 of 233



                                INTERRUPTION BY COMMUNICABLE DISEASE



  The Company will pay for the actual Gross Earnings loss sustained by the Insured, as provided by this
  Policy, resulting from the necessary Suspension of the Insured's business activities at an Insured
  Location if the Suspension is caused by order of an authorized governmental agency enforcing any law
  or ordinance regulating communicable diseases and that such portions of the location are declared
  uninhabitable due to the threat of the spread of communicable disease, prohibiting access to those
  portions of the Location.

  This Policy also covers the reasonable and necessary cost incurred for the cleanup, removal and disposal
  of the actual not suspected presence of substances(s) causing the spread of such communicable disease
  and to restore the locations in a manner so as to satisfy such authorized governmental agency.

  This Coverage will only apply when the period of time that access is prohibited exceeds the time shown
  as Qualifying Period in the Qualifying Period clause of the Declarations section. If the Qualifying Period
  is exceeded, then this Policy will pay for the amount of loss in excess of the Policy Deductible, but not to
  exceed the number of consecutive days following such order as stated in the Declarations up to the limit
  applying to this Coverage.

  This Coverage will not apply to loss or damage that is payable under any other provision in this Policy.
